EXHIBIT 10.1
 

--------------------------------------------------------------------------------

 
SYNDICATED FACILITY AGREEMENT – ABL REVOLVING FACILITY
 
among
 
ACCO BRANDS CORPORATION,
 
CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY HERETO,
 
VARIOUS LENDERS,
 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as ADMINISTRATIVE AGENT,
 
and
 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
BANK OF AMERICA, N.A.,
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as CO-COLLATERAL AGENTS
 
________________________________
 
Dated as of September 30, 2009
 
________________________________
 
DEUTSCHE BANK SECURITIES INC.
 
and
 
BANC OF AMERICA SECURITIES, LLC,
 
as JOINT LEAD ARRANGERS,
 
DEUTSCHE BANK SECURITIES INC.,
 
BANC OF AMERICA SECURITIES, LLC,
 
GE CAPITAL MARKETS, INC.
 
CREDIT SUISSE SECURITIES (USA) LLC
 
and
 
WELLS FARGO FOOTHILL, LLC
 
as JOINT BOOK-RUNNERS,
 
BANK OF AMERICA, N.A. as SYNDICATION AGENT,
 
and
 
CREDIT SUISSE SECURITIES (USA) LLC
 
GENERAL ELECTRIC CAPITAL CORPORATION
 
and
 
WELLS FARGO FOOTHILL, LLC
 
as DOCUMENTATION AGENTS



 
 

--------------------------------------------------------------------------------

 


SYNDICATED FACILITY AGREEMENT – ABL REVOLVING FACILITY, dated as of September
30, 2009, among ACCO Brands Corporation (“Holdings”), each Domestic Subsidiary
of Holdings set forth on the signature pages hereto (together with Holdings and
each other Domestic Subsidiary of Holdings that becomes a U.S. Borrower pursuant
to Section 9.14(c)(i), collectively, the “U.S. Borrowers”), each Australian
Subsidiary of Holdings set forth on the signature pages hereto (together with
each other Australian Subsidiary of Holdings that becomes an Australian Borrower
pursuant to Section 9.14(c)(ii), collectively, the “Australian Borrowers”), each
Canadian Subsidiary of Holdings set forth on the signature pages hereto
(together with each other Canadian Subsidiary of Holdings that becomes a
Canadian Borrower pursuant to Section 9.14(c)(ii), collectively, the “Canadian
Borrowers”), each Dutch Subsidiary of Holdings set forth on the signature pages
hereto (together with each other Dutch Subsidiary of Holdings that becomes a
Dutch Borrower pursuant to Section 9.14(c)(ii), collectively, the “Dutch
Borrowers”), each U.K. Subsidiary of Holdings set forth on the signature pages
hereto (together with each other U.K. Subsidiary of Holdings that becomes a U.K.
Borrower pursuant to Section 9.14(c)(ii), collectively, the “U.K. Borrowers”,
together with the Australian Borrowers, Canadian Borrowers and Dutch Borrowers,
collectively, the “Foreign Borrowers”, and the Foreign Borrowers together with
the U.S. Borrowers, collectively, the “Borrowers”), the Lenders party hereto
from time to time, Deutsche Bank AG New York Branch, as Administrative Agent and
Collateral Agent, and Deutsche Bank AG New York Branch, Bank of America, N.A.,
and General Electric Capital Corporation, as Co-Collateral Agents.  All
capitalized terms used herein and defined in Section 1 are used herein as
therein defined.
 
W I T N E S S E T H :
 
WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrowers the senior secured
revolving credit facility provided for herein; and
 
WHEREAS, this Agreement constitutes (a) the “Credit Agreement” under, and for
all purposes of, the Existing Senior Subordinated Notes Indenture and therefore
also constitutes “Senior Indebtedness” thereunder and (b) the “ABL Credit
Facility” under, and for all purposes of, the Senior Secured Notes Indenture;
 
NOW, THEREFORE, IT IS AGREED:
 
SECTION 1.  Definitions and Accounting Terms.
 
1.01. Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
 
“ABL Credit Parties” shall mean each Australian Credit Party, each Canadian
Credit Party, each Dutch Credit Party, each U.K. Credit Party and each U.S.
Credit Party.
 
“ABL Jurisdictions” shall mean Australia, Canada, the Netherlands, the United
Kingdom and the United States.
 


 

--------------------------------------------------------------------------------

 


“ABL Priority Collateral” shall mean all of the ABL Credit Parties’ now owned or
hereafter acquired right, title and interest in:
 
(a)         Accounts and “payment intangibles,” including tax refunds but
excluding “payment intangibles” (in each case, as defined in Article 9 of the
New York UCC) that constitute identifiable proceeds of Senior Secured Notes
Priority Collateral;
 
(b)         “inventory” (as defined in Article 9 of the New York UCC) and all
Indebtedness owed to Holdings or any of its Subsidiaries that arises from cash
advances to enable the obligor thereof to acquire “inventory”;
 
(c)         “deposit accounts” (as defined in Article 9 of the New York UCC),
“commodity accounts” (as defined in Article 9 of the New York UCC), “securities
accounts” (as defined in Article 8 of the New York UCC) and all lock-boxes at
any “bank” (as defined in Article 9 of the New York UCC), including all “money”
(as defined in Article 1 of the New York UCC), “certificated securities,”
“uncertificated securities,” “securities entitlements” and “investment property”
(as defined in Article 8 or Article 9 of the New York UCC) or other assets
credited thereto or deposited therein (including all cash, Cash Equivalents,
marketable securities and other funds held in or on deposit in any such deposit
account, commodity account or securities account, but excluding all equity
interests owned by Holdings or the other ABL Credit Parties); “instruments” (as
defined in Article 9 of the New York UCC), including intercompany notes (subject
to the proviso in clause (e) below); “chattel paper” (as defined in Article 9 of
the New York UCC); and all cash and cash equivalents, including cash and cash
equivalents securing letters of credit or other Secured Obligations of the
Credit Parties;
 
(d) “general intangibles” (as defined in Article 9 of the New York UCC),
“chattel paper” (as defined in Article 9 of the New York UCC) or “instruments”
(as defined in Article 9 of the New York UCC) pertaining to the other items of
property included within clauses (a), (b), (c), (e) , (f) and (g) of this
definition;
 
(e) all indebtedness of Holdings and each Subsidiary of Holdings that is owing
to Holdings or any other ABL Credit Party provided that ABL Collateral shall not
include intercompany indebtedness from Foreign Subsidiaries owed to Holdings or
any other U.S. Credit Party up to an aggregate amount of $30.0 million;
 
(f) books and “records” (as defined in Article 9 of the New York UCC),
“documents” (as defined in Article 9 of the New York UCC) and related “letters
of credit” (as defined in Article 5 of the New York UCC) and “commercial tort
claims” (as defined in Article 9 of the New York UCC) or other claims and causes
of action, in each case, to the extent related primarily to any of the
foregoing; and
 
(g) all substitutions, replacements, accessions, products, “supporting
obligations” (as defined in Article 9 of the New York UCC) and “proceeds” (as
defined in Article 9 of the New York UCC) (including, without limitation,
insurance proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of suit) of all or any of the foregoing;
 


 
2

--------------------------------------------------------------------------------

 


except to the extent that any item of property included in clauses (a) through
(g) constitutes an Excluded Asset (as defined in the U.S. Security Agreement)
and provided that in no case shall any item included in clause (a) through (g)
include any identifiable cash proceeds in respect of Senior Secured Notes
Priority Collateral or any net proceeds from a sale of Senior Secured Notes
Priority Collateral to the extent that such item includes identifiable cash
proceeds in respect of Senior Secured Notes Priority Collateral or any net
proceeds from a sale of Senior Secured Notes Priority Collateral that have been
(or should have been) deposited in the Asset Sales Proceeds Account in
accordance with the Intercreditor Agreement until such time as such net proceeds
are released therefrom in accordance with the terms of the Senior Secured Notes
Indenture.
 
“Account” shall mean, without duplication, (i) an “account” as such term is
defined in Article 9 of the New York UCC, as applicable, (ii) any and all
supporting obligations in respect thereof and (iii) any right to payment of a
monetary obligation,  whether or not earned by performance, (a) for property
that has been or is to be sold, leased, licensed, assigned, or otherwise
disposed of, or (b) for services rendered or to be rendered. The term “Account”
does not include (a) rights to payment evidenced by chattel paper or an
instrument, (b) commercial tort claims, (c) deposit accounts, (d) investment
property, or (e) letter-of-credit rights or letters of credit.
 
“Account Debtor” shall mean each Person who is obligated on an Account.
 
“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of
Holdings or (y) 100% of the Equity Interests of any such Person, which Person
shall, as a result of the acquisition of such Equity Interests, become a
Wholly-Owned Subsidiary of Holdings (or shall be merged with and into a Borrower
or another Wholly-Owned Subsidiary of Holdings that is a Subsidiary Guarantor,
with such Borrower or such Subsidiary Guarantor being the surviving or
continuing Person).
 
“Additional Margin” shall have the meaning provided in Section 2.14(a).
 
“Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.
 
“Administrative Agent” shall mean Deutsche Bank AG New York Branch, in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.
 
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person.  A Person shall be deemed to control another Person
if such Person possesses, directly or indirectly, the power (i) to vote 5% or
more of the securities having ordinary voting power for the election of
directors (or equivalent governing body) of such Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting
 


 
3

--------------------------------------------------------------------------------

 


securities, by contract or otherwise; provided, however, that none of the
Administrative Agent, any Lender or any of their respective Affiliates shall be
considered an Affiliate of Holdings or any Subsidiary thereof.
 
“Agent Advance” shall have the meaning provided in Section 2.01(e).
 
“Agent Advance Amount” shall have the meaning provided in Section 2.01(e).
 
“Agent Advance Period” shall have the meaning provided in Section 2.01(e).
 
“Agents” shall mean and include the Administrative Agent, the Collateral Agent
and the Co-Collateral Agents.
 
“Aggregate Australian Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all Australian Borrower Revolving Loans (including
the Face Amount of all Bankers’ Acceptance Loans) outstanding at such time (for
this purpose, using the U.S. Dollar Equivalent of amounts not denominated in
U.S. Dollars), (b) the aggregate amount of all Letter of Credit Outstandings at
such time in respect of Letters of Credit issued for the account of any
Australian Borrower (exclusive of such Letter of Credit Outstandings which are
repaid with the proceeds of, and simultaneously with the incurrence of, the
respective incurrence of Australian Borrower Revolving Loans or Australian
Borrower Swingline Loans) and (c) the aggregate principal amount of all
Australian Borrower Swingline Loans (for this purpose, using the U.S. Dollar
Equivalent of amounts not denominated in U.S. Dollars) outstanding at such time
(exclusive of Australian Borrower Swingline Loans which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Australian Borrower Revolving Loans).
 
“Aggregate Canadian Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all Canadian Borrower Revolving Loans (including
the Face Amount of all Bankers’ Acceptance Loans) outstanding at such time (for
this purpose, using the U.S. Dollar Equivalent of amounts not denominated in
U.S. Dollars), (b) the aggregate amount of all Letter of Credit Outstandings at
such time in respect of Letters of Credit issued for the account of any Canadian
Borrower (exclusive of such Letter of Credit Outstandings which are repaid with
the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Canadian Borrower Revolving Loans or Canadian Borrower Swingline
Loans) and (c) the aggregate principal amount of all Canadian Borrower Swingline
Loans (for this purpose, using the U.S. Dollar Equivalent of amounts not
denominated in U.S. Dollars) outstanding at such time (exclusive of Canadian
Borrower Swingline Loans which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Canadian
Borrower Revolving Loans).
 
“Aggregate Dutch Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all Dutch Borrower Revolving Loans (including the Face
Amount of all Bankers’ Acceptance Loans) outstanding at such time (for this
purpose, using the U.S. Dollar Equivalent of amounts not denominated in U.S.
Dollars), (b) the aggregate amount of all Letter of Credit Outstandings at such
time in respect of Letters of Credit issued for the account of any Dutch
Borrower (exclusive of such Letter of Credit Outstandings which are repaid with
the
 


 
4

--------------------------------------------------------------------------------

 


proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Dutch Borrower Revolving Loans or Dutch Borrower Swingline Loans)
and (c) the aggregate principal amount of all Dutch Borrower Swingline Loans
(for this purpose, using the U.S. Dollar Equivalent of amounts not denominated
in U.S. Dollars) outstanding at such time (exclusive of Dutch Borrower Swingline
Loans which are repaid with the proceeds of, and simultaneously with the
incurrence of, the respective incurrence of Dutch Borrower Revolving Loans).
 
“Aggregate Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans (including the Face Amount of all
Bankers’ Acceptance Loans) then outstanding (for this purpose, using the U.S.
Dollar Equivalent of amounts not denominated in U.S. Dollars), (b) the aggregate
amount of all Letter of Credit Outstandings at such time (exclusive of Letter of
Credit Outstandings which are repaid with the proceeds of, and simultaneously
with the incurrence of, the respective incurrence of Loans) and (c) the
aggregate principal amount of all Swingline Loans (for this purpose, using the
U.S. Dollar Equivalent of amounts not denominated in U.S. Dollars) then
outstanding (exclusive of Swingline Loans which are repaid with the proceeds of,
and simultaneously with the incurrence of, the respective incurrence of
Revolving Loans).
 
“Aggregate U.K. Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all U.K. Borrower Revolving Loans (including the Face Amount
of all Bankers’ Acceptance Loans) outstanding at such time (for this purpose,
using the U.S. Dollar Equivalent of amounts not denominated in U.S. Dollars),
(b) the aggregate amount of all Letter of Credit Outstandings at such time in
respect of Letters of Credit issued for the account of any U.K. Borrower
(exclusive of such Letter of Credit Outstandings which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of U.K. Borrower Revolving Loans or U.K. Borrower Swingline Loans)
and (c) the aggregate principal amount of all U.K. Borrower Swingline Loans (for
this purpose, using the U.S. Dollar Equivalent of amounts not denominated in
U.S. Dollars) outstanding at such time (exclusive of U.K. Borrower Swingline
Loans which are repaid with the proceeds of, and simultaneously with the
incurrence of, the respective incurrence of U.K. Borrower Revolving Loans).
 
“Aggregate U.S. Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all U.S. Borrower Revolving Loans (including the Face Amount
of all Bankers’ Acceptance Loans) outstanding at such time (for this purpose,
using the U.S. Dollar Equivalent of amounts not denominated in U.S. Dollars),
(b) the aggregate amount of all Letter of Credit Outstandings at such time in
respect of Letters of Credit issued for the account of any U.S. Borrower
(exclusive of such Letter of Credit Outstandings which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of U.S. Borrower Revolving Loans or U.S. Borrower Swingline Loans)
and (c) the aggregate principal amount of all U.S. Borrower Swingline Loans (for
this purpose, using the U.S. Dollar Equivalent of amounts not denominated in
U.S. Dollars) outstanding at such time (exclusive of U.S. Borrower Swingline
Loans which are repaid with the proceeds of, and simultaneously with the
incurrence of, the respective incurrence of U.S. Borrower Revolving Loans).
 
“Agreed Security Principles” shall mean those principles set forth on Schedule
1.01(e) hereto.
 


 
5

--------------------------------------------------------------------------------

 


“Agreement” shall mean this Syndicated Facility Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.
 
“Anti-Terrorism Laws” shall have the meaning provided in Section 8.23(a).
 
“Applicable Commitment Fee Percentage” shall mean (i) for any day on which the
Aggregate Exposure is less than or equal to 33.3% of the Total Commitment then
in effect, 1.00%, (ii)  for any day on which the Aggregate Exposure exceeds
33.3% of the Total Commitment then in effect but is less than or equal to 66.7%
of the Total Commitment then in effect, 0.75% and (ii) for any day on which the
Aggregate Exposure exceeds 66.7% of the Total Commitment then in effect, 0.50%.
 
“Applicable Eligible Jurisdiction” shall mean (i) in the case of Eligible U.S.
Accounts, the United States or Canada, (ii) in the case of Eligible U.S.
Inventory, the United States, (iii) in the case of Eligible Canadian Accounts,
Canada, (iv) in the case of Eligible Canadian Inventory, each Province of Canada
other than Quebec, and each other Canadian jurisdiction where the Collateral
Agent has a First Priority Lien on the Inventory of the applicable Canadian
Credit Party located in such jurisdiction, (v) in the case of Eligible U.K.
Accounts, England and Wales the United States and, to the extent the underlying
contract in respect of such Eligible U.K. Account is governed by the laws of
England and Wales, each other jurisdiction in the United Kingdom, (vi) in the
case of Eligible U.K. Inventory, England and Wales, (vii) in the case of
Eligible Dutch Accounts, the Netherlands, (viii) in the case of Eligible Dutch
Inventory, the Netherlands, (ix) in the case of Eligible Australian Accounts,
Australia and (x) in the case of Eligible Australian Inventory, Australia.
 
“Applicable Margin” initially shall mean a percentage per annum equal to (i) in
the case of Revolving Loans maintained as (A) Base Rate Loans or Canadian Prime
Rate Loans, 3.00% and (B) Euro Rate Loans or Bankers’ Acceptance Loans, 4.00%;
and (ii) in the case of Swingline Loans, 3.00%.  From and after each day of
delivery of any certificate delivered in accordance with the first sentence of
the following paragraph indicating an entitlement to a different margin for
any  Loans than that described in the immediately preceding sentence (each, a
“Start Date”) to and including the applicable End Date described below, the
Applicable Margins for such Loans (hereinafter, the “Adjustable Applicable
Margins”) shall be those set forth below opposite the Historical Excess
Availability indicated to have been achieved in any certificate delivered in
accordance with the following sentence:
 


 
6

--------------------------------------------------------------------------------

 

Level
 
Historical Excess Availability
 
Revolving
Loans Maintained as Euro Rate Loans or Bankers’ Acceptance Loans
 
Revolving Loans and
Swingline Loans
Maintained as
Base Rate Loans or
Canadian Prime Rate Loans
             
I
 
Greater than 66.7% of Total Commitments
 
3.75%
 
2.75%
             
II
 
Equal to or less than 66.7% of Total Commitments but greater than 33.3% of Total
Commitments
 
4.00%
 
3.00%
             
III
 
Equal to or less than 33.3% of Total Commitments
 
4.25%
 
3.25%

 
The Historical Excess Availability used in a determination of Adjustable
Applicable Margins shall be determined based on the delivery of a certificate of
Holdings (each, a “Quarterly Pricing Certificate”) by an Authorized Officer of
Holdings to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 5 days of the last day of any
fiscal quarter of Holdings, which Quarterly Pricing Certificate shall set forth
the calculation of the Historical Excess Availability as at the last day of the
Test Period ended immediately prior to the relevant Start Date; provided that at
the time of the consummation of any Permitted Acquisition or any Significant
Asset Sale an Authorized Officer of Holdings shall deliver to the Administrative
Agent a Quarterly Pricing Certificate setting forth the calculation of the
Historical Excess Availability on a Pro Forma Basis (solely to give effect to
all Permitted Acquisitions and all Significant Asset Sales, if any consummated
on or prior to the date of the delivery of such Quarterly Pricing Certificate)
as of the last day of the last Calculation Period ended prior to the date on
which such Permitted Acquisition or such Significant Asset Sale is consummated,
and the date of such consummation shall be deemed to be a Start Date and the
Adjustable Applicable Margins which shall be thereafter applicable (until same
are changed or cease to apply in accordance with the following sentences) shall
be based upon the Historical Excess Availability as so calculated.  The
Adjustable Applicable Margins so determined shall apply, except as set forth in
the succeeding sentence, from the relevant Start Date to the earliest of (x) the
date on which the next certificate is delivered to the Administrative Agent, (y)
the date on which the next Permitted Acquisition or Significant Asset Sale is
consummated or (z) the date which is 5 days following the last day of the Test
Period in which the previous Start Date occurred (such earliest date, the “End
Date”), at which time, if no Quarterly Pricing Certificate has been delivered to
the Administrative Agent indicating an entitlement to new Adjustable Applicable
Margins (and thus commencing a new Start Date), the Adjustable Applicable
 


 
7

--------------------------------------------------------------------------------

 


Margins shall be those that correspond to a Historical Excess Availability at
Level I (such Adjustable Applicable Margins as so determined, the “Highest
Adjustable Applicable Margins”).  Notwithstanding anything to the contrary
contained above in this definition, (i) at all times prior to the date of
delivery of the Quarterly Pricing Certificate for the fiscal quarter of Holdings
ended December 31, 2009 the Adjustable Applicable Margins shall be maintained at
Level II above and (ii) from and after the most recent Incremental Commitment
Date for any Incremental Commitment Agreement pursuant to which the Applicable
Margins and Adjustable Applicable Margins have been increased above the
Applicable Margins and the Adjustable Applicable Margins in effect immediately
prior to such Incremental Commitment Date, each of the Applicable Margins and
the Adjustable Applicable Margins shall be increased to those respective
percentages per annum set forth in the applicable Incremental Commitment
Agreement.
 
“ASIC” shall mean the Australian Securities and Investments Commission or any
successor authority thereto.
 
“Asset Sale” shall mean any sale, transfer or other disposition by Holdings or
any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to Holdings or a Wholly-Owned Subsidiary of Holdings of any
asset (including, without limitation, any capital stock or other securities of,
or Equity Interests in, another Person), but (x) excluding sales of assets
pursuant to Sections 10.02(ii), (vi), (vii) (viii), (ix), (x) and (xii), and (y)
any other sale, transfer or disposition (for such purpose, treating any series
of related sales, transfers or dispositions as a single such transaction) that
generates Net Sale Proceeds of less than $2,500,000.
 
“Asset Sale Proceeds Account” shall mean one or more deposit accounts or
securities accounts holding the proceeds of any sale or other disposition of any
Senior Secured Notes Priority Collateral (and only such Collateral) that are
required to be held in such account or accounts pursuant to the terms of the
Senior Secured Notes Indenture.
 
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit J.
 
“Associate” has the meaning given in section 128F(9) of the Australian Tax Act.
 
“Australian Borrower” and “Australian Borrowers” shall have the meaning provided
in the first paragraph of this Agreement.
 
“Australian Borrower Loans” shall mean each Australian Borrower Revolving Loan
and each Australian Borrower Swingline Loan.
 
“Australian Borrower Obligations” shall mean all Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender by
any Australian Borrower.
 
“Australian Borrower Revolving Loan” shall have the meaning provided in Section
2.01(a).
 


 
8

--------------------------------------------------------------------------------

 


“Australian Borrower Revolving Note” shall have the meaning provided in Section
2.05(a).
 
“Australian Borrower Swingline Loan” shall have the meaning provided in Section
2.01(b).
 
“Australian Borrower Swingline Note” shall have the meaning provided in Section
2.05(a).
 
“Australian Borrowing Base” shall mean, as of any date of calculation, the
amount equal to, without duplication, the sum of (a) 85% of Eligible Australian
Accounts, plus (b) the least of (i) 65% of the respective Value of each category
of Eligible Australian Inventory (i.e., raw materials, work in process and
finished goods), (ii) 85% of the then extant Net Orderly Liquidation Value of
each such category of Eligible Australian Inventory (i.e., raw materials, work
in process and finished goods) and (iii) the amount that would represent 60% of
the sum of preceding clause (a) and this clause (b)(iii) if such amount was used
under this clause (b)(iii) in the calculation of the Australian Borrowing Base
minus (c) the sum (without duplication) of (i) the Australian Qualified Secured
Hedging Agreement Reserve, (ii) the Australian Qualified Secured Cash Management
Agreement Reserve and (iii) the Reserves then established by the Co-Collateral
Agents with respect to the Australian Borrowing Base.  The Co-Collateral Agents
shall have the right (but no obligation) to review such computations and if, in
their Permitted Discretion, such computations have not been calculated in
accordance with the terms of this Agreement, the Co-Collateral Agents shall have
the right to correct any such errors in such manner they shall determine in
their Permitted Discretion and the Collateral Agent will notify Holdings
promptly after making any such correction.
 
“Australian Collection Account” shall mean each account established at a
Australian Collection Bank subject to a Cash Management Control Agreement into
which funds shall be transferred as provided in Section 5.03(c).
 
“Australian Collection Banks” shall have the meaning provided in Section
5.03(c).
 
“Australian Credit Parties” shall mean each Australian Borrower and each Foreign
Subsidiary Guarantor that is an Australian Subsidiary of Holdings.
 
“Australian Dilution Reserve” shall mean, as of any date of determination, as to
the Accounts owned by the Australian Credit Parties, an amount sufficient to
reduce the advance rate against Eligible Accounts owned by the Australian Credit
Parties (determined without regard to the application of clause (x) of the
fourth sentence of the definition of “Eligible Accounts”) by one (1) percentage
point (1.00%) for each percentage point by which Dilution of the Accounts owned
by the Australian Credit Parties is in excess of 5.00%.
 
“Australian Disbursement Account” shall mean each checking and/or disbursement
account maintained by each Australian Credit Party for their respective general
corporate purposes, including for the purpose of paying their trade payables and
other operating expenses (other than a disbursement account that is an Excluded
Account) and funded by such Australian Credit Party in the ordinary course of
business consistent with past practices.
 


 
9

--------------------------------------------------------------------------------

 


“Australian Dollar Denominated Revolving Loans” shall mean each Revolving Loan
denominated in Australian Dollars at the time of the incurrence thereof.
 
“Australian Dollar Rate” shall mean the higher of (i), on any Australian
Interest Determination Date in respect of an Interest Period (a) the rate,
expressed as a yield per cent per annum, that is quoted as the average bid rate
on the Reuters screen BBSY page (or any page that replaces that page) at about
10.30 am (Sydney, Australia time) on the Australian Interest Determination Date
for Bank Bills that have a tenor equivalent to that Interest Period, or (b) if
the rate described in (a) above is not displayed, the rate determined by the
Administrative Agent to be the average of the buying rates quoted to the
Administrative Agent by 3 Australian Reference Banks at about 11.00 am (Sydney,
Australia time) on the Australian Interest Determination Date for Bank Bills
that have a tenor equivalent to that Interest Period, or (c) if there are less
than 3 Australian Reference Banks quoting buying rates described in paragraph
(b) above, the rate set on that day by the Administrative Agent in good faith
having regard to the Lenders that are providing Australian Dollar Denominated
Revolving Loans cost of funding for the Interest Period and comparable indices
then available in current markets and (ii) 1.50% per annum.
 
“Australian Dollars” and “A$” shall mean freely transferable lawful currency of
the Commonwealth of Australia (expressed in Australian dollars).
 
“Australian Employee Liability Reserves” shall mean, with respect to each
Australian Credit Party, such amount as the Co-Collateral Agents may from time
to time determine, which amount shall represent an amount payable by such
Australian Credit Party pursuant to sections 433(4), 444DA, 556(1)(e), 556(1)(g)
and 556(1)(h) of the Corporations Act (Cth) as amended.
 
“Australian Interest Determination Date” shall mean, with respect to any
Australian Dollar Denominated Revolving Loans, the first day of an Interest
Period.
 
“Australian Perfection Certificate” shall mean the Australian Perfection
Certificate in the form thereof included in Exhibit D-4 or any other form
approved by the Administrative Agent, as the same may be supplemented from time
to time by a Perfection Certificate Supplement or otherwise.
 
“Australian Priority Payables” shall mean, at any time, with respect to the
Australian Borrowing Base, the amount past due and owing by any Australian
Credit Party (or any other Person for which any Australian Credit Party has
joint and several liability), or the accrued amount for which each Australian
Credit Party has an obligation (whether several, or joint and several) to remit
to a Governmental Authority or other Person pursuant to any applicable law, rule
or regulation, in respect of (i) pension fund obligations, (ii) employment
insurance, (iii) workers’ compensation, (iv) wages, salaries, commission or
compensation, including vacation pay, and (v) other charges and demands; in each
case in respect of which any Governmental Authority or other Person may claim a
security interest, hypothec, prior claim, trust or other claim or Lien ranking
or capable of ranking in priority to or pari passu with one or more of the Liens
granted pursuant to the Security Documents in the ABL Priority Collateral.
 


 
10

--------------------------------------------------------------------------------

 


“Australian Priority Payables Reserve” shall mean, on any date of determination
of the Australian Borrowing Base, a reserve established from time to time by the
Co-Collateral Agents in their Permitted Discretion in such amount as the
Co-Collateral Agents may determine in respect of Australian Priority Payables of
the Australian Credit Parties.
 
“Australian Qualified Secured Cash Management Agreement Reserve” shall mean a
reserve to be established by the Administrative Agent from time to time in
respect of the Australian Qualified Secured Cash Management Agreements, which
reserve shall be in an amount equal to the aggregate amount of all reserves
agreed upon from time to time by the applicable Lender and the applicable
Australian Credit Party and notified in writing to the Administrative Agent by
such Lender (or affiliate thereof) and the applicable Australian Credit Party to
be maintained with respect to such Australian Qualified Secured Cash Management
Agreements in accordance with Section 13.22 (it being understood and agreed that
such reserve may be increased or reduced by the Co-Collateral Agents in their
Permitted Discretion).  The determination as to whether any such reserve shall
be established with respect to any such Australian Qualified Secured Cash
Management Agreement shall be subject to the agreement between the applicable
Australian Credit Party and the applicable Lender (or affiliate thereof) party
to such agreement (as modified by the Administrative Agent in its Permitted
Discretion), but absence of any such reserve shall not impact the designation
thereof as a Australian Qualified Secured Cash Management Agreement.
 
“Australian Qualified Secured Cash Management Agreements” shall mean each
Qualified Secured Cash Management Agreement between a Lender (or an affiliate
thereof) (as determined at the time such Secured Cash Management Agreement is
designated as a Qualified Secured Cash Management Agreement without regard as to
whether such Person is currently a Lender or an affiliate thereof) and an
Australian Credit Party.
 
“Australian Qualified Secured Hedging Agreement” shall mean any Qualified
Secured Hedging Agreement between a Lender (or an affiliate thereof) (as
determined at the time such Interest Rate Protection Agreement or Other Hedging
Agreement is designated as a Qualified Secured Hedging Agreement without regard
as to whether such Person is currently a Lender or an affiliate thereof) and an
Australian Credit Party.
 
“Australian Qualified Secured Hedging Agreement Reserve” shall mean a reserve to
be established by the Administrative Agent from time to time in respect of the
Australian Qualified Secured Hedging Agreements, which reserve shall be in an
amount of the aggregate U.S. Dollar Equivalent marked to market exposure
thereunder as calculated by the applicable Australian Credit Party and the
Lender or affiliate of such Lender party to such Australian Qualified Secured
Hedging Agreement in accordance with GAAP (based on the valuation methodology
agreed between Holdings and the Lender or affiliate of such Lender party to such
Australian Qualified Secured Hedging Agreements) at the time such Secured
Hedging Agreement is designated as a Qualified Secured Hedging Agreement in
accordance with Section 13.22 and/or as otherwise agreed as among such parties,
in each case, to be notified to the Administrative Agent from time to time by
written notice from the Lender (or such affiliate) and the applicable Australian
Credit Party party to such agreement in accordance with Section 13.22 (it being
understood and agreed that such reserve may be increased or reduced by the
Co-Collateral Agents in their Permitted Discretion). The determination as to
whether any such
 


 
11

--------------------------------------------------------------------------------

 


reserve shall be established with respect to any such Australian Qualified
Secured Hedging Agreement shall be subject to the agreement between the
applicable Australian Credit Party and the applicable Australian Lender (or
affiliate thereof) party to such agreement (as modified by the Administrative
Agent in its Permitted Discretion), but absence of any such reserve shall not
impact the designation thereof as an Australian Qualified Secured Hedging
Agreement.
 
“Australian Reference Bank” shall mean each of Australia and New Zealand Banking
Group Limited, Commonwealth Bank of Australia, National Australia Bank Limited,
St. George Bank Limited and Westpac Banking Corporation.
 
“Australian Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated, organized or established under the laws of Australia.
 
“Australian Tax Act” shall mean the Income Tax Assessment Act 1936 (Cth) as
amended or the Income Tax Assessment Act 1997 (Cth) as amended, as the context
requires.
 
“Australian Unpaid Supplier Reserve” shall mean, with respect to the Australian
Credit Parties, a reserve established by the Co-Collateral Agents in respect of
any Inventory which is subject to rights of a supplier to repossess goods
pursuant to a contractual provision providing for retention of title or any
other laws of Australia which grants repossession, revendication or similar
rights to an unpaid supplier, in each case, where such supplier’s right ranks or
is capable of ranking in priority to, or pari passu with one or more of the
Liens granted in the Security Documents in the ABL Priority Collateral.
 
“Australian Whitewash Documents” shall mean all documents (including all
resolutions, notices of meeting, explanatory statements and forms) which are
required to be lodged with ASIC in connection with the giving of financial
assistance by a Credit Party.
 
“Authorized Officer” shall mean, with respect to (a) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors of the
respective Borrower to deliver such notices pursuant to this Agreement and that
has or have appropriate signature cards on file with the Administrative Agent,
the Swingline Lender or the respective Issuing Lender, (b) delivering financial
information and officer’s certificates pursuant to this Agreement, a director, a
managing member, the chief financial officer, the treasurer or the principal
accounting officer of Holdings or the respective Credit Party, as applicable,
and (c) any other matter in connection with this Agreement or any other Credit
Document, any officer (or a person or persons so designated by any two officers)
of Holdings or the respective Credit Party.
 
“Availability Condition” shall mean (a) in the case of determining whether a
Dominion Period is in effect, the greater of (i) $30,000,000 and (ii) 20% of the
Total Commitment as then in effect, and (b) in the case of determining whether a
Compliance Period is in effect, the greater of (i) $20,000,000 and (ii) 15% of
the Total Commitment as then in effect.
 
“Available Currency” shall mean (i) with respect to Revolving Loans, U.S.
Dollars, Canadian Dollars, Australian Dollars, Pounds Sterling and Euros and
(ii) with respect to Swingline Loans, U.S. Dollars and Canadian Dollars.
 


 
12

--------------------------------------------------------------------------------

 


“Average Aggregate Availability” shall mean, for any period, the daily average
Excess Availability during such period.
 
“B/A Discount Proceeds” shall mean, in respect of any Bankers’ Acceptance or
Draft to be purchased by a Lender on any date pursuant to Section 2.01(a) and
Schedule 1.01(b), the difference between (i) the result (rounded to the nearest
whole Canadian cent, and with one-half of one Canadian cent being rounded up)
calculated on such day by dividing the aggregate Face Amount of such Bankers’
Acceptance or Draft by the sum of one plus the product of (x) the Reference
Discount Rate (expressed as a decimal) applicable to such Bankers’ Acceptance or
Draft multiplied by (y) a fraction, the numerator of which is the number of days
in the term of such Bankers’ Acceptance or Draft and the denominator of which is
365 (with such product being rounded up or down to the fifth decimal place and
with .000005 being rounded up), and (ii) the aggregate applicable Drawing Fee.
 
“B/A Equivalent Note” shall have the meaning provided in Schedule 1.01(b).
 
“B/A Instruments” shall mean, collectively, Bankers’ Acceptances, Drafts and B/A
Equivalent Notes, and, in the singular, any one of them.
 
“B/A Lender” shall mean any Lender that is a bank listed in Schedule I or II to
the Bank Act (Canada)  as amended and that is not a Non-B/A Lender.
 
“Back-Stop Arrangements” shall mean, collectively, Letter of Credit Back-Stop
Arrangements and Swingline Back-Stop Arrangements.
 
“Bank Bill” shall mean a Bill of Exchange that has been accepted by an
Australian Reference Bank.
 
“Bankers’ Acceptance” shall mean a Draft drawn by a Borrower and accepted by a
Lender pursuant to Section 2.01(a) and Schedule 1.01(b).
 
“Bankers’ Acceptance Loans” shall mean (i) the creation of Bankers’ Acceptances
or (ii) the creation and purchase of completed Drafts and, if requested by a
Non-B/A Lender, the exchange of such Drafts for B/A Equivalent Notes, in each
case as contemplated in Section 2.01(a) and Schedule 1.01(b).
 
“Bankruptcy Code” shall have the meaning provided in Section 11.01(e).
 
“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time, (iii) the sum of (x) the Eurodollar Rate for an Interest Period of
one month determined on the second full Business Day prior to such day
(calculated without giving effect to the rounding requirement set forth in the
definition of Eurodollar Rate) plus (y) the excess of the Applicable Margin for
Euro Rate Loans over the Applicable Margin for Base Rate Loans, in each
instance, as of such day, and (iv) 2.50%.
 
“Base Rate Loan” shall mean (a) each U.S. Dollar Denominated Swingline Loan and
(b) each U.S. Dollar Denominated Revolving Loan designated or deemed designated
as such
 


 
13

--------------------------------------------------------------------------------

 


by the relevant Borrower of such U.S. Dollar Denominated Revolving Loan at the
time of the incurrence thereof or conversion thereto.
 
“Bill of Exchange” shall mean a bill of exchange (as defined in the Bills of
Exchange Act 1909 (Cth)) (Australia) as amended.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Book-Runners” shall mean Deutsche Bank Securities Inc., Banc of America
Securities, LLC, GE Capital Markets, Inc., Credit Suisse Securities (USA) LLC,
and Wells Fargo Foothill, LLC, in their capacities as Joint Book-Runners in
respect of the credit facilities hereunder, and any successors thereto.
 
“Borrower” and “Borrowers” shall have the meaning provided in the first
paragraph of this Agreement.
 
“Borrower Obligations” shall mean the Australian Borrower Obligations, the
Canadian Borrower Obligations, the Dutch Borrower Obligations, the U.K. Borrower
Obligations and/or the U.S. Borrower Obligations, as applicable.
 
“Borrowing” shall mean the borrowing of one Type of Loan denominated in a single
Available Currency by a Borrower from all the Lenders having Commitments (or
from the Swingline Lender in the case of Swingline Loans) on a given date (or
resulting from a conversion or conversions on such date) having in the case of
Euro Rate Loans the same Interest Period, provided that Base Rate Loans incurred
pursuant to Section 2.10(b) shall be considered part of the related Borrowing of
Euro Rate Loans.
 
“Borrowing Base” shall mean the Australian Borrowing Base, the Canadian
Borrowing Base, the Dutch Borrowing Base, the U.K. Borrowing Base, the U.S.
Borrowing Base and/or the Total Borrowing Base, as applicable.
 
“Borrowing Base Certificate” shall have the meaning provided in Section 9.01(j).
 
“Business” shall mean any corporation, limited liability company, unlimited
liability company, limited or general partnership or other business entity (or
the adjectival form thereof, where appropriate) or the equivalent of the
foregoing in any foreign jurisdiction.
 
“Business Day” shall mean (a) for all purposes other than as covered by clauses
(b), (c), (d) and (e) below, any day except Saturday, Sunday and any day which
shall be in New York, New York, a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close, (b) with respect to all notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, any day which is a
Business Day described in clause (a) above and which is also a day for trading
by and between banks in U.S. dollar deposits in the London interbank eurodollar
market, (c) with respect to all notices and determinations in connection with,
and payments of principal (or, Face Amount, as applicable) and interest on,
Canadian Dollar Denominated Loans, any day which is a Business Day described in
clause (a) above and which is also a day which is not a
 


 
14

--------------------------------------------------------------------------------

 


legal holiday or a day on which banking institutions are authorized or required
by law or other government action to close in Toronto, Ontario, (d) with respect
to all notices and determinations in connection with, and payments of principal
and interest on or with respect to, Sterling Denominated Revolving Loans and
Euro Denominated Revolving Loans, any day which is a Business Day described in
clause (a) and which is also (i) a day for trading by and between banks in the
London interbank market and which shall not be a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close in London, England and (ii) in relation to any payment in Euros,
a day on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer 2 (TARGET 2) System is open and (e) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Australian Dollar Denominated Revolving Loans, any day which is a Business Day
described in clause (a) above and which is also a day which is not a legal
holiday or a day on which banking institutions are authorized or required by law
or other government action to close in Sydney, Australia.
 
“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale or any other event expressly required to be calculated on
a Pro Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of such Permitted Acquisition, any Significant
Asset Sale or other event for which financial statements have been delivered to
the Lenders pursuant to Section 9.01(b) or (c), as applicable.
 
“Canadian Borrower” and “Canadian Borrowers” shall have the meaning provided in
the first paragraph of this Agreement.
 
“Canadian Borrower Loans” shall mean each Canadian Borrower Revolving Loan and
each Canadian Borrower Swingline Loan.
 
“Canadian Borrower Obligations” shall mean all Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender by
any Canadian Borrower.
 
“Canadian Borrower Revolving Loan” shall have the meaning provided in Section
2.01(a).
 
“Canadian Borrower Revolving Note” shall have the meaning provided in Section
2.05(a).
 
“Canadian Borrower Swingline Loan” shall have the meaning provided in Section
2.01(b).
 
“Canadian Borrower Swingline Note” shall have the meaning provided in Section
2.05(a).
 
“Canadian Borrowing Base” shall mean, as of any date of calculation, the amount
equal to, without duplication, the sum of (a) 85% of Eligible Canadian Accounts,
plus (b) the least of (i) 65% of the respective Value of each category of
Eligible Canadian Inventory (i.e., raw materials, work in process and finished
goods), (ii) 85% of the then extant Net Orderly Liquidation Value of each such
category of Eligible Canadian Inventory (i.e., raw materials,
 


 
15

--------------------------------------------------------------------------------

 


work in process and finished goods) and (iii) the amount that would represent
60% of the sum of preceding clause (a) and this clause (b)(iii) if such amount
was used under this clause (b)(iii) in the calculation of the Canadian Borrowing
Base minus (c) the sum (without duplication) of (i) the Canadian Qualified
Secured Hedging Agreement Reserve, (ii) the Canadian Qualified Secured Cash
Management Agreement Reserve  and (iii) the Reserves then established by the
Co-Collateral Agents with respect to the Canadian Borrowing Base.  The
Co-Collateral Agents shall have the right (but no obligation) to review such
computations and if, in their Permitted Discretion, such computations have not
been calculated in accordance with the terms of this Agreement, the
Co-Collateral Agents shall have the right to correct any such errors in such
manner they shall determine in their Permitted Discretion and the Collateral
Agent will notify Holdings promptly after making any such correction.
 
“Canadian Collection Account” shall mean each account established at a Canadian
Collection Bank subject to a Cash Management Control Agreement into which funds
shall be transferred as provided in Section 5.03(d).
 
“Canadian Collection Banks” shall have the meaning provided in Section 5.03(d).
 
“Canadian Credit Parties” shall mean each Canadian Borrower and each Foreign
Subsidiary Guarantor that is a Canadian Subsidiary of Holdings.
 
“Canadian Credit Party Obligations” shall mean all Canadian Borrower Obligations
and any guarantees thereof by the Credit Parties (including by the U.S. Credit
Parties) pursuant to any Guaranty or pursuant to any other Credit Document.
 
“Canadian Dilution Reserve” shall mean, as of any date of determination, as to
the Accounts owned by the Canadian Credit Parties, an amount sufficient to
reduce the advance rate against Eligible Accounts owned by the Canadian Credit
Parties (determined without regard to the application of clause (x) of the
fourth sentence of the definition of “Eligible Accounts”) by one (1) percentage
point (1.00%) for each percentage point by which Dilution of the Accounts owned
by the Canadian Credit Parties is in excess of 5.00%.
 
“Canadian Disbursement Account” shall mean each checking and/or disbursement
account maintained by each Canadian Credit Party for their respective general
corporate purposes, including for the purpose of paying their trade payables and
other operating expenses (other than a disbursement account that is an Excluded
Account) and funded by such Canadian Credit Party in the ordinary course of
business consistent with past practices.
 
“Canadian Dollar Denominated Loans” shall mean each Loan denominated in Canadian
Dollars at the time of the incurrence thereof.
 
“Canadian Dollar Denominated Revolving Loans” shall mean each Revolving Loan
denominated in Canadian Dollars at the time of the incurrence thereof.
 
“Canadian Dollar Denominated Swingline Loans” shall mean each Swingline Loan
denominated in Canadian Dollars at the time of the incurrence thereof.
 


 
16

--------------------------------------------------------------------------------

 


“Canadian Dollars” and “Cdn.$” shall mean freely transferable lawful money of
Canada (expressed in Canadian dollars).
 
“Canadian Insolvency Law” shall mean any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
seeking an arrangement of, or stay of proceedings to enforce, some or all of the
debts of the corporation.
 
“Canadian Pension Plan” shall mean any plan that is or is intended to be a
“registered pension plan” as such term is defined in the Income Tax Act (Canada)
as amended that is sponsored or maintained by or under which Holdings or any of
its Subsidiaries has any liability whatsoever.
 
“Canadian Pension Plan Event” shall mean (a) either (i) the termination in whole
or in part of a Canadian Pension Plan or (ii) the cessation of participation of
Holdings or any of its Subsidiaries (or any Affiliate or other related party
thereto with whom there is statutory joint and several liability under pension
standards legislation) in any Canadian Pension Plan, including a multi-employer
pension plan (within the meaning of applicable pension standards legislation),
in either case, for any reason and which event gives rise to an obligation on
such entity to make contributions in respect of any past service unfunded
liability of such plan, (b) the issuance of a notice (or a notice of intent to
issue such a notice) to terminate in whole or in part any Canadian Pension Plan
with a defined benefit provision or the receipt of a notice of intent from a
Governmental Authority to require the termination in whole or in part of any
Canadian Pension Plan, revoking the registration of same or appointing a new
administrator of such a plan, (c) an event or condition which constitutes
grounds under applicable pension standards or tax legislation for the issuance
of an order, direction or other communication from any Governmental Authority or
a notice of an intent to issue such an order, direction or other communication
requiring Holdings or any of its Subsidiaries to take or refrain from taking any
action in respect of a Canadian Pension Plan, (d) the issuance of either any
order (including an order to remit payments in respect of the PBGF) or charges
which may give rise to the imposition of any fines or penalties to or in respect
of any Canadian Pension Plan or the issuance of such fines or penalties, (e) the
failure to remit by Holdings or any of its Subsidiaries or any of their
Affiliates any contribution to a Canadian Pension Plan when due or the receipt
of any notice from an administrator, a trustee or other funding agent or any
other Person that Holdings or any of its Subsidiaries or any of their Affiliates
have failed to remit any contribution to a Canadian Pension Plan or a similar
notice from a Governmental Authority relating to a failure to pay any fees or
other amounts (including payments in respect of the PBGF), (f) the
non-compliance by Holdings or any of its Subsidiaries or with any law applicable
to the Canadian Pension Plans in any material respect, and (g) the existence of
a solvency deficiency with respect to any Canadian Pension Plan, which events
under clauses (a) through (g) above, either individually or in the aggregate,
have had or could reasonably be expected to have a Material Adverse Effect.
 
“Canadian Perfection Certificate” shall mean the Canadian Perfection Certificate
in the form thereof included in Exhibit D-2 or any other form approved by the
Administrative Agent, as the same may be supplemented from time to time by a
Perfection Certificate Supplement or otherwise.
 


 
17

--------------------------------------------------------------------------------

 


“Canadian Prime Rate” shall mean, for any day, the rate of interest per annum
expressed on the basis of a 365-day year equal to the greatest of (i) the per
annum rate of interest quoted or established as the “prime rate” of DB Canada
(or similar entity of a successor Administrative Agent hereunder) which it
quotes or establishes for such day as its reference rate of interest in order to
determine interest rates for commercial loans in Canadian Dollars in Canada to
its Canadian borrowers, (ii) the average rate for Canadian Dollar bankers’
acceptances having a term of 30 days that appears on Reuters Screen CDOR Page
(or such other page as may be selected by DB Canada (or similar entity of a
successor Administrative Agent hereunder) as a replacement page for such
bankers’ acceptances if such screen is not available) at approximately 10:00
A.M. (Toronto time) on such day plus the excess of the Applicable Margin for
Banker’s Acceptance Loans over the Applicable Margin for Canadian Prime Rate
Loans, in each instance, as of such day, adjusted automatically with each quoted
or established change in such rate, all without the necessity of any notice to
any Borrower or any other Person and (iii) 2.50% per annum. Any change in the
Canadian Prime Rate due to a change in the “prime rate” or the average rate for
Canadian Dollar bankers’ acceptances shall be effective as of the opening of
business on the effective day of such change in the “prime rate” or the average
rate for Canadian Dollar bankers’ acceptances, respectively.
 
“Canadian Prime Rate Loans” shall mean (a) each Canadian Dollar Denominated
Swingline Loan and (b) each Canadian Dollar Denominated Revolving Loan during
the period which it bears interest at a rate determined by reference to the
Canadian Prime Rate.
 
“Canadian Priority Payables” shall mean, at any time, with respect to the
Canadian Borrowing Base:
 
(a) the amount past due and owing by any Canadian Credit Party (or any other
Person for which any Canadian Credit Party has joint and several liability), or
the accrued amount for which each Canadian Credit Party has an obligation
(whether several, or joint and several) to remit to a Governmental Authority or
other Person pursuant to any applicable law, rule or regulation, in respect of
(i) pension fund obligations, (ii) employment insurance, (iii) goods and
services taxes, sales taxes, employee income taxes and other taxes payable or to
be remitted or withheld, (iv) workers’ compensation, (v) wages, salaries,
commission or compensation, including vacation pay, and (vi) other charges and
demands; in each case in respect of which any Governmental Authority or other
Person may claim a security interest, hypothec, prior claim, trust or other
claim or Lien ranking or capable of ranking in priority to or pari passu with
one or more of the Liens granted pursuant to the Security Documents in the ABL
Priority Collateral; and
 
(b) the aggregate amount of any other liabilities of the Canadian Credit Parties
(or any other Person for which the Canadian Credit Parties have joint and
several liability) (i) in respect of which a trust has been or may be imposed on
any Accounts or Inventory of any Canadian Credit Party to provide for payment or
(ii) which are secured by a security interest, hypothecation, prior claim,
pledge, charge, right, or claim or other Lien on any ABL Priority Collateral of
any Canadian Credit Party, in each case pursuant to any applicable law, rule or
regulation and which trust, security interest, hypothecation, prior claim,
pledge, charge, right, claim or other Lien ranks or is capable
 


 
18

--------------------------------------------------------------------------------

 


of ranking in priority to or pari passu with one or more of the Liens granted in
the Security Documents in such ABL Priority Collateral.
 
“Canadian Priority Payables Reserve” shall mean, on any date of determination
for the Canadian Borrowing Base, a reserve established from time to time by the
Co-Collateral Agents in their Permitted Discretion in such amount as the
Co-Collateral Agents may determine in respect of Canadian Priority Payables of
the Canadian Credit Parties.
 
“Canadian Qualified Secured Cash Management Agreement Reserve” shall mean a
reserve to be established by the Administrative Agent from time to time in
respect of the Canadian Qualified Secured Cash Management Agreements, which
reserve shall be in an amount equal to the aggregate amount of all reserves
agreed upon from time to time by the applicable Lender and the applicable
Canadian Credit Party and notified in writing to the Administrative Agent by
such Lender (or affiliate thereof) and the applicable Canadian Credit Party to
be maintained with respect to such Canadian Qualified Secured Cash Management
Agreements in accordance with Section 13.22 (it being understood and agreed that
such reserve may be increased or reduced by the Co-Collateral Agents in their
Permitted Discretion). The determination as to whether any such reserve shall be
established with respect to any such Canadian Qualified Secured Cash Management
Agreement shall be subject to the agreement between the applicable Canadian
Credit Party and the applicable Lender (or affiliate thereof) party to such
agreement (as modified by the Administrative Agent in its Permitted Discretion),
but absence of any such reserve shall not impact the designation thereof as a
Canadian Qualified Secured Cash Management Agreement.
 
“Canadian Qualified Secured Cash Management Agreements” shall mean each
Qualified Secured Cash Management Agreement between a Lender (or an affiliate
thereof) (as determined at the time such Secured Cash Management Agreement is
designated as a Qualified Secured Cash Management Agreement without regard as to
whether such Person is currently a Lender or an affiliate thereof) and a
Canadian Credit Party.
 
“Canadian Qualified Secured Hedging Agreement” shall mean any Qualified Secured
Hedging Agreement between a Lender (or an affiliate thereof) (as determined at
the time such Interest Rate Protection Agreement or Other Hedging Agreement is
designated as a Qualified Secured Hedging Agreement without regard as to whether
such Person is currently a Lender or an affiliate thereof) and a Canadian Credit
Party.
 
“Canadian Qualified Secured Hedging Agreement Reserve” shall mean a reserve to
be established by the Administrative Agent from time to time in respect of the
Canadian Qualified Secured Hedging Agreements, which reserve shall be in an
amount of the aggregate U.S. Dollar Equivalent marked to market exposure
thereunder as calculated by the applicable Canadian Credit Party and the Lender
or affiliate of such Lender party to such Canadian Qualified Secured Hedging
Agreement in accordance with GAAP (based on the valuation methodology agreed
between Holdings and the Lender or affiliate of such Lender party to such
Canadian Qualified Secured Hedging Agreements) at the time such Secured Hedging
Agreement is designated as a Qualified Secured Hedging Agreement in accordance
with Section 13.22 and/or as otherwise agreed as among such parties, in each
case, to be notified to the Administrative Agent from time to time by written
notice from the Lender (or such affiliate) and
 


 
19

--------------------------------------------------------------------------------

 


the applicable Canadian Credit Party party to such agreement in accordance with
Section 13.22 (it being understood and agreed that such reserve may be increased
or reduced by the Co-Collateral Agents in their Permitted Discretion). The
determination as to whether any such reserve shall be established with respect
to any such Canadian Qualified Secured Hedging Agreement shall be subject to the
agreement between the applicable Canadian Credit Party and the applicable
Canadian Lender (or affiliate thereof) party to such agreement (as modified by
the Administrative Agent in its Permitted Discretion), but absence of any such
reserve shall not impact the designation thereof as a Canadian Qualified Secured
Hedging Agreement.
 
“Canadian Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated, organized, or established or resident for the purposes of the
Income Tax Act (Canada) as amended, in Canada or any province or territory
thereof.
 
“Canadian Unpaid Supplier Reserve” shall mean, with respect to the Canadian
Credit Parties, a reserve established by the Co-Collateral Agents in their
Permitted Discretion in respect of any Inventory which is subject to rights of a
supplier to repossess goods pursuant to Section 81.1 of the Bankruptcy and
Insolvency Act (Canada) as amended or any other laws of Canada which grants
repossession, revendication or similar rights to an unpaid supplier, in each
case, where such supplier’s right ranks or is capable of ranking in priority to,
or pari passu with one or more of the Liens granted in the Security Documents in
the ABL Priority Collateral.
 
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of the principal portion of all Capitalized Lease
Obligations incurred by such Person.
 
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.
 
“Cash Equivalents” shall mean:
 
(i)           securities issued by, or unconditionally fully guaranteed by the
governments of the United States, Australia, Canada, Switzerland and members of
the European Union or any agency or instrumentality thereof (provided that the
full faith and credit of the respective such government is pledged in support
thereof) and in each case maturing within 12 months from the date of acquisition
thereof;
 
(ii)           marketable direct obligations issued by any State of the United
States of America or any political subdivision of any such State or any public
instrumentality thereof maturing within 12 months from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;
 
(iii)           commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-l from S&P or at least P-l from Moody’s;
 


 
20

--------------------------------------------------------------------------------

 


(iv)           (x) time deposits, demand deposits, bearer deposit notes,
certificates of deposit, eurodollar time deposits, bankers’ acceptances or
similar instruments of deposit, in each case, having a long-term unsecured debt
rating of at least “A” or the equivalent thereof from S&P or “A2” or the
equivalent thereof from Moody’s with maturities of not more than 12 months from
the date of acquisition by such Person, and (y) overnight bank deposits, in each
case, issued by (i) any commercial bank organized under the laws of Australia,
Canada, the United States of America or any State thereof or the District of
Columbia having at the date of acquisition thereof combined capital and surplus
of not less than $500,000,000 or (ii) any commercial bank organized under the
laws of any member state of the European Union, as of the date hereof, or
Switzerland having combined capital and surplus in excess of the applicable
foreign currency equivalent of $500,000,000; provided that, to the extent any
cash is generated through operations in a jurisdiction outside of the United
States, Australia, Canada, Switzerland, the Netherlands or England, such cash
may be retained and invested in obligations of the type described in clauses (i)
through (v) of this definition to the extent such obligations have a credit
rating equal to the sovereign rating of such jurisdiction;
 
(v)           repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (i) above entered into
with any bank meeting the qualifications specified in clause (iv) above;
 
(vi)           investments of the type and maturity described in clause (i)
though (v) above of foreign obligors, which investments or obligors (or the
parents of such obligors) have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies;
 
(vii)            investments in money market funds substantially all of whose
assets are comprised of securities of the types described in clauses (i) through
(iv) above; and
 
(viii)            deposits of cash in favor of banks or other depository
institutions, solely to the extent incurred in connection with the maintenance
of such deposit accounts in the ordinary course of business.
 
“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debt card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Control Agreement” shall mean a power of attorney, or signing
rights “control agreement” or other agreement, in each case in form and
substance reasonably acceptable to the Administrative Agent which, in the case
of the U.K. Credit Parties, can be incorporated within the relevant Security
Document governed by the laws of England and Wales (unless a separate control
agreement is deemed advisable by the Administrative Agent), and containing terms
regarding the treatment of all cash and other amounts on deposit in (or credited
to) the respective Deposit Account governed by such Cash Management Control
Agreement consistent with the requirements of Section 5.03.
 


 
21

--------------------------------------------------------------------------------

 


“Cash Management Creditors” shall mean, collectively, each Lender and/or any
affiliate thereof that has entered into one or more Secured Cash Management
Agreements, even if the respective Lender subsequently ceases to be a Lender
under this Agreement for any reason, together with such Lender’s or such
affiliate’s successors and assigns, if any.
 
“Cash Management Obligations” shall have the meaning specified in the definition
of “Secured Obligations”.
 
“Centre of Main Interests” shall have the meaning provided in Article 3(1) of
Council Regulation (EC) No 1346/2000 of May 29, 2000 on Insolvency Proceedings.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.
 
“Change in Law” shall have the meaning provided in Section 11.01(f).
 
“Change of Control” shall mean (i) except as otherwise permitted pursuant to
Section 10.02, Holdings shall cease to own and control, directly or indirectly,
all of the economic and voting rights associated with all of the Equity
Interests of each of the Borrowers (other than Holdings), (ii) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
is or shall become the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of 35% or more on a
fully diluted basis of the economic or voting interests in Holdings’ capital
stock, (iii) the Board of Directors of Holdings shall cease to consist of a
majority of Continuing Directors or (iv) a “change of control” or similar event
shall occur as provided in (w) any Existing Senior Subordinated Notes Document,
(x) any Senior Secured Notes Documents, (y) any Qualified Preferred Stock (or
the documentation governing the same) or (z) any other Indebtedness of Holdings
or any of its Subsidiaries with an aggregate principal amount of at least
$10,000,000 which would permit the acceleration of, or require the repurchase
of, such Indebtedness.
 
“Chattel Paper” shall mean “chattel paper” (as such term is defined in Article 9
of the UCC or the PPSA, as applicable).  Without limiting the foregoing, the
term “Chattel Paper” shall in any event include all “tangible chattel paper” and
all “electronic chattel paper”, as each term is defined in Article 9 of the UCC
as in effect in the State of New York.
 
“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.
 
“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.
 
“Co-Collateral Agent” and “Co-Collateral Agents” shall mean Deutsche Bank AG New
York Branch, Bank of America, N.A. and General Electric Capital Corporation in
their capacity as co-collateral agents for the Secured Parties pursuant to this
Agreement.
 
“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time, and any final or temporary regulations promulgated and in
effect thereunder.
 


 
22

--------------------------------------------------------------------------------

 


Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
 
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Collateral
as described in any Pledge Agreement, all Collateral as described in the U.S.
Security Agreement, all Mortgaged Properties and all cash and Cash Equivalents
delivered as collateral pursuant to Section 5.02 or 11.
 
“Collateral Access Agreement” shall mean an agreement, in form and substance
satisfactory to the Administrative Agent, by which (a) for any Collateral
located on leased premises, the lessor waives or subordinates any Lien it may
have on the Collateral, and agrees to permit the Collateral Agent to enter upon
the premises and remove the Collateral or to use the premises to store or
dispose of the Collateral; (b) for any Collateral held by a warehouseman,
processor, shipper, customs broker or freight forwarder, such Person waives or
subordinates any Lien it may have on the Collateral, agrees to hold any
documents (as defined in the UCC) in its possession relating to the Collateral
as agent for the Collateral Agent, and agrees to deliver the Collateral to the
Collateral Agent upon request; and (c) for any Collateral held by a repairman,
mechanic or bailee, such Person acknowledges the Collateral Agent’s Lien, waives
or subordinates any Lien it may have on the Collateral, and agrees to deliver
the Collateral to the Collateral Agent upon request.
 
“Collateral Agent” shall mean the Administrative Agent in its capacity as
collateral agent for the Secured Parties pursuant to the Security Documents, and
shall include any successor to the Collateral Agent as provided in Section
12.09.
 
“Collateral and Guaranty Requirements” shall mean, at any time, the requirement
that:
 
(a)         the Administrative Agent shall have received from each U.S.
Guarantor either (i) a counterpart of the U.S. Guaranty duly executed and
delivered by such U.S. Guarantor dated as of the Effective Date or (ii) in the
case of any Person that becomes a U.S. Guarantor after the Effective Date, a
supplement to the U.S. Guaranty, in the form specified therein, duly executed
and delivered by such U.S. Guarantor;
 
(b)         the Administrative Agent shall have received from each Foreign
Guarantor either (i) a counterpart of the Foreign Guaranty duly executed and
delivered by such Foreign Guarantor dated as of the Effective Date or (ii) in
the case of any Person that becomes a Foreign Guarantor after the Effective
Date, a supplement to the Foreign Guaranty, in the form specified therein, duly
executed and delivered by such Foreign Guarantor;
 
(c)         the Administrative Agent shall have received from each U.S. Credit
Party either (i) a counterpart of the U.S. Security Agreement duly executed and
delivered by such U.S. Credit Party in favor of the Collateral Agent dated as of
the Effective Date or (ii) in the case of any Person that becomes a U.S. Credit
Party after the Effective Date, a
 


 
23

--------------------------------------------------------------------------------

 


supplement to the U.S. Security Agreement in favor of the Collateral Agent, in
the form specified therein, duly executed and delivered by such U.S. Credit
Party;
 
(d)         the Administrative Agent shall have received from each Canadian
Credit Party (i) a general security agreement executed and delivered by each
such Canadian Credit Party in favor of the Collateral Agent, dated as of the
Effective Date and in form and substance acceptable to the Administrative Agent,
constituting a First Priority Lien on all ABL Priority Collateral from time to
time of each such Canadian Credit Party of the type covered by such form,
subject only to Permitted Liens, (ii) if at any time any of the Canadian Credit
Parties have ABL Priority Collateral with an aggregate Fair Market Value of at
least $2,000,000 located in Quebec (the “Quebec Assets”), such hypothecations,
bonds and other security documents executed and delivered by such Canadian
Credit Party and the Collateral Agent, dated as of the date of its execution and
delivery and in form and substance acceptable to the Administrative Agent, as
may be necessary for the purpose of creating and preserving in the Province of
Quebec the Liens constituted by any of the foregoing subclauses in this clause
(d) on the Quebec Assets, and (iii)  in the case of any Person that becomes a
Canadian Credit Party after the Effective Date, the security documents required
by sub-clauses (i) and (ii) above or supplements to such security documents (in
the form specified therein) required to satisfy such requirements as reasonably
determined by the Administrative Agent, based on the advice of counsel, duly
executed and delivered by such Canadian Credit Party;
 
(e)         the Administrative Agent shall have received from each U.K. Credit
Party (i) a debenture duly executed and delivered by each such U.K. Credit Party
in favor of the Collateral Agent, dated as of the Effective Date and in form and
substance satisfactory to the Administrative Agent, constituting a First
Priority Lien on all ABL Priority Collateral from time to time of each such U.K.
Credit Party of the type covered by such form, subject only to Permitted Liens,
(ii) a security trust deed duly executed and delivered by each such U.K. Credit
Party, dated as of the Effective Date and in form and substance satisfactory to
the Administrative Agent, and (iii) in the case of any Person that becomes a
U.K. Credit Party after the Effective Date, the security documents required by
sub-clauses (i) and (ii) above or supplements to such security documents (in the
form specified therein) required to satisfy such requirements as reasonably
determined by the Administrative Agent, based on the advice of counsel, duly
executed and delivered by such U.K. Credit Party;
 
(f)         the Administrative Agent shall have received from each Australian
Credit Party (i) a fixed and floating charge duly executed and delivered by each
such Australian Credit Party in favor of the Collateral Agent, dated as of the
Effective Date and in form and substance acceptable to the Administrative Agent,
constituting a First Priority Lien on all ABL Priority Collateral from time to
time of each such Australian Credit Party of the type covered by such form,
subject only to Permitted Liens, (ii) a security trust deed duly executed and
delivered by each such Australian Credit Party, dated as of the Effective Date
and in form and substance satisfactory to the Administrative Agent, and (iii) in
the case of any Person that becomes an Australian Credit Party after the
Effective Date, the security documents required by sub-clauses (i) and (ii)
above or supplements to such security documents (in the form specified therein)
required to satisfy such
 


 
24

--------------------------------------------------------------------------------

 


requirements as reasonably determined by the Administrative Agent, based on the
advice of counsel, duly executed and delivered by such Australian Credit Party;
 
(g)         the Administrative Agent shall have received from each Dutch Credit
Party (i) one or more general security agreements duly executed and delivered by
each such Dutch Credit Party in favor of the Collateral Agent, dated as of the
Effective Date and in form and substance acceptable to the Administrative Agent,
constituting a First Priority Lien on all ABL Priority Collateral from time to
time of each such Dutch Credit Party of the type covered by such form, subject
only to Permitted Liens, and (ii) in the case of any Person that becomes a Dutch
Credit Party after the Effective Date, the security documents required by
sub-clause (i) above or supplements to such security documents (in the form
specified therein) required to satisfy such requirements as reasonably
determined by the Administrative Agent, based on the advice of counsel, duly
executed and delivered by such Dutch Credit Party;
 
(h)         (x) the Administrative Agent shall have received from each U.S.
Credit Party that directly holds any Equity Interests in any other Subsidiary of
Holdings (i) the Pledge Agreements duly executed and delivered by each such U.S.
Credit Party in favor of the Collateral Agent, that it determines, based on the
advice of counsel, to be necessary or advisable in connection with the pledge of
all such Equity Interests (provided that the Administrative Agent shall only
make a determination to require a U.S. Credit Party to pledge Equity Interests
under a Foreign Pledge Agreement to the extent that such Equity Interests are
pledged, or required to be pledged, under a local law pledge agreement (or
foreign equivalent) to secure the Senior Secured Noteholder Obligations),
including the U.S. Pledge Agreement and the Foreign Pledge Agreements specified
on Schedule 1.01(g) dated as of the Effective Date, and (ii) in the case of any
Person that becomes a U.S. Credit Party after the Effective Date, the Pledge
Agreements required by sub-clause (i) above or any supplements to such Pledge
Agreements (in the form specified therein), based on the advice of counsel, duly
executed and delivered by such U.S. Credit Party and (y) subject to the
Intercreditor Agreement, the Collateral Agent shall have received certificates
or other instruments representing all such Equity Interests (other than
uncertificated Equity Interests) pledged in sub-clause (x) above together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank;
 
(i)         all indebtedness of Holdings, the other Borrowers and each
Subsidiary of Holdings that is owing to any ABL Credit Party (other than
obligations owing to the ABL Credit Parties that do not individually or in the
aggregate exceed $2,000,000) shall be evidenced by an Intercompany Note or by a
promissory note or an instrument in form reasonably satisfactory to the
Administrative Agent and, shall have been pledged pursuant to the U.S. Security
Agreement (or other applicable Security Document) and the Collateral Agent shall
have received all such promissory notes or instruments, together with note
powers or other instruments of transfer with respect thereto endorsed in blank;
 
(j)         the Administrative Agent shall have received (i) counterparts of, or
to the extent available and legally effective, authorization to electronically
register, a Mortgage with respect to each Mortgaged Property duly executed and
delivered by the record owner or lessee of such Mortgaged Property, constituting
a Second Priority Lien on all
 


 
25

--------------------------------------------------------------------------------

 


Mortgaged Property from time to time owned by each U.S. Credit Party, subject to
Permitted Liens, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage covering Real Property, as a valid Second Priority Lien on the
Mortgaged Property described therein, free of any other Liens other than
Permitted Liens, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request, and (iii) such surveys,
abstracts, legal opinions, abstracts of title, flood certificates and other
documents as the Administrative Agent may reasonably request with respect to any
such Mortgage or Mortgaged Property, it being agreed that the Borrowers shall
not be required to provide new surveys if the applicable title insurance company
will waive survey exceptions based on existing surveys;
 
(k)         the Administrative Agent shall have received from each Borrower and
each other ABL Credit Party fully executed Cash Management Control Agreements
with respect to their Core Concentration Accounts, Collection Accounts and other
Deposit Accounts (other than Excluded Accounts and Disbursement Accounts) within
60 days, or solely in the case of U.K. Credit Parties 90 days, after the
Effective Date (in each case, as such date may be extended from time to time by
the Administrative Agent in its sole discretion, or, with respect to any
extension of the period for compliance with this paragraph (k) beyond (i) with
respect Core Concentration Accounts, 120 days and (ii) with respect to
Collection Accounts and other Deposit Accounts (other than Core Concentration
Accounts) 150 days, in each case, after such end of period for compliance with
this paragraph (k) (without giving effect to any extension by the Administrative
Agent), by the Co-Collateral Agents in their sole discretion);
 
(l)         all documents, instruments, forms and statements, required by law or
reasonably requested by the Administrative Agent to be filed, registered, duly
stamped or recorded to create the Liens intended to be created by the applicable
Security Documents and perfect such Liens to the extent required by, and with
the priority required by, such Security Document, shall have been filed,
registered, duly stamped or recorded or delivered to the Collateral Agent for
filing, registration, stamping or recording and all filing, registration,
stamping or recording duty or other fee shall have been paid (at the expense of
the Borrowers);
 
(m)                   to the extent requested by the Administrative Agent in its
reasonable discretion, the Administrative Agent shall have received evidence
that with respect to an Australian Credit Party, (i) all board and shareholder
resolutions of such Australian Credit Party which are required to be passed
under the Corporations Act to approve the giving of financial assistance by such
Australian Credit Party in connection with the entering into and performance of
each of the Credit Documents by such Australian Credit Party are passed, and
(ii) all Australian Whitewash Documents in respect of such Australian Credit
Party are lodged with ASIC in accordance with the Corporations Act, on or prior
to the date required by the Administrative Agent;
 
(n)         each ABL Credit Party shall have obtained all material consents and
approvals required to be obtained by it in connection with the execution and
delivery of
 


 
26

--------------------------------------------------------------------------------

 


all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder; and
 
(p)         the Administrative Agent shall have received (i) a counterpart of
the Intercreditor Agreement duly executed and delivered by each U.S. Credit
Party and the Noteholder Collateral Agent and (ii) in the case of any Person
that becomes a U.S. Credit Party after the Effective Date, a supplement or
joinder to the Intercreditor Agreement, in the form specified therein, duly
executed and delivered by such Credit Party;
 
provided, that the foregoing definition shall be subject to the Agreed Security
Principles.  The Administrative Agent may grant extensions of time for the
perfection of security interests in or the obtaining of title insurance or legal
opinions with respect to particular assets (including extensions beyond the
Effective Date for the perfection of security interests in the assets of the ABL
Credit Parties (other than ABL Priority Collateral)) where it determines that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the Security
Documents.
 
“Collection Accounts” shall mean, collectively, the U.S. Collection Accounts,
the Australian Collection Accounts, the Canadian Collection Accounts, the Dutch
Collection Accounts and the U.K. Collection Accounts.
 
“Collection Banks” shall mean, collectively, the U.S. Collection Banks, the
Australian Collection Banks, the Canadian Collection Banks, the Dutch Collection
Banks and the U.K. Collection Banks.
 
“Collective Bargaining Agreements” shall have the meaning provided in Section
6.05.
 
“Commingled Inventory” shall mean Inventory of any ABL Credit Party that is
commingled (whether pursuant to a consignment (as defined in Section 9-102 of
the UCC), a toll manufacturing agreement or otherwise) with Inventory of another
Person (other than another ABL Credit Party organized under the same
jurisdiction of such ABL Credit Party) at a location owned or leased by an ABL
Credit Party to the extent that such Inventory of such ABL Credit Party is not
readily identifiable.
 
“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule 1.01(a) directly below the column entitled
“Commitment”, as same may be (x) reduced from time to time or terminated
pursuant to Sections 4.02, 4.03 and/or 11, as applicable, (y) adjusted from time
to time as a result of assignments to or from such Lender pursuant to Section
2.13 or 13.04(b), or (z) increased from time to time pursuant to Section 2.14.
 
“Commitment Fees” shall have the meaning provided in Section 4.01(a).
 
“Compliance Period” shall mean any period (x) commencing on the date on which
the Excess Availability is less than or equal to the Availability Condition and
(y) ending on the first date thereafter on which the Excess Availability has
been greater than the Availability Condition for 30 consecutive days.
 


 
27

--------------------------------------------------------------------------------

 


“Confidential Information” shall mean all information and data, including,
without limitation, technical, business, marketing and financial information,
disclosed to the Agents (or any of them), any Issuing Lender or any Lender by
Holdings or any of its Subsidiaries in connection with this Agreement, any other
Credit Document or any of the Transactions, whether tangible, intangible,
electronic, verbal or written form or by observation and all memoranda,
summaries, samples, notes, analyses, compilations, studies, or other documents
prepared by the Agents (or any of them), any Issuing Lender or any Lender which
contain, reflect or are derived from such information and/or data; provided
however, the term “Confidential Information” shall not include information or
data which (a) is, or becomes, generally available other than as a result of a
disclosure by the respective Agent, Issuing Lender or Lender in violation of any
Credit Document, (b) is, or becomes, available to an Agent, any Issuing Lender
or Lender from a source other than Holdings or any of its Subsidiaries or its
representatives, provided that such source is not, and was not, actually known
by such Agent, Issuing Lender or Lender, as the case may be, to be prohibited
from transmitting such information or data by any contractual, fiduciary or
other legal obligation of confidentiality to Holdings or any of its
Subsidiaries, (c) was available to an Agent, an Issuing Lender or a Lender on a
non-confidential basis prior to disclosure by Holdings or any of its
Subsidiaries or their respective representatives or (d) is or was independently
developed by an Agent, an Issuing Lender or a Lender without use of the
Confidential Information.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains, (y) any
non-cash income, and (z) any gains or losses from sales of assets other than
inventory sold in the ordinary course of business) adjusted by adding thereto
(in each case to the extent deducted in determining Consolidated Net Income for
such period), without duplication, the amount of (i) total interest expense
(inclusive of amortization of deferred financing fees and other original issue
discount and banking fees, charges and commissions (e.g., letter of credit fees
and commitment fees)) of Holdings and its Subsidiaries determined on a
consolidated basis for such period, (ii) provision for taxes based on income and
foreign withholding taxes for Holdings and its Subsidiaries determined on a
consolidated basis for such period, (iii) all depreciation and amortization
expense of Holdings and its Subsidiaries determined on a consolidated basis for
such period, (iv) in the case of any period including the fiscal quarter of
Holdings and its Subsidiaries ended September 30, 2009, the amount of all fees
and expenses incurred in connection with the Transaction during such fiscal
quarter, (v) any non-cash charges, losses or expenses of Holdings and its
Subsidiaries for such period (but excluding any non-cash charge, loss or expense
in respect of an item that was included in Consolidated Net Income in a prior
period and any non-cash charge, loss or expense that relates to the write-down
or write-off of inventory, other than any write-down or write-off of inventory
as a result of purchase accounting adjustments in respect of any Permitted
Acquisition) and (vi) restructuring charges and other associated charges
incurred or taken prior to the Effective Date as set forth on Schedule
1.01(f).  For the avoidance of doubt, it is understood and agreed that, to the
extent any amounts are excluded from Consolidated Net Income by virtue of the
proviso to the definition thereof contained herein, any add backs to
Consolidated Net Income in determining Consolidated EBITDA as provided above
shall be limited (or denied) in a fashion consistent with the proviso to the
definition of Consolidated Net Income contained herein.
 


 
28

--------------------------------------------------------------------------------

 


“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period, the ratio
of (a) Consolidated EBITDA of Holdings and its Subsidiaries for such period,
minus the lesser of (x) the aggregate amount of all Capital Expenditures made by
Holdings and its Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Asset Sale net
proceeds, insurance proceeds or Indebtedness (other than Loans)) and (y) the
Consolidated EBITDA of Holdings and its Subsidiaries for such period, to (b)
Consolidated Fixed Charges for such period.
 
“Consolidated Fixed Charges” shall mean, for any period, the sum of (1) the
scheduled principal amount of all amortization payments made during such period
on all Indebtedness of Holdings and its Subsidiaries for such period (including
the principal component of all Capitalized Lease Obligations) as determined on
the first day of such period (or, with respect to a given issue of Indebtedness
incurred thereafter, on the date of the incurrence thereof) net of the proceeds
of any other Indebtedness the proceeds of which are used to make such payment
(other than with proceeds of Loans) plus (2) Consolidated Interest Expense of
Holdings and its Subsidiaries for such period plus (3) the amount of all cash
payments made by Holdings and its Subsidiaries in respect of income taxes or
income tax liabilities (net of cash income tax refunds) during such period
(excluding such cash payments related to asset sales not in the ordinary course
of business) plus (4) without duplication of any amounts included in clause (3)
above, the aggregate amount of all cash Dividends paid by Holdings as permitted
under Section 10.03 for such period plus (5) any cash restructuring charges and
other associated cash charges set forth in paragraph (vi) of the definition of
Consolidated EBITDA made during such period in excess of $15,000,000 provided
that this sub-clause (5) shall not be included in the calculation of
Consolidated Fixed Charge Coverage Ratio in connection with the delivery of a
Compliance Certificate pursuant to Section 9.01(f)(ii) so long as no Dominion
Period then exists.
 
“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated interest expense of Holdings and its Subsidiaries (including,
without limitation, all commissions, discounts and other commitment and banking
fees and charges (e.g., fees with respect to letters of credit and Interest Rate
Protection Agreements) for such period (calculated without regard to any
limitations on payment thereof), adjusted to exclude (to the extent same would
otherwise be included in the calculation above in this clause (i)) the
amortization of any deferred financing costs (including, without limitation,
amortization of original issue discount) for such period and any interest
expense actually “paid in kind” or accreted during such period, plus (ii)
without duplication, (x) that portion of Capitalized Lease Obligations of
Holdings and its Subsidiaries on a consolidated basis representing the interest
factor for such period and (y) the “deemed interest expense” (i.e., the interest
expense which would have been applicable if the respective obligations were
structured as on-balance sheet financing arrangements) with respect to all
Indebtedness of Holdings and its Subsidiaries of the type described in clause
(viii) of the definition of Indebtedness contained herein (to the extent same
does not arise from a financing arrangement constituting an operating lease) for
such period.
 
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of Holdings and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP, provided
that the following items shall be excluded in computing Consolidated Net Income
(without duplication):  (i) the net income (or loss) of any Person in which a
Person or Persons other than Holdings and its Wholly-Owned
 


 
29

--------------------------------------------------------------------------------

 


Subsidiaries has an Equity Interest(s) to the extent of such Equity Interest(s)
held by Persons other than Holdings and its Wholly-Owned Subsidiaries in such
Person, (ii) except for determinations expressly required to be made on a Pro
Forma Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or all or substantially all of the property or assets of
such Person are acquired by a Subsidiary, (iii) the net income of any Subsidiary
(other than Wholly-Owned Subsidiaries) other than with respect to any cash
dividends or similar cash distributions or other lending or transfer (including
funds from intercompany loans or transfers) made by such Subsidiary to Holdings
and its Wholly-Owned Subsidiaries and (iv) the amount of any cash payments in
such period in respect of non-cash charges expensed in any earlier period.
 
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (solely for
the purpose of this definition, “primary obligations”) of any other Person
(solely for the purpose of this definition, the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (x) for the purchase or payment of any
such primary obligation or (y) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
 
“Continuing Directors” shall mean the directors of Holdings on the Effective
Date and each other director if such director’s nomination for election to the
Board of Directors of Holdings is recommended by a majority of the then
Continuing Directors.
 
“Contribution Notice” shall mean a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Core Australian Concentration Account” shall have the meaning provided in
Section 5.03(g).
 


 
30

--------------------------------------------------------------------------------

 


“Core Canadian Concentration Account” shall have the meaning provided in Section
5.03(g).
 
“Core Concentration Accounts” shall mean, collectively, the Core U.S.
Concentration Accounts, the Core Australian Concentration Accounts, the Core
Canadian Concentration Accounts, the Core Dutch Concentration Accounts and the
Core U.K. Concentration Accounts.
 
“Core Dutch Concentration Account” shall have the meaning provided in Section
5.03(g).
 
“Core U.K. Concentration Account” shall have the meaning provided in Section
5.03(g).
 
“Core U.S. Concentration Account” shall have the meaning provided in Section
5.03(e).
 
“Corporations Act” means the Corporations Act 2001 (Cth) (Australia) as amended.
 
“Credit Account” shall have the meaning provided in Section 5.03(m).
 
“Credit Document Obligations” shall have the meaning specified in the definition
of “Secured Obligations”.
 
“Credit Documents” shall mean this Agreement, each Subsidiaries Guaranty, each
Pledge Agreement, the U.S. Security Agreement, each Mortgage, the Intercreditor
Agreement, and, after the execution and delivery thereof pursuant to the terms
of this Agreement, each Incremental Commitment Agreement, each Note, each
Joinder Agreement and each other Security Document.
 
“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (other than any amendment,
extension or renewal that does not increase the maximum Stated Amount of such
Letter of Credit).
 
“Credit Party” shall mean each U.S. Credit Party, each Australian Credit Party,
each Canadian Credit Party, each Dutch Credit Party, each U.K. Credit Party, and
each other Foreign Credit Party.
 
“DB Australian Account” shall have the meaning provided in Section 5.03(i).
 
“DB Canada” shall mean Deutsche Bank AG, Canada Branch, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise acting in respect of its Canadian banking business.
 
“DB Canadian Account” shall have the meaning provided in Section 5.03(j).
 
“DB Dutch Account” shall have the meaning provided in Section 5.03(k).
 


 
31

--------------------------------------------------------------------------------

 


“DB U.K. Account” shall have the meaning provided in Section 5.03(l).
 
“DB U.S. Account” shall have the meaning provided in Section 5.03(h).
 
“DBNY” shall mean Deutsche Bank AG New York Branch, in its individual capacity,
and any successor corporation by merger, consolidation or otherwise.
 
“Decree” shall mean the Besluit definitiebepalingen Wft, dated 12 October 2006,
as amended from time to time.
 
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
 
“Defaulting Lender” shall mean, at any time of determination thereof, any Lender
that (i) has failed to fund any portion of the Revolving Loans, participations
in Letter of Credit Outstandings or participations in Swingline Loans required
to be funded by it hereunder (including its obligations under Section 2.01(a) or
(c), Section 2.04 or Section 3), (ii) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder, (iii) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding or a takeover (in receivership or similar
proceeding) by a Governmental Authority, (iv) does not meet a capital adequacy
or liquidity requirement applicable to such Lender as determined by the relevant
Governmental Authority or (v) has notified Holdings, any Issuing Lender, the
Swingline Lender and/or the Administrative Agent of any of the foregoing
(including any notification of its intent not to comply with its funding
obligations described in preceding clause (i)); provided that for purposes of
Section 2.01 with respect to Swingline Loans, Section 3 and any documentation
entered into pursuant to the Back-Stop Arrangements only, the term “Defaulting
Lender” shall also include (a) any Lender with an affiliate that (x) either (A)
Controls such Lender or (B) at the election of the Administrative Agent, is
under common Control with such Lender and (y) has been deemed insolvent or
become the subject of a bankruptcy or insolvency proceeding or a takeover by a
Governmental Authority or does not meet a capital adequacy or liquidity
requirement applicable to such affiliate as determined by the relevant
Governmental Authority, (b) any Lender that previously constituted a “Defaulting
Lender” under this Agreement, unless such Lender has ceased to constitute a
“Defaulting Lender” for a period of at least 90 consecutive days, and (c) any
Lender that the Swingline Lender, any Issuing Lender or the Administrative Agent
believes in good faith has defaulted in its obligations under any other credit
facility to which such Lender is a party.
 
“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization.
 
“Dilution” shall mean, as of any date of determination, as to the Accounts owned
by any Persons, a percentage, based upon the experience of the immediately prior
twelve consecutive months, that is the result of dividing the U.S. Dollar amount
(for this purpose, using the U.S. Dollar Equivalent of amounts not denominated
in U.S. Dollars) of (a) bad debt write-downs, discounts, advertising allowances,
credits, rebates, returns or other dilutive items with respect to such Person’s
Accounts during such period, by (b) such Person’s billings with respect to their
Accounts during such period.
 


 
32

--------------------------------------------------------------------------------

 


“Disbursement Accounts” shall mean, collectively, the U.S. Disbursement
Accounts, the Australian Disbursement Accounts, the Canadian Disbursement
Accounts, the Dutch Disbursement Accounts and the U.K. Disbursement Accounts.
 
“Disbursement Banks” shall mean, collectively, the U.S. Disbursement Banks, the
Australian Disbursement Banks, the Canadian Disbursement Banks, the Dutch
Disbursement Banks and the U.K. Disbursement Banks.
 
“Discharge of Secured Obligations” shall mean the date upon which (1) all
Secured Obligations of the Credit Parties (other than Unasserted Obligations)
having been indefeasibly paid in full in cash (or, solely in the case of Secured
Obligations (x) with respect to the Secured Hedging Agreements to the extent
such Secured Obligations have not been indefeasibly paid in full in cash, if
Holdings has certified that no payment default exists with respect to any
Secured Hedging Agreements and (y) with respect to the Secured Cash Management
Agreements to the extent such Secured Obligations have not been indefeasibly
paid in full in cash or cash collateralized, if Holdings has certified that no
payment obligation is outstanding with respect to any Secured Cash Management
Agreements), (2) the Lenders having no further commitment to lend under this
Agreement, (3) the Stated Amount of all Letters of Credit having been reduced to
zero (or, with respect to each outstanding Letter of Credit, the applicable
Issuing Lender has entered into arrangements, including without limitation cash
collateralization, satisfactory to it in its sole discretion to eliminate such
Issuing Lender’s risk with respect to each applicable outstanding Letter of
Credit, and (4) the Issuing Lenders having no further obligation to issue
Letters of Credit under this Agreement.
 
“Discharge of Senior Secured Notes Obligations” shall have the meaning specified
in the Intercreditor Agreement.
 
“Disclosed Schemes” shall mean the GBC (UK) Ltd Staff Pension Plan and the Acco
Europe Pension Plan.
 
“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests).  Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.
 


 
33

--------------------------------------------------------------------------------

 


“Documentation Agents” shall mean Credit Suisse Securities (USA) LLC, General
Electric Capital Corporation and Wells Fargo Foothill, LLC, in their capacities
as Documentation Agents in respect of the credit facilities hereunder, and any
successors thereto.
 
“Documents” shall mean, collectively, (i) the Credit Documents, (ii) the
Refinancing Documents, (iii) the Senior Secured Notes Documents, and (iv) the
Existing Senior Subordinated Notes Documents.
 
“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District or Columbia.
 
“Dominion Period” shall mean any period (i) commencing on the date on which (x)
an Event of Default has occurred and is continuing, (y) the Excess Availability
is less than or equal to the Availability Condition and (ii) ending on the first
date thereafter on which (x) no Event of Default exists and (y) the Excess
Availability has been greater than the Availability Condition, for 30
consecutive days.
 
“Draft” shall mean, at any time, either a depository bill within the meaning of
the Depository Bills and Notes Act (Canada) as amended, or a bill of exchange,
within the meaning of the Bills of Exchange Act (Canada) as amended, drawn by a
Borrower in Canadian Dollars on a Lender and bearing such distinguishing letters
and numbers as such Lender may determine, but which at such time has not been
completed or accepted by such Lender.
 
“Drawing” shall have the meaning provided in Section 3.05(b).
 
“Drawing Date” shall mean the date on which a Draft is drawn.
 
“Drawing Fee” shall mean, in respect of a Draft drawn by a Borrower hereunder
and accepted by a B/A Lender or a Draft (or B/A Equivalent Note exchanged
therefor) purchased by a Non-B/A Lender, a fee calculated on the Face Amount of
such Draft (or B/A Equivalent Note exchanged therefor) at a rate per annum equal
to the Applicable Margin for Banker’s Acceptance Loans on the Drawing Date of
such Draft (or B/A Equivalent Note exchanged therefor).  Drawing Fees shall be
calculated on the basis of the term to maturity of the Draft (or B/A Equivalent
Note exchanged therefor) and a year of 365 days.
 
“Dutch Banking Act” shall mean the Act on the Supervision of the Financial
Markets of 28 September 2006 (Wet op het financieel toezicht) as amended from
time to time including any regulations pursuant to it.
 
“Dutch Borrower” and “Dutch Borrowers” shall have the meaning provided in the
first paragraph of this Agreement.
 
“Dutch Borrower Loans” shall mean each Dutch Borrower Revolving Loan and each
Dutch Borrower Swingline Loan.
 
“Dutch Borrower Obligations” shall mean all Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender by
any Dutch Borrower.
 


 
34

--------------------------------------------------------------------------------

 


“Dutch Borrower Revolving Loan” shall have the meaning provided in Section
2.01(a).
 
“Dutch Borrower Revolving Note” shall have the meaning provided in Section
2.05(a).
 
“Dutch Borrower Swingline Loan” shall have the meaning provided in Section
2.01(b).
 
“Dutch Borrower Swingline Note” shall have the meaning provided in Section
2.05(a).
 
“Dutch Borrowing Base” shall mean, as of any date of calculation, the amount
equal to, without duplication, the sum of (a) 85% of Eligible Dutch Accounts,
plus (b) the lesser of (i) 65% of the respective Value of each category of
Eligible Dutch Inventory (i.e., raw materials, work in process and finished
goods) and (ii) 85% of the then extant Net Orderly Liquidation Value of each
such category of Eligible Dutch Inventory (i.e., raw materials, work in process
and finished goods) minus (c) the sum (without duplication) of (i) the Dutch
Qualified Secured Hedging Agreement Reserve, (ii) the Dutch Qualified Secured
Cash Management Agreement Reserve and (iii) the Reserves then established by the
Co-Collateral Agents with respect to the Dutch Borrowing Base.  The
Co-Collateral Agents shall have the right (but no obligation) to review such
computations and if, in their Permitted Discretion, such computations have not
been calculated in accordance with the terms of this Agreement, the
Co-Collateral Agents shall have the right to correct any such errors in such
manner they shall determine in their Permitted Discretion and the Collateral
Agent will notify Holdings promptly after making any such correction.
 
“Dutch Collection Account” shall mean each account established at a Dutch
Collection Bank subject to a Cash Management Control Agreement into which funds
shall be transferred as provided in Section 5.03(e).
 
“Dutch Collection Banks” shall have the meaning provided in Section 5.03(e).
 
“Dutch Credit Parties” shall mean each Dutch Borrower and each Foreign
Subsidiary Guarantor that is a Dutch Subsidiary of Holdings.
 
“Dutch Credit Party Obligations” shall mean all Dutch Borrower Obligations and
any guarantees thereof by the Credit Parties (including by the U.S. Credit
Parties) pursuant to any Guaranty or pursuant to any other Credit Document.
 
“Dutch Dilution Reserve” shall mean, as of any date of determination, as to the
Accounts owned by the Dutch Credit Parties, an amount sufficient to reduce the
advance rate against Eligible Accounts owned by the Dutch Credit Parties
(determined without regard to the application of clause (x) of the fourth
sentence of the definition of “Eligible Accounts”) by one (1) percentage point
(1.00%) for each percentage point by which Dilution of the Accounts owned by the
Dutch Credit Parties is in excess of 5.00%.
 


 
35

--------------------------------------------------------------------------------

 


“Dutch Disbursement Account” shall mean each checking and/or disbursement
account maintained by each Dutch Credit Party for their respective general
corporate purposes, including for the purpose of paying their trade payables and
other operating expenses (other than a disbursement account that is an Excluded
Account) and funded by such Dutch Credit Party in the ordinary course of
business consistent with past practices.
 
“Dutch Perfection Certificate” shall mean the Dutch Perfection Certificate in
the form thereof included in Exhibit D-5 or any other form approved by the
Administrative Agent, as the same may be supplemented from time to time by a
Perfection Certificate Supplement or otherwise.
 
“Dutch Priority Payables” shall mean at any time, with respect to the Dutch
Borrowing Base, the aggregate amount of any liability of the Dutch Credit
Parties (or any other Person for which the Dutch Credit Parties have joint and
several liability) which are secured by a right of pledge (pandrecht) or right
of mortgage (hypotheekrecht) on any ABL Priority Collateral of any Dutch Credit
Party or in relation to which a right of priority (voorrecht) on any ABL
Priority Collateral of any Dutch Credit Party exists or any similar security
right or other right, in each case pursuant to any applicable law, and which
right of pledge, right of mortgage, right of priority or any similar security
right or other right, in each case pursuant to any applicable law, ranks or is
capable of ranking in priority to or pari passu with one or more of the Liens
granted in the Security Documents in such ABL Priority Collateral.
 
“Dutch Priority Payables Reserve” shall mean, on any date of determination for
the Dutch Credit Parties Base, a reserve established from time to time by the
Co-Collateral Agents in their Permitted Discretion in such amount as the
Co-Collateral Agents may determine in respect of Dutch Priority Payables of the
Dutch Credit Parties.
 
“Dutch Qualified Secured Cash Management Agreement Reserve” shall mean a reserve
to be established by the Administrative Agent from time to time in respect of
the Dutch Qualified Secured Cash Management Agreements, which reserve shall be
in an amount equal to the aggregate amount of all reserves agreed upon from time
to time by the applicable Lender and the applicable Dutch Credit Party and
notified in writing to the Administrative Agent by such Lender (or affiliate
thereof) and the applicable Dutch Credit Party to be maintained with respect to
such Dutch Qualified Secured Cash Management Agreements in accordance with
Section 13.22 (it being understood and agreed that such reserve may be increased
or reduced by the Co-Collateral Agents in their Permitted Discretion). The
determination as to whether any such reserve shall be established with respect
to any such Dutch Qualified Secured Cash Management Agreement shall be subject
to the agreement between the applicable Dutch Credit Party and the applicable
Lender (or affiliate thereof) party to such agreement (as modified by the
Administrative Agent in its Permitted Discretion), but absence of any such
reserve shall not impact the designation thereof as a Dutch Qualified Secured
Cash Management Agreement.
 
“Dutch Qualified Secured Cash Management Agreements” shall mean each Qualified
Secured Cash Management Agreement between a Lender (or an affiliate thereof) (as
determined at the time such Secured Cash Management Agreement is designated as a
Qualified Secured Cash Management Agreement without regard as to whether such
Person is currently a Lender or an affiliate thereof) and a Dutch Credit Party.
 


 
36

--------------------------------------------------------------------------------

 


“Dutch Qualified Secured Hedging Agreement” shall mean any Qualified Secured
Hedging Agreement between a Lender (or an affiliate thereof) (as determined at
the time such Interest Rate Protection Agreement or Other Hedging Agreement is
designated as a Qualified Secured Hedging Agreement without regard as to whether
such Person is currently a Lender or an affiliate thereof) and a Dutch Credit
Party.
 
“Dutch Qualified Secured Hedging Agreement Reserve” shall mean a reserve to be
established by the Administrative Agent from time to time in respect of the
Dutch Qualified Secured Hedging Agreements, which reserve shall be in an amount
of the aggregate U.S. Dollar Equivalent marked to market exposure thereunder as
calculated by the applicable Dutch Credit Party and the Lender or affiliate of
such Lender party to such Dutch Qualified Secured Hedging Agreement in
accordance with GAAP (based on the valuation methodology agreed between Holdings
and the Lender or affiliate of such Lender party to such Dutch Qualified Secured
Hedging Agreements) at the time such Secured Hedging Agreement is designated as
a Qualified Secured Hedging Agreement in accordance with Section 13.22 and/or as
otherwise agreed as among such parties, in each case, to be notified to the
Administrative Agent from time to time by written notice from the Lender (or
such affiliate) and the applicable Dutch Credit Party party to such agreement in
accordance with Section 13.22 (it being understood and agreed that such reserve
may be increased or reduced by the Co-Collateral Agents in their Permitted
Discretion).  The determination as to whether any such reserve shall be
established with respect to any such Dutch Qualified Secured Hedging Agreement
shall be subject to the agreement between the applicable Dutch Credit Party and
the applicable Dutch Lender (or affiliate thereof) party to such agreement (as
modified by the Administrative Agent in its Permitted Discretion), but absence
of any such reserve shall not impact the designation thereof as a Dutch
Qualified Secured Hedging Agreement.
 
“Dutch Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated, organized or established under the laws of the Netherlands.
 
“Dutch Unpaid Supplier Reserve” shall mean, with respect to the Dutch Credit
Parties, a reserve established by the Co-Collateral Agents in respect of any
Inventory which is subject to rights of a supplier to repossess goods pursuant
to retention of title rights (recht van eigendomsvoorbehad) or rights of
retention (retentierechten) or any other laws of the Netherlands which grants
repossession, revendication or similar rights to an unpaid supplier, in each
case, where such supplier’s right ranks or is capable of ranking in priority to,
or pari passu with one or more of the Liens granted in the Security Documents in
the ABL Priority Collateral.
 
“Effective Date” shall have the meaning provided in Section 13.10.
 
“Eligible Accounts” shall mean each Account created by one of the ABL Credit
Parties in the ordinary course of its business, that arises out of its sale of
goods (other than promotional products not held for sale) or rendition of
services, that complies in all material respects with each of the
representations and warranties respecting Eligible Accounts made in the Credit
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below.  The Co-Collateral Agents shall have the
right to establish, modify or eliminate Reserves against Eligible Accounts from
time to time in their Permitted Discretion.  In determining the amount to be
included, Eligible Accounts shall be calculated net
 


 
37

--------------------------------------------------------------------------------

 


of customer deposits, unapplied cash, bonding subrogation rights to the extent
not cash collateralized, any and all returns, rebates, discounts (which may, at
the Co-Collateral Agents’ option, be calculated on shortest terms), credits,
allowances or sales or excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such Accounts at such time.  Eligible Accounts shall not include the following:
 
(a)           Accounts which either (x) are 60 days or more past due or (y) are
unpaid more than 120 days after the original invoice date other than Accounts
unpaid more than 120 days, but not more than 180 days, after the original
invoice date up to an aggregate amount for all Borrowing Bases not exceeding
$5,000,000;
 
(b)           Accounts owed by an Account Debtor (or its Affiliates) where 50%
or more of the total amount of all Accounts owed by that Account Debtor (and its
Affiliates) are deemed ineligible hereunder as a result of the application of
preceding clause (a);
 
(c)           Accounts with respect to which the Account Debtor is (i) a
Subsidiary of Holdings or (ii) an employee or agent of Holdings or any
Subsidiary of Holdings;
 
(d)           Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by an Account Debtor may be conditional;
 
(e)           Intentionally Omitted;
 
(f)           Accounts with respect to which the Account Debtor is a non
Governmental Authority unless:  (i) the Account Debtor either (A) maintains its
Chief Executive Office in an Applicable Eligible Jurisdiction, (B) is organized
under the laws of an Applicable Eligible Jurisdiction, or any state, territory,
province or subdivision thereof, or (c) to the extent permitted by the
Co-Collateral Agents in their Permitted Discretion, maintains substantial
operations in an Applicable Eligible Jurisdiction, or (ii) the Account is
supported by an irrevocable letter of credit, credit insurance or acceptance
terms satisfactory to the Co-Collateral Agents, in their Permitted Discretion
(as to form, substance, and issuer or domestic confirming bank), that has been
delivered to the Administrative Agent and is directly drawable by the
Administrative Agent; provided that Accounts of an ABL Credit Party with respect
to which the respective Account Debtor is located in a country other than the
United States up to an aggregate amount for all Borrowing Bases not exceeding
$5,000,000 shall not be considered excluded under this sub-clause (f);
 
(g)           Accounts with respect to which the Account Debtor is the
government of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof unless (i) the
Account is supported by an irrevocable letter of credit satisfactory to the
Co-Collateral Agents, in their Permitted Discretion (as to form, substance, and
issuer or domestic confirming bank), that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent, (ii)
the Account is covered by credit insurance in form, substance, and amount, and
by an insurer, satisfactory to the Co-Collateral Agents, in their Permitted
 


 
38

--------------------------------------------------------------------------------

 


Discretion, or (iii) the Account Debtor is the government of Australia or any
political subdivision thereof or such other foreign country or sovereign state
(or political subdivision thereof), in each case, to the extent approved by the
Co-Collateral Agents in their Permitted Discretion;
 
(h)           Accounts with respect to which the Account Debtor is the federal
government of the United States or any department, agency or instrumentality of
the United States (exclusive, however, of Accounts with respect to which the a
U.S. Borrower has complied, to the reasonable satisfaction of the Co-Collateral
Agents, with the Assignment of Claims Act, 31 USC § 3727) or Accounts with
respect to which the Account Debtor is the federal government of Canada or the
Province of Alberta, Manitoba or New Brunswick or the Territory of Northwest
Territories or Nunavut or any other province or territory of Canada which has
legislation which restricts the collateral assignment of Crown obligations which
are Accounts or, in each case, of any department, agency or instrumentality
thereof;
 
(i)           Accounts with respect to which the Account Debtor is a creditor of
Holdings or any Subsidiary of Holdings, has or has asserted a right of setoff,
or has disputed its obligation to pay all or any portion of the Account, in each
case, to the extent (including, without limitation, with respect to rebates,
including cash rebates) of such claim, right of setoff, or dispute;
 
(j)           Accounts with respect to an Account Debtor (and its Affiliates)
whose total obligations owing to the ABL Credit Parties exceed 10% (or, in the
case of those Account Debtors (and their respective Affiliates) listed on
Schedule 1.01(c), exceed the respective percentages set forth opposite the names
of such Account Debtors on such Schedule 1.01(c)) (such percentages as applied
to a particular Account Debtor (and its Affiliates) being subject to (x)
increase by the Co-Collateral Agents, in their Permitted Discretion, so long as
such percentage shall not exceed 30% at any time and (y) reduction by the
Co-Collateral Agents, in their Permitted Discretion, if the creditworthiness of
such Account Debtor (and its Affiliates) deteriorates or is otherwise
unacceptable to the Co-Collateral Agents) of all Accounts of the Borrowers, to
the extent of the obligations owing by such Account Debtor (and its Affiliates)
in excess of such percentages; provided, however that at the request of
Holdings, and with the consent of the Co-Collateral Agents, names (and
corresponding concentration limits subject to the provisions above in this
definition) may be added to, and/or removed from, Schedule 1.01(c) from time to
time;
 
(k)           Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, has gone out of business, or as to which Holdings or any
other ABL Credit Party has received notice of an imminent insolvency proceeding
or a material impairment of the financial condition of such Account Debtor
unless (x) such Account is supported by a letter of credit satisfactory to the
Co-Collateral Agents, in their Permitted Discretion (as to form, substance, and
issuer or domestic confirming bank), that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent or (y)
such Account Debtor has received debtor-in-possession financing sufficient as
determined by the Co-Collateral Agents in their Permitted Discretion to finance
its ongoing business activities;
 


 
39

--------------------------------------------------------------------------------

 


(l)           Accounts that are not subject to a valid and perfected First
Priority Lien in favor of the Collateral Agent pursuant to the relevant Security
Document as provided in the Intercreditor Agreement;
 
(m)           Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor (other than customary maintenance contracts);
 
(n)           Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by an
ABL Credit Party of the subject contract for goods or services (other than
customary maintenance contracts);
 
(o)           Accounts with respect to which any return, rejection or
repossession of any of the merchandise giving rise to such Account has occurred,
but only to the extent of the value of the goods returned, rejected or
repossessed;
 
(p)           Accounts with respect to which the sale to the respective Account
Debtor is “cash on delivery”;
 
(q)           Accounts that are evidenced by Chattel Paper;
 
(r)           Accounts with respect to which the applicable ABL Credit Party has
made any agreement with any Account Debtor (i) for any deduction therefrom (but
only to the extent of such deductions from time to time), except for (x) volume
discounts, all of which discounts or allowances are reflected in the calculation
of the face value of each respective invoice related thereto and (y) returns,
rebates or credits reflected in the calculation of the face value of each such
amount or (ii) for any adjustment, extension, compromise or settlement thereof,
except for adjustments, extensions, compromises and settlements made in the
ordinary course of business for prompt payment (and not related to the
creditworthiness of the Account Debtor);
 
(s)           Any Account that has not been invoiced, has not been billed and
has not been recognized as received by the applicable Account Debtor;
 
(t)           Any Account with respect to which a partial payment of such
Account has been made by the respective Account Debtor; provided that to the
extent such Account consists of multiple separate line-items, only the line
items that have been partially paid shall be excluded;
 
(u)           Accounts that are not payable to an ABL Credit Party;
 
(v)           Accounts with respect to which the agreements evidencing such
Accounts are not governed by the laws of a jurisdiction which is not an
Applicable Eligible Jurisdiction for the Accounts of such ABL Credit Party;
 
(w)           Accounts to the extent representing service charges or late fees;
 
(x)           Accounts to the extent representing royalties due;
 


 
40

--------------------------------------------------------------------------------

 


(y)           Accounts to the extent representing goods and services tax, value
added tax and provincial sales tax, in each case that has not yet been paid to
the applicable Government Authority or has not been Reserved for; or
 
(z)           Accounts to the extent representing unapplied cash balances.
 
“Eligible Australian Accounts” shall mean the Eligible Accounts owned by the
Australian Credit Parties.
 
“Eligible Australian Inventory” shall mean the Eligible Inventory owned by the
Australian Credit Parties.
 
“Eligible Canadian Accounts” shall mean the Eligible Accounts owned by the
Canadian Credit Parties.
 
“Eligible Canadian Inventory” shall mean the Eligible Inventory owned by the
Canadian Credit Parties.
 
“Eligible Dutch Accounts” shall mean the Eligible Accounts owned by the Dutch
Credit Parties.
 
“Eligible Dutch Inventory” shall mean the Eligible Inventory owned by the Dutch
Credit Parties.
 
“Eligible Inventory” shall mean all of the Inventory owned by one of the ABL
Credit Parties except any Inventory to which any of the exclusionary criteria
set forth below applies.  The Co-Collateral Agents shall have the right to
establish, modify or eliminate Reserves against Eligible Inventory from time to
time in their Permitted Discretion.  Eligible Inventory shall not include any
Inventory of an ABL Credit Party that:
 
(a) is (i) not subject to a First Priority Lien in favor of the Collateral Agent
on behalf of the Secured Parties or (ii) not owned by an ABL Credit Party free
and clear of all Liens and rights of any other Person (including the rights of a
purchaser that has made progress payments and the rights of a surety that has
issued a bond to assure an ABL Credit Party’s performance with respect to that
Inventory), except (x) the First Priority Lien in favor of the Collateral Agent
on behalf of the Secured Parties, the junior Lien in favor of the Noteholder
Collateral Agent on behalf of the Senior Secured Noteholder thereunder and (y)
Permitted Liens in favor of bailees, landlords, suppliers, mechanics, carriers,
freight handlers, freight forwarders, shippers, materialmen, warehousemen and
workmen to the extent permitted in the provisions of this Agreement (it being
understood and agreed that the Co-Collateral Agents in their Permitted
Discretion may establish Reserves for the estimated amount of any claims secured
by such Liens referred to in this clause (y));
 
(b) (i) is located on premises leased or rented by an ABL Credit Party, or (ii)
is stored with a bailee at a leased location, or (iii) is stored with a bailee
or warehouseman, or (iv) is located at an owned location subject to a mortgage
or other security interest in favor of a creditor other than the Collateral
Agent or the Noteholder Collateral Agent, or (v) is located on premises owned,
leased or rented by a customer of an ABL Credit Party, or (vi) is located at a
 


 
41

--------------------------------------------------------------------------------

 


third party processor, other than in each such case (x) a Collateral Access
Agreement has been delivered to the Administrative Agent with respect to such
case or (y) Reserves reasonably satisfactory to the Co-Collateral Agents in
their Permitted Discretion have been established with respect to such case;
 
(c) is placed on consignment unless the applicable ABL Credit Party has entered
into a consignment agreement with the consignees in form and substance
reasonably satisfactory to the Co-Collateral Agents in their Permitted
Discretion;
 
(d) is in transit, except Inventory that is in transit (A) between locations
owned or leased by one or more ABL Credit Parties, (B) within an Applicable
Eligible Jurisdiction (it being understood that Reserves may be established in
the Co-Collateral Agents’ Permitted Discretion with respect to Inventory that is
in transit within an Applicable Eligible Jurisdiction) or (C) and it (i) is
subject to a negotiable document showing the Co-Collateral Agents (or, with the
consent of the Co-Collateral Agents in their Permitted Discretion, the
applicable ABL Credit Party) as consignee, which document is in the possession
of the Collateral Agent or such other Person as the Collateral Agent shall
approve; (ii) is fully insured in a manner satisfactory to the Co-Collateral
Agents in their Permitted Discretion; (iii) has been identified to the
applicable sales contract and title has passed to the applicable ABL Credit
Party; (iv) is not sold by a vendor that has a right to claim, divert shipment
of, repossess, stop delivery, claim any reservation of title or otherwise assert
Lien rights against the Inventory, or with respect to whom any ABL Credit Party
is in default of any obligations; (v) is subject to purchase orders and other
sale documentation satisfactory to the Co-Collateral Agents in their Permitted
Discretion; (vi) is shipped by a common carrier that is not affiliated with the
vendor; and (vii) is being handled by a customs broker, freight-forwarder or
other handler that has delivered a Collateral Access Agreement; provided that,
for purposes of any calculation of Eligible Inventory under this Agreement or
any other Credit Document, any amount of Eligible Inventory calculated pursuant
to this clause (d) shall be net of any attributable freight, insurance or
similar fees or expenses;
 
(e) is covered by a negotiable document of title, unless such document has been
delivered to the Collateral Agent or an agent thereof and such ABL Credit Party
takes such other actions as the Administrative Agent reasonably requests in
order to create a perfected First Priority security interest in favor of the
Collateral Agent in such Inventory with all necessary endorsements, free and
clear of all Liens except those in favor of the Collateral Agent, those referred
to in the definition of “First Priority”, those in favor of the Noteholder
Collateral Agent and those Liens referred to in clause (a) of this definition
(it being understood and agreed that the Co-Collateral Agents in their Permitted
Discretion may establish Reserves for the estimated amount of any claims secured
by such Liens);
 
(f) is excess or obsolete (to the extent not included in determining Net Orderly
Liquidation Value), unsalable, seconds, defective, damaged or unfit for sale;
 
(g) consists of goods that are slow moving (to the extent not included in
determining Net Orderly Liquidation Value) or constitute spare parts (not
intended for sale), packaging and shipping materials, promotional products (not
intended for sale), supplies used or consumed in an ABL Credit Party’s business;
 


 
42

--------------------------------------------------------------------------------

 


(h) consists of any gross profit mark-up in connection with the sale and
distribution thereof to any division of any ABL Credit Party or Subsidiary of
such ABL Credit Party, to the extent of such gross profit mark-up;
 
(i) consists of goods that have been returned or rejected by the buyer and are
not in salable condition;
 
(j) is not of a type held for sale in the ordinary course of any ABL Credit
Party’s business;
 
(k) breaches in any material respect any of the representations or warranties
pertaining to Inventory set forth in the Credit Documents;
 
(l) does not conform in all material respects to all standards imposed by any
governmental agency, division or department thereof which has regulatory
authority over such goods or the use or sale thereof;
 
(m) is Commingled Inventory;
 
(n) is located outside of an Applicable Eligible Jurisdiction;
 
(o) is subject to a license agreement or other arrangement with a third party
which, in the Co-Collateral Agents’ Permitted Discretion, restricts the ability
of the Administrative Agent or the Collateral Agent to exercise its rights under
the Credit Documents with respect to such Inventory unless such third party has
entered into an agreement in form and substance reasonably satisfactory to the
Administrative Agent permitting the Administrative Agent or the Collateral Agent
to exercise its rights with respect to such Inventory or the Co-Collateral
Agents have otherwise agreed to allow such Inventory to be eligible in the
Co-Collateral Agents’ Permitted Discretion;
 
(p) is repriced down or the market value of which is lower than the cost thereof
(to the extent of the amount of such write down or reduction in market value);
 
(q) is not subject to a First Priority Lien in favor of the Collateral Agent on
behalf of the Secured Parties as provided in the Intercreditor Agreement;
provided that no Inventory subject to a Permitted Lien shall be Eligible
Inventory to the extent, but only to the extent, a Permitted Lien primes the
First Priority Lien granted to the Collateral Agent, as determined by the
Co-Collateral Agents in their Permitted Discretion;
 
(r) is not covered by casualty insurance as required by the terms of this
Agreement; or
 
(s) consists of Hazardous Materials or goods that can be transported or sold
only with licenses that are not readily available.
 
“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other
 


 
43

--------------------------------------------------------------------------------

 


“accredited investor” (as defined in Regulation D of the Securities Act);
provided that an Eligible Transferee shall exclude individuals and Holdings and
its Subsidiaries and Affiliates.
 
“Eligible U.K. Accounts” shall mean the Eligible Accounts owned by the U.K.
Credit Parties (other than any U.K. Credit Party which is a limited partnership,
including without limitation, ACCO Europe Finance LP and ACCO Brands Europe
Holding LP).
 
“Eligible U.K. Inventory” shall mean the Eligible Inventory owned by the U.K.
Credit Parties (other than any U.K. Credit Party which is a limited partnership,
including without limitation, ACCO Europe Finance LP and ACCO Brands Europe
Holding LP).
 
“Eligible U.S. Accounts” shall mean the Eligible Accounts owned by the U.S.
Credit Parties.
 
“Eligible U.S. Inventory” shall mean the Eligible Inventory owned by the U.S.
Credit Parties.
 
“Employee Benefit Plans” shall have the meaning provided in Section 6.05.
 
“Employee Liability Reserves” shall mean, with respect to each U.K. Borrower,
such amount as the Co-Collateral Agents may from time to time determine, which
amount shall represent an amount payable by such U.K. Borrower to preferential
creditors pursuant to Schedule 6 of the Insolvency Act of 1986 (as amended).
 
“Employment Agreements” shall have the meaning provided in Section 6.05.
 
“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of changeover to or operation of the Euro in one or more member
states being in part legislative measures to implement the third stage of the
European Monetary Union.
 
“End Date” shall have the meaning provided in the definition of Applicable
Margin.
 
“Enterprise Act Reserves” shall mean, at any time, with respect to each U.K.
Borrower, the maximum amount which would be required to be made available by
such U.K. Borrower to unsecured creditors if section 176A of the Insolvency Act
of 1986 (as amended) applied (with such amount being equal to £600,000 as at the
date of this Agreement).
 
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.
 


 
44

--------------------------------------------------------------------------------

 


“Environmental Law” shall mean any Federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, guideline, policy and rule of
common law now or hereafter in effect (including agreements with any
Governmental Authority) and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.
 
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, Preferred Stock, any limited or general partnership interest and any
limited liability company membership interest.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
 
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with Holdings or any of its Subsidiaries would be deemed to be a
“single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or (ii) as a result of Holdings or a Subsidiary of Holdings being or
having been a general partner of such person.
 
“Euro Denominated Revolving Loans” shall mean each Revolving Loan denominated in
Euros at the time of the incurrence thereof.
 
“Euro LIBOR” shall mean, with respect to each Borrowing of Euro Denominated
Revolving Loans, the higher of (x) (i) the rate per annum for deposits in Euros
as determined by the Administrative Agent for a period corresponding to the
duration of the relevant Interest Period which appears on Reuters Page
EURIBOR-01 (or any successor page) at approximately 11:00 A.M. (Brussels time)
on the date which is two Business Days prior to the commencement of such
Interest Period or (ii) if such rate is not shown on Reuters Page EURIBOR-01 (or
any successor page), the average offered quotation to prime banks in the
Euro-zone interbank market by the Administrative Agent for Euro deposits of
amounts comparable to the principal amount of the Euro Denominated Loan to be
made by the Administrative Agent as part of such Borrowing (or, if the
Administrative Agent is not a Lender with respect thereto, taking the average
principal amount of the Euro Denominated Loan then being made by the various
Lenders) with maturities comparable to the Interest Period to be applicable to
such Loan, determined as of 11:00 A.M. (Brussels time) on the date which is two
Business Days prior to the commencement of such
 


 
45

--------------------------------------------------------------------------------

 


Interest Period; provided that in the event the Administrative Agent has made
any determination pursuant to Section 2.10(a)(i) in respect of Euro Denominated
Revolving Loans, or in the circumstances described in clause (i) to the proviso
to Section 2.10(b) in respect of such Euro Denominated Revolving Loans, the Euro
LIBOR determined pursuant to this definition shall instead be the rate
determined by the Administrative Agent as the all-in-cost of funds for the
Administrative Agent (or such other Lender) to fund a Borrowing of Revolving
Loans denominated in Euros with maturities comparable to the Interest Period
applicable thereto and (y) 1.50% per annum.
 
“Euro Rate” shall mean and include each of the Eurodollar Rate, the Sterling
Rate, Euro LIBOR and the Australian Dollar Rate.
 
“Euro Rate Loan” shall mean each Eurodollar Loan, each Sterling Denominated
Revolving Loan, each Euro Denominated Revolving Loan and each Australian Dollar
Denominated Revolving Loan.
 
“Eurodollar Loan” shall mean each U.S. Dollar Denominated Loan designated as
such by the Borrower of such U.S. Dollar Denominated Loan at the time of the
incurrence thereof or conversion thereto bearing interest at a rate determined
by reference to the Eurodollar Rate.
 
“Eurodollar Rate” shall mean the higher of (i) (a) the rate appearing on Reuters
Screen Libor 01 (or on any successor or substitute page of such screen, or any
successor to or substitute for such screen, providing rate quotations comparable
to those currently provided on such page of such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to
the  applicable Interest Determination Date, as the rate for dollar deposits
with a maturity comparable to such Interest Period, divided by (b) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) applicable to any member bank of
the Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D) and (ii) 1.50% per annum.
 
“Euros” and the designation “€” shall mean the currency introduced on January 1,
1999 at the start of the third stage of European economic and monetary union
pursuant to the Treaty (expressed in euros).
 
“Event of Default” shall have the meaning provided in Section 11.01.
 
“Excess Availability” shall mean, as of any date of determination, the remainder
of (a) the lesser of (i) the Total Commitment at such time and (ii) the Total
Borrowing Base at such time minus (b) the Aggregate Exposure at such time.
 
“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.
 


 
46

--------------------------------------------------------------------------------

 
 
“Excluded Accounts” shall mean (x) disbursement accounts established solely for
the payment of medical and dental expenses in connection with health insurance
programs for employees of Holdings and its Subsidiaries, (y) petty cash accounts
established (or otherwise maintained) (i) by the any U.S. Credit Party that do
not have cash balances at any time exceeding $50,000 in the aggregate for all
such petty cash accounts of the U.S. Credit Parties, (ii) by any Australian
Credit Party that do not have cash balances at any time exceeding the U.S.
Dollar Equivalent of $50,000 in the aggregate for all such petty cash accounts
of the Australian Credit Parties, (iii) by any Canadian Credit Party that do not
have cash balances at any time exceeding the U.S. Dollar Equivalent of $50,000
in the aggregate for all such petty cash accounts of the Canadian Credit
Parties, (iv) by any Dutch Credit Party that do not have cash balances at any
time exceeding the U.S. Dollar Equivalent of $50,000 in the aggregate for all
such petty cash accounts of the Dutch Credit Parties, and (v) by any U.K. Credit
Party that do not have cash balances at any time exceeding the U.S. Dollar
Equivalent of $50,000 in the aggregate for all such petty cash accounts of the
U.K. Credit Parties; provided in no event shall Excluded Accounts include any
Collection Accounts, Disbursement Accounts, Core Concentration Accounts, Asset
Sale Proceeds Account or any other account pursuant to which an account control
agreement has been executed and delivered to the Collateral Agent pursuant to
any Security Document.
 
“Executive Order” shall have the meaning provided in Section 8.23(a).
 
“Exempted Foreign Entity” shall have the meaning specified in the U.S. Security
Agreement.
 
“Existing Credit Agreement” shall mean the Credit Agreement, dated as of August
17, 2005, among Holdings, ACCO Brands Europe Ltd., ACCO Netherlands Holdings
B.V> (as successor to Furlon Holding B.V.), Citicorp North America, Inc. as
administrative agent, and the other lenders party thereto (as amended, restated,
supplemented or otherwise modified through and including the Effective Date).
 
“Existing Cross Currency Swap” shall mean that certain ISDA Master Agreement
dated as of October 1, 2005, between Holdings and Wachovia Bank, National
Associate, together with the Schedule (as defined therein) and all Confirmations
(as defined therein) exchanged between the parties confirming the Transactions
(as defined therein) (in each case, as amended, restated, supplemented or
otherwise modified through and including the Effective Date).
 
“Existing Indebtedness” shall have the meaning provided in Section 6.07(c).
 
“Existing Indebtedness Agreements” shall have the meaning provided in Section
6.05.
 
“Existing Letters of Credit” shall have the meaning provided in Section
3.01(a)(B).
 
“Existing Letter of Credit Facility” shall mean the letter of credit facility,
dated as of March 31, 2009, among Holdings and Bank of America, N.A. (as
amended, restated, supplemented or otherwise modified through and including the
Effective Date).
 


 
47

--------------------------------------------------------------------------------

 
 
“Existing Securitization Facilities” shall mean the receivables securitization
facility established pursuant to that certain Receivables Sale and Contribution
Agreement, dated as of January 9, 2008 (as amended, restated, supplemented or
otherwise modified and in effect from time to time through and including the
Effective Date) by and between ACCO Brands USA LLC, as originator,  and ACCO
Brands Receivables Funding LLC, as buyer, and pursuant to that certain
Receivables Purchase Agreement, dated as of January 9, 2008 (as amended,
restated, supplemented or otherwise modified and in effect from time to time
through and including the Effective Date) by and among ACCO Brands Receivables
Funding LLC, as seller, ACCO Brands USA LLC, as servicer, Gotham Funding
Corporation, as purchaser, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch, as agent, (together, the “Funding Agreements”) and the other documents,
instruments, agreements and certificates delivered in connection with the
Funding Agreements.
 
“Existing Senior Subordinated Notes” shall mean those certain 7-5/8% Senior
Subordinated Notes due August 15, 2015 issued by Holdings pursuant to the
Existing Senior Subordinated Notes Indentures by Holdings.
 
“Existing Senior Subordinated Notes Documents” shall mean the Existing Senior
Subordinated Notes Indentures, the Existing Senior Subordinated Notes and each
other document or agreement relating to the issuance of the Existing Senior
Subordinated Notes.
 
“Existing Senior Subordinated Notes Indenture” shall mean the Indenture, dated
as of August 5, 2005, among ACCO Finance I, Inc., as issuer, the U.S. Guarantors
party thereto as guarantors and Wachovia Bank, National Association, as trustee
thereunder, and the Supplemental Indenture, dated as of August 17, 2005, among
Holdings, as successor issuer to ACCO Finance I, Inc., the U.S. Guarantors party
thereto as guarantors and Wachovia Bank, National Association, as trustee
thereunder, in each case, as in effect on the Effective Date and as the same may
be amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof.
 
“Expenses” shall mean all present and future reasonable expenses incurred by or
on behalf of the Administrative Agent, the Collateral Agent, the Co-Collateral
Agents or any Issuing Lender in connection with this Agreement, any other Credit
Document or otherwise in its capacity as the Administrative Agent under this
Agreement, a Co-Collateral Agent under the Credit Documents or the Collateral
Agent under any Security Document or as an Issuing Lender under this Agreement,
whether incurred heretofore or hereafter, which expenses shall include, without
limitation, the expenses set forth in Section 13.01, the cost of record
searches, the reasonable fees and expenses of attorneys and paralegals, all
reasonable and invoiced costs and expenses incurred by the Administrative Agent
(and the Collateral Agent and the Co-Collateral Agents) in opening bank
accounts, depositing checks, electronically or otherwise receiving and
transferring funds, and any other charges imposed on the Administrative Agent
(and the Collateral Agent and the Co-Collateral Agents) due to insufficient
funds of deposited checks and the standard fee of the Administrative Agent (and
the Collateral Agent and the Co-Collateral Agents) relating thereto, collateral
examination fees and expenses, reasonable fees and expenses of accountants,
appraisers or other consultants, experts or advisors employed or retained by the
Administrative Agent, the Collateral Agent and the Co-Collateral Agents, fees
and taxes related to the filing of financing statements, costs of preparing and
recording any other Credit
 


 
48

--------------------------------------------------------------------------------

 


Documents, all expenses, costs and fees set forth in this Agreement and the
other Credit Documents, all other fees and expenses required to be paid pursuant
to any other letter agreement and all fees and expenses incurred in connection
with releasing Collateral and the amendment or termination of any of the Credit
Documents.
 
“Face Amount” shall mean, in respect of a Draft, Bankers’ Acceptance or B/A
Equivalent Note, as the case may be, the amount payable to the holder thereof on
its maturity.  The Face Amount of any Bankers’ Acceptance Loan shall be equal to
the aggregate Face Amounts of the underlying Bankers’ Acceptances, B/A
Equivalent Notes or Drafts, as the case may be.
 
“Facing Fee” shall have the meaning provided in Section 4.01(c).
 
“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer and a willing
seller (who are not Affiliates of each other) who does not have to sell would
agree to purchase and sell such asset, as determined in good faith by the board
of directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer, of Holdings, or the Subsidiary of Holdings selling such
asset.
 
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.
 
“Fees” shall mean all amounts payable pursuant to or referred to in Section
4.01.
 
“FEMA” shall mean the Federal Emergency Management Agency.
 
“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under section 43 of the Pensions Act 2004.
 
“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than (a) any Permitted Liens (excluding
Permitted Liens as described in clause (y) of Section 10.01(iv)) applicable to
such Collateral which as a matter of law (but which are not consensual in nature
or perfected through the filing of a financing statement or similar statement)
(and giving effect to any actions taken pursuant to the last paragraph of
Section 10.01) have priority over the respective Liens on such Collateral
created pursuant to the relevant Security Document, (b) Liens (but only on the
relevant goods being imported, shipped, stored, supplied or otherwise subject to
the actions described in Section 10.01(ii) or (xvi), as the case may be)
permitted pursuant to Sections 10.01(ii) and (xvi), and (c) Liens on deposits
(not in a deposit account maintained by any Credit Party unless such deposit
account is an Excluded Account) as permitted pursuant to Sections 10.01(xi) and
(xii).
 


 
49

--------------------------------------------------------------------------------

 


“Foreign ABL Credit Party” shall mean each ABL Credit Party other than each U.S.
Credit Party.
 
“Foreign Borrower” and “Foreign Borrowers” shall have the meaning provided in
the first paragraph of this Agreement.
 
“Foreign Borrower Loans” shall mean each Foreign Borrower Revolving Loan and
each Foreign Borrower Swingline Loan.
 
“Foreign Borrower Obligations” shall mean each Australian Borrower Obligation,
each Canadian Borrower Obligation, each Dutch Borrower Obligation and each U.K.
Borrower Obligation.
 
“Foreign Borrower Revolving Loans” shall mean each Australian Revolving Loan,
each Canadian Revolving Loan, each Dutch Revolving Loan and each U.K. Revolving
Loan.
 
“Foreign Borrower Swingline Loans” shall mean each Australian Borrower Swingline
Loan, each Canadian Borrower Swingline Loan, each Dutch Borrower Swingline Loan
and each U.K. Borrower Swingline Loan.
 
“Foreign Credit Parties” shall mean each Foreign Borrower and each Foreign
Guarantor.
 
“Foreign Credit Party Obligations” shall mean (i) all Foreign Borrower
Obligations, (ii) all Hedging Obligations owing to Hedging Creditors by any ABL
Credit Party (other than any U.S. Credit Party), (iii) all Cash Management
Obligations owing to Cash Management Creditors by any ABL Credit Party (other
than any U.S. Credit Party), and (iv) any guarantees of the obligations
described in paragraphs (i), (ii) or (iii) by the Credit Parties pursuant to any
Guaranty or pursuant to any other Credit Document.
 
“Foreign Guarantors” shall mean and include each Foreign Borrower (in its
capacity as a guarantor under the Foreign Guaranty) and each Foreign Subsidiary
Guarantor.
 
“Foreign Guaranty” shall mean the Foreign Guaranty dated as of the Effective
Date in the form of Exhibit P, as amended, modified, restated and/or
supplemented from time to time in accordance with the terms thereof.
 
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by Holdings or any one or more of its Subsidiaries
(other than Immaterial Subsidiaries) primarily for the benefit of employees of
Holdings or such Subsidiaries residing outside the United States, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code;
provided that a Foreign Pension Plan shall not include a Canadian Pension Plan.
 


 
50

--------------------------------------------------------------------------------

 


“Foreign Pledge Agreements” shall mean (a) those pledge agreements, share
mortgages and charges listed on Schedule 1.01(g), reasonably satisfactory in
form and substance to the Administrative Agent, executed by certain U.S. Credit
Parties in favor of the Collateral Agent and (b) any other pledge agreement,
share mortgages, memorandum of charge over shares or similar document or
instrument reasonably satisfactory in form and substance to the Administrative
Agent executed by any Credit Party in favor of the Collateral Agent pursuant to
which a security interest or Lien in any Equity Interests of a Foreign
Subsidiary of a U.S. Credit Party is granted securing the applicable Secured
Obligations.
 
“Foreign Subsidiary” shall mean, as to any Person, any Subsidiary of such Person
that is not a Domestic Subsidiary of such Person.
 
“Foreign Subsidiary Guarantor” shall mean (a) each Person identified on Schedule
8.13 as a Foreign Subsidiary Guarantor, (b) subject to the Agreed Security
Principles, each Foreign Subsidiary of Holdings (other than (x) any Foreign
Borrowers or (y) any Immaterial Subsidiaries) that is organized under the laws
of a jurisdiction in which any Foreign Credit Party is organized whether
existing on the Effective Date or established, created or acquired after the
Effective Date, and (c) subject to the Agreed Security Principles, unless the
Administrative Agent, in consultation with Holdings, reasonably determines in
good faith that the cost of providing a Foreign Guaranty (taking into account
any adverse tax consequences to Holdings and its Subsidiaries (including the
imposition of withholding or other material taxes on Lenders)) shall be
excessive in view of the benefits to be obtained by the Lenders therefrom, or
the benefit to the Lenders of receiving such a Foreign Guaranty shall be
outweighed by any disadvantage to the Lenders or to Holdings and its
Subsidiaries (including a violation of applicable law) arising as a result
thereof, each Foreign Subsidiary of Holdings (other than any Immaterial
Subsidiaries) that is organized under the laws of any jurisdiction in which no
other Foreign Subsidiary of Holdings is at such time organized whether existing
on the Effective Date or established, created or acquired after the Effective
Date, in each case unless and until such time as the respective Foreign
Subsidiary is released from all of its obligations under the Foreign Guaranty
and the Security Documents (if any) to which it is a party in accordance with
the terms and provisions thereof.
 
“Fronting Lender” shall mean DBNY, in its individual capacity or any Person
serving as a successor Administrative Agent hereunder, in its individual
capacity as a Fronting Lender.
 
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Sections 5.02, 9.16 and 10, including defined terms as used
therein, and for all purposes of determining the Consolidated Fixed Charge
Coverage Ratio, are subject (to the extent provided therein) to Section
13.07(a).
 
“General Intangibles” shall mean “general intangibles” as such term is defined
in Article 9 of the UCC.
 
“Governmental Authority” shall mean the government of the United States of
America, England and Wales, the Netherlands, Australia, Canada, any other nation
or any
 


 
51

--------------------------------------------------------------------------------

 


political subdivision thereof, whether state, provincial or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guarantors” shall mean and include each U.S. Guarantor and each Foreign
Guarantor.
 
“Guaranty” shall mean and include each of the U.S. Guaranty and the Foreign
Guaranty.
 
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
Governmental Authority.
 
“Hedging Creditors” shall mean, collectively, each Lender and/or any affiliate
thereof that has entered into one or more Secured Hedging Agreements, even if
the respective Lender subsequently ceases to be a Lender under this Agreement
for any reason, together with such Lender’s or such affiliate’s successors and
assigns, if any.
 
“Hedging Obligations” shall have the meaning specified in the definition of
“Secured Obligations”.
 
“Highest Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.
 
“Historical Excess Availability” shall mean, on any date of determination, the
average Excess Availability for the Test Period most recently ended on or prior
to such date; provided that Excess Availability shall be determined on a Pro
Forma Basis in accordance with the requirements of the definition of “Pro Forma
Basis” contained herein.
 
“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.
 
“Holdings’ Public Filings” shall mean all filings with the SEC that Holdings has
been required to make and have been made within the past three (3) years under
the Securities Act and the Exchange Act, including, without limitation, (a)
Holdings’ Annual Reports on Form 10-K for the years ended December 31, 2006,
2007 and 2008 as filed with the SEC and (b) Holdings’ Quarterly Reports on Form
10-Q for the quarters ended March 31, 2009 and June 30, 2009 as filed with the
SEC.
 


 
52

--------------------------------------------------------------------------------

 


“Hong Kong Dollars” and “HK$” shall mean freely transferable lawful money of
Hong Kong.
 
“Immaterial Subsidiary” shall mean, at any date of determination, any
Subsidiary, or group of Subsidiaries, of Holdings (other than any Borrower) that
(i) contributed, together with its Subsidiaries, less than 2% of Consolidated
EBITDA for the Test Period most recently ended for which Holdings has delivered
financial statements to the Administrative Agent prior to the date of
determination, (ii) had, together with its Subsidiaries, Accounts, Inventory and
property, plant and equipment of less than $5,000,000 and (iii) does not
directly own any Equity Interests in any Credit Party.
 
“Incremental Commitment” shall mean, for any Lender, any Commitment provided by
such Lender after the Effective Date in an Incremental Commitment Agreement
delivered pursuant to Section 2.14; it being understood, however, that on each
date upon which an Incremental Commitment of any Lender becomes effective, such
Incremental Commitment of such Lender shall be added to (and thereafter become a
part of) the Commitment of such Lender for all purposes of this Agreement as
contemplated by Section 2.14.
 
“Incremental Commitment Agreement” shall mean each Incremental Commitment
Agreement in substantially the form of Exhibit N (appropriately completed, and
with such modifications as may be reasonably satisfactory to the Administrative
Agent) executed and delivered in accordance with Section 2.14.
 
“Incremental Commitment Date” shall mean each date upon which an Incremental
Commitment under an Incremental Commitment Agreement becomes effective as
provided in Section 2.14(b).
 
“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Commitment on a given Incremental Commitment Date, the
satisfaction of each of the following conditions on the Incremental Commitment
Date of the respective Incremental Commitment Agreement:  (i) no Default or
Event of Default exists or would exist after giving effect thereto; (ii) all of
the representations and warranties contained in the Credit Documents shall be
true and correct in all material respects at such time (unless stated to relate
to a specific earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date); (iii) the delivery by Holdings to the Administrative Agent of an
acknowledgment, in form and substance satisfactory to the Administrative Agent
and executed by each Credit Party, acknowledging that such Incremental
Commitment and all Revolving Loans subsequently incurred, and Letters of Credit
issued, as applicable, pursuant to such Incremental Commitment shall constitute
Obligations under the Credit Documents and secured on a pari passu basis with
the Obligations under the Security Documents; (iv) the delivery by Holdings to
the Administrative Agent of an opinion, in form and substance satisfactory to
the Administrative Agent, from counsel to Holdings satisfactory to the
Administrative Agent and dated such date, covering such matters incident to the
transactions contemplated thereby as the Administrative Agent may reasonably
request; (v) the delivery by each Credit Party to the Administrative Agent of
such other officers’ certificates, board of director (or equivalent governing
body) resolutions and evidence of good standing (to the extent available under
applicable law) as the Administrative Agent shall reasonably request;
 


 
53

--------------------------------------------------------------------------------

 


(vi) the incurrence of Revolving Loans in an aggregate principal amount equal to
the Total Commitment (including such Incremental Commitment then being obtained)
shall be permitted at such time under the Existing Senior Subordinated Notes
Documents, the Senior Secured Notes Documents and any other indenture, loan
agreement or other material agreement to which Holdings or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject; (vii) the Total Borrowing Base shall be at least
equal to the Aggregate Exposure at such time after giving effect to such
Incremental Commitment and assuming that Loans in an aggregate principal amount
equal to the Total Commitment (including such Incremental Commitment then being
obtained) are outstanding on such Incremental Commitment Date; (viii) Holdings
shall have delivered a certificate executed by an Authorized Officer of
Holdings, certifying to the best of such officer’s knowledge, compliance with
the requirements of preceding clauses (i), (ii), (vi) and (vii) and containing
the calculations (in reasonable detail) required by preceding clauses (vi) and
(vii) and shall have delivered a Borrowing Base Certificate pursuant to Section
9.01(j); and (ix) the completion by each Credit Party of such other actions as
the Administrative Agent may reasonably request in connection with such
Incremental Commitment in order to create, continue or maintain the security
interests of the Collateral Agent in the Collateral and the perfection thereof
(including, without limitation, any amendments to Security Documents, additional
Security Documents, any mortgage amendments, title insurance policies and such
other documents reasonably requested by the Administrative Agent to be delivered
in connection therewith).
 
“Incremental Lender” shall have the meaning provided in Section 2.14(b).
 
“Incremental Security Documents” shall have the meaning provided in Section
2.14(b).
 
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or any type of financial
accommodation whatsoever or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn or paid under all
letters of credit, bankers’ acceptances, bank guaranties, surety and appeal
bonds and similar obligations issued for the account of such Person and all
unpaid drawings and unreimbursed payments in respect of such letters of credit,
bankers’ acceptances, bank guaranties, surety and appeal bonds and similar
obligations, (iii) all indebtedness of the types described in clause (i), (ii),
(iv), (v), (vi), (vii) or (viii) of this definition secured by any Lien on any
property owned by such Person, whether or not such indebtedness has been assumed
by such Person (provided that, if the Person has not assumed or otherwise become
liable in respect of such indebtedness, such indebtedness shall be deemed to be
in an amount equal to the Fair Market Value of the property to which such Lien
relates), (iv) all Capitalized Lease Obligations of such Person, (v) all
obligations of such Person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vi) all Contingent Obligations of such Person, (vii) all
obligations under any Interest Rate Protection Agreement, any Other Hedging
Agreement or under any similar type of agreement and (viii) all Off-Balance
Sheet Liabilities of such Person.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is directly liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable
 


 
54

--------------------------------------------------------------------------------

 


therefor.  Notwithstanding the foregoing, Indebtedness shall not include trade
payables, accrued expenses and deferred tax and other credits incurred by any
Person in accordance with customary practices and in the ordinary course of
business of such Person.
 
“Indemnified Person” shall have the meaning provided in Section 13.01(a).
 
“Individual Exposure” of any Lender shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans made by such Lender (and the
aggregate principal amount of all Specified Foreign Currency Loans in which
participations have been acquired by such Lender pursuant to Section 15) and
then outstanding (for this purpose, using the U.S. Dollar Equivalent of amounts
not denominated in U.S. Dollars), (b) such Lender’s RL Percentage in the
aggregate principal amount of all Swingline Loans (for this purpose, using the
U.S. Dollar Equivalent of amounts not denominated in U.S. Dollars) then
outstanding and (c) such Lender’s RL Percentage in the aggregate amount of all
Letter of Credit Outstandings at such time.  For purposes of this definition,
the amount of Revolving Loans made by the Fronting Lender shall be reduced by
the aggregate amount of Specified Foreign Currency Participations therein
purchased by the other Lenders in such Revolving Loans pursuant to Section 15.
 
“Insolvency Proceeding” shall mean any proceeding, corporate action or other
step is commenced or taken by or against any Person under any provision of the
Bankruptcy Code or under any state or foreign bankruptcy or insolvency law,
assignments for the benefit of creditors, formal or informal moratoria,
reorganizations, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief
including any proceeding commenced by or against any Person under any Canadian
Insolvency Law.
 
“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by Holdings or any Subsidiary
of Holdings to Holdings or any other Subsidiary of Holdings.
 
“Intercompany Loans” shall have the meaning provided in Section 10.05(viii).
 
“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit K (or such
other form as shall be reasonably satisfactory to the Administrative Agent),
with blanks completed in conformity herewith.
 
“Intercreditor Agreement” shall mean the Intercreditor Agreement dated as of the
Effective Date in the form of Exhibit G, as amended, modified, restated and/or
supplemented from time to time in accordance with the terms thereof.
 
“Interest Determination Date” shall mean, (i) with respect to any Euro Rate Loan
(other than a Sterling Denominated Revolving Loan), the second Business Day
prior to the commencement of any Interest Period relating to such Euro Rate Loan
and (ii) with respect to any Sterling Denominated Revolving Loan, the same
Business Day as the commencement of any Interest Period relating to such
Sterling Denominated Revolving Loan.
 
“Interest Period” shall have the meaning provided in Section 2.09.
 


 
55

--------------------------------------------------------------------------------

 
 
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
 
“Inventory” shall mean “inventory” as such term is defined in Article 9 of the
UCC or the PPSA, as applicable.
 
“Investments” shall have the meaning provided in Section 10.05.
 
“Issuing Lender” shall mean each of DBNY (except as otherwise provided in
Section 12.09), Bank of America, N.A. and any other Lender reasonably acceptable
to the Administrative Agent and Holdings which agrees to issue Letters of Credit
hereunder.  Any Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by one or more Affiliates of such Issuing Lender
(and such Affiliate shall be deemed to be an “Issuing Lender” for all purposes
of the Credit Documents).
 
“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit L (appropriately completed).
 
“Judgment Currency” shall have the meaning provided in Section 13.20.
 
“Judgment Currency Conversion Date” shall have the meaning provided in Section
13.20.
 
“L/C Supportable Obligations” shall mean (i) obligations of Holdings or any of
its Subsidiaries with respect to workers compensation, surety bonds and other
similar statutory obligations and (ii) such other obligations of Holdings or any
of its Subsidiaries as are reasonably acceptable to the respective Issuing
Lender and otherwise permitted to exist pursuant to the terms of this Agreement
(other than obligations in respect of (w) the Existing Senior Subordinated
Notes, (x) the Senior Secured Notes, (y) any other Indebtedness or other
obligations that are subordinated in right of payment to the Obligations and (z)
any Equity Interests).
 
“Lead Arrangers” shall mean Deutsche Bank Securities Inc. and Banc of America
Securities, LLC, in their capacities as Joint Lead Arrangers in respect of the
credit facilities hereunder, and any successors thereto.
 
“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
 
“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13,
Section 2.14 or Section 13.04(b).
 
“Lender Creditors” shall mean, collectively, the Lenders, each Issuing Lender,
the Swingline Lender, the Fronting Lender, the Administrative Agent, the
Co-Collateral Agents and the Collateral Agent.
 


 
56

--------------------------------------------------------------------------------

 


“Letter of Credit” shall have the meaning provided in Section 3.01(a).
 
“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 3.03(b).
 
“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).
 
“Letter of Credit Outstandings” shall mean, at any time, the sum of (a) the
Stated Amount of all outstanding Letters of Credit at such time and (b) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.
 
“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).
 
“Lien” shall mean any security interest, mortgage, pledge, charge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the UCC or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).
 
“Loan” shall mean each Revolving Loan and each Swingline Loan.
 
“Mandatory Borrowing” shall have the meaning provided in Section 2.01(c).
 
“Mandatory Cost” shall mean the cost imputed to each Lender of compliance with
the cash ratios and special deposit requirements of the Bank of England and/or
the banking supervision or other costs imposed by the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions), as determined in accordance with Schedule 1.01(d).
 
“Margin Stock” shall have the meaning provided in Regulation U.
 
“Material Adverse Effect” shall mean any event, change, condition, occurrence or
circumstance which, either individually or in the aggregate, has had, or could
reasonably be expected to have, a material adverse effect on (w) the property,
assets, business, operations, liabilities or condition (financial or otherwise)
of Holdings and its Subsidiaries taken as a whole, (x) a material portion of the
ABL Priority Collateral of the ABL Credit Parties taken as a whole, (y) the
rights or remedies of the Lenders, the Administrative Agent or the Collateral
Agent hereunder or under any other Credit Document or (z) the ability of any
Credit Party to perform its obligations to the Lenders, the Administrative Agent
or the Collateral Agent hereunder or under any other Credit Document.
 
“Maturity Date” shall mean the Revolving Loan Maturity Date or the Swingline
Expiry Date, as the case may be.
 
“Maximum Letter of Credit Amount” shall have the meaning provided in Section
3.02(a).
 


 
57

--------------------------------------------------------------------------------

 


“Maximum Swingline Amount” shall mean $20,000,000.
 
“Minimum Borrowing Amount” shall mean (a) for Base Rate Loans and Canadian Prime
Rate Loans (in each case, other than Swingline Loans), $500,000, (b) for Euro
Rate Loans, $500,000, (c) for Bankers’ Acceptance Loans, $500,000 and (d) for
Swingline Loans, $100,000; provided that during a Dominion Period there shall be
no Minimum Borrowing Amount with respect to (a) and (d) above.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgage” shall mean a mortgage, leasehold mortgage, charge, debenture,
immovable hypothecation, deed of trust, leasehold deed of trust, deed to secure
debt, leasehold deed to secure debt or similar security instrument in form and
substance reasonably satisfactory to the Administrative Agent.
 
“Mortgaged Property” shall mean, initially, each parcel of Real Property and the
improvements thereto owned or leased by a U.S. Credit Party and identified on
Schedule 8.12, and includes each other parcel of Real Property and improvements
thereto owned or leased by a U.S. Credit Party with respect to which a Mortgage
is granted pursuant to Sections 9.13 and/or 9.14.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which contributions are (or are required to be), or
within the immediately preceding five-year period have been (or have been
required to have been), made by Holdings, any of its Subsidiaries or an ERISA
Affiliate.
 
“NAIC” shall mean the National Association of Insurance Commissioners.
 
“Net Cash Proceeds” shall mean for any incurrence of Indebtedness requiring a
mandatory prepayment pursuant to Section 5.02(b), the gross cash proceeds
(including any cash received by way of deferred payment pursuant to a promissory
note, receivable or otherwise, but only as and when received) received from such
incurrence, net of reasonable transaction costs (including, as applicable, any
underwriting, brokerage or other customary commissions and reasonable legal,
advisory and other fees and expenses associated therewith) received from any
such event.
 
“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, the
cash proceeds received by the respective Person in connection with such Recovery
Event (net of (a) reasonable costs and taxes incurred in connection with such
Recovery Event and (b) required payments of any Indebtedness (other than
Indebtedness secured pursuant to the Security Documents and the Senior Secured
Notes Security Documents) which is secured by the respective assets the subject
of such Recovery Event).
 
“Net Orderly Liquidation Value” shall mean the “net orderly liquidation value”
determined by an unaffiliated valuation company acceptable to the Co-Collateral
Agents after performance of an inventory valuation to be done at the
Co-Collateral Agents’ request and the Borrowers’ expense, less the amount
estimated by such valuation company for marshalling, reconditioning, carrying,
and sales expenses designated to maximize the resale value of such
 
 
 
58

--------------------------------------------------------------------------------

 


Inventory and assuming that the time required to dispose of such Inventory is
customary with respect to such Inventory and expressed as a percentage of the
net book value of such Inventory.
 
“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of (i)
reasonable transaction costs (including, without limitation, any underwriting,
brokerage or other customary selling commissions, reasonable legal, advisory and
other fees and expenses (including title and recording expenses), associated
therewith and sales, VAT and transfer taxes arising therefrom), (ii) payments of
unassumed liabilities relating to the assets sold or otherwise disposed of at
the time of, or within 30 days after, the date of such sale or other
disposition, (iii) the amount of such gross cash proceeds required to be used to
permanently repay any Indebtedness (other than Indebtedness of the Lenders
pursuant to this Agreement) which is secured by the respective assets which were
sold or otherwise disposed of, and (iv) the estimated net marginal increase in
income or other similar taxes which will be payable by Holdings’ consolidated
group or any Subsidiary of Holdings with respect to the fiscal year of Holdings
in which the sale or other disposition occurs as a result of such sale or other
disposition; provided, however, that such gross proceeds shall not include any
portion of such gross cash proceeds which Holdings determines in good faith
should be reserved for post-closing adjustments (to the extent Holdings delivers
to the Lenders a certificate signed by an Authorized Officer as to such
determination), it being understood and agreed that on the day that all such
post-closing adjustments have been determined (which shall not be later than six
months following the date of the respective asset sale), the amount (if any) by
which the reserved amount in respect of such sale or disposition exceeds the
actual post-closing adjustments payable by Holdings or any of its Subsidiaries
shall constitute Net Sale Proceeds on such date received by Holdings and/or any
of its Subsidiaries from such sale or other disposition.
 
“Non-B/A Lender” shall mean any Lender which is unwilling or unable to create
Bankers’ Acceptances by accepting Drafts and which has identified itself as a
“Non-B/A Lender” by written notice to the Administrative Agent and Holdings.
 
“Non-Defaulting Lender” shall mean and include each Lender, but shall exclude a
Defaulting Lender; provided, however, solely for purposes of Section 4.01(a), a
Lender that is a Defaulting Lender solely under clause (iii), (iv) or (v) (but,
in the case of such clause (v), only to the extent relating to either clause
(iii) or (iv)) of the definition thereof shall be treated as a Non-Defaulting
Lender and not as a Defaulting Lender.
 
“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.
 
“Note” shall mean each Australian Borrower Revolving Note, each Canadian
Borrower Revolving Note, each Dutch Borrower Revolving Note, each U.K. Borrower
Revolving Note, each U.S. Borrower Revolving Note, the Australian Borrower
Swingline Note, the Canadian Borrower Swingline Note, the Dutch Borrower
Swingline Note, the U.K. Borrower Swingline Note and the U.S. Borrower Swingline
Note.
 


 
59

--------------------------------------------------------------------------------

 


“Noteholder Collateral Agent” shall mean U.S. Bank National Association, in its
capacity as noteholder collateral agent under the Senior Secured Notes
Documents, and its successors and assigns in such capacity.
 
“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).
 
“Notice of Conversion/Continuation” shall have the meaning provided in Section
2.06.
 
“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, NYC60-0208, 2nd Floor, New York,
New York 10005-2858, Attention:  Enrique Landaeta, Telephone No.: (212)
250-6105, Telecopier No.: (212) 797-4655, and email:  enrique.landaeta@db.com
and (ii) for operational notices, the office of the Administrative Agent located
at 5022 Gate Parkway, Suite 100, Jacksonville, Florida 32256,
Attention:  Michael Pizarro, Telephone No.: (904) 527-6605, Telecopier No.:
(732) 380-3355, and e-mail:  michael.pizarro@db.com; provided that in the case
of all Borrowings of Canadian Borrower Revolving Loans denominated in Canadian
Dollars, a copy of such notice also shall be delivered simultaneously to DB
Canada located at 199 Bay Street, Suite 4700, Commerce Court West, P.O. Box 263,
Toronto, Ontario, Canada M5L 1E9, Attention:  Marcellus Leung, Telephone No.:
(416) 682-8252, and Telecopier No.: (416) 682-8484; or (in either case) such
other office or person as the Administrative Agent may hereafter designate in
writing as such to the other parties hereto.
 
“Obligation Currency” shall have the meaning provided in Section 13.20.
 
“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, the Co-Collateral Agents, any Issuing Lender, the Swingline
Lender or any Lender pursuant to the terms of this Agreement or any other Credit
Document, including, without limitation, all amounts in respect of any principal
(or Face Amount, as applicable), premium (if any), interest (including any
interest accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in this Agreement,
whether or not such interest is an allowed claim under any such proceeding or
under applicable state, federal or foreign law), penalties, fees, expenses
(including Expenses), indemnifications, reimbursements (including Unpaid
Drawings with respect to Letters of Credit), damages and other liabilities, and
guarantees in each case of the foregoing amounts.
 
“OFAC” shall have the meaning provided in Section 8.23(a).
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
 
“Offshore Associate” means an Associate:


 
60

--------------------------------------------------------------------------------

 
 
(a)           which is a non-resident of Australia for tax purposes and does not
acquire, or would not acquire, the participations in the facility in carrying on
a business in Australia at or through a Permanent Establishment of the Associate
in Australia; or
 
(b)           which is a Resident of Australia and which acquires, or would
acquire, the participations in the facility in carrying on a business in a
country outside Australia at or through a Permanent Establishment of the
Associate in that country, and
 
which, in either case, is not acquiring the participations in the facility or
receiving payment in the capacity of a:
 
 (c)           dealer, manager or underwriter in relation to the placement of
the debenture or debt interest; or
 
(d)           clearing house, custodian, funds manager or responsible entity of
a registered managed investment scheme.
 
“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.
 
“Participant” shall have the meaning provided in Section 3.04(a).
 
“Participating Member State” shall mean, at any time, any member state of the
European Union which has adopted the Euro as its lawful currency at such time.
 
“Participating Specified Foreign Currency Lender” shall have the meaning
provided in Section 15.01.
 
“Patriot Act” shall have the meaning provided in Section 13.17.
 
“Payment Conditions” shall mean that each of the following conditions are
satisfied at the time of each action or proposed action and after giving effect
thereto:  (i) no Default or an Event of Default shall have occurred and be
continuing, (ii) Excess Availability (on the date of such action or proposed
action) and Average Aggregate Availability (for the 30-day period ending on the
date of such action or proposed action), in each case, calculated on a Pro Forma
Basis as if such action or proposed action had occurred on the first day of such
measurement period, shall exceed the greater of (A) $40,000,000 and (B) 25% of
the Total Commitment as then in effect, (iii) Holdings shall be in compliance
with a Consolidated Fixed Charge Coverage Ratio of not less than 1.10:1.00 for
the Test Period then most recently ended on a Pro Forma Basis as if such action
or proposed action had occurred on the first day of such Test Period, and (iv)
Holdings shall have delivered to the Administrative Agent a certificate of an
Authorized Officer of Holdings certifying as to compliance with preceding
clauses (i) through (iii) and demonstrating (in reasonable detail) the
calculations required by preceding clauses (ii) and (iii).
 
“Payment Office” shall mean (i) except as provided in clause (ii) below, the
office of the Administrative Agent located at 60 Wall Street, New York, New York
10005 and (ii) in
 


 
61

--------------------------------------------------------------------------------

 


the case of all payments with respect to Canadian Dollar Denominated Revolving
Loans, the office of DB Canada located at 199 Bay Street, Suite 4700, Commerce
Court West, P.O. Box 263, Toronto, Ontario, Canada M5L 1E9, or (in either case)
such other office as the Administrative Agent may hereafter designate in writing
as such to the other parties hereto.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
 
“PBGF” shall mean the Pension Benefits Guaranty Fund of Ontario.
 
“Pensions Act 2004” shall mean the United Kingdom Pensions Act 2004 as amended.
 
“Pensions Regulator” shall mean the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
 
“Perfection Certificate” shall mean each of the U.S. Perfection Certificate, the
Canadian Perfection Certificate, the Australian Perfection Certificate and the
Dutch Perfection Certificate.
 
“Perfection Certificate Supplement” shall mean a Perfection Certificate
supplement in the form thereof included in Exhibit F or any other form approved
by the Administrative Agent.
 
“Permanent Establishment” shall have the meaning given in section 6(1) of the
Australian Tax Act or the meaning given in an agreement contained in the
International Tax Agreements Act 1953 (Cth) as amended, as the context requires.
 
“Permitted Acquisition” shall mean the acquisition by Holdings or a Wholly-Owned
Subsidiary of Holdings which is a Credit Party of an Acquired Entity or Business
(including by way of merger of such Acquired Entity or Business with and into
Holdings (so long as Holdings is the surviving corporation) or a Wholly-Owned
Subsidiary of Holdings which is a Credit Party (so long as the Credit Party is
the surviving corporation)), provided that (in each case) (A) the consideration
paid or to be paid by Holdings or such Wholly-Owned Subsidiary consists solely
of cash (including proceeds of Revolving Loans or Swingline Loans), common
Equity Interests of Holdings, Qualified Preferred Stock, the issuance or
incurrence of Indebtedness otherwise permitted by Section 10.04 and the
assumption/acquisition of any Indebtedness (calculated at face value) which is
permitted to remain outstanding in accordance with the requirements of Section
10.04, (B) in the case of the acquisition of 100% of the Equity Interests of any
Acquired Entity or Business (including by way of merger), such Acquired Entity
or Business shall own no Equity Interests of any other Person unless either (x)
such Acquired Entity or Business owns 100% of the Equity Interests of such other
Person or (y) if such Acquired Entity or Business owns Equity Interests in any
other Person which is a Non-Wholly Owned Subsidiary of such Acquired Entity or
Business, (1) such Acquired Entity or Business shall not have been created or
 


 
62

--------------------------------------------------------------------------------

 


established in contemplation of, or for purposes of, the respective Permitted
Acquisition, (2) any such Non-Wholly Owned Subsidiary of the Acquired Entity or
Business shall have been a Non-Wholly Owned Subsidiary of such Acquired Entity
or Business prior to the date of the respective Permitted Acquisition and shall
not have been created or established in contemplation thereof and (3) such
Acquired Entity or Business and/or its Wholly-Owned Subsidiaries own at least
90% of the total value of all the assets owned by such Acquired Entity or
Business and its subsidiaries (for purposes of such determination, excluding the
value of the Equity Interests of Non-Wholly Owned Subsidiaries held by such
Acquired Entity or Business and its Wholly-Owned Subsidiaries), (C) all of the
business, division or product line acquired pursuant to the respective Permitted
Acquisition, or the business of the Person acquired pursuant to the respective
Permitted Acquisition and its Subsidiaries taken as a whole, is in a
jurisdiction of a Credit Party or any such other jurisdiction reasonably
acceptable to the Administrative Agent, (D) the Acquired Entity or Business
acquired pursuant to the respective Permitted Acquisition is in a business
permitted by Section 9.16 and (E) all requirements of Sections 9.16, 10.02 and
10.12 applicable to Permitted Acquisitions are satisfied.  Notwithstanding
anything to the contrary contained in the immediately preceding sentence, an
acquisition which does not otherwise meet the requirements set forth above in
the definition of “Permitted Acquisition” shall constitute a Permitted
Acquisition if, and to the extent, the Required Lenders agree in writing, prior
to the consummation thereof, that such acquisition shall constitute a Permitted
Acquisition for purposes of this Agreement.
 
“Permitted Discretion” shall mean the exercise of the Administrative Agent’s or
the Co-Collateral Agents’ good faith judgment (as applicable) in consideration
of any factor which is reasonably likely to (i) adversely affect the value of
any ABL Priority Collateral, the enforceability or priority of the Liens thereon
or the amount that the Administrative Agent and the Lenders would be likely to
receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation thereof, (ii) suggest that any collateral report
or financial information delivered to the Administrative Agent, the
Co-Collateral Agents or the Lenders by any Person on behalf of Holdings or any
of its Subsidiaries is incomplete, inaccurate or misleading in any material
respect, or (iii) materially increase the likelihood that the Secured Parties
would not receive payment in full in cash for all of the Secured Obligations of
the Credit Parties.  In exercising such judgment, the Administrative Agent or
the Co-Collateral Agents, as applicable, may consider such factors already
included in or tested by the definition of Eligible Accounts or Eligible
Inventory, as well as any of the following:  (i) the changes in collection
history and dilution or collectability with respect to the Accounts; (ii)
changes in demand for, pricing of, or product mix of Inventory; (iii) changes in
any concentration of risk with respect to the respective ABL Credit Party’s
Accounts or Inventory; and (iv) any other factors that change the credit risk of
lending to any Borrower on the security of any ABL Credit Party’s Accounts or
Inventory; provided that the Administrative Agent and the Co-Collateral Agents
shall not “double count.”  The burden of establishing lack of good faith
hereunder shall be on the Borrowers.
 
“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the policy or policies of title
insurance issued by a nationally recognized title insurance company delivered
with respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.
 
“Permitted Liens” shall have the meaning provided in Section 10.01.
 


 
63

--------------------------------------------------------------------------------

 


“Person” shall mean an individual, partnership, corporation (including a
business trust), joint stock company, estate, trust, limited liability company,
unlimited liability company, unincorporated association, joint venture or other
entity or Governmental Authority.
 
“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, other
than a Multiemployer Plan, which is maintained or contributed to by (or to which
there is an obligation to contribute of) Holdings, any of its Subsidiaries or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which Holdings, a Subsidiary of Holdings or an
ERISA Affiliate maintained, contributed to or had an obligation to contribute to
such plan.  For avoidance of doubt, a Plan shall not include a Canadian Pension
Plan or a Foreign Pension Plan.
 
“Pledge Agreement” shall mean each of the U.S. Pledge Agreement and each Foreign
Pledge Agreement, in each case as amended, modified, restated or supplemented
from time to time.
 
“PMP” shall mean a professional market party, as defined in the Dutch Banking
Act as amended, being (a) a qualified investor, including, but not limited to, a
legal person or a company that holds a license or is otherwise regulated to be
active in the financial markets; (b) a subsidiary of a qualified investor that
is included in the supervision of the qualified investor on a consolidated
basis; or (c) any other person or company designated by the Decree as a
professional market party.
 
“Pounds Sterling” and “£” shall mean freely transferable lawful money of the
United Kingdom (expressed in Pounds Sterling).
 
“PPSA” shall mean the Personal Property Security Act (Ontario); provided that,
if perfection or the effect of perfection or non-perfection or the priority of
any security interest in any Collateral is governed by a Personal Property
Security Act as in effect in a Canadian jurisdiction other than Ontario, or the
Civil Code of Quebec, “PPSA” means the Personal Property Security Act as in
effect from time to time in such other jurisdiction or the Civil Code of Quebec,
as applicable, for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority in such
Collateral.
 
“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock of Holdings.
 
“Primary Australian Credit Party Obligations” shall have the meaning specified
in Section 11.02(b).
 
“Primary Canadian Credit Party Obligations” shall have the meaning specified in
Section 11.02(b).
 


 
64

--------------------------------------------------------------------------------

 


“Primary Dutch Credit Party Obligations” shall have the meaning specified in
Section 11.02(b).
 
“Primary Foreign Credit Party Obligations” shall have the meaning specified in
Section 11.02(b).
 
“Primary Obligations” shall have the meaning specified in Section 11.02(b).
 
“Primary U.K. Credit Party Obligations” shall have the meaning specified in
Section 11.02(b).
 
“Primary U.S. Credit Party Obligations” shall have the meaning specified in
Section 11.02(b).
 
“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes.  The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.
 
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (a) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness, to finance a Permitted Acquisition or
to finance any other acquisition of an Acquired Entity or Business) after the
first day of the relevant Test Period or Calculation Period, as the case may be,
as if such Indebtedness had been incurred (and the proceeds thereof applied) on
the first day of such Test Period or Calculation Period, as the case may be, (b)
the permanent repayment of any Indebtedness (other than revolving Indebtedness,
except to the extent accompanied by a corresponding voluntary permanent
commitment reduction) after the first day of the relevant Test Period or
Calculation Period, as the case may be, as if such Indebtedness had been retired
or repaid on the first day of such Test Period or Calculation Period, as the
case may be, and (c) any Permitted Acquisition, any Significant Asset Sale or
any other acquisition of an Acquired Entity or Business then being consummated
as well as any other Permitted Acquisition or any other Significant Asset Sale,
any such other acquisition or any such other Significant Asset Sale if
consummated after the first day of the relevant Test Period or Calculation
Period, as the case may be, and on or prior to the date of the respective
Permitted Acquisition or other acquisition or Significant Asset Sale, as the
case may be, then being effected, with the following rules to apply in
connection therewith:
 
(i)           all Indebtedness (A) (other than revolving Indebtedness, except to
the extent same is incurred to refinance other outstanding Indebtedness, to
finance Permitted Acquisitions or to finance any other acquisition of an
Acquired Entity or Business) incurred or issued after the first day of the
relevant Test Period or Calculation Period (whether incurred to finance a
Permitted Acquisition or such other acquisition, to refinance Indebtedness or
otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period or Calculation Period, as
the case may be, and remain
 


 
65

--------------------------------------------------------------------------------

 


outstanding through the date of determination and (B) (other than revolving
Indebtedness, except to the extent accompanied by a corresponding voluntary
permanent commitment reduction) permanently retired or redeemed after the first
day of the relevant Test Period or Calculation Period shall be deemed to have
been retired or redeemed on the first day of such Test Period or Calculation
Period, as the case may be, and remain retired through the date of
determination;
 
(ii)           all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (A) the rate applicable
thereto, in the case of fixed rate indebtedness, or (B) the rates which would
have been applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); and
 
(iii)           in making any determination of Consolidated EBITDA on a Pro
Forma Basis, pro forma effect shall be given to any Permitted Acquisition, any
Significant Asset Sale, any other acquisition of an Acquired Entity or Business
if effected during the respective Calculation Period or Test Period as if same
had occurred on the first day of the respective Calculation Period or Test
Period, as the case may be, and taking into account factually supportable and
identifiable cost savings and expenses which would otherwise be accounted for as
an adjustment pursuant to Article 11 of Regulation S-X under the Securities Act,
as if such cost savings or expenses were realized on the first day of the
respective period.
 
“Pro Rata Share” shall have the meaning specified in Section 11.02(b).
 
“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum dated August, 2009 and that were prepared by or on behalf
of Holdings in connection with this Agreement and delivered to the
Administrative Agent and the Lenders prior to the Effective Date.
 
“Qualified Preferred Stock” shall mean any Preferred Equity of Holdings so long
as the terms of any such Preferred Equity (v) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision prior to the one
year anniversary of the Revolving Loan Maturity Date, (w) do not require the
cash payment of dividends or distributions that would otherwise be prohibited by
the terms of this Agreement or any other agreement or contract of Holdings or
any of its Subsidiaries, (x) do not contain any covenants (other than periodic
reporting requirements), (y) do not grant the holders thereof any voting rights
except for (I) voting rights required to be granted to such holders under
applicable law and (II) limited customary voting rights on fundamental matters
such as mergers, consolidations, sales of all or substantially all of the assets
of Holdings, or liquidations involving Holdings, and (z) are otherwise
reasonably satisfactory to the Administrative Agent.
 
“Qualified Secured Cash Management Agreement Reserve” shall mean each Australian
Qualified Secured Cash Management Agreement Reserve, Canadian Qualified Secured
Cash Management Agreement Reserve, Dutch Qualified Secured Cash Management
Agreement Reserve, U.K. Qualified Secured Cash Management Agreement Reserve and
U.S. Qualified Secured Cash Management Agreement Reserve.
 


 
66

--------------------------------------------------------------------------------

 


“Qualified Secured Cash Management Agreements” shall have the meaning provided
in Section 13.22.
 
“Qualified Secured Hedging Agreement Reserve” shall mean each Australian
Qualified Secured Hedging Agreement Reserve, Canadian Qualified Secured Hedging
Agreement Reserve, Dutch Qualified Secured Hedging Agreement Reserve, U.K.
Qualified Secured Hedging Agreement Reserve and U.S. Qualified Secured Hedging
Agreement Reserve.
 
“Qualified Secured Hedging Agreements” shall have the meaning provided in
Section 13.22.
 
“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Effective Date.
 
“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of Applicable Margin.
 
“Quebec Assets” shall have the meaning provided in the definition of “Collateral
and Guaranty Requirements”.
 
“Quebec Secured Obligations” shall have the meaning provided in Section 12.12.
 
“Quebec Secured Parties” shall have the meaning provided in Section 12.12.
 
“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
 
“Recovery Event” shall mean the receipt by Holdings or any of its Subsidiaries
of any cash insurance proceeds or condemnation awards payable (i) by reason of
theft, loss, physical destruction, damage, taking or any other similar event
with respect to any property or assets of Holdings or any of its Subsidiaries or
(ii) under any policy of insurance maintained by any of them.
 
“Reference Discount Rate” shall mean, in respect of any Bankers’ Acceptances or
completed Drafts to be purchased by a Lender pursuant to Section 2.01(a) and
Schedule 1.01(b), the higher of (x) (i) by a Schedule I chartered bank, the
arithmetic average of the discount rates (calculated on an annual basis and
rounded to the nearest one-hundredth of 1%, with five-thousandths of 1% being
rounded up) for the appropriate term as quoted on Reuters Screen CDOR Page (or
such other page as may be selected by DB Canada as a replacement page for such
Banker’s Acceptances if such screen is not available) at 10:00 A.M. (Toronto
time); and (ii) by any other Lender, the lesser of (A) the rate specified in (i)
plus 0.10% and (B) the discount rate (calculated on an annual basis and rounded
to the nearest one-hundredth of 1%, with five thousandths of 1% being rounded
up) quoted by DB Canada at 10:00 A.M. (Toronto time) as the discount rate at
which DB Canada would purchase, on the relevant Drawing Date, its own bankers’
acceptances or Drafts having an aggregate Face Amount equal to, and with a term
to maturity the same as, the Bankers’ Acceptances or Drafts, as the case may be,
to be acquired by such Lender on such Drawing Date and (y) 1.50% per annum.
 


 
67

--------------------------------------------------------------------------------

 


“Refinancing” shall mean the refinancing transactions described in Section 6.07.
 
“Refinancing Documents” shall mean all pay-off letters, guaranty releases, Lien
releases (including, without limitation, UCC termination statements) and other
documents and agreements entered into in connection with the Refinancing.
 
“Register” shall have the meaning provided in Section 13.15.
 
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.
 
“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.
 
“Relevant Reinvestment Period” shall mean, with respect to any Asset Sale, the
date occurring 365 days following the receipt of Net Cash Proceeds by Holdings
or any of its Subsidiaries from such Asset Sale (or, if a definitive letter of
intent or agreement has been executed during such 365 days period with respect
to the reinvestment of such Net Cash Proceeds, within 545 days following the
receipt of such Net Cash Proceeds) (or within such longer period as may be
agreed in writing by the Administrative Agent in its sole discretion).
 
“Rent Reserve” shall mean a reserve established by the Co-Collateral Agents in
their Permitted Discretion in respect of rent payments made by an ABL Credit
Party for each location at which Inventory of an ABL Credit Party is located
that is not subject to a Collateral Access Agreement (as reported to the
Co-Collateral Agents by Holdings from time to time as requested by the
Co-Collateral Agents), as adjusted from time to time by the Co-Collateral Agents
in their Permitted Discretion equal to three months base rent or service charges
or such lesser amount as is acceptable to the Co-Collateral Agents; provided
that the Rent Reserve for any location shall not exceed the amount advanced
against the Inventory located at the applicable location pursuant to the
applicable Borrowing Base; provided that no Rent Reserve shall be established
prior to the 60th day after the Effective Date.
 
“Replaced Lender” shall have the meaning provided in Section 2.13.
 
“Replacement Lender” shall have the meaning provided in Section 2.13.
 
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.
 
 
 
68

--------------------------------------------------------------------------------

 


“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose Commitments (or, after the termination of all Commitments, outstanding
Individual Exposures) at such time represents at least a majority of the Total
Commitment in effect at such time less the Commitments of all Defaulting Lenders
(or, after the termination of all Commitments, the sum of then total outstanding
Individual Exposures of all Non-Defaulting Lenders, at such time.
 
“Reserves” shall mean reserves, if any, established by the Co-Collateral Agents
from time to time hereunder in their Permitted Discretion against any or all of
the Borrowing Bases, including, without limitation and duplication, (i) Rent
Reserves, (ii) ROT Reserves, (iii) freight costs related to Eligible Inventory
in transit, (iv) in the case of the Canadian Borrowing Base, the Canadian
Dilution Reserves, the Canadian Priority Payables Reserves and the Canadian
Unpaid Supplier Reserve, (v) in the case of the Australian Borrowing Base, the
Australian Dilution Reserves, the Australian Priority Payable Reserves, the
Australian Employee Liability Reserves and the Australian Unpaid Supplier
Reserves, (vi) in the case of the Dutch Borrowing Base, the Dutch Dilution
Reserves, the Dutch Priority Payables Reserve and the Dutch Unpaid Supplier
Reserve, (vii) in the case of the U.K. Borrowing Base, the U.K. Dilution
Reserves, the Enterprise Act Reserves and the Employee Liability Reserves,
(viii) in the case of the U.S. Borrowing Base, the U.S. Dilution Reserves, (ix)
sums that the Borrowers are or will be required to pay (such as taxes,
assessments and insurance premiums) and have not yet paid, (x) amounts owing by
any Credit Party to any Person to the extent secured by a Lien on, or trust
over, any ABL Priority Collateral and (xi) such other events, conditions or
contingencies as to which the Co-Collateral Agents, in their Permitted
Discretion, determine reserves should be established from time to time
hereunder.
 
“Resident” shall have the meaning given in section 6(1) of the Australian Tax
Act.
 
“Restricted” shall mean, when referring to cash or Cash Equivalents of Holdings
or any of its Subsidiaries, that such cash or Cash Equivalents (i) appears (or
would be required to appear) as “restricted” on a consolidated balance sheet of
Holdings or of any such Subsidiary (unless such appearance is related to the
Credit Documents or Liens created thereunder), (ii) are subject to any Lien in
favor of any Person other than the Collateral Agent for the benefit of the
Secured Parties or (iii) are not otherwise generally available for use by
Holdings or such Subsidiary.
 
“Returns” shall have the meaning provided in Section 8.09.
 
“Revolving Loan” shall have the meaning provided in Section 2.01(a).
 
“Revolving Loan Maturity Date” shall mean September 30, 2013.
 
“Revolving Note” shall have the meaning provided in Section 2.05(a).
 
“RL Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Commitment of such Lender at such time
and the denominator of which is the Total Commitment at such time, provided that
if the RL Percentage of any Lender is to be determined after the Total
Commitment has been terminated, then the RL
 


 
69

--------------------------------------------------------------------------------

 


Percentages of such Lender shall mean a fraction (expressed as a percentage) the
numerator of which is such Lender’s Individual Exposure at such time and the
denominator of which is the Aggregate Exposure at such time.
 
“ROT Reserve” shall mean a reserve established by the Co-Collateral Agents in
their Permitted Discretion in respect of Eligible Inventory owned by an ABL
Credit Party that is subject to retention or title, as adjusted from time to
time by the Co-Collateral Agents in their Permitted Discretion.
 
“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.
 
“SEC” shall have the meaning provided in Section 9.01(h).
 
“Second Priority” shall mean, with respect to any Lien purported to be created
on any Collateral pursuant to the Security Documents, that such Lien is prior in
right to any other Lien thereon, other than (x) Liens permitted pursuant to
clause (y) Section 10.01(iv) on the Senior Secured Notes Priority Collateral
owned by the U.S. Credit Parties and created by or pursuant to the Senior
Secured Notes Security Documents and having priority over the Secured
Obligations of the U.S. Credit Parties pursuant to the Intercreditor Agreement
and (y) Permitted Liens permitted to be prior to the Liens on the Collateral in
accordance with the definition “First Priority” contained herein; provided that
in no event shall any such Permitted Lien be permitted (on a consensual basis)
to be junior and subordinate to any Permitted Liens as described in clause (x)
above and senior in priority to the relevant Liens created pursuant to the
Security Documents.
 
“Secondary Australian Credit Party Obligations” shall have the meaning specified
in Section 11.02(b).
 
“Secondary Canadian Credit Party Obligations” shall have the meaning specified
in Section 11.02(b).
 
“Secondary Dutch Credit Party Obligations” shall have the meaning specified in
Section 11.02(b).
 
“Secondary Foreign Credit Party Obligations” shall have the meaning specified in
Section 11.02(b).
 
“Secondary Obligations” shall have the meaning specified in Section 11.02(b).
 
“Secondary U.K. Credit Party Obligations” shall have the meaning specified in
Section 11.02(b).
 
“Secondary U.S. Credit Party Obligations” shall have the meaning specified in
Section 11.02(b).
 
“Section 5.04(b)(ii) Certificate” shall have the meaning provided in Section
5.04(b)(ii).
 


 
70

--------------------------------------------------------------------------------

 


“Secured Cash Management Agreements” shall mean each Cash Management Agreement
entered into by an ABL Credit Party with any Lender or any affiliate thereof
(even if such Lender subsequently ceases to be a Lender under this Agreement for
any reason) so long as such Lender or affiliate participates in such Secured
Cash Management Agreement.
 
“Secured Hedging Agreements” shall mean each Interest Rate Protection Agreement
and/or Other Hedging Agreement entered into by an ABL Credit Party with any
Lender or any affiliate thereof (even if such Lender subsequently ceases to be a
Lender under this Agreement for any reason) so long as such Lender or affiliate
participates in such Interest Rate Protection Agreement and/or Other Hedging
Agreement.
 
“Secured Obligations” shall mean and include, as to any Credit Party, all of the
following:
 
(i)           the full and prompt payment when due (whether at stated maturity,
by acceleration or otherwise) of all Obligations of such Credit Party to the
Lender Creditors, whether now existing or hereafter incurred under, arising out
of, or in connection with, each Credit Document to which such Credit Party is a
party (including, without limitation, in the event such Credit Party is a
Guarantor, all such obligations, liabilities and indebtedness of such Credit
Party under each Guaranty to which it is a party) (all such Obligations under
this clause (i), except to the extent consisting of Hedging Obligations or Cash
Management Obligations, being herein collectively called the “Credit Document
Obligations”);
 
(ii)           the full and prompt payment when due (whether at stated maturity,
by acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Credit Party at the rate provided
for in the respective documentation, whether or not a claim for post-petition
interest is allowed in any such proceeding) owing by such Credit Party to the
extent it is an ABL Credit Party to the Hedging Creditors, whether now existing
or hereafter incurred under, arising out of or in connection with any Secured
Hedging Agreement, whether such Secured Hedging Agreement is now in existence or
hereinafter arising (including, without limitation, in the event such Credit
Party to the extent it is an ABL Credit Party is a Guarantor, all obligations,
liabilities and indebtedness of such Credit Party to the extent it is an ABL
Credit Party under each Guaranty, to which it is a party, in respect of the
Secured Hedging Agreements), and the due performance and compliance by such
Credit Party to the extent it is an ABL Credit Party with all of the terms,
conditions and agreements contained in each such Secured Hedging Agreement (all
such obligations, liabilities and indebtedness under this clause (ii) being
herein collectively called the “Hedging Obligations”);
 
(iii)           the full and prompt payment when due (whether at stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or
 


 
71

--------------------------------------------------------------------------------

 


similar proceeding of any Credit Party at the rate provided for in the
respective documentation, whether or not a claim for post-petition interest is
allowed in any such proceeding) owing by such Credit Party to the extent it is
an ABL Credit Party to the Cash Management Creditors, whether now existing or
hereafter incurred under, arising out of or in connection with any Secured Cash
Management Agreement, whether such Secured Cash Management Agreement is now in
existence or hereinafter arising (including, without limitation, in the event
such Credit Party to the extent it is an ABL Credit Party is a Guarantor, all
obligations, liabilities and indebtedness of such Credit Party to the extent it
is an ABL Credit Party under each Guaranty, to which it is a party, in respect
of the Secured Cash Management Agreements), and the due performance and
compliance by such Credit Party to the extent it is an ABL Credit Party with all
of the terms, conditions and agreements contained in each such Secured Cash
Management Agreement (all such obligations, liabilities and indebtedness under
this clause (iii) being herein collectively called the “Cash Management
Obligations”);
 
(iv)           any and all sums advanced by the Collateral Agent in order to
preserve the Collateral or preserve its security interest in the Collateral;
 
(v)           in the event of any proceeding for the collection or enforcement
of any indebtedness, obligations, or liabilities of such Credit Party referred
to in clauses (i), (ii) and (iii) above, after an Event of Default shall have
occurred and be continuing, the expenses of retaking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Collateral,
or of any exercise by the Collateral Agent of its rights hereunder, together
with reasonable attorneys’ fees and court costs; and
 
(vi)           all amounts paid (or incurred) by any Indemnified Party as to
which such Indemnified Party has the right to reimbursement under Section 13.01
or any indemnity contained in any Security Document;
 
it being acknowledged and agreed that the “Secured Obligations” shall include
extensions of credit of the types described above, whether outstanding on the
date of this Agreement or any Security Document or extended from time to time
after the date of this Agreement or any Security Document.
 
“Secured Parties” shall mean, collectively, the Lender Creditors, the Hedging
Creditors and the Cash Management Creditors.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
“Security Document” shall mean and include each of the U.S. Security Agreement,
each Pledge Agreement, each Incremental Security Document, each Cash Management
Control Agreement, each Mortgage, the Intercreditor Agreement and each other
security agreement, hypothecation, bond, pledge or other instrument, document,
agreement or grant executed and delivered pursuant to the Collateral and
Guaranty Requirements or pursuant to Section 9.13 or 9.14 to secure any of the
Secured Obligations of any Credit Party; provided, that any cash collateral or
other agreements entered into pursuant to the Back-Stop Arrangements
 


 
72

--------------------------------------------------------------------------------

 


shall constitute “Security Documents” solely for purposes of (x) Sections 8.03
and 10.01(iv) and (y) the term “Credit Documents” as used in Sections 10.04(i),
10.09 and 13.01.
 
“Senior Secured Noteholder Obligations” shall have the meaning specified in the
Intercreditor Agreement.
 
“Senior Secured Noteholder Secured Parties” shall have the meaning specified in
the Intercreditor Agreement.
 
“Senior Secured Noteholders” shall mean the holders of the Senior Secured Notes.
 
“Senior Secured Notes” shall mean Holding’s 10.625% Senior Secured Notes due
March, 2015, issued pursuant to the Senior Secured Note Indenture, as in effect
on the Effective Date and as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.
 
“Senior Secured Notes Documents” shall mean the Senior Secured Notes, the Senior
Secured Notes Indenture, the Senior Secured Notes Security Documents and all
other documents executed and delivered with respect to the Senior Secured Notes
or Senior Secured Notes Indenture, as in effect on the Effective Date and as the
same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.
 
“Senior Secured Notes Indenture” shall mean the Indenture, dated as of September
30, 2009, among Holdings as issuer, the other U.S. Borrowers and the U.S.
Subsidiary Guarantors as guarantors and U.S. Bank National Association, as
trustee, as in effect on the Effective Date and as thereafter amended, modified
and/or supplemented from time to time in accordance with the terms hereof and
thereof.
 
“Senior Secured Notes Obligations Termination Date” shall mean that date upon
which the Discharge of Senior Secured Notes Obligations shall have occurred with
respect to the Senior Secured Noteholder Obligations.
 
“Senior Secured Notes Priority Collateral” shall mean any and all Collateral
other than the ABL Priority Collateral.
 
“Senior Secured Notes Security Documents” shall mean the “Security Documents” as
defined in the Senior Secured Notes Indenture.
 
“Settlement Date” shall have the meaning provided in Section 2.04(b)(i).
 
“Shareholders’ Agreements” shall have the meaning provided in Section 6.05.
 
“Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $5,000,000.
 
“Specified Default” shall mean a Default specified in Section 11.01(a) or
11.01(e).
 


 
73

--------------------------------------------------------------------------------

 


“Specified Foreign Currency Funding Capacity” at any date of determination, for
any Lender, shall mean the ability of such Lender to fund Revolving Loans
denominated in Australian Dollars, Canadian Dollars, Pounds Sterling and/or
Euros, as set forth in the records of the Administrative Agent pursuant to the
receipt by the Administrative Agent of a notification in writing by such Lender
to the Administrative Agent within three (3) Business Days prior to such Lender
becoming a Lender hereunder.
 
“Specified Foreign Currency Loan” shall have the meaning provided in Section
15.01.
 
“Specified Foreign Currency Participation” shall have the meaning provided in
Section 15.01.
 
“Specified Foreign Currency Participation Fee” shall have the meaning provided
in Section 15.06.
 
“Specified Foreign Currency Participation Settlement” shall have the meaning
provided in Section 15.02(a).
 
“Specified Foreign Currency Participation Settlement Amount” shall have the
meaning provided in Section 15.02(b).
 
“Specified Foreign Currency Participation Settlement Date” shall have the
meaning provided in Section 15.02(a).
 
“Specified Foreign Currency Participation Settlement Period” shall have the
meaning provided in Section 15.02(a).
 
“Specified Reserves” shall mean any Reserves which (a) constitute either (i) any
Rent Reserves or (ii) other reserves under clause (xi) of the definition of
“Reserves” established by the Co-Collateral Agents to the extent such Reserves
relate to the ability of the Collateral Agent to obtain access to Accounts and
Inventory and (b) the Administrative Agent in its Permitted Discretion has
deemed to be a “Specified Reserve”.
 
“Start Date” shall have the meaning provided in the definition of Applicable
Margin.
 
“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met); provided that the
“Stated Amount” of each Letter of Credit denominated in Canadian Dollars,
Australian Dollars, Hong Kong Dollars, Pounds Sterling or Euro shall be, on any
date of calculation, the U.S. Dollar Equivalent of the maximum amount available
to be drawn in the respective currency thereunder (determined without regard to
whether any conditions to drawing could then be met).
 
“Sterling Denominated Revolving Loans” shall mean each Revolving Loan
denominated in Pounds Sterling at the time of the incurrence thereof.
 


 
74

--------------------------------------------------------------------------------

 


“Sterling Rate” shall mean, with respect to each Borrowing of Sterling
Denominated Revolving Loans, the higher of (x) (i) the rate per annum that
appears on page Reuters Page Libor01 (or any successor page) for Pounds Sterling
deposits with maturities comparable to the Interest Period applicable to the
Sterling Loans subject to the respective Borrowing as of 11:00 A.M. (London
time) on the date of the proposed commencement of such Interest Period or (ii)
if such a rate does not appear on page 3750 of the Dow Jones Telerate Screen (or
any successor page), the offered quotation to first-class banks in the London
interbank market by the Administrative Agent for Pounds Sterling deposits of
amounts in immediately available funds comparable to the principal amount of the
Sterling Denominated Revolving Loan to be made by the Administrative Agent as
part of such Borrowing (or, if the Administrative Agent is not lending any part
of such Borrowing, the Lenders with the largest percentage of the respective
such Borrowing) with maturities comparable to the Interest Period applicable to
such Sterling Denominated Revolving Loan as of 11:00 A.M. (London time) on the
date of the proposed commencement of such Interest Period, provided that in the
event the Administrative Agent has made any determination pursuant to Section
2.10(a)(i) in respect of Sterling Denominated Revolving Loans, or in the
circumstances described in clause (i) to the proviso to Section 2.10(b) in
respect of such Sterling Denominated Revolving Loans, the Sterling Rate
determined pursuant to this definition shall instead be the rate determined by
the Administrative Agent as the all-in-cost of funds for the Administrative
Agent to fund a Borrowing of Revolving Loans denominated in Pounds Sterling with
maturities comparable to the Interest Period applicable thereto and (y) 1.50%
per annum.
 
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the
time.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Holdings.
 
“Subsidiary Guarantor” shall mean each U.S. Subsidiary Guarantor and each
Foreign Subsidiary Guarantor.
 
“Supermajority Lenders” shall mean those, Non-Defaulting Lenders (other than
Affiliated Lenders) which would constitute the Required Lenders under, and as
defined in, this Agreement, if the reference to “a majority” contained therein
were changed to “80%”.
 
“Swingline Back-Stop Arrangements” shall have the meaning provided in Section
2.01(b).
 
“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Loan Maturity Date.
 


 
75

--------------------------------------------------------------------------------

 


“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.
 
“Swingline Loan” shall have the meaning provided in Section 2.01(b).
 
“Swingline Note” shall have the meaning provided in Section 2.05(a).
 
“Syndication Agent” shall mean Bank of America, N.A., in its capacity as
Syndication Agent in respect of the credit facilities hereunder, and any
successors thereto.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
 
“Tax Sharing Agreements” shall have the meaning provided in Section 6.05.
 
“Taxes” shall have the meaning provided in Section 5.04(a).
 
“Tertiary Obligations” shall mean (i) all Hedging Obligations under Secured
Hedging Agreements that are not Qualified Secured Hedging Agreements and (ii)
all Cash Management Obligations under Secured Cash Management Agreements that
are not Qualified Secured Cash Management Agreements.
 
“Test Period” shall mean each period of 12 consecutive fiscal months of Holdings
then last ended, in each case taken as one accounting period; provided that in
the case of any Test Period which includes any fiscal month ended on or prior to
August 31, 2009, the rules set forth in the immediately succeeding clause shall
apply; provided further, that in the case of determinations of the Consolidated
Fixed Charge Coverage Ratio pursuant to this Agreement, such further adjustments
(if any) as described in the proviso to the definition of “Consolidated Fixed
Charge Coverage Ratio” contained herein shall be made to the extent applicable.
 
“Total Borrowing Base” shall mean, as of any date of determination, the sum of
the Australian Borrowing Base, the Canadian Borrowing Base, the Dutch Borrowing
Base, the U.K. Borrowing Base and the U.S. Borrowing Base, in each case, at such
date.
 
“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.
 
“Total Unutilized Commitment” shall mean, at any time, an amount equal to the
remainder of (a) the Total Commitment in effect at such time less (b) the
Aggregate Exposure at such time.
 
“Transaction” shall mean, collectively, (a) the consummation of the Refinancing,
(b) the execution, delivery and performance by each U.S. Credit Party of the
Senior Secured Notes Documents to which it is a party, the issuance of the
Senior Secured Notes and the use of proceeds thereof, (c) the execution,
delivery and performance by each Credit Party of the Credit
 


 
76

--------------------------------------------------------------------------------

 


Documents to which it is a party, the incurrence of Loans on the Effective Date
and the use of proceeds thereof and (d) the payment of all Transaction Costs.
 
“Transaction Costs” shall mean the fees, costs and expenses (including legal
fees and expenses, and (if any) title premiums, survey charges, and recording
taxes and fees) payable to third-parties by Holdings or any of its Subsidiaries
on or before the first anniversary of the Effective Date and incurred in order
to consummate the transactions contemplated by the Credit Documents or the
Senior Secured Notes Documents.
 
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a Eurodollar Loan, a
Canadian Prime Rate Loan, a Bankers’ Acceptance Loan, an Australian Dollar
Denominated Revolving Loan, a Sterling Denominated Revolving Loan or a Euro
Denominated Revolving Loan.
 
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
 
“U.K. Borrower” and “U.K. Borrowers” shall have the meaning provided in the
first paragraph of this Agreement.
 
“U.K. Borrower Loans” shall mean each U.K. Borrower Revolving Loan and each U.K.
Borrower Swingline Loan.
 
“U.K. Borrower Obligations” shall mean all Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender by
any U.K. Borrower.
 
“U.K. Borrower Revolving Loan” shall have the meaning provided in Section
2.01(a).
 
“U.K. Borrower Revolving Note” shall have the meaning provided in Section
2.05(a).
 
“U.K. Borrower Swingline Loan” shall have the meaning provided in Section
2.01(b).
 
“U.K. Borrower Swingline Note” shall have the meaning provided in Section
2.05(a).
 
“U.K. Borrowing Base” shall mean, as of any date of calculation, the amount
equal to, without duplication, the sum of (a) 85% of Eligible U.K. Accounts,
plus (b) the least of (i) 65% of the respective Value of each category of
Eligible U.K. Inventory (i.e., raw materials, work in process and finished
goods), (ii) 85% of the then extant Net Orderly Liquidation Value of each such
category of Eligible U.K. Inventory (i.e., raw materials, work in process and
finished goods) and (iii) the amount that would represent 60% of the preceding
clause (a) and this clause (b)(iii) if such amount was used under this clause
(b)(iii) in the calculation of the U.K. Borrowing Base minus (c) the sum
(without duplication) of (i) the U.K. Qualified Secured Hedging Agreement
Reserve, (ii) the U.K. Qualified Secured Cash Management Agreement
 


 
77

--------------------------------------------------------------------------------

 


Reserve and (iii) the Reserves then established by the Co-Collateral Agents with
respect to the U.K. Borrowing Base.  The Co-Collateral Agents shall have the
right (but no obligation) to review such computations and if, in their Permitted
Discretion, such computations have not been calculated in accordance with the
terms of this Agreement, the Co-Collateral Agents shall have the right to
correct any such errors in such manner they shall determine in their Permitted
Discretion and the Collateral Agent will notify Holdings promptly after making
any such correction.
 
“U.K. Collection Account” shall mean each account established at a U.K.
Collection Bank subject to a Cash Management Control Agreement into which funds
shall be transferred as provided in Section 5.03(f).
 
“U.K. Collection Banks” shall have the meaning provided in Section 5.03(f).
 
“U.K. Credit Parties” shall mean each U.K. Borrower and each Foreign Subsidiary
Guarantor that is a U.K. Subsidiary of Holdings.
 
“U.K. Credit Party Obligations” shall mean all U.K. Borrower Obligations and any
guarantees thereof by the Credit Parties (including by the U.S. Credit Parties)
pursuant to any Guaranty or pursuant to any other Credit Document.
 
“U.K. Dilution Reserve” shall mean, as of any date of determination, as to the
Accounts owned by the U.K. Credit Parties, an amount sufficient to reduce the
advance rate against Eligible Accounts owned by the U.K. Credit Parties
(determined without regard to the application of clause (x) of the fourth
sentence of the definition of “Eligible Accounts”) by one (1) percentage point
(1.00%) for each percentage point by which Dilution of the Accounts owned by the
U.K. Credit Parties is in excess of 5.00%.
 
“U.K. Disbursement Account” shall mean each checking and/or disbursement account
maintained by each U.K. Credit Party for their respective general corporate
purposes, including for the purpose of paying their trade payables and other
operating expenses (other than a disbursement account that is an Excluded
Account) and funded by such U.K. Credit Party in the ordinary course of business
consistent with past practices.
 
“U.K. Qualified Secured Cash Management Agreement Reserve” shall mean a reserve
to be established by the Administrative Agent from time to time in respect of
the U.K. Qualified Secured Cash Management Agreements, which reserve shall be in
an amount equal to the aggregate amount of all reserves agreed upon from time to
time by the applicable Lender and the applicable U.K. Credit Party and notified
in writing to the Administrative Agent by such Lender (or affiliate thereof) and
the applicable U.K. Credit Party to be maintained with respect to such U.K.
Qualified Secured Cash Management Agreements in accordance with Section 13.22
(it being understood and agreed that such reserve may be increased or reduced by
the Co-Collateral Agents in their Permitted Discretion).  The determination as
to whether any such reserve shall be established with respect to any such U.K.
Qualified Secured Cash Management Agreement shall be subject to the agreement
between the applicable U.K. Credit Party and the applicable Lender (or affiliate
thereof) party to such agreement (as modified by the
 


 
78

--------------------------------------------------------------------------------

 


Administrative Agent in its Permitted Discretion), but absence of any such
reserve shall not impact the designation thereof as a U.K. Qualified Secured
Cash Management Agreement.
 
“U.K. Qualified Secured Cash Management Agreements” shall mean each Qualified
Secured Cash Management Agreement between a Lender (or an affiliate thereof) (as
determined at the time such Secured Cash Management Agreement is designated as a
Qualified Secured Cash Management Agreement without regard as to whether such
Person is currently a Lender or an affiliate thereof) and a U.K. Credit Party.
 
“U.K. Qualified Secured Hedging Agreement” shall mean any Qualified Secured
Hedging Agreement between a Lender (or an affiliate thereof) (as determined at
the time such Interest Rate Protection Agreement or Other Hedging Agreement is
designated as a Qualified Secured Hedging Agreement without regard as to whether
such Person is currently a Lender or an affiliate thereof) and a U.K. Credit
Party.
 
“U.K. Qualified Secured Hedging Agreement Reserve” shall mean a reserve to be
established by the Administrative Agent from time to time in respect of the U.K.
Qualified Secured Hedging Agreements, which reserve shall be in an amount of the
aggregate U.S. Dollar Equivalent marked to market exposure thereunder as
calculated by the applicable U.K. Credit Party and the Lender or affiliate of
such Lender party to such U.K. Qualified Secured Hedging Agreement in accordance
with GAAP (based on the valuation methodology agreed between Holdings and the
Lender or affiliate of such Lender party to such U.K. Qualified Secured Hedging
Agreements) at the time such Secured Hedging Agreement is designated as a
Qualified Secured Hedging Agreement in accordance with Section 13.22 and/or as
otherwise agreed as among such parties, in each case, to be notified to the
Administrative Agent from time to time by written notice from the Lender (or
such affiliate) and the applicable U.K. Credit Party party to such agreement in
accordance with Section 13.22 (it being understood and agreed that such reserve
may be increased or reduced by the Co-Collateral Agents in their Permitted
Discretion).  The determination as to whether any such reserve shall be
established with respect to any such U.K. Qualified Secured Hedging Agreement
shall be subject to the agreement between the applicable U.K. Credit Party and
the applicable U.K. Lender (or affiliate thereof) party to such agreement (as
modified by the Administrative Agent in its Permitted Discretion), but absence
of any such reserve shall not impact the designation thereof as a U.K. Qualified
Secured Hedging Agreement.
 
“U.K. Security Documents” mean any Security Document expressed to be governed by
the laws of England and Wales.
 
“U.K. Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or established under the laws of England and Wales.
 
“Unasserted Obligations” shall mean, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for (i)
the principal of and interest on, and fees relating to, any Loan and (ii)
contingent reimbursement obligations in respect of amounts that may be drawn
under, and fees relating to, Letters of Credit) in respect of which no claim or
demand for payment has been made (or, in the case of Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
 


 
79

--------------------------------------------------------------------------------

 


“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the Fair Market Value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).
 
“United States” and “U.S.” shall each mean the United States of America.
 
“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).
 
“Unrestricted” shall mean, when referring to cash or Cash Equivalents of
Holdings or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.
 
“Unutilized Commitment” shall mean, with respect to any Lender at any time, such
Lender’s Commitment at such time less the sum of (a) the aggregate outstanding
principal amount of all Revolving Loans (taking the U.S. Dollar Equivalent of
any such Revolving Loans denominated in a currency other than U.S. Dollars) made
by such Lender at such time, (b) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time (taking the U.S. Dollar Equivalent of any
Letter of Credit denominated in a currency other than U.S. Dollars) and (c)
solely in the case such Lender that is the Swingline Lender, its RL Percentage
of the aggregate outstanding principal amount of Swingline Loans at such time
(taking the U.S. Dollar Equivalent of any such Swingline Loans denominated in a
currency other than U.S. Dollars.
 
“U.S. Borrower” and “U.S. Borrowers” shall have the meaning provided in the
first paragraph of this Agreement.
 
“U.S. Borrower Loans” shall mean each U.S. Borrower Revolving Loan and each U.S.
Borrower Swingline Loan.
 
“U.S. Borrower Obligations” shall mean all Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender by
any U.S. Borrower.
 
“U.S. Borrower Revolving Loan” shall have the meaning provided in Section
2.01(a).
 
“U.S. Borrower Revolving Note” shall have the meaning provided in Section
2.05(a).
 
“U.S. Borrower Swingline Loan” shall have the meaning provided in Section
2.01(b).
 
“U.S. Borrower Swingline Note” shall have the meaning provided in Section
2.05(a).
 
“U.S. Borrowing Base” shall mean, as of any date of calculation, the amount
equal to, without duplication, the sum of (a) 85% of Eligible U.S. Accounts,
plus (b) the least of
 


 
80

--------------------------------------------------------------------------------

 


(i) 65% of the respective Value of each category of Eligible U.S. Inventory
(i.e., raw materials, work in process and finished goods), (ii) 85% of the then
extant Net Orderly Liquidation Value of each such category of Eligible U.S.
Inventory (i.e., raw materials, work in process and finished goods) and (iii)
the amount that would represent 60% of the sum of the preceding clause (a) and
this clause (b)(iii) if such amount was used under this clause (b)(iii) in the
calculation of the U.S. Borrowing Base minus (c) the sum (without duplication)
of (i) the U.S. Qualified Secured Hedging Agreement Reserve, (ii) the U.S.
Qualified Secured Cash Management Agreement Reserve and (iii) the Reserves then
established by the Co-Collateral Agents with respect to the U.S. Borrowing
Base.  The Co-Collateral Agents shall have the right (but no obligation) to
review such computations and if, in their Permitted Discretion, such
computations have not been calculated in accordance with the terms of this
Agreement, the Co-Collateral Agents shall have the right to correct any such
errors in such manner they shall determine in their Permitted Discretion and the
Collateral Agent will notify Holdings promptly after making any such correction.
 
“U.S. Collection Account” shall mean each account established at a U.S.
Collection Bank subject to a Cash Management Control Agreement into which funds
shall be transferred as provided in Section 5.03(b).
 
“U.S. Collection Banks” shall have the meaning provided in Section 5.03(b).
 
“U.S. Credit Parties” shall mean Holdings, each other U.S. Borrower and each
U.S. Guarantor.
 
“U.S. Credit Party Obligations” shall mean (i) all U.S. Borrower Obligations,
(ii) all Hedging Obligations owing to Hedging Creditors by any U.S. Credit
Party, (iii) all Cash Management Obligations owing to Cash Management Creditors
by any U.S. Credit Party, and (iv) any guarantees of the obligations described
in clause (i), (ii) or (iii) hereof by the U.S. Credit Parties pursuant to the
U.S. Guaranty or pursuant to any other Credit Document.
 
“U.S. Dilution Reserve” shall mean, as of any date of determination, as to the
Accounts owned by the U.S. Credit Parties, an amount sufficient to reduce the
advance rate against Eligible Accounts owned by the U.S. Credit Parties
(determined without regard to the application of clause (x) of the fourth
sentence of the definition of “Eligible Accounts”) by one (1) percentage point
(1.00%) for each percentage point by which Dilution of the Accounts owned by the
U.S. Credit Parties is in excess of 5.00%.
 
“U.S. Disbursement Account” shall mean each checking and/or disbursement account
maintained by each U.S. Credit Party for their respective general corporate
purposes, including for the purpose of paying their trade payables and other
operating expenses (other than a disbursement account that is an Excluded
Account) and funded by such U.S. Credit Party in the ordinary course of business
consistent with past practices.
 
“U.S. Dollar Denominated Loans” shall mean each Loan denominated in U.S. Dollars
at the time of the incurrence thereof.
 
“U.S. Dollar Denominated Revolving Loans” shall mean each Revolving Loan
denominated in U.S. Dollars at the time of the incurrence thereof.
 


 
81

--------------------------------------------------------------------------------

 


“U.S. Dollar Denominated Swingline Loans” shall mean each Swingline Loan
denominated in U.S. Dollars at the time of the incurrence thereof.
 
“U.S. Dollar Equivalent” of an amount denominated in a currency other than U.S.
Dollars shall mean, at any time for the determination thereof, the amount of
U.S. Dollars which could be purchased with the amount of such currency involved
in such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York time) on the date two Business
Days prior to the date of any determination thereof (or, in the case of amount
denominated in Sterling on the date of any determination thereof), for purchase
on such date (or on the date of the respective unreimbursed payment under a
Letter of Credit denominated in a currency other than U.S. Dollars as provided
in Sections 3.04(c) and 3.05(a), as the case may be); provided that for purposes
of (x) determining compliance with Sections 2.01(c), 2.01(d), 3.02, 5.02(a),
7.01, 7.03 and 7.04 and (y) calculating Fees pursuant to Section 4.01 (except
Fees which are expressly required to be paid in a currency other than U.S.
Dollars pursuant to Section 4.01), the U.S. Dollar Equivalent of any amounts
denominated in a currency other than U.S. Dollars shall be revalued on each
Credit Event or loan repricing date using the spot exchange rates therefor as
quoted on Bloomberg (or, if same does not provide such exchange rates, on such
other basis as is reasonably satisfactory to the Administrative Agent) on the
immediately preceding Business Day, provided, however, that at any time, if the
Aggregate Exposure (for the purposes of the determination thereof, using the
U.S. Dollar Equivalent as recalculated based on the spot exchange rate therefor
as quoted on Bloomberg (or, if same does not provide such exchange rates, on
such other basis as is reasonably satisfactory to the Administrative Agent) on
the respective date of determination pursuant to this exception) would exceed
85% of the Total Commitment or the Total Borrowing Base, then in the sole
discretion of the Administrative Agent or at the request of the Required
Lenders, the U.S. Dollar Equivalent shall be reset based upon the spot exchange
rates on such date as quoted on Bloomberg (or, if same does not provide such
exchange rates, on such other basis as is reasonably satisfactory to the
Administrative Agent), which rates shall remain in effect until the date of a
Credit Event or loan repricing or such earlier date, if any, as the rate is
reset pursuant to this proviso.  Notwithstanding anything to the contrary
contained in this definition, at any time that a Default or an Event of Default
then exists, the Administrative Agent may revalue the U.S. Dollar Equivalent of
any amounts outstanding under the Credit Documents in a currency other than U.S.
Dollars on any date in its sole discretion in accordance with the foregoing
methodology.
 
“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
of the United States.
 
“U.S. Guarantors” shall mean and include each U.S. Borrower (in its capacity as
a guarantor under the U.S. Guaranty) and each U.S. Subsidiary Guarantor.
 
“U.S. Guaranty” shall mean the U.S. Guaranty dated as of the Effective Date in
the form of Exhibit Q, as amended, modified, restated and/or supplemented from
time to time in accordance with the terms thereof.
 
“U.S. Perfection Certificate” shall mean the U.S. Perfection Certificate in the
form thereof included in Exhibit D-1 or any other form approved by the
Administrative Agent, as
 


 
82

--------------------------------------------------------------------------------

 
 
the same may be supplemented from time to time by a Perfection Certificate
Supplement or otherwise.


“U.S. Pledge Agreement” shall mean the U.S. Pledge Agreement dated as of the
Effective Date in the form of Exhibit R, as amended, modified, restated and/or
supplemented from time to time in accordance with the terms thereof.
 
“U.S. Qualified Secured Cash Management Agreement Reserve” shall mean a reserve
to be established by the Administrative Agent from time to time in respect of
the U.S. Qualified Secured Cash Management Agreements, which reserve shall be in
an amount equal to the aggregate amount of all reserves agreed upon from time to
time by the applicable Lender and the applicable U.S. Credit Party and notified
in writing to the Administrative Agent by such Lender (or affiliate thereof) and
the applicable U.S. Credit Party to be maintained with respect to such U.S.
Qualified Secured Cash Management Agreements in accordance with Section 13.22
(it being understood and agreed that such reserve may be increased or reduced by
the Co-Collateral Agents in their Permitted Discretion).  The determination as
to whether any such reserve shall be established with respect to any such U.S.
Qualified Secured Cash Management Agreement shall be subject to the agreement
between the applicable U.S. Credit Party and the applicable Lender (or affiliate
thereof) party to such agreement (as modified by the Administrative Agent in its
Permitted Discretion), but absence of any such reserve shall not impact the
designation thereof as a U.S. Qualified Secured Cash Management Agreement.
 
“U.S. Qualified Secured Cash Management Agreements” shall mean each Qualified
Secured Cash Management Agreement between a Lender (or an affiliate thereof) (as
determined at the time such Secured Cash Management Agreement is designated as a
Qualified Secured Cash Management Agreement without regard as to whether such
Person is currently a Lender or an affiliate thereof) and an U.S. Credit Party.
 
“U.S. Qualified Secured Hedging Agreement” shall mean any Qualified Secured
Hedging Agreement between a Lender (or an affiliate thereof) (as determined at
the time such Interest Rate Protection Agreement or Other Hedging Agreement is
designated as a Qualified Secured Hedging Agreement without regard as to whether
such Person is currently a Lender or an affiliate thereof) and a U.S. Credit
Party.
 
“U.S. Qualified Secured Hedging Agreement Reserve” shall mean a reserve to be
established by the Administrative Agent from time to time in respect of the U.S.
Qualified Secured Hedging Agreements, which reserve shall be in an amount of the
aggregate U.S. Dollar Equivalent marked to market exposure thereunder as
calculated by the applicable U.S. Credit Party and the Lender or affiliate of
such Lender party to such U.S. Qualified Secured Hedging Agreement in accordance
with GAAP (based on the valuation methodology agreed between Holdings and the
Lender or affiliate of such Lender party to such U.S. Qualified Secured Hedging
Agreements) at the time such Secured Hedging Agreement is designated as a
Qualified Secured Hedging Agreement in accordance with Section 13.22 and/or as
otherwise agreed as among such parties, in each case, to be notified to the
Administrative Agent from time to time by written notice from the Lender (or
such affiliate) and the applicable U.S. Credit Party party to such agreement in
accordance with Section 13.22 (it being understood and agreed that such reserve
may be increased or reduced by the Co-Collateral Agents in their Permitted
Discretion).  
 


 
83

--------------------------------------------------------------------------------

 


The determination as to whether any such reserve shall be established with
respect to any such U.S. Qualified Secured Hedging Agreement shall be subject to
the agreement between the applicable U.S. Credit Party and the applicable Lender
(or affiliate thereof) party to such agreement (as modified by the
Administrative Agent in its Permitted Discretion), but absence of any such
reserve shall not impact the designation thereof as an U.S. Qualified Secured
Hedging Agreement.
 
“U.S. Security Agreement” shall mean the U.S. Security Agreement dated as of the
Effective Date in the form of Exhibit S, as amended, modified, restated and/or
supplemented from time to time in accordance with the terms thereof.
 
“U.S. Subsidiary Guarantors” shall mean (a) each Person identified on Schedule
8.13 as a U.S. Subsidiary Guarantor, (b) each Domestic Subsidiary of Holdings
(other than any (x) U.S. Borrowers or (y) Immaterial Subsidiaries), whether
existing on the Effective Date or established, created or acquired after the
Effective Date, and (c) each Subsidiary of Holdings (other than any U.S.
Borrowers), which guarantees obligations under the Senior Secured Notes
Documents or Existing Senior Subordinated Notes Documents, whether existing on
the Effective Date or established, created or acquired after the Effective Date,
in each case unless and until such time as the respective Domestic Subsidiary is
released from all of its obligations under the U.S. Guaranty and the Security
Documents to which it is a party in accordance with the terms and provisions
thereof.
 
“Value” shall mean, with respect to Eligible Inventory, the lower of (i) the
cost thereof computed on a first-in first-out basis in accordance with GAAP and
(ii) the market value thereof (net of any intercompany profit).
 
“VAT” shall mean value added tax as provided for in the United Kingdom’s Value
Added Tax Act 1994 as amended and any other tax of a similar nature in any
jurisdiction.
 
“Weekly Borrowing Base Period” shall mean any period (x) commencing on the date
on which the Excess Availability is less than or equal to the greater of (i)
$30,000,000 and (ii) 20% of the Total Commitment as then in effect and (y)
ending on the first date thereafter on which the Excess Availability has been
greater than the greater of (i) $30,000,000 and (ii) 20% of the Total Commitment
as then in effect for 30 consecutive days.
 
“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.
 
“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary.
 
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, unlimited liability company, association, joint venture or
other entity in which such Person and/or one or more Wholly-Owned Subsidiaries
of such Person has a 100% equity interest at such time (other than, in the case
of a Foreign Subsidiary of Holdings with respect to the preceding clauses (i)
and
 


 
84

--------------------------------------------------------------------------------

 


(ii), directors’ qualifying shares and/or other nominal amounts of shares
required to be held by Persons other than Holdings and its Subsidiaries under
applicable law).
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
1.02. References to “UCC”.  Where the context so requires, (i) any term defined
herein by reference to the “UCC” shall also have any extended, alternative or
analogous meaning given to such term in applicable Canadian personal property
security and other laws (including, without limitation, the Personal Property
Security Act of each province of Canada, the Securities Transfer Act of each
province of Canada, the Civil Code of Quebec, the Bills of Exchange Act (Canada)
and the Depository Bills and Notes Act (Canada)), in all cases for the
extension, preservation or betterment of the security and rights of the
Administrative Agent, and (ii) all references herein to a financing statement,
continuation statement, amendment or termination statement shall be deemed to
refer also to the analogous documents used under applicable Canadian personal
property security laws.
 
1.03. Dutch Terms.  In this Agreement, where it relates to an entity organized
under the laws of the Netherlands, a reference to:
 
(a) a winding-up, administration or dissolution includes an entity organized
under the laws of the Netherlands being:
 
(i)     declared bankrupt (failliet verklaard);
 
(ii)    dissolved (ontbonden);
 
(b) a moratorium includes surseance van betaling and granted a moratorium
includes surseance verleend;
 
(c) a trustee in bankruptcy includes a curator;
 
(d) an administrator (or similar person) includes a bewindvoerder;
 
(e) a receiver or an administrative receiver does not include a curator or
bewindvoerder; and
 
(f) an attachment includes a beslag.
 
SECTION 2.  Amount and Terms of Credit.
 
2.01           The Commitments.  (a)  Subject to and upon the terms and
conditions set forth herein (including, without limitation, the conditions set
forth in Sections 6 and 7), each Lender with a Commitment severally agrees to
make, at any time and from time to time on or after the Effective Date and prior
to the Revolving Loan Maturity Date, (v) a revolving loan or revolving loans to
any U.S. Borrower (on a joint and several basis with the other U.S. Borrowers)
(each, a “U.S. Borrower Revolving Loan” and, collectively, the “U.S. Borrower
 


 
85

--------------------------------------------------------------------------------

 


Revolving Loans”), (w) a revolving loan or revolving loans to any Australian
Borrower (on a joint and several basis with the other Australian Borrowers)
(each, a “Australian Borrower Revolving Loan” and, collectively, the “Australian
Borrower Revolving Loans”), (x) a revolving loan or revolving loans to any
Canadian Borrower (on a joint and several basis with the other Canadian
Borrowers) (each, a “Canadian Borrower Revolving Loan” and, collectively, the
“Canadian Borrower Revolving Loans”), (y) a revolving loan or revolving loans to
any Dutch Borrower (on a joint and several basis with the other Dutch Borrowers)
(each, a “Dutch Borrower Revolving Loan” and, collectively, the “Dutch Borrower
Revolving Loans”) and (z) a revolving loan or revolving loans to any  U.K.
Borrower (on a joint and several basis with the other U.K. Borrowers) (each, a
“U.K. Borrower Revolving Loan” and, collectively, the “U.K. Borrower Revolving
Loans” and, together with the U.S. Borrower Revolving Loans, Australian Borrower
Revolving Loans, Canadian Borrower Revolving Loans and Dutch Borrower Revolving
Loans, each, a “Revolving Loan” and, collectively, the “Revolving Loans”), which
Revolving Loans:
 
(i) shall be made and maintained in an Available Currency;
 
(ii) except as hereafter provided, shall, at the option of the applicable
Borrowers, be incurred and maintained as, and/or converted into, one or more
Borrowings of (x) Base Rate Loans, Canadian Prime Rate Loans, Eurodollar Loans,
Australian Dollar Denominated Revolving Loans, Sterling Denominated Revolving
Loans or Euro Denominated Revolving Loans or (y) (A) in the case of a B/A
Lender, Bankers’ Acceptances in Canadian Dollars by acceptance and purchase
thereof on the terms and conditions provided for herein and in Schedule 1.01(b)
or (B) in the case of a Non-B/A Lender, completed Drafts in Canadian Dollars
purchased and, at the request of the Non-B/A Lender, exchanged for B/A
Equivalent Notes, in each case on the terms and conditions provided for herein
and in Schedule 1.01(b); provided that, except as otherwise specifically
provided in Section 2.10(b), all Revolving Loans made as part of the same
Borrowing shall at all times consist of Revolving Loans of the same Type;
 
(iii) may be repaid and reborrowed in accordance with the provisions hereof;
 
(iv) shall not be made (and shall not be required to be made) by any such Lender
in any instance where the incurrence thereof (after giving effect to the use of
the proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause (x) the
Individual Exposure of such Lender to exceed the amount of its Commitment at
such time or (y) the Aggregate Exposure to exceed (A) the Total Commitment at
such time minus (B) the Specified Reserves at such time; and
 
(v) to the extent denominated in Australian Dollars, Canadian Dollars, Pounds
Sterling or Euros and required to be made by a Participating Specified Foreign
Currency Lender, shall, subject to Section 15, be made by the Fronting Lender.
 
(b) Subject to and upon the terms and conditions set forth herein (including,
without limitation, the conditions set forth in Sections 6 and 7), the Swingline
Lender agrees to make, at any time and from time to time on or after the
Effective Date and prior to the Swingline
 


 
86

--------------------------------------------------------------------------------

 


Expiry Date (v) a revolving loan or revolving loans to U.S. Borrower (on a joint
and several basis with the other U.S. Borrowers) (each, a “U.S. Borrower
Swingline Loan” and, collectively, the “U.S. Borrower Swingline Loans”), (w) a
revolving loan or revolving loans to any Australian Borrower (on a joint and
several basis with the other Australian Borrowers) (each, a “Australian Borrower
Swingline Loan” and, collectively, the “Australian Borrower Swingline Loans”),
(x) a revolving loan or revolving loans to any Canadian Borrower (on a joint and
several basis with the other Canadian Borrowers) (each, a “Canadian Borrower
Swingline Loan” and, collectively, the “Canadian Borrower Swingline Loans”), (y)
a revolving loan or revolving loans to any Dutch Borrower (on a joint and
several basis with the other Dutch Borrowers) (each, a “Dutch Borrower Swingline
Loan” and, collectively, the “Dutch Borrower Swingline Loans”) and (z) a
revolving loan or revolving loans to any  U.K. Borrower (on a joint and several
basis with the other U.K. Borrowers) (each, a “U.K. Borrower Swingline Loan”
and, collectively, the “U.K. Borrower Swingline Loans” and, together with the
U.S. Borrower Swingline Loans, Australian Borrower Swingline Loans, Canadian
Borrower Swingline Loans and Dutch Borrower Swingline Loans, each, a “Swingline
Loan” and, collectively, the “Swingline Loans”), which Swingline Loans:
 
(i) shall be made and maintained in an Available Currency;
 
(ii) shall be made and maintained as Base Rate Loans or Canadian Prime Rate
Loans;
 
(iii) may be repaid and reborrowed in accordance with the provisions hereof;
 
(iv) shall not be made (and shall not be required to be made) if the making of
same would cause the Aggregate Exposure (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) to exceed (A) the Total
Commitment at such time minus (B) the Specified Reserves at such time; and
 
(v) shall not exceed in aggregate principal amount at any time outstanding the
Maximum Swingline Amount.
 
Notwithstanding anything to the contrary contained in this Section 2.01(b), (i)
the Swingline Lender shall not be obligated to make any Swingline Loans at a
time when a Defaulting Lender exists unless the Swingline Lender has entered
into arrangements satisfactory to it and Holdings to eliminate the Swingline
Lender’s risk with respect to the Defaulting Lender’s or Defaulting Lenders’
participation in such Swingline Loans, including by cash collateralizing such
Defaulting Lender’s or Defaulting Lenders’ RL Percentage of the outstanding
Swingline Loans (such arrangements, the “Swingline Back-Stop Arrangements”), and
(ii) the Swingline Lender shall not make any Swingline Loan after it has
received written notice from any Borrower, any other Credit Party or the
Required Lenders stating that a Default or an Event of Default exists and is
continuing until such time as the Swingline Lender shall have received written
notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices or (B) of the waiver of such
Default or an Event of Default by the Required Lenders.
 


 
87

--------------------------------------------------------------------------------

 


(c) The Swingline Lender (x) may, in its sole discretion, on any Business Day,
and (y) shall, on the penultimate Business Day of each week, give notice to the
Lenders that the Swingline Lender’s outstanding Swingline Loans shall be funded
with one or more Borrowings of Revolving Loans to be made to, and maintained by,
the Borrower of the outstanding Swingline Loan being funded by such Revolving
Loan (or any other Borrower jointly and severally liable with such Borrower) in
the same currency as the outstanding Swingline Loan being funded by such
Revolving Loan (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 11.01(e) or upon the exercise of any of the remedies provided in
the last paragraph of Section 11.01), in which case one or more Borrowings of
Revolving Loans constituting Base Rate Loans (in the case of Swingline Loans
denominated in U.S. Dollars) or Revolving Loans constituting Canadian Prime Rate
Loans (in the case of Swingline Loans denominated in Canadian Dollars), in each
case, to be made to, and maintained by, the Borrower of the outstanding
Swingline Loan being funded by such Revolving Loan (or any other Borrower
jointly and severally liable with such Borrower) in the same currency as the
outstanding Swingline Loan being funded by such Revolving Loan (each such
Borrowing, a “Mandatory Borrowing”), shall be made on the immediately succeeding
Business Day by all Lenders pro rata based on each such Lender’s RL Percentage
(determined before giving effect to any termination of the Commitments pursuant
to the last paragraph of Section 11.01) and the proceeds thereof shall be
applied directly by the Swingline Lender to repay the Swingline Lender for such
outstanding Swingline Loans; provided that such Revolving Loans which are
denominated in Canadian Dollars and are required to be made by a Participating
Specified Foreign Currency Lender shall, subject to Section 15, be made by the
Fronting Lender.  Each Lender hereby irrevocably agrees to make Revolving Loans
to the Borrower upon one Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and currency and in the manner specified in the
preceding sentence and on the date specified in writing by the Swingline Lender
notwithstanding (i) the amount of the Mandatory Borrowing may not comply with
the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 7 are then satisfied, (iii) whether a Default or
an Event of Default then exists, (iv) the date of such Mandatory Borrowing, and
(v) the amount of any Borrowing Base or the Total Commitment at such time.  In
the event that any Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding, corporate action or other step taken under the
Bankruptcy Code (or any similar statute) with respect to any Borrower (including
under any Canadian Insolvency Law, the Companies Act 1985 as amended (United
Kingdom), the Insolvency Act 1986 as amended (United Kingdom), the Bankruptcy
Act 1966 as amended (Cth) (Australia), or the Dutch Bankruptcy Act
(faillissementswet) as amended then each Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Borrowing would otherwise have
occurred, but adjusted for any payments received from any Borrower on or after
such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
the Lenders to share in such Swingline Loans ratably based upon their respective
RL Percentages (determined before giving effect to any termination of the
Commitments pursuant to the last paragraph of Section 11.01), provided that (x)
all interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the
 


 
88

--------------------------------------------------------------------------------

 
 
participant from and after such date and (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing Lender
shall be required to pay the Swingline Lender interest on the principal amount
of the participation purchased for each day from and including the day upon
which the Mandatory Borrowing would otherwise have occurred to but excluding the
date of payment for such participation, (A) in the case of a Mandatory Borrowing
constituting Revolving Loans denominated in U.S. Dollars, at the overnight
Federal Funds Rate for the first three days and at the interest rate otherwise
applicable to such Revolving Loans denominated in U.S. Dollars, in each case
maintained as Base Rate Loans hereunder for each day thereafter, and (B) in the
case of a Mandatory Borrowing constituting Revolving Loans denominated in
Canadian Dollars, at the cost to the Administrative Agent of acquiring the
overnight funds in Canadian Dollars for the first three days and at the interest
rate otherwise applicable to such Revolving Loans denominated in Canadian
Dollars, in each case maintained as Canadian Prime Rate Loans hereunder for each
day thereafter.  Notwithstanding anything to the contrary contained in this
Section 2.01(c), if any Lender becomes a Defaulting Lender at any time that a
Swingline Loan is outstanding, the Borrowers shall immediately prepay all
outstanding Swingline Loans and in any event no later than two Business Days
after the date such Lender becomes a Defaulting Lender.
 
(d) Notwithstanding anything to the contrary in Section 2.01(a) or (b), Section
7.03 or elsewhere in this Agreement, the Co-Collateral Agents shall have the
right to establish Reserves in such amounts, and with respect to such matters,
as the Co-Collateral Agents in their Permitted Discretion shall deem necessary
or appropriate, against any Borrowing Base (with any establishment of or
increase in Reserves to reduce such then existing Borrowing Base, as applicable,
in an amount equal to such Reserves and any elimination of or reduction in any
Reserves to increase such then existing Borrowing Base, as applicable, in an
amount equal to such Reserves).
 
(e) In the event that the Borrowers are unable to comply with the conditions
precedent to the making of Revolving Loans set forth in Section 7 (including,
without limitation, the Borrowing Base limitations set forth in Section 7.03),
the Lenders, subject to the immediately succeeding proviso, hereby authorize the
Administrative Agent, for the account of the Lenders, to make U.S. Borrower
Revolving Loans to any U.S. Borrower (on a joint and several basis with the
other U.S. Borrowers), Australian Borrower Revolving Loans to any Australian
Borrower (on a joint and several basis with the other Australian Borrowers),
Canadian Borrower Revolving Loans to any Canadian Borrower (on a joint and
several basis with the other Canadian Borrowers), Dutch Borrower Revolving Loans
to any Dutch Borrower (on a joint and several basis with the other Dutch
Borrowers) or U.K. Borrower Revolving Loans to any U.K. Borrower (on a joint and
several basis with the other U.K. Borrowers) solely in the event that the
Administrative Agent in its Permitted Discretion deems necessary or desirable
(A) to preserve or protect the Collateral, or any portion thereof, (B) to
enhance the likelihood of repayment of the Obligations, or (C) to pay any other
amount chargeable to the Borrowers pursuant to the terms of this Agreement,
including, without limitation, Expenses and Fees; provided that such Revolving
Loans may only be made as Base Rate Loans or Canadian Prime Rate Loans,
respectively, as determined by the Administrative Agent (each, an “Agent
Advance”), for a period commencing on the date the Administrative Agent first
receives a Notice of Borrowing requesting an Agent Advance until the earliest of
(x) the twentieth Business Day after such date, (y) the date the respective
Borrowers are again able to comply with the applicable Borrowing Base
limitations and the conditions precedent to the making of Revolving Loans, or
obtains an amendment or


 
89

--------------------------------------------------------------------------------

 


waiver with respect thereto and (z) the date the Required Lenders instruct the
Administrative Agent to cease making Agent Advances (in each case, the “Agent
Advance Period”); provided further that the Administrative Agent shall not make
any Agent Advance to the extent that at the time of the making of such Agent
Advance, (I) the amount of such Agent Advance when added to the aggregate
outstanding amount of all other Agent Advances made to (u) the U.S. Borrowers at
such time (for this purpose, using the U.S. Dollar Equivalent of amounts not
denominated in U.S. Dollars), would exceed 5% of the U.S. Borrowing Base at such
time, (v) the Australian Borrowers at such time (for this purpose, using the
U.S. Dollar Equivalent of amounts not denominated in U.S. Dollars), would exceed
5% of the Australian Borrowing Base at such time, (w) the Canadian Borrowers at
such time (for this purpose, using the U.S. Dollar Equivalent of amounts not
denominated in U.S. Dollars), would exceed 5% of the Canadian Borrowing Base at
such time, (x) the Dutch Borrowers at such time (for this purpose, using the
U.S. Dollar Equivalent of amounts not denominated in U.S. Dollars), would exceed
5% of the Dutch Borrowing Base at such time, (y) the U.K. Borrowers at such time
(for this purpose, using the U.S. Dollar Equivalent of amounts not denominated
in U.S. Dollars), would exceed 5% of the U.K. Borrowing Base at such time or (z)
all the Borrowers at such time (for this purpose, using the U.S. Dollar
Equivalent of amounts not denominated in U.S. Dollars), would exceed 5% of the
Total Commitment at such time (each, an “Agent Advance Amount”) or (II) (x) the
amount of such Agent Advance when added to the Aggregate Exposure as then in
effect (immediately prior to the incurrence of such Agent Advance), would exceed
(A) the Total Commitment at such time minus (B) the Specified Reserves at such
time or (y) the amount of a Lender’s RL Percentage of such Agent Advance when
added to the Individual Exposure of such Lender as then in effect (immediately
prior to the incurrence of such Agent Advance), would exceed the amount of its
Commitment at such time.  Agent Advances may be made by the Administrative Agent
in its sole discretion and no Borrower shall have any right whatsoever to
require that any Agent Advances be made.  Agent Advances will be subject to
periodic settlement with the Lenders pursuant to Section 2.04(b).
 
2.02. Minimum Amount of Each Borrowing.  The aggregate principal amount of each
Borrowing of Loans of a specific Type shall not be less than the Minimum
Borrowing Amount applicable to such Type of Loans.  More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than (x)
15 Borrowings of Euro Rate Loans (or such greater number of Borrowings of Euro
Rate Loans as may be agreed to from time to time by the Administrative Agent) in
the aggregate for all Loans or (y) five (5) different maturity dates in the
aggregate for all outstanding Bankers’ Acceptance Loans (or such greater number
of maturity dates as may be agreed to from time to time by the Administrative
Agent).
 
2.03. Notice of Borrowing.  (a)  Whenever a Borrower desires to incur (i) Euro
Rate Loans or Bankers’ Acceptance Loans hereunder, such Borrower shall give the
Administrative Agent at the Notice Office at least three Business Days’ prior
notice of each Euro Rate Loan or Bankers’ Acceptance Loan to be incurred
hereunder (or in the case of Australian Dollar Denominated Revolving Loans, at
least four Business Day’s prior notice) and (ii) Base Rate Loans (including
Agent Advances, but excluding Swingline Loans and Revolving Loans made pursuant
to a Mandatory Borrowing) or Canadian Prime Rate Loans (including Agent
Advances, but excluding Swingline Loans and Revolving Loans made pursuant to a
Mandatory Borrowing or to the extent resulting from automatic conversions of
Bankers’ Acceptance Loans as provided in Schedule 1.01(b)) hereunder, such
Borrower shall give the Administrative Agent
 


 
90

--------------------------------------------------------------------------------

 
 
at the Notice Office at least one Business Day’s prior notice of each Base Rate
Loan or Canadian Prime Rate Loan to be incurred hereunder; provided that any
such notice shall be deemed to have been given on a certain day only if given
before (x) 12:00 Noon (New York City time) on such day, in the case of U.S.
Dollar Denominated Revolving Loans and Canadian Dollar Denominated Revolving
Loans, and (y) 11:00 A.M. (New York City time) on such day, in the case of
Australian Dollar Denominated Revolving Loans, Sterling Denominated Revolving
Loans and Euro Denominated Revolving Loans.  Each such notice (each, a “Notice
of Borrowing”), except as otherwise expressly provided in Section 2.10, shall be
irrevocable and shall be in writing, or by telephone promptly confirmed in
writing, in the form of Exhibit A-1, appropriately completed to specify:  (i)
the aggregate principal amount or Face Amount, as the case may be, of the Loans
to be incurred pursuant to such Borrowing (stated in the Available Currency),
(ii) the date of such Borrowing (which shall be a Business Day), (iii) in the
case of a Borrowing of Revolving Loans, whether the Revolving Loans made
pursuant to such Borrowing constitute Agent Advances (it being understood that
the Administrative Agent shall be under no obligation to make such Agent
Advance), (iv) in the case of U.S. Dollar Denominated Revolving Loans, whether
the Revolving Loans being incurred pursuant to such Borrowing are to be
initially maintained as Base Rate Loans or, to the extent permitted hereunder,
Eurodollar Loans, (v) in the case of Euro Rate Loans, the initial Interest
Period to be applicable thereto, and (vi) in the case of Canadian Dollar
Denominated Revolving Loans, whether the Revolving Loans being incurred pursuant
to such Borrowing shall consist of Canadian Prime Rate Loans or Bankers’
Acceptance Loans and, if Bankers’ Acceptance Loans, the term thereof (which
shall comply with the requirements of Schedule 1.01(b)).  Except in the case of
Agent Advances, the Administrative Agent shall promptly give each Lender notice
of such proposed Borrowing, of such Lender’s proportionate share thereof and of
the other matters required by the immediately preceding sentence to be specified
in the Notice of Borrowing.
 
(b) Whenever a Borrower desires to incur Swingline Loans hereunder, such
Borrower shall give the Swingline Lender no later than 1:00 P.M. (New York City
time) on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder.  Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day) and (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing (stated in the Available Currency).
 
(c) Mandatory Borrowings shall be made upon the notice specified in Section
2.01(c), with each Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.01(a).
 
(d) Without in any way limiting the obligation of any Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of such Borrower, prior to receipt of written confirmation.  In each
such case, such Borrower hereby waives the right to dispute the Administrative
Agent’s or the Swingline Lender’s record of the terms of such telephonic notice
of such Borrowing or prepayment of Loans, as the case may be, absent manifest
error.
 


 
91

--------------------------------------------------------------------------------

 
 
2.04. Disbursement of Funds.  (a)  No later than 1:00 P.M. (New York City time)
on the date specified in each Notice of Borrowing (or (x) in the case of
Swingline Loans, no later than 4:00 P.M. (New York City time) on the date
specified pursuant to Section 2.03(b) or (y) in the case of Mandatory
Borrowings, no later than 1:00 P.M. (New York City time) on the date specified
in Section 2.01(a)), each Lender, subject to Section 15, will make available its
pro rata portion (determined in accordance with Section 2.07) of each such
Borrowing requested to be made on such date.  All such amounts will be made
available in U.S. Dollars (in the case of U.S. Dollar Denominated Loans), in
Canadian Dollars (in the case of Canadian Dollar Denominated Loans), in
Australian Dollars (in the case of Australian Dollar Denominated Revolving
Loans), in Pounds Sterling (in the case of Sterling Denominated Revolving Loans)
or Euros (in the case of Euro Denominated Revolving Loans), as the case may be,
and in immediately available funds at the Payment Office, and the Administrative
Agent will make available to the relevant Borrower or Borrowers at the Payment
Office the aggregate of the amounts so made available by the Lenders (or in the
case of Swingline Loans, the Swingline Lender will make available the full
amount thereof).  Unless the Administrative Agent shall have been notified by
any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent such Lender’s portion of any
Borrowing to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date
of Borrowing and the Administrative Agent may (but shall not be obligated to),
in reliance upon such assumption, make available to the relevant Borrower or
Borrowers a corresponding amount.  If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender.  If such Lender does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the relevant Borrower or Borrowers, and the relevant Borrower or
Borrowers shall immediately pay such corresponding amount to the Administrative
Agent.  The Administrative Agent also shall be entitled to recover on demand
from such Lender or the relevant Borrower or Borrowers, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
relevant Borrower or Borrowers until the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, the overnight Federal Funds Rate (or, in the case of
Canadian Dollar Denominated Loans, Australian Dollar Denominated Revolving
Loans, Sterling Denominated Revolving Loans or Euro Denominated Revolving Loans,
the cost to the Administrative Agent of acquiring overnight funds in Canadian
Dollars, Australian Dollars, Pounds Sterling or Euros, as the case may be) for
the first three days and at the interest rate otherwise applicable to such Loans
for each day thereafter and (ii) if recovered from the relevant Borrower or
Borrowers, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.08.  Nothing in this Section 2.04(a) shall be
deemed to relieve any Lender from its obligation to make Loans hereunder or to
prejudice any rights which any Borrower may have against any Lender as a result
of any failure by such Lender to make Loans hereunder.  Notwithstanding this
Section 2.04(a) and subject to the provisions of Section 15, (x) the Fronting
Lender shall be obligated to make each Participating Specified Foreign Currency
Lender’s pro rata portion of a Specified Foreign Currency Loan and (y) each
Participating Specified Foreign Currency Lender shall not be obligated to make
its pro rata portion of a Specified Foreign Currency Loan.
 


 
92

--------------------------------------------------------------------------------

 
 
(b) Agent Advances made pursuant to Section 2.01(c) shall be subject to periodic
settlement as follows:
 
(i) The amount of each Lender’s RL Percentage of Revolving Loans shall be
computed weekly (or more frequently in the Administrative Agent’s sole
discretion) and shall be adjusted upward or downward on the basis of the amount
of outstanding Revolving Loans as of 5:00 P.M. (New York City time) on the last
Business Day of each week, or such other period specified by the Administrative
Agent (each such date, a “Settlement Date”).  The Lenders shall transfer to the
Administrative Agent, or the Administrative Agent shall transfer to the Lenders,
such amounts as are necessary so that (after giving effect to all such
transfers) the amount of Revolving Loans made by each Lender shall be equal to
such Lender’s RL Percentage of the aggregate amount of Revolving Loans
outstanding as of such Settlement Date.  If a notice from the Administrative
Agent of any such necessary transfer is received by a Lender on or prior to
12:00 Noon (New York City time) on any Business Day, then such Lender shall make
transfers described above in immediately available funds no later than 3:00 P.M.
(New York City time) on the day such notice was received; and if such notice is
received by a Lender after 12:00 Noon (New York City time) on any Business Day,
such Lender shall make such transfers no later than 1:00 P.M. (New York City
time) on the next succeeding Business Day.  The obligation of each of the
Lenders to transfer such funds shall be irrevocable and unconditional and
without recourse to, or without representation or warranty by, the
Administrative Agent.  Each of the Administrative Agent and each Lender agrees
and the Lenders agree to mark their respective books and records on each
Settlement Date to show at all times the dollar amount of their respective RL
Percentage of the outstanding Revolving Loans on such date.  The provisions of
this Section 2.04(b) with respect to Specified Foreign Currency Loans of a
Participating Specified Foreign Currency Lender shall be subject to the terms of
Section 15.
 
(ii) To the extent that the settlement described in preceding clause (i) shall
not yet have occurred with respect to any particular Settlement Date, upon any
repayment of Revolving Loans by any Borrower prior to such settlement, the
Administrative Agent may apply such amounts repaid directly to the amounts that
would otherwise be made available by the Administrative Agent pursuant to this
Section 2.04(b).
 
(iii) Because the Administrative Agent on behalf of the Lenders may be advancing
and/or may be repaid Revolving Loans prior to the time when the Lenders will
actually advance and/or be repaid Revolving Loans, interest with respect to
Revolving Loans shall be allocated by the Administrative Agent to each Lender
and the Administrative Agent in accordance with the amount of Revolving Loans
actually advanced by and repaid to each Lender and the Administrative Agent and
shall accrue from and including the date such Revolving Loans are so advanced to
but excluding the date such Revolving Loans are either repaid by the U.S.
Borrowers, the Australian Borrowers, the Canadian Borrowers, the Dutch Borrowers
or the U.K. Borrowers, as the case may be, in accordance with the terms of this
Agreement or actually settled by the Administrative Agent or the applicable
Lender as described in this Section 2.04(b).
 


 
93

--------------------------------------------------------------------------------

 
 

2.05. Notes.  (a)  Each U.S. Borrower’s joint and several obligation, each
Australian Borrower’s joint and several obligation, each Canadian Borrower’s
joint and several obligation, each Dutch Borrower’s joint and several obligation
and each U.K. Borrower’s joint and several obligation, as the case may be, to
pay the principal of, and interest on, the Loans made by each Lender shall be
evidenced in the Register maintained by the Administrative Agent pursuant to
Section 13.15 and shall, if requested by such Lender, also be evidenced (i) in
the case of U.S. Borrower Revolving Loans, by a promissory note duly executed
and delivered by each U.S. Borrower substantially in the form of Exhibit B-1,
with blanks appropriately completed in conformity herewith (each, a “U.S.
Borrower Revolving Note” and, collectively, the “U.S. Borrower Revolving
Notes”), (ii) in the case of Australian Borrower Revolving Loans, by a
promissory note duly executed and delivered by each Australian Borrower
substantially in the form of Exhibit B-1, with blanks appropriately completed in
conformity herewith (each, a “Australian Borrower Revolving Note” and,
collectively, the “Australian Borrower Revolving Notes”), (iii) in the case of
Canadian Borrower Revolving Loans, by a promissory note duly executed and
delivered by each Canadian Borrower substantially in the form of Exhibit B-1,
with blanks appropriately completed in conformity herewith (each, a “Canadian
Borrower Revolving Note” and, collectively, the “Canadian Borrower Revolving
Notes”), (iv) in the case of Dutch Borrower Revolving Loans, by a promissory
note duly executed and delivered by each Dutch Borrower substantially in the
form of Exhibit B-1, with blanks appropriately completed in conformity herewith
(each, a “Dutch Borrower Revolving Note” and, collectively, the “Dutch Borrower
Revolving Notes”), (v) in the case of U.K. Borrower Revolving Loans, by a
promissory note duly executed and delivered by each U.K. Borrower substantially
in the form of Exhibit B-1, with blanks appropriately completed in conformity
herewith (each, a “U.K. Borrower Revolving Note” and, collectively, the “U.K.
Borrower Revolving Notes” and together with the U.S. Borrower Revolving Notes,
the Australian Borrower Revolving Notes, the Canadian Borrower Revolving Notes
and the Dutch Borrower Revolving Notes, the “Revolving Notes”), (vi) in the case
of U.S. Borrower Swingline Loans, by a promissory note duly executed and
delivered by each U.S. Borrower substantially in the form of Exhibit B-2, with
blanks appropriately completed in conformity herewith (the “U.S. Borrower
Swingline Note”), (vii) in the case of Australian Borrower Swingline Loans, by a
promissory note duly executed and delivered by each Australian Borrower
substantially in the form of Exhibit B-2, with blanks appropriately completed in
conformity herewith (each, a “Australian Borrower Swingline Note”), (viii) in
the case of Canadian Borrower Swingline Loans, by a promissory note duly
executed and delivered by each Canadian Borrower substantially in the form of
Exhibit B-2, with blanks appropriately completed in conformity herewith (each, a
“Canadian Borrower Swingline Note”), (ix) in the case of Dutch Borrower
Swingline Loans, by a promissory note duly executed and delivered by each Dutch
Borrower substantially in the form of Exhibit B-2, with blanks appropriately
completed in conformity herewith (each, a “Dutch Borrower Swingline Note”) and
(x) in the case of U.K. Borrower Swingline Loans, by a promissory note duly
executed and delivered by each U.K. Borrower substantially in the form of
Exhibit B-2, with blanks appropriately completed in conformity herewith (each, a
“U.K. Borrower Swingline Note” and together with the U.S. Borrower Swingline
Note, the Australian Borrower Swingline Note, the Canadian Borrower Swingline
Note and the Dutch Borrower Swingline Note, the “Swingline Notes”).
 
(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will
 
 
94

--------------------------------------------------------------------------------


 
endorse on the reverse side thereof the outstanding principal amount of Loans
evidenced thereby.  Failure to make any such notation or any error in such
notation shall not affect any Borrower’s obligations in respect of such Loans.
 
(c) Notwithstanding anything to the contrary contained above in this Section
2.05 or elsewhere in this Agreement, Notes shall only be delivered to Lenders
which at any time specifically request the delivery of such Notes.  No failure
of any Lender to request, obtain, maintain or produce a Note evidencing its
Loans to any Borrower shall affect, or in any manner impair, the obligations of
any Borrower to pay the Loans (and all related Obligations) incurred by such
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to any Credit Document.  Any Lender which
does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (b).  At
any time when any Lender requests the delivery of a Note to evidence any of its
Loans, each respective Borrower shall promptly execute and deliver to the
respective Lender, at such Borrower’s expense, the requested Note in the
appropriate amount or amounts to evidence such Loans.
 
2.06. Conversions.  (a)  Each Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of U.S. Dollar Denominated Loans made to it
pursuant to one or more Borrowings of one or more Types of U.S. Dollar
Denominated Revolving Loans into a Borrowing of another Type of U.S. Dollar
Denominated Revolving Loan; provided that, (i) except as otherwise provided in
Section 2.10(b), Eurodollar Loans may be converted into Base Rate Loans only on
the last day of an Interest Period applicable to the Eurodollar Loans being
converted and no such partial conversion of Eurodollar Loans shall reduce the
outstanding principal amount of such Eurodollar Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount applicable thereto, (ii)
unless the Required Lenders otherwise agree, Base Rate Loans may only be
converted into Eurodollar Loans if no Default or Event of Default is in
existence on the date of the conversion, and (iii) no conversion pursuant to
this Section 2.06 shall result in a greater number of Borrowings of Euro Rate
Loans than is permitted under Section 2.02.  Each such conversion shall be
effected by the relevant Borrower (of U.S. Dollar Denominated Revolving Loan
being converted) by giving the Administrative Agent at the Notice Office prior
to 12:00 Noon (New York City time) at least (i) in the case of conversions of
Base Rate Loans into Eurodollar Loans, three Business Days’ prior notice and
(ii) in the case of conversions of Eurodollar Loans into Base Rate Loans, one
Business Day’s prior notice (each, a “Notice of Conversion/Continuation”), in
each case in the form of Exhibit A-2, appropriately completed to specify the
U.S. Dollar Denominated Revolving Loans to be so converted, the Borrowing or
Borrowings pursuant to which such U.S. Dollar Denominated Loans were incurred
and, if to be converted into Eurodollar Loans, the Interest Period to be
initially applicable thereto.  The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of its U.S. Dollar
Denominated Revolving Loans.
 
(b) Conversions of Bankers’ Acceptance Loans into Canadian Prime Rate Loans
shall be made in the circumstances, and to the extent, provided in Schedule
1.01(b).  Except as provided in Schedule 1.01(b), Bankers’ Acceptance Loans
shall not be permitted to be
 
 
95

--------------------------------------------------------------------------------


 
converted into Canadian Prime Rate Loans prior to the maturity date of the
respective Bankers’ Acceptance or B/A Equivalent Note, as the case may be.
 
(c) Each Borrower shall have the option to convert on any Business Day occurring
on or after the Effective Date, all or a portion at least equal to the Minimum
Borrowing Amount of the outstanding principal amount of Canadian Prime Rate
Loans made to such Borrower pursuant to one or more Borrowings of Canadian
Dollar Denominated Revolving Loans into a Borrowing or Borrowings of Bankers’
Acceptance Loans; provided that (i) unless the Required Lenders otherwise agree,
Canadian Prime Rate Loans may not be converted into Bankers’ Acceptance Loans if
a Default or an Event of Default is in existence on the date of such conversion
and (ii) Borrowings of Bankers’ Acceptance Loans resulting from this Section
2.06 shall be limited in number as provided in Section 2.02.  Each such
conversion shall be effected by the relevant Borrower (of Canadian Dollar
Denominated Revolving Loan being converted), by giving the Administrative Agent
at the Notice Office, prior to 12:00 Noon (New York City time), at least three
Business Days prior to the date of the proposed conversion, a Notice of
Conversion/Continuation specifying the Canadian Dollar Denominated Revolving
Loans maintained as Canadian Prime Rate Loans to be so converted into Bankers’
Acceptance Loans, the Borrowing or Borrowings pursuant to which such Canadian
Dollar Denominated Revolving Loans were made and the term of the proposed
Borrowing of Bankers’ Acceptance Loans (which, in each case, shall comply with
the requirements of Schedule 1.01(b)).  The Administrative Agent shall give each
Lender prompt notice of any such proposed conversion affecting any of its
Canadian Dollar Denominated Revolving Loans maintained as Canadian Prime Rate
Loans.
 
2.07. Pro Rata Borrowings.  Except as provided in Section 15, all Borrowings of
Revolving Loans (including U.S. Borrower Revolving Loans, Australian Borrower
Revolving Loans, Canadian Borrower Revolving Loans, Dutch Borrower Revolving
Loans and U.K. Borrower Revolving Loans) under this Agreement shall be incurred
from the Lenders pro rata on the basis of their Commitments, provided that all
Mandatory Borrowings shall be incurred from the Lenders pro rata on the basis of
their RL Percentages.  It is understood that no Lender shall be responsible for
any default by any other Lender of its obligation to make Loans hereunder and
that each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.
 
2.08. Interest.  (a)  (v) The U.S. Borrowers jointly and severally agree to pay
interest in respect of the unpaid principal amount of each U.S. Borrower Loan,
(w) the Australian Borrowers jointly and severally agree to pay interest in
respect of the unpaid principal amount of each Australian Borrower Loan, (x) the
Canadian Borrowers jointly and severally agree to pay interest in respect of the
unpaid principal amount of each Canadian Borrower Loan, (y) the Dutch Borrowers
jointly and severally agree to pay interest in respect of the unpaid principal
amount of each Dutch Borrower Loan and (z) the U.K. Borrowers jointly and
severally agree to pay interest in respect of the unpaid principal amount of
each U.K. Borrower Loan, in each case:
 
(A) maintained as a Base Rate Loan, in each case, from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a Eurodollar
Loan pursuant to Section 2.06 or 2.09, as
 
 
96

--------------------------------------------------------------------------------


 
applicable, at a rate per annum which shall be equal to the sum of the relevant
Applicable Margin plus the Base Rate, each as in effect from time to time.
 
(B) maintained as a Eurodollar Loan, in each case, from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Eurodollar Loan to a Base Rate
Loan pursuant to Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum
which shall, during each Interest Period applicable thereto, be equal to the sum
of the relevant Applicable Margin as in effect from time to time during such
Interest Period plus the Eurodollar Rate for such Interest Period.
 
(C) maintained as a Canadian Prime Rate Loan (including with respect to any
Bankers’ Acceptance Loan converted into a Canadian Prime Rate Loan pursuant to
Schedule 1.01(b)), in each case, from the date of Borrowing thereof (or, in the
circumstances described in the immediately preceding parenthetical, from the
date of conversion of such respective Bankers’ Acceptance Loan into a Canadian
Prime Rate Loan) until the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such Canadian Prime Rate
Loan to a Bankers’ Acceptance Loan pursuant to Schedule 1.01(b), at a rate per
annum which shall be equal to the sum of the relevant Applicable Margin plus the
Canadian Prime Rate, each as in effect from time to time.
 
(D) maintained as a Sterling Denominated Revolving Loan, in each case, from the
date of Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise) at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the relevant Applicable Margin as in
effect from time to time during such Interest Period plus the Sterling Rate for
such Interest Period plus any Mandatory Costs.
 
(E) maintained as a Euro Denominated Revolving Loan, in each case, from the date
of Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise) at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the relevant Applicable Margin as in
effect from time to time during such Interest Period plus the Euro LIBOR for
such Interest Period.
 
(F) maintained as a Australian Dollar Denominated Revolving Loan, in each case,
from the date of Borrowing thereof until the maturity thereof (whether by
acceleration or otherwise) at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the relevant Applicable Margin
as in effect from time to time during such Interest Period plus the Australian
Dollar Rate for such Interest Period.
 
(b) Upon the occurrence and during the continuance of an Event of Default
specified in Section 11.01(a) or 11.01(e) or, upon notice of the Administrative
Agent or the Required Lenders, any other Event of Default, all outstanding Loans
shall bear interest at a rate per annum equal to the rate which is 2% in excess
of the rate otherwise applicable to such Loans plus any Mandatory Costs in the
case of any Sterling Denominated Revolving Loans.  Without duplication of any
amounts payable pursuant to the immediately preceding sentence, overdue
principal and, to the extent permitted by law, overdue interest in respect of
each Loan and any other overdue amount payable hereunder and under any other
Credit Document shall, in each case, bear interest at a rate per annum (1) in
the case of overdue principal of, and overdue interest
 
 
97

--------------------------------------------------------------------------------


 
on, Canadian Dollar Denominated Loans and any other overdue amounts owing in
Canadian Dollars, equal to the rate which is 2% in excess of the Applicable
Margin for Canadian Prime Rate Loans plus the Canadian Prime Rate, each as in
effect from time to time, (2) in the case of overdue principal of, and overdue
interest on, Sterling Denominated Revolving Loans and any other overdue amounts
owing in Pounds Sterling, equal to the rate which is 2% in excess of the
Applicable Margin in effect from time to time for Sterling Denominated Revolving
Loans plus the Sterling Rate for such successive periods not exceeding three
months as the Administrative Agent may determine from time to time in respect of
amounts comparable to the amount not paid plus any Mandatory Costs, (3) in the
case of overdue principal of, and overdue interest on, Euro Denominated
Revolving Loans and any other overdue amounts owing in Euros, equal to the rate
which is 2% in excess of the Applicable Margin in effect from time to time for
Euro Denominated Revolving Loans plus the Euro LIBOR for such successive periods
not exceeding three months as the Administrative Agent may determine from time
to time in respect of amounts comparable to the amount not paid, (4) in the case
of overdue principal of, and overdue interest on, Australian Dollar Denominated
Revolving Loans and any other overdue amounts owing in Australian Dollars, equal
to the rate which is 2% in excess of the Applicable Margin in effect from time
to time for Australian Dollar Denominated Revolving Loans plus the Australian
Dollar Rate for such successive periods not exceeding three months as the
Administrative Agent may determine from time to time in respect of amounts
comparable to the amount not paid, and (5) in the case of overdue principal of,
and overdue interest on, U.S. Dollar Denominated Loans and any other overdue
amounts owing in U.S. Dollars, equal to the rate which is equal to the greater
of (x) the rate which is 2% in excess of the rate then borne by such Loans and
(y) the rate which is 2% in excess of the rate otherwise applicable to Base Rate
Loans from time to time.  Interest that accrues under this Section 2.08(b) shall
be payable on demand.
 
(c) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, quarterly in arrears on each Quarterly Payment Date, (ii)
in respect of each Canadian Prime Rate Loan, quarterly in arrears on each
Quarterly Payment Date, (iii) in respect of each Euro Rate Loan, on the last day
of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three month
intervals after the first day of such Interest Period and (iv) in respect of
each Loan (other than Bankers’ Acceptance Loans), (x) on the date of any
repayment or prepayment thereof (on the amount prepaid or repaid) (except that
repayments and prepayments of Base Rate Loans or Canadian Prime Rate Loans shall
not be required to be accompanied by a payment of accrued, and theretofore
unpaid, interest thereon, unless either all outstanding Loans of such Type are
being repaid or prepaid or the Total Commitment has terminated or will be
terminated concurrently with such repayment or prepayment), (y) at maturity
(whether by acceleration or otherwise) and (z) after such maturity, on demand.
 
(d) Upon each Interest Determination Date, the Administrative Agent shall
determine the Euro Rate for each Interest Period applicable to the respective
Euro Rate Loans and shall promptly notify the respective Borrowers and the
Lenders thereof.  Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.
 
2.09. Interest Periods.  At the time any Borrower gives any Notice of Borrowing
or Notice of Conversion/Continuation in respect of the making of, or conversion
into, any Euro
 
 
98

--------------------------------------------------------------------------------


 
Rate Loan (in the case of the initial Interest Period applicable thereto) or
prior to 12:00 Noon (New York City time) on the third Business Day prior to the
expiration of an Interest Period applicable to such Euro Rate Loan (in the case
of any subsequent Interest Period), such Borrower shall have the right to elect
the interest period (each, an “Interest Period”) applicable to such Euro Rate
Loan, which Interest Period shall, at the option of such Borrower, be (i) a one
or two week period to the extent agreed to by all Lenders, (ii) a one, two,
three or six month period or (iii) a nine or twelve month period to the extent
agreed to by all Lenders, provided that (in each case):
 
(a) all Euro Rate Loans comprising a Borrowing shall at all times have the same
Interest Period;
 
(b) the initial Interest Period for any Euro Rate Loan shall commence on the
date of Borrowing of such Euro Rate Loan (including, in the case of U.S. Dollar
Denominated Revolving Loans, the date of any conversion thereto from a Base Rate
Loan) and each Interest Period occurring thereafter in respect of such Euro Rate
Loan shall commence on the day on which the next preceding Interest Period
applicable thereto expires;
 
(c) if any Interest Period for a Euro Rate Loan begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;
 
(d) if any Interest Period for a Euro Rate Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Euro Rate Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;
 
(e) unless the Required Lenders otherwise agree or as otherwise provided below
in the case of Australian Dollar Denominated Revolving Loans, Sterling
Denominated Revolving Loans or Euro Denominated Revolving Loans, no Interest
Period may be selected at any time when a Default or an Event of Default is then
in existence; and
 
(f) no Interest Period in respect of any Borrowing of any Loans shall be
selected which extends beyond the Maturity Date for such Loans.
 
With respect to any Loans maintained as Euro Rate Loans, at the end of any
Interest Period applicable to a Borrowing thereof, the relevant Borrower may
elect to split the respective Borrowing into two or more Borrowings of the same
Type or combine two or more Borrowings of the same Type into a single Borrowing,
in each case, by having the relevant Borrower give notice thereof together with
its election of one or more Interest Periods, in each case so long as each
resulting Borrowing (x) has an Interest Period which complies with the foregoing
requirements of this Section 2.09 and (y) does not cause a violation of the
requirements of Section 2.02.  If by 12:00 Noon (New York City time) on the
third Business Day
 
 
99

--------------------------------------------------------------------------------


 
prior to the expiration of any Interest Period applicable to a Borrowing of Euro
Rate Loans, any Borrower has failed to elect, or is not permitted to elect, a
new Interest Period to be applicable to such Euro Rate Loans as provided above,
such Borrower shall be deemed to have elected (x) if Eurodollar Loans, to
convert such Eurodollar Loans into Base Rate Loans and (y) if Australian Dollar
Denominated Revolving Loans, Sterling Denominated Revolving Loans or Euro
Denominated Revolving Loans, to select a one month Interest Period for such
Australian Dollar Denominated Revolving Loans, Sterling Denominated Revolving
Loans or Euro Denominated Revolving Loans, as the case may be, in any such case
effective as of the expiration date of such current Interest Period.
 
2.10. Increased Costs, Illegality, etc.  (a)  In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clauses
(i)(x) and (iv) below, may be made only by the Administrative Agent):
 
(i) (x) on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the applicable interbank
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of the respective Euro
Rate and/or (y) the applicable Euro Rate for any requested Interest Period with
respect to a proposed Euro Rate Loan does not adequately and fairly reflect the
cost to the Lenders of funding such Euro Rate Loan; or
 
(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Euro Rate Loan
because of (x) any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to:  (1) a change in the
basis of taxation of payments to any Lender of the principal of or interest on
the Loans or the Notes or any other amounts payable hereunder (except for
changes in the basis of taxation or rate of tax on, or determined by reference
to, the net income or net profits of such Lender pursuant to the laws of the
jurisdiction in which it is organized or in which its principal office or
applicable lending office is located or any subdivision thereof or therein) or
(2) a change in official reserve requirements, but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Rate and/or (y) other circumstances arising since the
Effective Date affecting such Lender, the interbank eurodollar market or the
position of such Lender in such market; or
 
(iii) at any time, that the making or continuance of any Euro Rate Loan has been
made (A) unlawful by any law or governmental rule, regulation or order, (B)
impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (C) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the applicable eurodollar market; or
 
 
100

--------------------------------------------------------------------------------


 
(iv) at any time that there is no market for Bankers’ Acceptances by reason of
circumstances affecting the Canadian money market generally or the relevant
Available Currency (other than U.S. Dollars) is not available in sufficient
amounts, in either case as determined in good faith by the Administrative Agent,
acting reasonably;
 
then, and in any such event, such Lender (or (I) the Administrative Agent, in
the case of clauses (i)(x) and (iv) above or (II) the Required Lenders, in the
case of clause (i)(y) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the affected Borrowers and, except in the case of
clauses (i)(x) and (iv) above, to the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each of the
other Lenders).  Thereafter (w) in the case of clause (i) above, (A) in the
event that Eurodollar Loans are so affected, Eurodollar Loans shall no longer be
available until such time as the Administrative Agent (on behalf of the Required
Lenders in the case of clause (i)(y) above) notifies Holdings and the Lenders
that the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or Notice of Conversion/Continuation
given by any Borrower with respect to Eurodollar Loans which have not yet been
incurred (including by way of conversion) shall be deemed rescinded by such
Borrower, (B) in the event that Sterling Denominated Revolving Loans are so
affected, the applicable Euro Rate shall be determined on the basis provided in
the proviso to the definition of Sterling Rate, (C) in the event that Euro
Denominated Revolving Loans are so affected, the applicable Euro Rate shall be
determined on the basis provided in the proviso to the definition of Euro LIBOR
and (D) in the event that Australian Dollar Denominated Revolving Loans are so
affected, the applicable Euro Rate shall be determined on the basis provided in
the proviso to the definition of Australian Dollar Rate, (x) in the case of
clause (ii) above, the U.S. Borrowers (jointly and severally), the Australian
Borrowers (jointly and severally), the Canadian Borrowers (jointly and
severally), the Dutch Borrowers (jointly and severally) and/or the U.K.
Borrowers (jointly and severally) agree to pay to such Lender, upon such
Lender’s written request therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (a written notice as to the additional amounts
owed to such Lender, showing in reasonable detail the basis for the calculation
thereof, submitted to the respective Borrowers by such Lender shall, absent
manifest error, be final and conclusive and binding on all the parties hereto);
provided, however, that for purposes of clause (ii) above, any such Borrower
shall not be obligated to pay such additional amounts which relate to Taxes (as
to which Section 5.04 shall govern), (y) in the case of clause (iii) above, the
respective Borrower or Borrowers shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law and (z) in the case of clause (iv) above, and as provided
in Schedule 1.01(b), Bankers’ Acceptance Loans or other Revolving Loans in the
relevant Available Currency (exclusive of any such Revolving Loans which have
theretofore been funded) shall no longer be available until such time as the
Administrative Agent notifies the affected Borrowers and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion/Continuation with
respect to Bankers’ Acceptance Loans or such other Revolving Loans given by the
respective Borrowers which have not been incurred (including by way of
conversion) shall be deemed rescinded by such Borrowers.
 
 
101

--------------------------------------------------------------------------------


 
(b) At any time that any Euro Rate Loan is affected by the circumstances
described in Section 2.10(a)(ii), the affected Borrower may, and in the case of
a Euro Rate Loan affected by the circumstances described in Section
2.10(a)(iii), the affected Borrower shall, either (i) if the affected Euro Rate
Loan is then being made initially or pursuant to a conversion, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that such Borrower was notified by the affected Lender
or the Administrative Agent pursuant to Section 2.10(a)(ii) or (iii), or (ii) if
the affected Euro Rate Loan is then outstanding, upon at least three Business
Days’ written notice to the Administrative Agent, (A) in the case of a
Eurodollar Loan, require the affected Lender to convert such Eurodollar Loan
into a Base Rate Loan (which conversion, in the case of the circumstance
described in Section 2.10(a)(iii), shall occur no later than the last day of the
Interest Period then applicable to such Eurodollar Loan or such earlier day as
shall be required by applicable law) and (B) in the case of any Euro Rate Loan
(other than a Eurodollar Loan), repay all outstanding Borrowings which include
such affected Euro Rate Loans in full in accordance with the applicable
requirements of Section 5.01; provided that (i) if the circumstances described
in Section 2.10(a)(iii) apply to any Australian Dollar Denominated Revolving
Loans, Sterling Denominated Revolving Loan or Euro Denominated Revolving Loan,
the respective Borrower may, in lieu of taking the actions described above,
maintain such outstanding Australian Dollar Denominated Revolving Loans,
Sterling Denominated Revolving Loan or Euro Denominated Revolving Loan, as the
case may be, in which case, (x) in the case of Sterling Denominated Revolving
Loans, the applicable Euro Rate shall be determined on the basis provided in the
proviso to the definition of Sterling Rate, (y) in the case of Euro Denominated
Revolving Loans, the applicable Euro Rate shall be determined on the basis
provided in the proviso to the definition of Euro LIBOR and (z) in the case of
Australian Dollar Denominated Revolving Loans, the applicable Euro Rate shall be
determined on the basis provided in the proviso to the definition of Australian
Dollar Rate, as the case may be, unless the maintenance of such outstanding
Australian Dollar Denominated Revolving Loans, Sterling Denominated Revolving
Loan or Euro Denominated Revolving Loan, as the case may be, on such basis would
not stop the conditions described in Section 2.10(a)(iii) from existing (in
which case the actions described above, without giving effect to this proviso,
shall be required to be taken) and (ii) if more than one Lender is affected at
any time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).
 
(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitment hereunder or its
obligations hereunder, then Holdings agrees to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased cost to such
Lender or such other corporation or the reduction in the rate of return to such
Lender or such other corporation as a result of such increase of capital.  In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable;
provided that such Lender’s determination of compensation owing under this
Section 2.10(c) shall, absent manifest error, be final and
 
 
102

--------------------------------------------------------------------------------


 
conclusive and binding on all the parties hereto.  Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 2.10(c),
will give prompt written notice thereof to Holdings, which notice shall show in
reasonable detail the basis for calculation of such additional amounts, although
the failure to give any such notice shall not release or diminish Holdings’
obligations to pay additional amounts pursuant to this Section 2.10(c) upon the
subsequent receipt of such notice.  For the avoidance of doubt, nothing in this
Section 2.10(c) shall require Holdings to pay to any Lender any amount for which
such Lender is compensated by way of payment of Mandatory Costs.
 
(d) In the event that any Lender shall in good faith determine (which
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto) at any time that such Lender is required to maintain
reserves (including, without limitation, any marginal, emergency, supplemental,
special or other reserves required by applicable law) which have been
established by any Federal, state, local or foreign court or governmental
agency, authority, instrumentality or regulatory body with jurisdiction over
such Lender (including any branch, Affiliate or funding office thereof) in
respect of any Australian Dollar Denominated Revolving Loans, Sterling
Denominated Revolving Loans or Euro Denominated Revolving Loans or any category
of liabilities which includes deposits by reference to which the interest rate
on any Sterling Denominated Revolving Loan or Euro Denominated Revolving Loan is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Lender to non-United States
residents, then, unless such reserves are included in the calculation of the
interest rate applicable to such Australian Dollar Denominated Revolving Loans,
Sterling Denominated Revolving Loans or Euro Denominated Revolving Loans or in
Section 2.10(a)(ii), such Lender shall promptly notify the Borrowers in writing
specifying the additional amounts required to indemnify such Lender against the
cost of maintaining such reserves in respect of such Australian Dollar
Denominated Revolving Loans, Sterling Denominated Revolving Loans and/or Euro
Denominated Revolving Loans (such written notice to provide in reasonable detail
a computation of such additional amounts) and the respective Borrowers shall be
jointly and severally obligated to pay to such Lender such specified amounts as
additional interest at the time that such Borrowers are otherwise required to
pay interest in respect of such Australian Dollar Denominated Revolving Loans,
Sterling Denominated Revolving Loans and Euro Denominated Revolving Loans or, if
later, on written demand therefor by such Lender.
 
2.11. Compensation.  The applicable ABL Credit Parties (grouped by Borrowing
Base), jointly and severally agree to compensate each Lender, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Euro Rate Loans or Bankers’ Acceptance Loans but
excluding loss of anticipated profits) which such Lender may sustain:  (a) if
for any reason (other than a default by such Lender or the Administrative Agent)
a Borrowing of, or conversion from or into, Euro Rate Loans or Bankers’
Acceptance Loans does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation (whether or not withdrawn by the
respective Borrower or Borrowers or deemed withdrawn pursuant to Section
2.10(a)); (b) if any prepayment or repayment (including any prepayment or
repayment made pursuant to Section 5.01, Section 5.02 or as a result of an
acceleration of the Loans pursuant to
 
 
103

--------------------------------------------------------------------------------


 
Section 11.01) or conversion of any of its Euro Rate Loans or Bankers’
Acceptance Loans occurs on a date which is not the last day of an Interest
Period or maturity date, as applicable, with respect thereto; (c) if any
prepayment of any of its Euro Rate Loans is not made on any date specified in a
notice of prepayment given by the respective Borrowers; or (d) as a consequence
of (i) any other default by the respective Borrowers to repay Euro Rate Loans or
Bankers’ Acceptance Loans when required by the terms of this Agreement or any
Note held by such Lender or (ii) any election made pursuant to Section 2.10(b).
 
2.12. Lending Offices and Affiliate Lenders for Loans in Available
Currency.  (a)  Each Lender may at any time or from time to time designate, by
written notice to the Administrative Agent to the extent not already reflected
on Schedule 13.03, one or more lending offices (which, for this purpose, may
include Affiliates of the respective Lender) for the various Loans in the
Available Currency made, and Letters of Credit participated in, by such Lender
(including, without limitation, by designating a separate lending office (or
Affiliate) to act as such with respect to such Loans and Letter of Credit
Outstandings); provided that, for designations made after the Effective Date, to
the extent such designation shall result in increased costs under Section 2.10,
3.06 or 5.04 in excess of those which would be charged in the absence of the
designation of a different lending office (including a different Affiliate of
the respective Lender), then the Borrowers shall not be obligated to pay such
excess increased costs (although if such designation results in increased costs,
the Borrowers shall be obligated to pay the costs which would have applied in
the absence of such designation and any subsequent increased costs of the type
described above resulting from changes after the date of the respective
designation).  Except as provided in the immediately preceding sentence, each
lending office and Affiliate of any Lender designated as provided above shall,
for all purposes of this Agreement and the other Credit Documents, be treated in
the same manner as the respective designating Lender (and shall be entitled to
all indemnities and similar provisions in respect of its acting as such
hereunder).
 
(b) Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or
Section 5.04 with respect to such Lender, it will, if requested by Holdings, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans or Letters of Credit affected by
such event; provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section.  Nothing in this Section 2.12(b) shall
affect or postpone any of the obligations of any Borrower or the right of any
Lender provided in Sections 2.10, 3.06 and 5.04.
 
2.13. Replacement of Lenders.  (a)  If any Lender becomes a Defaulting Lender,
(b) upon the occurrence of any event giving rise to the operation of Section
2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with respect
to any Lender which results in such Lender charging to any Borrower increased
costs in excess of those being generally charged by the other Lenders or (c) in
the case of a refusal by a Lender to consent to a proposed change, waiver,
discharge or termination with respect to this Agreement which has been approved
by the Required Lenders as (and to the extent) provided in Section 13.12(b),
Holdings shall have the right, in accordance with Section 13.04(b), if no
Default or Event of Default then exists or would exist after giving effect to
such replacement, to replace such Lender (the “Replaced Lender”)
 
 
104

--------------------------------------------------------------------------------


 
with one or more other Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of which shall be reasonably acceptable to the
Administrative Agent, Swingline Lender, Fronting Lending (unless such Person
will not be a Participating Specified Foreign Currency Lender) and any Issuing
Lender; provided that:
 
(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Borrowers) pursuant to which the
Replacement Lender shall acquire the entire Commitment and all outstanding
Revolving Loans (other than Bankers’ Acceptance Loans) and all participations in
Letters of Credit by, the Replaced Lender and, in connection therewith, shall
pay to (i) the Replaced Lender in respect thereof an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans (other than Bankers’ Acceptances and B/A Equivalent Notes) of
the respective Replaced Lender with respect to which such Replaced Lender is
being replaced, (B) an amount equal to the Face Amount of any outstanding B/A
Instrument of the respective Replaced Lender in satisfaction of the obligations
of the Borrower to repay the B/A Instrument on the maturity thereof, (C) an
amount equal to all Unpaid Drawings (if any) that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time and (D) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender pursuant to Section 4.01,
(ii) each Issuing Lender an amount equal to such Replaced Lender’s RL Percentage
of any Unpaid Drawing relating to Letters of Credit issued by such Issuing
Lender (which at such time remains an Unpaid Drawing) to the extent such amount
was not theretofore funded by such Replaced Lender and (iii) the Swingline
Lender an amount equal to such Replaced Lender’s RL Percentage of any Mandatory
Borrowing to the extent such amount was not theretofore funded by such Replaced
Lender to the Swingline Lender; and
 
(ii) all obligations of the Borrowers then owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11 shall be paid in full to
such Replaced Lender concurrently with such replacement) shall be paid in full
to such Replaced Lender concurrently with such replacement.
 
(b)           Upon receipt by the Replaced Lender of all amounts required to be
paid to it pursuant to this Section 2.13, the Administrative Agent shall be
entitled (but not obligated) and authorized to execute an Assignment and
Assumption Agreement on behalf of such Replaced Lender, and any such Assignment
and Assumption Agreement so executed by the Administrative Agent and the
Replacement Lender shall be effective for purposes of this Section 2.13 and
Section 13.04.  Upon the execution of the respective Assignment and Assumption
Agreement, the payment of amounts referred to in clauses (i) and (ii) above,
recordation of the assignment on the Register by the Administrative Agent
pursuant to Section 13.15 and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the relevant Borrowers, (x) the Replacement Lender shall become a Lender
 
 
105

--------------------------------------------------------------------------------


 
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01
and 13.06), which shall survive as to such Replaced Lender and (y) the RL
Percentages of the Lenders shall be automatically adjusted at such time to give
effect to such replacement.
 
2.14. Incremental Commitments.  (a)  Holdings shall have the right, in
consultation and coordination with the Administrative Agent as to all of the
matters set forth below in this Section 2.14, but without requiring the consent
of the Administrative Agent (except as otherwise provided in this Section 2.14)
or the Lenders, to request at any time and from time to time after the Effective
Date (or, if later, after the satisfaction of any condition previously agreed to
among the Agents and Holdings) and prior to the Revolving Loan Maturity Date
that one or more Lenders (and/or one or more other Persons which are Eligible
Transferees and which will become Lenders) provide Incremental Commitments and,
subject to the applicable terms and conditions contained in this Agreement and
the relevant Incremental Commitment Agreement, make Revolving Loans and
participate in Letters of Credit and Swingline Loans pursuant thereto; provided
that (i) no Lender shall be obligated to provide an Incremental Commitment, and
until such time, if any, as such Lender has agreed in its sole discretion to
provide an Incremental Commitment and executed and delivered to the
Administrative Agent, Holdings and the other Borrowers an Incremental Commitment
Agreement as provided in clause (b) of this Section 2.14, such Lender shall not
be obligated to fund any Revolving Loans in excess of its Commitment (if any) or
participate in any Letters of Credit or Swingline Loans in excess of its RL
Percentage, in each case, as in effect prior to giving effect to such
Incremental Commitment provided pursuant to this Section 2.14, (ii) any Lender
(including any Person which is an Eligible Transferee who will become a Lender)
may so provide an Incremental Commitment without the consent of the
Administrative Agent or any other Lender; provided that any Person that is not a
Lender prior to the effectiveness of its Incremental Commitment shall require
the consent of the Administrative Agent, each Issuing Lender, the Swingline
Lender and the Fronting Lender (unless such Person will not be a Participating
Specified Foreign Currency Lender) (which consents shall not be unreasonably
withheld) to provide an Incremental Commitment pursuant to this Section 2.14,
(iii) the aggregate amount of each request (and provision therefor) for
Incremental Commitments shall be in a minimum aggregate amount for all Lenders
which provide an Incremental Commitment pursuant to a given Incremental
Commitment Agreement pursuant to this Section 2.14 (including Persons who are
Eligible Transferees and will become Lenders) of at least $10,000,000 (or such
lesser amount that is acceptable to the Administrative Agent), (iv) the
aggregate amount of all Incremental Commitments permitted to be provided
pursuant to this Section 2.14 shall not exceed in the aggregate $50,000,000, (v)
Holdings shall not increase the Commitment pursuant to this Section 2.14 more
than 3 times, (vi) if the Applicable Margins with respect to Loans to be
incurred pursuant to an Incremental Commitment shall be higher in any respect
than those applicable to any other Loans, the Applicable Margins, as the case
may be, for the other Loans and extension of credit hereunder shall be
automatically increased as and to the extent needed to eliminate any
deficiencies in accordance with the definition of “Applicable Margin” contained
herein (such increase, the “Additional Margin”), (vii) all Revolving Loans
incurred pursuant to an Incremental Commitment (and all interest, fees and other
amounts payable thereon) shall be Obligations under this Agreement and the other
applicable Credit Documents and shall be secured by the relevant Security
Documents, and guaranteed under the relevant Guaranties, on a
 
 
106

--------------------------------------------------------------------------------


 
pari passu basis will all other Loans secured by each relevant Security Document
and guaranteed under each relevant Guaranty, and (viii) each Lender (including
any Person which is an Eligible Transferee who will become a Lender) agreeing to
provide an Incremental Commitment pursuant to an Incremental Commitment
Agreement shall, subject to the satisfaction of the relevant conditions set
forth in this Agreement, participate in Swingline Loans and Letters of Credit
pursuant to Sections 2.01(b) and 3.04, respectively, and make Revolving Loans as
provided in Section 2.01(a) and such Revolving Loans shall constitute Revolving
Loans for all purposes of this Agreement and the other applicable Credit
Documents.
 
(b) At the time of the provision of Incremental Commitments pursuant to this
Section 2.14, (I) Holdings, each other Borrower, each Guarantor, the
Administrative Agent and each such Lender or other Eligible Transferee which
agrees to provide an Incremental Commitment (each, an “Incremental Lender”)
shall execute and deliver to Holdings and the Administrative Agent an
Incremental Commitment Agreement, appropriately completed (with the
effectiveness of the Incremental Commitment provided therein to occur on the
date set forth in such Incremental Commitment Agreement, which date in any event
shall be no earlier than the date on which (i) all fees required to be paid in
connection therewith at the time of such effectiveness shall have been paid,
(ii) all Incremental Commitment Requirements have been satisfied, (iii) all
conditions set forth in this Section 2.14 shall have been satisfied and (iv) all
other conditions precedent that may be set forth in such Incremental Commitment
Agreement shall have been satisfied) and (II) Holdings, each other Borrower,
each Guarantor and the Collateral Agent and each Incremental Lender (as
applicable) shall execute and deliver to the Administrative Agent and the
Collateral Agent such additional Security Documents and/or amendments to the
Security Documents which are necessary to ensure that all Loans incurred
pursuant to the Incremental Commitments and any Additional Margin are secured by
each relevant Security Document (the “Incremental Security Documents”).  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Commitment Agreement and, at such time, Schedule 1.01(a)
shall be deemed modified to reflect the Incremental Commitments of such
Incremental Lenders.
 
(c) It is understood and agreed that the Incremental Commitments provided by an
Incremental Lender or Incremental Lenders, as the case may be, pursuant to each
Incremental Commitment Agreement shall constitute part of, and be added to, the
Total Commitment and each Incremental Lender shall constitute a Lender for all
purposes of this Agreement and each other applicable Credit Document.
 
(d) At the time of any provision of Incremental Commitments pursuant to this
Section 2.14, each Borrower shall, in coordination with the Administrative
Agent, repay outstanding Revolving Loans of certain of the Lenders, and incur
additional Revolving Loans from certain other Lenders (including the Incremental
Lenders), in each case to the extent necessary so that all of the Lenders
participate in each outstanding Borrowing of Revolving Loans pro rata on the
basis of their respective Commitments (after giving effect to any increase in
the Total Commitment pursuant to this Section 2.14) and with the Borrowers being
obligated to pay to the respective Lenders any costs of the type referred to in
Section 2.11 in connection with any such repayment and/or Borrowing.
 
 
107

--------------------------------------------------------------------------------


 
2.15. Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest.  (a)  Notwithstanding anything to the contrary contained in this
Agreement or in any other Credit Document, solely to the extent that a court of
competent jurisdiction finally determines that the calculation or determination
of interest or any fee payable by the Canadian Borrowers in respect of the
Canadian Borrower Obligations pursuant to this Agreement and the other Credit
Documents shall be governed by or subject to the laws of any province of Canada
or the federal laws of Canada, in no event shall the aggregate “interest” (as
defined in Section 347 of the Criminal Code, R.S.C. 1985, c. C-46, as the same
shall be amended, replaced or re-enacted from time to time) payable by the
Canadian Borrowers to the Administrative Agent or any Lender under this
Agreement or any other Credit Document exceed the effective annual rate of
interest on the “credit advanced” (as defined in that section) under this
Agreement or such other Credit Document lawfully permitted under that section
and, if any payment, collection or demand pursuant to this Agreement or any
other Credit Document in respect of “interest” (as defined in that section) is
determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Administrative Agent, the Lenders and the Canadian Borrowers and the amount of
such payment or collection shall be refunded by the Administrative Agent and the
Lenders to the Canadian Borrowers.  For the purposes of this Agreement and each
other Credit Document to which any Canadian Borrowers are a party, the effective
annual rate of interest payable by the Canadian Borrowers shall be determined in
accordance with generally accepted actuarial practices and principles over the
term of the loans on the basis of annual compounding for the lawfully permitted
rate of interest and, in the event of dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by and for the account of the Canadian
Borrowers will be conclusive for the purpose of such determination in the
absence of evidence to the contrary.
 
(b) For the purposes of the Interest Act (Canada) and with respect to Canadian
Borrowers only:
 
(i) whenever any interest or fee payable by the Canadian Borrowers is calculated
using a rate based on a year of 360 days or 365 days, as the case may be, the
rate determined pursuant to such calculation, when expressed as an annual rate,
is equivalent to (x) the applicable rate based on a year of 360 days or 365
days, as the case may be, (y) multiplied by the actual number of days in the
calendar year in which such rate is to be ascertained and (z) divided by 360 or
365, as the case may be; and
 
(ii) all calculations of interest payable by the Canadian Borrowers under this
Agreement or any other Credit Document are to be made on the basis of the
nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest.  The parties hereto acknowledge that there
is a material difference between the stated nominal interest rates and the
effective yearly rates of interest and that they are capable of making the
calculations required to determine such effective yearly rates of interest.
 
(c) The parties hereto acknowledge and agree that clauses (a) and (b) of this
Section 2.15 only apply to the Canadian Borrowers and shall not otherwise reduce
or effect the obligations of the other Borrowers under this Agreement to pay the
full amount of the Obligations of such Borrowers in accordance with the terms of
this Agreement (including to
 
 
108

--------------------------------------------------------------------------------


 
reimburse the Administrative Agent and the applicable Lenders for any amounts
refunded by the Administrative Agent or any Lender to the Canadian Borrowers
pursuant to clause (a) of this Section 2.15).
 
2.16. Provisions Regarding Bankers’ Acceptances, Drafts, etc.  The parties
hereto agree that the provisions of Schedule 1.01(b) shall apply to all Bankers’
Acceptances, Bankers’ Acceptance Loans, Drafts and B/A Equivalent Notes created
hereunder, and that the provisions of Schedule 1.01(b) shall be deemed
incorporated by reference into this Agreement as if such provisions were set
forth in their entirety herein.
 
2.17. Holdings as Agent for Borrowers.  Each Borrower hereby irrevocably
appoints Holdings as its agent and attorney-in-fact for all purposes under this
Agreement and each other Credit Document, which appointment shall remain in full
force and effect unless and until the Administrative Agent shall have received
prior written notice signed by the respective appointing Borrower that such
appointment has been revoked.  Each Borrower hereby irrevocably appoints and
authorizes Holdings (i) to provide the Administrative Agent with all notices
with respect to Loans and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement or any
other Credit Document and (ii) to take such action as Holdings deems appropriate
on its behalf to exercise such other powers as are reasonably incidental thereto
to carry out the purposes of this Agreement and the other Credit Documents.  It
is understood that the handling of the Credit Account and the Collateral of the
respective Borrowers in a combined fashion (i.e., the U.S. Borrowers in a
combined fashion, the Australian Borrowers in a combined fashion, the Canadian
Borrowers in a combined fashion, the Dutch Borrowers in a combined fashion and
the U.K. Borrowers in a combined fashion), as more fully set forth herein, is
done solely as an accommodation to the Borrowers in order to utilize the
collective borrowing powers of the Borrowers in the most efficient and
economical manner and at their request, and that the Lenders shall not incur
liability to any Borrower as a result hereof.  Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Credit Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the consolidated
group.  To induce the Agents and the Lenders to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify each
Agent and each Lender and hold each Agent and each Lender harmless against any
and all liability, expense, loss or claim of damage or injury, made against any
Agent or any Lender by any Borrower or by any third party whosoever, arising
from or incurred by reason of (a) the handling of the Credit Account and
Collateral of the Borrowers as provided in this Agreement or (b) the Agents’ and
the Lenders’ relying on any instructions of Holdings, or (c) any other action
taken by the Agents or the Lenders hereunder or under the other Credit
Documents, except that the Borrowers will have no liability to any Lender or any
Agent with respect to any such liability, expense, loss or claim of damage or
injury to the extent the same has been finally determined by a court of
competent jurisdiction to have resulted from the gross negligence, or willful
misconduct of such Lender or such Agent, as the case may be.
 
SECTION 3. Letters of Credit.
 
3.01. Letters of Credit.  (a)  (A) Subject to and upon the terms and conditions
set forth herein (including, without limitation, the conditions set forth in
Section 7), a Borrower may
 
 
109

--------------------------------------------------------------------------------


 
request that an Issuing Lender issue, at any time and from time to time on and
after the Effective Date and prior to the 30th day prior to the Revolving Loan
Maturity Date, (i) in the case of a request for a Letter of Credit by a U.S.
Borrower, for the joint and several account of the U.S. Borrowers, (ii) in the
case of a request for a Letter of Credit by an Australian Borrower, for the
joint and several account of the Australian Borrowers, (iii) in the case of a
request for a Letter of Credit by a Canadian Borrower, for the joint and several
account of the Canadian Borrowers, (iv) in the case of a request for a Letter of
Credit by a Dutch Borrower, for the joint and several account of the Dutch
Borrowers and (v) in the case of a request for a Letter of Credit by a U.K.
Borrower, for the joint and several account of the U.K. Borrowers and, in each
case, for the benefit of (x) any holder (or any trustee, agent or other similar
representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to Holdings or any of its Subsidiaries, an irrevocable
trade letter of credit, in a form customarily used by such Issuing Lender or in
such other form as has been approved by such Issuing Lender (each such letter of
credit, a “Letter of Credit” and, collectively, the “Letters of Credit”)
(although without limiting the joint and several nature of the U.S. Borrowers’,
the Australian Borrowers’, the Canadian Borrowers’, the Dutch Borrowers’ or the
U.K. Borrowers’ obligations, as the case may be, in respect of the Letters of
Credit, any particular Letter of Credit may name only one or more of the U.S.
Borrowers, the Australian Borrowers, the Canadian Borrowers, the Dutch Borrowers
or the U.K. Borrowers, as the case may be, as the applicant or obligor therein
and, at the direction of such respective Borrower(s), may be issued for the
benefit of one or more Subsidiaries of Holdings.  Unless agreed to by an Issuing
Lender in respect of a Letter of Credit issued by such Issuing Lender, each
Letters of Credit shall be issued on a sight basis only.
 
(B)           Schedule 3.01(a) contains a description of letters of credit that
were issued pursuant to the Existing Credit Agreement or the Existing Letter of
Credit Facility and which remain outstanding on the Effective Date (and setting
forth, with respect to each such letter of credit, (i) the name of the issuing
lender, (ii) the letter of credit number, (iii) the name(s) of the account party
or account parties, (iv) the stated amount, (v) the currency in which the letter
of credit is denominated, (vi) the name of the beneficiary, (vii) the expiry
date, (viii) whether such letter of credit constitutes a standby letter of
credit or a trade letter of credit) and (ix) which of the Existing Credit
Agreement or the Existing Letter of Credit Facility such Letter of Credit was
issued under.  Each such letter of credit, including any extension or renewal
thereof in accordance with the terms thereof and hereof (each, as amended from
time to time in accordance with the terms thereof and hereof, an “Existing
Letter of Credit”) shall constitute a “Letter of Credit” for all purposes of
this Agreement and shall be deemed issued on the Effective Date.  Each Existing
Letter of Credit shall be deemed to have been issued for the account of the
respective Borrowers as specified on Schedule 3.01(a).
 
(b) Subject to and upon the terms and conditions set forth herein (including,
without limitation, the conditions set forth in Section 7), each Issuing Lender
agrees that it will, at any time and from time to time on and after the
Effective Date and prior to the 30th day prior to the Revolving Loan Maturity
Date, following its receipt of the respective Letter of Credit Request, issue
for (i) in the case of a request for a Letter of Credit by a U.S. Borrower, for
the joint and several account of the U.S. Borrowers, (ii) in the case of a
request for a Letter of Credit by an Australian Borrower, for the joint and
several account of the Australian Borrowers, (iii) in
 
 
110

--------------------------------------------------------------------------------


 
the case of a request for a Letter of Credit by a Canadian Borrower, for the
joint and several account of the Canadian Borrowers, (iv) in the case of a
request for a Letter of Credit by a Dutch Borrower, for the joint and several
account of the Dutch Borrowers and (v) in the case of a request for a Letter of
Credit by a U.K. Borrower, for the joint and several account of the U.K.
Borrowers, one or more Letters of Credit as are permitted to remain outstanding
hereunder without giving rise to a Default or an Event of Default; provided that
no Issuing Lender shall be under any obligation to issue any Letter of Credit of
the types described above if at the time of such issuance:
 
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or
 
(ii) such Issuing Lender shall have received from any Borrower, any other Credit
Party or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.03(b).
 
3.02. Maximum Letter of Credit Outstandings; Currencies Final
Maturities.  Notwithstanding anything to the contrary contained in this
Agreement, (a) no Letter of Credit shall be issued (or required to be issued) if
the Stated Amount of such Letter of Credit, when added to the Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid on the date of, and
prior to the issuance of, the respective Letter of Credit) at such time would
exceed $40,000,000 (the “Maximum Letter of Credit Amount”), (b) no Letter of
Credit shall be issued (or required to be issued) at any time when the Aggregate
Exposure exceeds (or would after giving effect to such issuance exceed) (A) the
Total Commitment at such time minus (B) the Specified Reserves at such time, (c)
the issuance of any Letter of Credit shall be subject to the conditions set
forth in this Agreement (including, without limitation, the conditions set forth
in Section 7), (d) each Letter of Credit shall be denominated in either U.S.
Dollars, Canadian Dollars, Australian Dollars, Hong Kong Dollars, Pounds
Sterling or Euros, (e) each standby Letter of Credit shall by its terms
terminate on or before the earlier of (i) the date which occurs 12 months after
the date of the issuance thereof (although any such standby Letter of Credit
shall be extendible for successive periods of up to 12 months, but, in each
case, not beyond the fifth Business Day prior to the Revolving Loan Maturity
Date) and (ii) five Business Days prior to the Revolving Loan Maturity Date and
(f) each trade Letter of Credit shall by its terms terminate on or before the
earlier of (i) the date which occurs 180 days after the date of issuance thereof
and (ii) five Business Days prior to the Revolving Loan Maturity Date.
 
 
111

--------------------------------------------------------------------------------


 
3.03. Letter of Credit Requests; Minimum Stated Amount.  (a)  Whenever a
Borrower desires that a Letter of Credit be issued for (i) in the case of a
request for a Letter of Credit by a U.S. Borrower, for the joint and several
account of the U.S. Borrowers, (ii) in the case of a request for a Letter of
Credit by an Australian Borrower, for the joint and several account of the
Australian Borrowers, (iii) in the case of a request for a Letter of Credit by a
Canadian Borrower, for the joint and several account of the Canadian Borrowers,
(iv) in the case of a request for a Letter of Credit by a Dutch Borrower, for
the joint and several account of the Dutch Borrowers and (v) in the case of a
request for a Letter of Credit by a U.K. Borrower, for the joint and several
account of the U.K. Borrowers such Borrower, shall give the Administrative Agent
and the respective Issuing Lender at least five Business Days’ (or such shorter
period as is acceptable to such Issuing Lender) written notice thereof
(including by way of facsimile).  Each notice shall be in the form of Exhibit C,
appropriately completed (each, a “Letter of Credit Request”).
 
(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by such requesting Borrower to the Lenders that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.02.  Unless the respective Issuing Lender has
received notice from any Borrower, any other Credit Party or the Required
Lenders before it issues a Letter of Credit that one or more of the conditions
specified in Section 6 or 7 are not then satisfied, or that the issuance of such
Letter of Credit would violate Section 3.02, then such Issuing Lender shall,
subject to the terms and conditions of this Agreement, issue the requested
Letter of Credit for the account of such Borrower (and the U.S. Borrowers in a
combined fashion, the Australian Borrowers in a combined fashion, the Canadian
Borrowers in a combined fashion, the Dutch Borrowers in a combined fashion or
the U.K. Borrowers in a combined fashion, as the case may be) in accordance with
such Issuing Lender’s usual and customary practices.  Upon the issuance of or
modification or amendment to any standby Letter of Credit, each Issuing Lender
shall promptly notify the Borrower to be named as account party therein and the
Administrative Agent, in writing of such issuance, modification or amendment and
such notice shall be accompanied by a copy of such Letter of Credit or the
respective modification or amendment thereto, as the case may be.  Promptly
after receipt of such notice the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment.  On the
first Business Day of each week, each Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of Letters of Credit issued by such Issuing Lender
for the immediately preceding week.  Notwithstanding anything to the contrary
contained in this Agreement, in the event that one or more Lenders is a
Defaulting Lender, no Issuing Lender shall be required to issue any Letter of
Credit or increase or extend any Letter of Credit unless such Issuing Lender has
entered into arrangements satisfactory to it and the applicable Borrowers to
eliminate such Issuing Lender’s risk with respect to the participation in
Letters of Credit by the Defaulting Lender or Defaulting Lenders, including by
cash collateralizing (in U.S. Dollars or the U.S. Dollar Equivalent thereof in
the case of a Letter of Credit denominated in a currency other than U.S.
Dollars) such Defaulting Lender’s or Defaulting Lenders’ RL Percentage of the
Letter of Credit Outstandings (such arrangements, the “Letter of Credit
Back-Stop Arrangements”).
 
(c) The initial Stated Amount of each Letter of Credit shall not be less than
$100,000 (or, in the case of a Letter of Credit issued in a currency other than
U.S. Dollars, the
 
 
112

--------------------------------------------------------------------------------


 
U.S. Dollar Equivalent thereof) or such lesser amount as is acceptable to the
respective Issuing Lender.
 
3.04. Letter of Credit Participations.  (a)  Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each Lender, and each such Lender (in its capacity
under this Section 3.04, a “Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Participant’s RL Percentage, in such Letter of Credit, each drawing or
payment made thereunder and the obligations of the U.S. Borrowers, the
Australian Borrowers, the Canadian Borrowers, the Dutch Borrowers or the U.K.
Borrowers, as the case may be, under this Agreement with respect thereto, and
any security therefor or guaranty pertaining thereto.  Upon any change in the
Commitments or RL Percentages of the Lenders pursuant to Section 2.13, Section
2.14 or Section 13.04(b), it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings relating thereto, there shall
be an automatic adjustment to the participations pursuant to this Section 3.04
to reflect the new RL Percentages of the assignor and assignee Lender, as the
case may be.
 
(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit.  Any action taken or
omitted to be taken by an Issuing Lender under or in connection with any Letter
of Credit issued by it shall not create for such Issuing Lender any resulting
liability to any Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and non-appealable decision).
 
(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the U.S. Borrowers, the Australian Borrowers, the
Canadian Borrowers, the Dutch Borrowers or the U.K. Borrowers, as applicable,
shall not have reimbursed such amount in full to such Issuing Lender pursuant to
Section 3.05(a), such Issuing Lender shall promptly notify the Administrative
Agent, which shall promptly notify each Participant of such failure, and each
Participant shall promptly and unconditionally pay to such Issuing Lender the
amount of such Participant’s RL Percentage of such unreimbursed payment in U.S.
Dollars (or, in the case of any unreimbursed payment made in a currency other
than U.S. Dollars, the U.S. Dollar Equivalent of such unreimbursed payment, as
determined by the Issuing Lender on the date on which such unreimbursed payment
was made by such Issuing Lender) in immediately available funds.  If the
Administrative Agent so notifies, prior to 12:00 Noon (New York City time) on
any Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in U.S. Dollars (or, in the case of any unreimbursed payment made in a currency
other than U.S. Dollars, the U.S. Dollar Equivalent thereof) such Participant’s
RL Percentage of the amount of such payment on such Business Day in immediately
available funds.  If and to the extent such Participant shall not have so made
its RL Percentage of the amount of such payment available to the respective
Issuing Lender, such Participant agrees to pay to such Issuing Lender, forthwith
on demand such
 
 
113

--------------------------------------------------------------------------------


 
amount, together with interest thereon, for each day from such date until the
date such amount is paid to such Issuing Lender at the overnight Federal Funds
Rate (or, in the case of any unreimbursed payment made in a currency other than
U.S. Dollars, at the respective Issuing Lender’s customary rate for interbank
advances) for the first three days and at the interest rate applicable to U.S.
Dollar Denominated Revolving Loans that are maintained as Base Rate Loans for
each day thereafter.  The failure of any Participant to make available to an
Issuing Lender its RL Percentage of any payment under any Letter of Credit
issued by such Issuing Lender shall not relieve any other Participant of its
obligation hereunder to make available to such Issuing Lender its RL Percentage
of any payment under any Letter of Credit on the date required, as specified
above, but no Participant shall be responsible for the failure of any other
Participant to make available to such Issuing Lender such other Participant’s RL
Percentage of any such payment.
 
(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its RL Percentage thereof, in U.S. Dollars (or, in the case of any
unreimbursed payment made in a currency other than U.S. Dollars, the U.S. Dollar
Equivalent thereof) and in same day funds, an amount equal to such Participant’s
share (based upon the proportionate aggregate amount originally funded by such
Participant to the aggregate amount funded by all Participants) of the principal
amount of such reimbursement obligation and interest thereon accruing after the
purchase of the respective participations.
 
(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.
 
(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:
 
(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;
 
(ii) the existence of any claim, setoff, defense or other right which Holdings
or any of its Subsidiaries may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, any Participant,
or any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between Holdings or any Subsidiary of
Holdings and the beneficiary named in any such Letter of Credit);
 
 
114

--------------------------------------------------------------------------------


 
(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
 
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
 
(v) the occurrence of any Default or Event of Default.
 
3.05. Agreement to Repay Letter of Credit Drawings.  (a)  (i) Each U.S.
Borrower, in the case of the Letters of Credit issued for the account of a U.S.
Borrower, hereby jointly and severally agrees, (ii) each Australian Borrower, in
the case of the Letters of Credit issued for the account of an Australian
Borrower, hereby jointly and severally agrees, (iii) each Canadian Borrower, in
the case of the Letters of Credit issued for the account of a Canadian Borrower,
hereby jointly and severally agrees, (iv) each Dutch Borrower, in the case of
the Letters of Credit issued for the account of a Dutch Borrower, hereby jointly
and severally agrees and (v) each U.K. Borrower, in the case of the Letters of
Credit issued for the account of a U.K. Borrower, hereby jointly and severally
agrees, in each case, to reimburse each Issuing Lender, by making payment to the
Administrative Agent in U.S. Dollars (or, in the case of any unreimbursed
payment made in a currency other than U.S. Dollars, the U.S. Dollar Equivalent
of such payment or disbursement as determined by the respective Issuing Lender
on the date of such payment or disbursement) in immediately available funds at
the Payment Office, for any payment or disbursement made by such Issuing Lender
under any Letter of Credit issued by it for the account of such U.S. Borrower,
such Australian Borrower, such Canadian Borrower, such Dutch Borrower or such
U.K. Borrower, as applicable (each such amount (or the U.S. Dollar Equivalent
thereof, as the case may be), so paid until reimbursed by such U.S. Borrower,
such Australian Borrower, such Canadian Borrower, such Dutch Borrower or such
U.K. Borrower, as applicable, an “Unpaid Drawing”), not later than one Business
Day following receipt by any such U.S. Borrower, any such Australian Borrower,
any such Canadian Borrower, any such Dutch Borrower or any such U.K. Borrower,
as the case may be, of notice of such payment or disbursement (provided that no
such notice shall be required to be given if a Default or an Event of Default
under Section 11.01(e) shall have occurred and be continuing, in which case the
Unpaid Drawing shall be due and payable immediately without presentment, demand,
protest or notice of any kind (all of which are hereby waived by the
Borrowers)), with interest on the amount so paid or disbursed by such Issuing
Lender, to the extent not reimbursed prior to 12:00 Noon (New York City time) on
the date of such payment or disbursement, from and including the date paid or
disbursed to but excluding the date such Issuing Lender was reimbursed by such
U.S. Borrower, such Australian Borrower, such Canadian Borrower, such Dutch
Borrower or such U.K. Borrower, as applicable, at a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin as in effect
from time to time for U.S. Dollar Denominated Revolving Loans that are
maintained as Base Rate Loans; provided, however, to the extent such amounts are
not reimbursed prior to 12:00 Noon (New York City time) on the third Business
Day following the receipt by any such U.S. Borrower, any such Australian
Borrower, any such Canadian Borrower, any such Dutch Borrower or any such U.K.
Borrower, as applicable, of notice of such payment or disbursement or following
the occurrence of a Default or an Event of Default under Section 11.01(e),
interest shall thereafter accrue on the amounts so paid or disbursed by such
Issuing Lender (and until reimbursed by such U.S.
 
 
115

--------------------------------------------------------------------------------


 
Borrower, such Australian Borrower, such Canadian Borrower, such Dutch Borrower
or such U.K. Borrower, as applicable, at a rate per annum equal to the Base Rate
as in effect from time to time plus the Applicable Margin for U.S. Dollar
Denominated Revolving Loans that are maintained as Base Rate Loans as in effect
from time to time plus 2%, with such interest to be payable on demand.  Each
Issuing Lender shall give the U.S. Borrower, the Australian Borrowers, the
Canadian Borrowers, the Dutch Borrowers or the U.K. Borrowers, as the case may
be, prompt written notice of each Drawing under any Letter of Credit issued by
it for the account of such U.S. Borrower, such Australian Borrower, such
Canadian Borrower, such Dutch Borrower or such U.K. Borrower, as the case may
be; provided that the failure to give any such notice shall in no way affect,
impair or diminish the obligations of any such Borrower hereunder.
 
(b) The joint and several obligations of such U.S. Borrowers, such Australian
Borrower, such Canadian Borrower, such Dutch Borrower or such U.K. Borrower, as
the case may be, under this Section 3.05 to reimburse each Issuing Lender with
respect to drafts, demands and other presentations for payment under Letters of
Credit issued by it (each, a “Drawing”) (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which Holdings,
any Borrower or any other Subsidiary of Holdings may have or have had against
any Lender (including in its capacity as an Issuing Lender or as a Participant),
including, without limitation, any defense based upon the failure of any drawing
under a Letter of Credit to conform to the terms of the Letter of Credit or any
nonapplication or misapplication by the beneficiary of the proceeds of such
Drawing; provided, however, that no Borrower shall be obligated to reimburse any
Issuing Lender for any wrongful payment made by such Issuing Lender under a
Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).
 
(c) If any Lender becomes a Defaulting Lender at any time that any Letter of
Credit is outstanding, such U.S. Borrower, such Australian Borrower, such
Canadian Borrower, such Dutch Borrower or such U.K. Borrower, as applicable,
shall enter into Letter of Credit Back-Stop Arrangements with the relevant
Issuing Lender or Issuing Lenders no later than two Business Days after the date
such Lender becomes a Defaulting Lender.
 
3.06. Increased Costs.  If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such Governmental Authority
(whether or not having the force of law), shall either (a) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by any Issuing Lender or participated in by any
Participant, or (b) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement or any Letter of
Credit; and the result of any of the foregoing is to increase the cost to any
Issuing Lender or any Participant of issuing, maintaining or participating in
any Letter of Credit, or reduce the amount of any sum received or receivable by
any Issuing Lender or any Participant hereunder or reduce the rate of return on
its capital with respect to Letters of Credit (except for changes in the basis
of taxation or rate of tax on, or determined by reference to, the net income or
net profits of such
 
 
116

--------------------------------------------------------------------------------


 
Issuing Lender or such Participant pursuant to the laws of the jurisdiction in
which it is organized or in which its principal office or applicable lending
office is located or any subdivision thereof or therein or Taxes (as to which
Section 5.04 shall govern)), then, upon the delivery of the certificate referred
to below to the Borrowers by any Issuing Lender or any Participant (a copy of
which certificate shall be sent by such Issuing Lender or such Participant to
the Administrative Agent), the applicable ABL Credit Parties whose Revolving
Loans are subject to such increased costs jointly and severally agree to pay to
such Issuing Lender or such Participant such additional amount or amounts as
will compensate such Issuing Lender or such Participant for such increased cost
or reduction in the amount receivable or reduction on the rate of return on its
capital.  Any Issuing Lender or any Participant, upon determining that any
additional amounts will be payable to it pursuant to this Section 3.06, will
give prompt written notice thereof to the Borrowers, which notice shall include
a certificate submitted to the Borrowers by such Issuing Lender or such
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the calculation of such additional amount or amounts
necessary to compensate such Issuing Lender or such Participant.  The
certificate required to be delivered pursuant to this Section 3.06 shall, absent
manifest error, be final and conclusive and binding on the Borrowers.
 
SECTION 4. Commitment Fees; Reductions of Commitment.
 
4.01. Fees.  (a)  Holdings agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting Lender a commitment fee (the “Commitment
Fees”) for the period from and including the Effective Date to and including the
Revolving Loan Maturity Date (or such earlier date on which the Total Commitment
has been terminated) computed at a rate per annum equal to Applicable Commitment
Fee Percentage of the Unutilized Commitment of such Non-Defaulting Lender as in
effect from time to time.  Accrued Commitment Fees shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the date upon which
the Total Commitment is terminated.
 
(b) (i) Each U.S. Borrower, in the case of the Letters of Credit issued for the
account of a U.S. Borrower, hereby jointly and severally agrees, (ii) each
Australian Borrower, in the case of the Letters of Credit issued for the account
of an Australian Borrower, hereby jointly and severally agrees, (iii) each
Canadian Borrower, in the case of the Letters of Credit issued for the account
of a Canadian Borrower, hereby jointly and severally agrees, (iv) each Dutch
Borrower, in the case of the Letters of Credit issued for the account of a Dutch
Borrower, hereby jointly and severally agrees and (v) each U.K. Borrower, in the
case of the Letters of Credit issued for the account of a U.K. Borrower, hereby
jointly and severally agrees, in each case, to pay to the Administrative Agent
for distribution to each Lender (based on each such Lender’s respective RL
Percentage) a fee in respect of each Letter of Credit issued for the account of
such U.S. Borrower, such Australian Borrower, such Canadian Borrower, such Dutch
Borrower or such U.K. Borrower, as applicable (the “Letter of Credit Fee”) for
the period from and including the date of issuance of such Letter of Credit to
and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin as in effect from
time to time during such period with respect to Revolving Loans that are
maintained as Eurodollar Loans on the daily Stated Amount of each such Letter of
Credit.  Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each
 
 
117

--------------------------------------------------------------------------------


 
Quarterly Payment Date and on the first day on or after the termination of the
Total Commitment upon which no Letters of Credit remain outstanding.
 
(c) (i) Each U.S. Borrower, in the case of the Letters of Credit issued for the
account of a U.S. Borrower, hereby jointly and severally agrees, (ii) each
Australian Borrower, in the case of the Letters of Credit issued for the account
of an Australian Borrower, hereby jointly and severally agrees, (iii) each
Canadian Borrower, in the case of the Letters of Credit issued for the account
of a Canadian Borrower, hereby jointly and severally agrees, (iv) each Dutch
Borrower, in the case of the Letters of Credit issued for the account of a Dutch
Borrower, hereby jointly and severally agrees and (v) each U.K. Borrower, in the
case of the Letters of Credit issued for the account of a U.K. Borrower, hereby
jointly and severally agrees, in each case, to pay to each Issuing Lender, for
its own account, a facing fee in respect of each Letter of Credit issued by it
issued for the account of such U.S. Borrower, such Australian Borrower, such
Canadian Borrower, such Dutch Borrower or such U.K. Borrower, as applicable (the
“Facing Fee”) as may have been, or are hereafter, agreed to in writing from time
to time by Holdings and such Issuing Lender.
 
(d) (i) Each U.S. Borrower, in the case of the Letters of Credit issued for the
account of a U.S. Borrower, hereby jointly and severally agrees, (ii) each
Australian Borrower, in the case of the Letters of Credit issued for the account
of an Australian Borrower, hereby jointly and severally agrees, (iii) each
Canadian Borrower, in the case of the Letters of Credit issued for the account
of a Canadian Borrower, hereby jointly and severally agrees, (iv) each Dutch
Borrower, in the case of the Letters of Credit issued for the account of a Dutch
Borrower, hereby jointly and severally agrees and (v) each U.K. Borrower, in the
case of the Letters of Credit issued for the account of a U.K. Borrower, hereby
jointly and severally agrees, in each case, to pay to each Issuing Lender, for
its own account, upon each payment under, issuance of, or amendment to, any
Letter of Credit issued by it for the account of such U.S. Borrower, such
Australian Borrower, such Canadian Borrower, such Dutch Borrower or such U.K.
Borrower, as applicable, such amount as shall at the time of such event be the
administrative charge and the reasonable expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to letters of
credit.
 
(e) (i) Each U.S. Borrower, in the case of Banker’s Acceptance Loans which are
U.S. Borrower Revolving Loans, hereby jointly and severally agrees, (ii) each
Australian Borrower, in the case of Banker’s Acceptance Loans which are
Australian Borrower Revolving Loans, hereby jointly and severally agrees, (iii)
each Canadian Borrower, in the case of Banker’s Acceptance Loans which are
Canadian Borrower Revolving Loans, hereby jointly and severally agrees, (iv)
each Dutch Borrower, in the case of Banker’s Acceptance Loans which are Dutch
Borrower Revolving Loans, hereby jointly and severally agrees and (v) each U.K.
Borrower, in the case of Banker’s Acceptance Loans which are U.K. Borrower
Revolving Loans, hereby jointly and severally agrees, in each case, to pay
Drawing Fees at the time of the incurrence (by way of acceptance, purchase or
otherwise) of each such respective Bankers’ Acceptance Loan.
 
(f) The applicable  Borrowers agree to pay to each Agent such fees as may have
been, or are hereafter, agreed to in writing from time to time by Holdings or
any of its Subsidiaries and such Agent on the basis and to the extent set forth
therein.
 
 
118

--------------------------------------------------------------------------------


 
4.02. Voluntary Termination of Unutilized Commitments.  (a)  Upon at least three
Business Day’s prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Borrowers shall have the right, at any time or from time to
time, without premium or penalty to terminate the Total Unutilized Commitment in
whole, or reduce it in part, pursuant to this Section 4.02(a), in an integral
multiple of $500,000 in the case of partial reductions to the Total Unutilized
Commitment; provided that each such reduction shall apply proportionately to
permanently reduce the Commitment of each Lender; provided further, that a
notice of termination of the Total Unutilized Commitment in whole delivered by a
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by such
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date).
 
(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrowers shall have the right, subject to obtaining
the consents required by Section 13.12(b), upon five Business Days’ prior
written notice to the Administrative Agent at the Notice Office (which notice
the Administrative Agent shall promptly transmit to each of the Lenders), to
terminate the entire Commitment of such Lender, so long as all Loans, together
with accrued and unpaid interest, Fees and all other amounts, owing to such
Lender (including all amounts, if any, owing pursuant to Section 2.11) are
repaid concurrently with the effectiveness of such termination (at which time
Schedule 1.01(a) shall be deemed modified to reflect such changed amounts) and
such Lender’s RL Percentage of all outstanding Letters of Credit is cash
collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders, and at such time such Lender shall no longer
constitute a “Lender” for purposes of this Agreement, except with respect to
indemnifications under this Agreement (including, without limitation, Sections
2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which shall survive as to such
repaid Lender.
 
4.03. Mandatory Reduction of Commitments.  (a)  The Total Commitment (and the
Commitment of each Lender) shall terminate in its entirety on September 30,
2009, unless the Effective Date has occurred on or prior to such date.
 
(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03(b), the Total Commitment (and the Commitment of each Lender) shall
terminate in its entirety upon the earlier of (i) the Revolving Loan Maturity
Date and (ii) unless the Required Lenders otherwise agree in writing, the date
on which a Change of Control occurs.
 
SECTION 5. Prepayments; Payments; Taxes.
 
5.01. Voluntary Prepayments.  (a)  Each Borrower shall have the right to prepay
the Loans made to such Borrower, without premium or penalty, in whole or in part
at any time and from time to time on the following terms and conditions:  (i)
such Borrower shall give the Administrative Agent prior to 12:00 Noon (New York
City time) at the Notice Office (A) at least one Business Day’s prior written
notice (or telephonic notice promptly confirmed in writing) of its intent to
prepay Base Rate Loans (or same day notice in the case of a prepayment of U.S.
 
 
119

--------------------------------------------------------------------------------


 
Dollar Denominated Swingline Loans) or Canadian Prime Rate Loans (or same day
notice in the case of a prepayment of Canadian Dollar Denominated Swingline
Loans) and (B) at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) of its intent to prepay Euro Rate Loans,
which notice (in each case) shall specify whether Revolving Loans or Swingline
Loans shall be prepaid, the amount of such prepayment and the Types of Loans to
be prepaid and, in the case of Euro Rate Loans, the specific Borrowing or
Borrowings pursuant to which such Euro Rate Loans were made, and which notice
the Administrative Agent shall, except in the case of Swingline Loans, promptly
transmit to each of the Lenders, provided that if a notice of optional
prepayment is given in connection with a conditional notice of termination of
the Total Unutilized Commitment in whole as contemplated by Section 4.02(a),
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 4.02(a); (ii) (x) each partial prepayment of
Revolving Loans pursuant to this Section 5.01(a) shall be in an aggregate
principal amount of at least $500,000 (or such lesser amount as is acceptable to
the Administrative Agent) and (y) each partial prepayment of Swingline Loans
pursuant to this Section 5.01(a) shall be in an aggregate principal amount of at
least $100,000 (or such lesser amount as is acceptable to the Administrative
Agent in any given case); provided that if any partial prepayment of Eurodollar
Loans made pursuant to any Borrowing shall reduce the outstanding principal
amount of Eurodollar Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto, then such Borrowing may
not be continued as a Borrowing of Eurodollar Loans (and same shall
automatically be converted into a Borrowing of Base Rate Loans) and any election
of an Interest Period with respect thereto given by such Borrower shall have no
force or effect; (iii) in the case of partial prepayments of any Borrowing of
Euro Rate Loans denominated in currencies other than U.S. Dollars, such Borrower
shall use reasonable efforts to allocate such prepayments in a manner so that
Borrowings do not remain outstanding in amounts less than the Minimum Borrowing
Amount applicable thereto (and, to the extent such Borrowings would remain
outstanding in amounts which are less than the Minimum Borrowing Amount
applicable thereto, such Borrower shall repay any Borrowings which are less than
the Minimum Borrowing Amount applicable thereto at the end of the then current
Interest Period); (iv) each prepayment pursuant to this Section 5.01(a) in
respect of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans and (v) prepayments of Bankers’ Acceptance Loans may not be
made prior to the maturity date of the underlying Bankers’ Acceptances or B/A
Equivalent Notes, as the case may be.
 
(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrowers may, upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay all
Loans of such Lender, together with accrued and unpaid interest, Fees and all
other amounts then owing to such Lender (including all amounts, if any, owing
pursuant to Section 2.11) in accordance with, and subject to the requirements of
Section 13.12(b), so long as (i) in the case of the repayment of Revolving Loans
of any Lender pursuant to this clause (b), (A) the Commitment of such Lender is
terminated concurrently with such repayment pursuant to Section 4.02(b) (at
which time Schedule 1.01(a) shall be deemed modified to reflect the changed
Commitments) and (B) such Lender’s RL Percentage of all outstanding Letters of
Credit is cash collateralized in a manner satisfactory to the Administrative
Agent and the respective Issuing
 
 
120

--------------------------------------------------------------------------------


 
Lenders and (ii) the consents, if any, required by Section 13.12(b) in
connection with the repayment pursuant to this clause (b) shall have been
obtained.
 
5.02. Mandatory Repayments; Cash Collateralization.  (a) (i) On any day on which
any one or more of the following conditions shall exist, the Borrowers shall
repay the Loans (other than Bankers’ Acceptance Loans where the underlying B/A
Instrument has not matured) and/or cash collateralize outstanding Letters of
Credit (in U.S. Dollars or, to the extent any Letter of Credit is denominated in
a currency other than U.S. Dollars, in the U.S. Dollar Equivalent thereof) and
Bankers’ Acceptance Loans pursuant to clause (iii) below in such amount as may
be required to cause such conditions to cease to exist on such day:
 
(s)        the Aggregate U.S. Exposure at such time exceeds 100% (or, during an
Agent Advance Period, 105%) of the U.S. Borrowing Base at such time;
 
(t)         the Aggregate Australian Exposure at such time exceeds the lesser of
(i) 100% (or, during an Agent Advance Period, 105%) of the Australian Borrowing
Base at such time and (ii) $54,000,000;
 
(u)        the Aggregate Canadian Exposure at such time exceeds the lesser of
(i) 100% (or, during an Agent Advance Period, 105%) of the Canadian Borrowing
Base at such time and (ii) $22,000,000;
 
(v)        the Aggregate Dutch Exposure at such time exceeds the lesser of (i)
100% (or, during an Agent Advance Period, 105%) of the Dutch Borrowing Base at
such time and (ii) $22,000,000;
 
(w)       the Aggregate U.K. Exposure at such time exceeds the lesser of (i)
100% (or, during an Agent Advance Period, 105%) of the U.K. Borrowing Base at
such time and (ii) $35,000,000;
 
(x)        the Aggregate Exposure at such time exceeds the Total Borrowing Base
at such time;
 
(y)        the Aggregate Exposure at such time exceeds (A) the Total Commitment
at such time minus (B) the Specified Reserves at such time; and/or
 
(z)        the aggregate Letter of Credit Outstandings at such time exceeds the
Maximum Letter of Credit Amount.
 
(ii)        In connection with any repayment and/or cash collateralization
required pursuant to Section 5.02(a)(i) on any day, the Borrowers shall prepay
the Loans in the following order:
 
(A)           in the case of a repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i)(s) on any day, the U.S. Borrowers shall repay on
such day the principal of outstanding U.S. Borrower Swingline Loans and, after
all U.S. Borrower Swingline Loans have been repaid in full or if no U.S.
Borrower Swingline Loans are outstanding, U.S. Borrower Revolving Loans
 
 
121

--------------------------------------------------------------------------------


 
(other than Bankers’ Acceptance Loans where the underlying B/A Instrument has
not matured), in each case in such amount as may be required to cause the
conditions giving rise to such mandatory repayment requirement to cease to exist
on such day,
 
(B)           in the case of a repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i)(t) on any day, the Australian Borrowers shall
repay on such day the principal of outstanding Australian Borrower Swingline
Loans and, after all Australian Borrower Swingline Loans have been repaid in
full or if no Australian Borrower Swingline Loans are outstanding, Australian
Borrower Revolving Loans (other than Bankers’ Acceptance Loans where the
underlying B/A Instrument has not matured), in each case in such amount as may
be required to cause the conditions giving rise to such mandatory repayment
requirement to cease to exist on such day,
 
(C)           in the case of a repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i)(u) on any day, the Canadian Borrowers shall repay
on such day the principal of outstanding Canadian Borrower Swingline Loans and,
after all Canadian Borrower Swingline Loans have been repaid in full or if no
Canadian Borrower Swingline Loans are outstanding, Canadian Borrower Revolving
Loans (other than Bankers’ Acceptance Loans where the underlying B/A Instrument
has not matured), in each case in such amount as may be required to cause the
conditions giving rise to such mandatory repayment requirement to cease to exist
on such day,
 
(D)           in the case of a repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i)(v) on any day, the Dutch Borrowers shall repay on
such day the principal of outstanding Dutch Borrower Swingline Loans and, after
all Dutch Borrower Swingline Loans have been repaid in full or if no Dutch
Borrower Swingline Loans are outstanding, Dutch Borrower Revolving Loans (other
than Bankers’ Acceptance Loans where the underlying B/A Instrument has not
matured), in each case in such amount as may be required to cause the conditions
giving rise to such mandatory repayment requirement to cease to exist on such
day,
 
(E)           in the case of a repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i)(w) on any day, the U.K. Borrowers shall repay on
such day the principal of outstanding U.K. Borrower Swingline Loans and, after
all U.K. Borrower Swingline Loans have been repaid in full or if no U.K.
Borrower Swingline Loans are outstanding, U.K. Borrower Revolving Loans (other
than Bankers’ Acceptance Loans where the underlying B/A Instrument has not
matured), in each case in such amount as may be required to cause the conditions
giving rise to such mandatory repayment requirement to cease to exist on such
day,
 
(F)           in the case of a repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i)(x) on any day, the Borrowers shall repay on such
 
 
122

--------------------------------------------------------------------------------


 
day the principal of outstanding Swingline Loans and, after all Swingline Loans
have been repaid in full or if no Swingline Loans are outstanding, Revolving
Loans (other than Bankers’ Acceptance Loans where the underlying B/A Instrument
has not matured), in each case in such amount as may be required to cause the
conditions giving rise to such mandatory repayment requirement to cease to exist
on such day, and
 
(G)           in the case of a repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i)(y) on any day, the Borrowers shall repay on such
day the principal of outstanding Swingline Loans and, after all Swingline Loans
have been repaid in full or if no Swingline Loans are outstanding, Revolving
Loans (other than Bankers’ Acceptance Loans where the underlying B/A Instrument
has not matured), in each case in such amount as may be required to cause the
conditions giving rise to such mandatory repayment requirement to cease to exist
on such day.
 
(iii) If after giving effect to the prepayment of all Loans (other than Bankers’
Acceptance Loans where the underlying B/A Instrument has not matured), the
conditions set forth in Section 5.02(a)(i) continue to exist, the respective
Borrowers shall pay to the Administrative Agent at the Payment Office on such
day an amount of cash and/or Cash Equivalents equal to 105% of the amount of
such excess, such cash and/or Cash Equivalents to be held as security for all
Obligations of the Borrowers to the Issuing Lenders and the Lenders hereunder in
a cash collateral account to be established by, and under the sole dominion and
control of, the Administrative Agent (and which cash and/or Cash Equivalents
may, without limiting the Borrowers’ obligations in respect thereof, be paid to
and applied by the Issuing Lenders and/or the Lenders in satisfaction of the
Obligations of the Borrowers to the Issuing Lenders and/or Lenders in respect of
any Drawings made under any Letter of Credit issued for the account of a
Borrower or such B/A Instrument on the respective maturity dates thereof).
 
(iv) Notwithstanding anything to the contrary contained above in this Section
5.02(a), so long as no Default or Event of Default has occurred and is
continuing at the time of any prepayment or cash collateralization required
pursuant to this Section 5.02(a), the (A) U.S. Borrowers may prepay U.S.
Borrower Loans (other than Bankers’ Acceptance Loans where the underlying B/A
Instrument has not matured) and cash collateralize the relevant Letters of
Credit and Bankers’ Acceptances as directed by the U.S. Borrowers (so long as
such application cures the related conditions), (B) Australian Borrowers may
prepay Australian Borrower Loans (other than Bankers’ Acceptance Loans where the
underlying B/A Instrument has not matured) and cash collateralize the relevant
Letters of Credit and Bankers’ Acceptances as directed by the Australian
Borrowers (so long as such application cures the related conditions), (C)
Canadian Borrowers may prepay Canadian Borrower Loans (other than Bankers’
Acceptance Loans where the underlying B/A Instrument has not matured) and cash
collateralize the relevant Letters of Credit and Bankers’ Acceptances as
directed by the Canadian Borrowers (so long as such application cures the
related conditions), (D) Dutch Borrowers may prepay Dutch Borrower Loans (other
than Bankers’ Acceptance Loans where the underlying B/A Instrument has not
matured) and cash collateralize the relevant
 
 
123

--------------------------------------------------------------------------------


 
Letters of Credit and Bankers’ Acceptances as directed by the Dutch Borrowers
(so long as such application cures the related conditions) and (E) U.K.
Borrowers may prepay U.K. Borrower Loans (other than Bankers’ Acceptance Loans
where the underlying B/A Instrument has not matured) and cash collateralize the
relevant Letters of Credit and Bankers’ Acceptances as directed by the U.K.
Borrowers (so long as such application cures the related conditions).
 
(b) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each date on or after the Effective Date upon which Holdings or any of its
Subsidiaries receives any cash proceeds from any issuance or incurrence by
Holdings or any of its Subsidiaries of Indebtedness (other than Indebtedness
permitted to be incurred pursuant to Section 10.04 as in effect on the Effective
Date), an amount equal to 100% of the Net Cash Proceeds of the respective
issuance or incurrence of Indebtedness shall be applied on such date as a
mandatory repayment in accordance with the requirements of Sections 5.02(e) and
(f).
 
(c) In addition to any other mandatory repayments pursuant to this Section 5.02
(but subject to Section 5.02(f)), on each date on or after the Effective Date
upon which Holdings or any of its Subsidiaries receives any cash proceeds from
any Asset Sale in respect of ABL Priority Collateral, an amount equal to 100% of
the Net Sale Proceeds therefrom shall be applied on such date as a mandatory
repayment in accordance with the requirements of Sections 5.02(e) and (f);
provided, however, such Net Sale Proceeds shall not be required to be so applied
on such date so long as no Default or Event of Default then exists or would
result therefrom and such Net Sale Proceeds shall be used to purchase
replacement assets of a kind then used or usable in the businesses of Holdings
and its Subsidiaries permitted pursuant to Section 10.11 within the Relevant
Reinvestment Period, and provided further, that if all or any portion of such
Net Sale Proceeds not required to be so applied as provided above in this
Section 5.02(c) are not so reinvested within such Relevant Reinvestment Period,
such remaining portion shall be applied on the last day of such Relevant
Reinvestment Period as otherwise provided above in this Section 5.02(c) without
regard to the preceding proviso.
 
(d) In addition to any other mandatory repayments pursuant to this Section 5.02
(but subject to Section 5.02(f)), on each date on or after the Effective Date
upon which Holdings or any of its Subsidiaries receives any cash proceeds from
any Recovery Event in respect of ABL Priority Collateral, an amount equal to
100% of the Net Insurance Proceeds from such Recovery Event shall be applied on
such date as a mandatory repayment in accordance with the requirements of
Sections 5.02(e) and (f).
 
(e) Each amount required to be applied pursuant to Sections 5.02(b), (c) and (d)
in accordance with this Section 5.02(e) shall be applied (i) first, to repay the
outstanding principal amount of Swingline Loans without any reduction in the
Total Commitment, (ii) second, to the extent all amounts referred to in
preceding clause (i) have been paid in full, to repay the outstanding principal
amount of Revolving Loans (but otherwise subject to Section 5.02(f) in respect
of Bankers’ Acceptance Loans where the underlying B/A Instrument has not
matured) without any reduction in the Total Commitment, and (iii) third, to the
extent all amounts referred to in preceding clauses (i) and (ii) have been paid
in full, to cash collateralize (on a ratable basis) all outstanding Letters of
Credit and Bankers’ Acceptance Loans where the underlying B/A Instrument has not
matured (such cash collateral to be held by the
 
 
124

--------------------------------------------------------------------------------


 
Administrative Agent in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent and applied to
the Obligations of the applicable Borrowers to the Issuing Lenders and/or
Lenders in respect of any Drawings made under any such Letters of Credit or any
such Bankers’ Acceptance Loans, as the case may be); provided, however, in the
case of amounts received pursuant to Section 5.02(b) from the issuance or
incurrence of Indebtedness not otherwise permitted under this Agreement, such
amounts shall be applied to permanently reduce the Total Commitment (and with
each such reduction to proportionately and permanently reduce the Commitment of
each Lender).
 
(f) With respect to each repayment of Loans required by this Section 5.02, the
Borrowers may designate the Types of Loans which are to be repaid and, in the
case of Euro Rate Loans, the specific Borrowing or Borrowings pursuant to which
such Euro Rate Loans were made; provided that:  (i) repayments of Eurodollar
Loans pursuant to this Section 5.02 made on a day other than the last day of an
Interest Period applicable thereto shall be subject to Section 2.11; (ii) if any
repayment of Euro Rate Loans made pursuant to a single Borrowing shall reduce
the outstanding Euro Rate Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount applicable thereto, such Borrowing (x) in
the case of Eurodollar Loans, shall be automatically converted into a Borrowing
of Base Rate Loans, and (y) in the case of Australian Dollar Denominated
Revolving Loans, Sterling Denominated Revolving Loans or Euro Denominated
Revolving Loans, shall be repaid in full at the end of the then current Interest
Period; (iii) repayments of Bankers’ Acceptance Loans may not be made prior to
the maturity date of the underlying B/A Instrument (in which case, the amount
that would otherwise have been applied to such Bankers’ Acceptance Loans instead
shall be deposited with the Administrative Agent in a cash collateral account to
be established by, and under the sole dominion and control of, the
Administrative Agent and applied to such Bankers’ Acceptance Loans at the
respective maturity date thereof) and (iv) each repayment of any Loans made
pursuant to a Borrowing shall be applied pro rata among the Lenders holding such
Loans.  In the absence of a designation by a Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion.
 
(g) In addition to any other mandatory repayments pursuant to this Section 5.02,
(i) all then outstanding Loans shall be repaid in full on the respective
Maturity Date of such Loans and (ii) unless the Required Lenders otherwise agree
in writing, all then outstanding Loans shall be repaid in full on the date on
which a Change of Control occurs.
 
(h) In addition to any other mandatory repayments pursuant to this Section 5.02,
each Swingline Loan will be repaid (for the avoidance of doubt, such repayment
may be made with proceeds from Revolving Loans incurred by the same Borrower),
no later than the seventh day following the incurrence thereof; provided that,
if the seventh day is not a Business Day, such repayment shall be made on the
next succeeding Business Day.
 
5.03. Method and Place of Payment.  (a)  Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 12:00 Noon (New York City time) on the date when
due and shall be made in (v) U.S. Dollars (or, in the case of any Unpaid
Drawings denominated in a currency other than U.S. Dollars, in an amount equal
to the U.S. Dollar Equivalent thereof) in immediately available funds at the
 
 
125

--------------------------------------------------------------------------------


 
Payment Office in respect of any obligation of the Borrowers under this
Agreement except as otherwise provided in the immediately following clauses (w),
(x), (y) and (z), (w) Canadian Dollars in immediately available funds at the
Payment Office, if such payment is made in respect of (i) principal of, or Face
Amount of, or interest on Canadian Dollar Denominated Loans or (ii) any
increased costs, indemnities or other amounts owing with respect to Canadian
Dollar Denominated Loans (including, without limitation, pursuant to Sections
2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), (x) Australian Dollars in
immediately available funds at the Payment Office, if such payment is made in
respect of (i) principal of or interest on Australian Dollars Denominated
Revolving Loans or (ii) any increased costs, indemnities or other amounts owing
with respect to Australian Dollars Denominated Revolving Loans (including,
without limitation, pursuant to Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01
and 13.06), (y) Pounds Sterling in immediately available funds at the Payment
Office, if such payment is made in respect of (i) principal of or interest on
Sterling Denominated Revolving Loans or (ii) any increased costs, indemnities or
other amounts owing with respect to Sterling Denominated Revolving Loans
(including, without limitation, pursuant to Sections 2.10, 2.11, 3.06, 5.04,
12.06, 13.01 and 13.06) and (z) Euros in immediately available funds at the
Payment Office, if such payment is made in respect of (i) principal of or
interest on Euro Denominated Revolving Loans or (ii) any increased costs,
indemnities or other amounts owing with respect to Euro Denominated Revolving
Loans (including, without limitation, pursuant to Sections 2.10, 2.11, 3.06,
5.04, 12.06, 13.01 and 13.06).  Whenever any payment to be made hereunder or
under any Note shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable at the
applicable rate during such extension.
 
(b) Each U.S. Credit Party shall, along with the Collateral Agent, certain
financial institutions selected by Holdings and approved by the Administrative
Agent (the “U.S. Collection Banks”), and each of those banks in which each Core
U.S. Concentration Account, U.S. Collection Account and Deposit Account (other
than Excluded Accounts and U.S. Disbursement Accounts) are maintained by each
such U.S. Credit Party, enter into on or prior to the 60th day following the
Effective Date (in each case, as such date may be extended from time to time by
the Administrative Agent in its sole discretion, or, with respect to any
extension of the period for compliance with this paragraph (b) beyond (i) with
respect Core Concentration Accounts, 120 days and (ii) with respect to
Collection Accounts and other Deposit Accounts (other than Core Concentration
Accounts) 150 days, in each case, after such end of period for compliance with
this paragraph (b) (without giving effect to any extension by the Administrative
Agent), by the Co-Collateral Agents in their sole discretion ) and thereafter
maintain separate Cash Management Control Agreements in respect of each such
Core U.S. Concentration Account, U.S. Collection Account and Deposit Account
(other than Excluded Accounts and U.S. Disbursement Accounts).  Each U.S. Credit
Party shall instruct all Account Debtors of the U.S. Credit Parties to remit all
payments to the applicable “P.O. Boxes” or “Lockbox Addresses” of the applicable
U.S. Collection Bank (or to remit such payments to the applicable U.S.
Collection Bank by electronic settlement) with respect to all Accounts of such
Account Debtor, which remittances shall be collected by the applicable U.S.
Collection Bank and deposited in the applicable U.S. Collection Account.  All
amounts received by any U.S. Credit Party and any U.S. Collection Bank in
respect of any Account of an Account Debtor of any U.S. Credit Parties, in
addition to all other cash received by any U.S. Credit Party from any other
source, shall upon receipt be deposited into a U.S. Collection Account, directly
into a Core U.S. Concentration
 
 
126

--------------------------------------------------------------------------------


 
Account or, to the extent permitted hereunder in the case of amounts not
constituting payments in respect of Accounts of any U.S. Credit Parties, an
Excluded Account, a U.S. Disbursement Account or Asset Sale Proceeds Account.
 
(c) Each Australian Credit Party shall, along with the Collateral Agent, certain
financial institutions selected by Holdings and approved by the Administrative
Agent (the “Australian Collection Banks”), and each of those banks in which each
Core Australian Concentration Account, Australian Collection Account and Deposit
Account (other than Excluded Accounts and Australian Disbursement Accounts) are
maintained by each such Australian Credit Party, enter into on or prior to the
60th day following the Effective Date (in each case, as such date may be
extended from time to time by the Administrative Agent in its sole discretion,
or, with respect to any extension of the period for compliance with this
paragraph (c) beyond (i) with respect Core Concentration Accounts, 120 days and
(ii) with respect to Collection Accounts and other Deposit Accounts (other than
Core Concentration Accounts) 150 days, in each case, after such end of period
for compliance with this paragraph (c) (without giving effect to any extension
by the Administrative Agent), by the Co-Collateral Agents in their sole
discretion ) and thereafter maintain separate Cash Management Control Agreements
in respect of each such Core Australian Concentration Account, Australian
Collection Account and Deposit Account (other than Excluded Accounts and
Australian Disbursement Accounts).  Each Australian Credit Party shall instruct
all Account Debtors of the Australian Credit Parties to remit all payments to
the applicable “P.O. Boxes” or “Lockbox Addresses” of the applicable Australian
Collection Bank (or to remit such payments to the applicable Australian
Collection Bank by electronic settlement) with respect to all Accounts of such
Account Debtor, which remittances shall be collected by the applicable
Australian Collection Bank and deposited in the applicable Australian Collection
Account.  All amounts received by any Australian Credit Party and any Australian
Collection Bank in respect of any Account of an Account Debtor of any Australian
Credit Party, in addition to all other cash received by any Australian Credit
Party from any other source, shall upon receipt be deposited into a Australian
Collection Account, directly into a Core Australian Concentration Account or, to
the extent permitted hereunder in the case of amounts not constituting payments
in respect of Accounts of any Australian Credit Party, an Excluded Account, an
Australian Disbursement Account or Asset Sale Proceeds Account.
 
(d) Each Canadian Credit Party shall, along with the Collateral Agent, certain
financial institutions selected by Holdings and approved by the Administrative
Agent (the “Canadian Collection Banks”), and each of those banks in which each
Core Canadian Concentration Account, Canadian Collection Account and Deposit
Account (other than Excluded Accounts and Canadian Disbursement Accounts) are
maintained by each such Canadian Credit Party, enter into on or prior to the
60th day following the Effective Date (in each case, as such date may be
extended from time to time by the Administrative Agent in its sole discretion,
or, with respect to any extension of the period for compliance with this
paragraph (d) beyond (i) with respect Core Concentration Accounts, 120 days and
(ii) with respect to Collection Accounts and other Deposit Accounts (other than
Core Concentration Accounts) 150 days, in each case, after such end of period
for compliance with this paragraph (d) (without giving effect to any extension
by the Administrative Agent), by the Co-Collateral Agents in their sole
discretion ) and thereafter maintain separate Cash Management Control Agreements
in respect of each such Core Canadian Concentration Account, Canadian Collection
Account and Deposit Account (other than Excluded Accounts and Canadian
Disbursement Accounts).  Each Canadian Credit
 
 
127

--------------------------------------------------------------------------------


 
Party shall instruct all Account Debtors of the Canadian Credit Parties to remit
all payments to the applicable “P.O. Boxes” or “Lockbox Addresses” of the
applicable Canadian Collection Bank (or to remit such payments to the applicable
Canadian Collection Bank by electronic settlement) with respect to all Accounts
of such Account Debtor, which remittances shall be collected by the applicable
Canadian Collection Bank and deposited in the applicable Canadian Collection
Account.  All amounts received by any Canadian Credit Party and any Canadian
Collection Bank in respect of any Account of an Account Debtor of any Canadian
Credit Party, in addition to all other cash received by any Canadian Credit
Party from any other source, shall upon receipt be deposited into a Canadian
Collection Account, directly into a Core Canadian Concentration Account or, to
the extent permitted hereunder in the case of amounts not constituting payments
in respect of Accounts of any Canadian Credit Party, an Excluded Account, a
Canadian Disbursement Account or Asset Sale Proceeds Account.
 
(e) Each Dutch Credit Party shall, along with the Collateral Agent, certain
financial institutions selected by Holdings and approved by the Administrative
Agent (the “Dutch Collection Banks”), and each of those banks in which each Core
Dutch Concentration Account, Dutch Collection Account and Deposit Account (other
than Excluded Accounts and Dutch Disbursement Accounts) are maintained by each
such Dutch Credit Party, enter into on or prior to the 60th day following the
Effective Date (in each case, as such date may be extended from time to time by
the Administrative Agent in its sole discretion, or, with respect to any
extension of the period for compliance with this paragraph (e) beyond (i) with
respect Core Concentration Accounts, 120 days and (ii) with respect to
Collection Accounts and other Deposit Accounts (other than Core Concentration
Accounts) 150 days, in each case, after such end of period for compliance with
this paragraph (e) (without giving effect to any extension by the Administrative
Agent), by the Co-Collateral Agents in their sole discretion ) and thereafter
maintain separate Cash Management Control Agreements in respect of each such
Core Dutch Concentration Account, Dutch Collection Account and Deposit Account
(other than Excluded Accounts and Dutch Disbursement Accounts).  Each Dutch
Credit Party shall instruct all Account Debtors of the Dutch Credit Parties to
remit all payments to the applicable “P.O. Boxes” or “Lockbox Addresses” of the
applicable Dutch Collection Bank (or to remit such payments to the applicable
Dutch Collection Bank by electronic settlement) with respect to all Accounts of
such Account Debtor, which remittances shall be collected by the applicable
Dutch Collection Bank and deposited in the applicable Dutch Collection
Account.  All amounts received by any Dutch Credit Party and any Dutch
Collection Bank in respect of any Account of an Account Debtor of any Dutch
Credit Party, in addition to all other cash received by any Dutch Credit Party
from any other source, shall upon receipt be deposited into a Dutch Collection
Account, directly into a Core Dutch Concentration Account or, to the extent
permitted hereunder in the case of amounts not constituting payments in respect
of Accounts of any Dutch Credit Party, an Excluded Account, a Dutch Disbursement
Account or Asset Sale Proceeds Account.
 
(f) Each U.K. Credit Party shall, along with the Collateral Agent, certain
financial institutions selected by Holdings and approved by the Administrative
Agent (the “U.K. Collection Banks”), and each of those banks in which each Core
U.K. Concentration Account, U.K. Collection Account and Deposit Account (other
than Excluded Accounts and U.K. Disbursement Accounts) are maintained by each
such U.K. Credit Party, enter into on or prior to the 90th day following the
Effective Date (in each case, as such date may be extended from time to time by
the Administrative Agent in its sole discretion, or, with respect to any
extension of the
 
 
128

--------------------------------------------------------------------------------


 
period for compliance with this paragraph (f) beyond (i) with respect Core
Concentration Accounts, 120 days and (ii) with respect to Collection Accounts
and other Deposit Accounts (other than Core Concentration Accounts) 150 days, in
each case, after such end of period for compliance with this paragraph (f)
(without giving effect to any extension by the Administrative Agent), by the
Co-Collateral Agents in their sole discretion ) and thereafter maintain separate
Cash Management Control Agreements in respect of each such Core U.K.
Concentration Account, U.K. Collection Account and Deposit Account (other than
Excluded Accounts and U.K. Disbursement Accounts).  Each U.K. Credit Party shall
instruct all Account Debtors of the U.K. Credit Parties to remit all payments to
the applicable “P.O. Boxes” or “Lockbox Addresses” of the applicable U.K.
Collection Bank (or to remit such payments to the applicable U.K. Collection
Bank by electronic settlement) with respect to all Accounts of such Account
Debtor, which remittances shall be collected by the applicable U.K. Collection
Bank and deposited in the applicable U.K. Collection Account.  All amounts
received by any U.K. Credit Party and any U.K. Collection Bank in respect of any
Account of an Account Debtor of any U.K. Credit Party, in addition to all other
cash received by any U.K. Credit Party from any other source, shall upon receipt
be deposited into a U.K. Collection Account, directly into a Core U.K.
Concentration Account or, to the extent permitted hereunder in the case of
amounts not constituting payments in respect of Accounts of any U.K. Credit
Party, an Excluded Account, a U.K. Disbursement Account or Asset Sale Proceeds
Account.
 
 
(g) (i) All amounts deposited or held in all of the U.S. Collection Accounts
with respect to each U.S. Credit Party shall be transferred by the close of
business on each Business Day into one or more accounts with the Administrative
Agent or a financial institution reasonably acceptable to the Administrative
Agent (each a “Core U.S. Concentration Account” and collectively, the “Core U.S.
Concentration Accounts”) unless such amounts are otherwise (A) required or
permitted to be applied pursuant to Section 5.02 or (B) so long as no Dominion
Period then exists, required to be retained in any U.S. Collection Account, in
each case to satisfy the payment of outstanding obligations owing in respect of
checks or similar obligations issued by any U.S. Credit Party, provided that the
aggregate amount retained in all such U.S. Collection Accounts pursuant to this
clause (B) shall not exceed that amount (as reasonably determined by Holdings)
to cover all of the aggregate amount of all such outstanding obligations, (ii)
all amounts deposited or held in all of the Australian Collection Accounts with
respect to each Australian Credit Party shall be transferred by the close of
business on each Business Day into one or more accounts with the Administrative
Agent or a financial institution reasonably acceptable to the Administrative
Agent (each, a “Core Australian Concentration Account” and, collectively, the
“Core Australian Concentration Accounts”) unless such amounts are otherwise (A)
required or permitted to be applied pursuant to Section 5.02 or (B) so long as
no Dominion Period then exists, required to be retained in any Australian
Collection Account, in each case to satisfy the payment of outstanding
obligations owing in respect of checks or similar obligations issued by any
Australian Credit Party, provided that the aggregate amount retained in all such
Australian Collection Accounts pursuant to this clause (B) shall not exceed that
amount (as reasonably determined by Holdings) to cover all of the aggregate
amount of all such outstanding obligations, (iii) all amounts deposited or held
in all of the Canadian Collection Accounts with respect to each Canadian Credit
Party shall be transferred by the close of business on each Business Day into
one or more accounts with the Administrative Agent or a financial institution
reasonably acceptable to the Administrative Agent (each, a “Core Canadian
Concentration Account” and, collectively, the “Core Canadian Concentration
Accounts”) unless such amounts
 
 
129

--------------------------------------------------------------------------------


 
are otherwise (A) required or permitted to be applied pursuant to Section 5.02
or (B) so long as no Dominion Period then exists, required to be retained in any
Canadian Collection Account, in each case to satisfy the payment of outstanding
obligations owing in respect of checks or similar obligations issued by any
Canadian Credit Party, provided that the aggregate amount retained in all such
Canadian Collection Accounts pursuant to this clause (B) shall not exceed that
amount (as reasonably determined by Holdings) to cover all of the aggregate
amount of all such outstanding obligations, (iv) all amounts deposited or held
in all of the Dutch Collection Accounts with respect to each Dutch Credit Party
shall be transferred by the close of business on each Business Day into one or
more accounts with the Administrative Agent or a financial institution
reasonably acceptable to the Administrative Agent (each, a “Core Dutch
Concentration Account” and, collectively, the “Core Dutch Concentration
Accounts”) unless such amounts are otherwise (A) required or permitted to be
applied pursuant to Section 5.02 or (B) so long as no Dominion Period then
exists, required to be retained in any Dutch Collection Account, in each case to
satisfy the payment of outstanding obligations owing in respect of checks or
similar obligations issued by any Dutch Credit Party, provided that the
aggregate amount retained in all such Dutch Collection Accounts pursuant to this
clause (B) shall not exceed that amount (as reasonably determined by Holdings)
to cover all of the aggregate amount of all such outstanding obligations, and
(v) all amounts deposited or held in all of the U.K. Collection Accounts with
respect to each U.K. Credit Party shall be transferred by the close of business
on each Business Day into one or more accounts with the Administrative Agent or
a financial institution reasonably acceptable to the Administrative Agent (each,
a “Core U.K. Concentration Account” and, collectively, the “Core U.K.
Concentration Accounts”) unless such amounts are otherwise (A) required or
permitted to be applied pursuant to Section 5.02 or (B) so long as no Dominion
Period then exists, required to be retained in any U.K. Collection Account, in
each case to satisfy the payment of outstanding obligations owing in respect of
checks or similar obligations issued by any U.K. Credit Party, provided that the
aggregate amount retained in all such U.K. Collection Accounts pursuant to this
clause (B) shall not exceed that amount (as reasonably determined by Holdings)
to cover all of the aggregate amount of all such outstanding
obligations.  Except as, and to the extent, permitted by this Section 5.03(g),
and Section 10 each Collection Account shall have a zero balance immediately
following the transfer of funds on each Business Day pursuant to the five
immediately preceding sentences.  So long as no Dominion Period then exists, the
Borrowers and their Subsidiary Guarantors shall be permitted to transfer cash
from the Core Concentration Accounts to other Deposit Accounts and Disbursement
Accounts to be used for working capital and general corporate purposes all
subject to the requirements of this Section 5.03(g) and pursuant to procedures
and arrangements to be determined by the Administrative Agent.  If a Dominion
Period exists, all collected amounts held in the Core Concentration Accounts
shall be applied as provided in Section 5.03(h), (i), (j), (k) or (l), as
applicable.
 
(h) Each Cash Management Control Agreement relating to a Core U.S. Concentration
Account shall (unless otherwise agreed by the Administrative Agent in its sole
discretion) include provisions that allow, during any Dominion Period, for all
collected amounts held in such Core U.S. Concentration Account from and after
the date requested by the Administrative Agent, to be sent by ACH or wire
transfer or similar electronic transfer no less frequently than once per
Business Day to one or more accounts maintained by the Administrative Agent at
DBNY (or if DBNY is not the Administrative Agent, at the institution designated
by such successor Administrative Agent) or an affiliate thereof (each a “DB U.S.
Account”).  
 
 
130

--------------------------------------------------------------------------------


 
Subject to the terms of the respective Security Document, all amounts received
in a DB U.S. Account shall be applied (and allocated) by the Administrative
Agent on a daily basis in the following order (in each case to the extent the
Administrative Agent has actual knowledge of the amounts owing or outstanding as
described below, and after giving effect to the application of any such amounts
(x) otherwise required to be applied pursuant to Section 5.02(b), (c) or (d), or
(y) constituting proceeds from any Collateral otherwise required to be applied
pursuant to the terms of the respective Security Document), subject to the
provisions of the immediately succeeding sentence (to the extent
applicable):  (1) first, to the payment (on a ratable basis) of any outstanding
Expenses actually due and payable to the Administrative Agent, the Co-Collateral
Agents and the Collateral Agent under any of the Credit Documents; (2) second,
to the extent all amounts referred to in preceding clause (1) have been paid in
full, to pay (on a ratable basis) all outstanding Expenses actually due and
payable to each Issuing Lender under any of the Credit Documents; (3) third, to
the extent all amounts referred to in preceding clauses (1) and (2) have been
paid in full, to pay (on a ratable basis) all accrued and unpaid interest
actually due and payable on the U.S. Borrower Loans and then all accrued and
unpaid Fees actually due and payable by any U.S. Borrower to the Administrative
Agent, the Issuing Lenders and the Lenders under any of the Credit Documents;
(4) fourth, to the extent all amounts referred to in preceding clauses (1)
through (3), inclusive, have been paid in full, to pay (on a ratable basis) any
and all unpaid principal of U.S. Borrower Loans and Unpaid Drawings in respect
of Letters of Credit issued for the account of a U.S. Borrower in each case
which are then actually due and payable; (5) fifth, to the extent all amounts
referred to in preceding clauses (1) through (4), inclusive, have been paid in
full, to repay or prepay outstanding U.S. Borrower Swingline Loans and to repay
or prepay all outstanding U.S. Borrower Revolving Loans advanced by the
Administrative Agent on behalf of the Lenders pursuant to Section 2.01(e); (6)
sixth, to the extent all amounts referred to in preceding clauses (1) through
(5), inclusive, have been paid in full, to repay (on a ratable basis) the
outstanding principal of U.S. Borrower Revolving Loans (whether or not then due
and payable, but excluding any outstanding Bankers’ Acceptance Loans where the
underlying B/A Instrument has not matured), provided that, with respect to each
repayment of U.S. Borrower Revolving Loans required by this Section 5.03(h)(6),
so long as no Default or Event of Default then exists and less than all
outstanding U.S. Borrower Revolving Loans would otherwise be required to be
repaid pursuant hereto, the U.S. Borrowers may designate the Types of U.S.
Borrower Revolving Loans which are to be repaid and, in the case of Euro Rate
Loans which are U.S. Borrower Revolving Loans, the specific Borrowing or
Borrowings pursuant to which such Euro Rate Loans were made; (7) seventh, to the
extent all amounts referred to in preceding clauses (1) through (6), inclusive,
have been paid in full, to cash collateralize (on a ratable basis) all
outstanding Letters of Credit issued for the account of a U.S. Borrower and
Bankers’ Acceptance Loans which are U.S. Borrower Revolving Loans where the
underlying B/A Instrument has not matured (such cash collateral to be held by
the Administrative Agent in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent and applied to
the Obligations of the U.S. Borrowers to the Issuing Lenders and/or Lenders in
respect of any Drawings made under any such Letters of Credit or any such
Bankers’ Acceptance Loans); (8) eighth, to the extent all amounts referred to in
preceding clauses (1) through (7), inclusive, have been paid in full, to pay (on
a ratable basis) all other outstanding Obligations of any U.S. Borrower then due
and payable to the Administrative Agent, the Co-Collateral Agents, the
Collateral Agent and the Lenders under any of the Credit
 
 
131

--------------------------------------------------------------------------------


 
Documents; and (9) ninth, to the U.S. Borrowers.  Each U.S. Credit Party agrees
that it will not cause any proceeds of any Core Concentration Account to be
otherwise redirected.
 
(i) Each Cash Management Control Agreement relating to a Core Australian
Concentration Account shall (unless otherwise agreed by the Administrative Agent
in its sole discretion) include provisions that allow, during any Dominion
Period, for all collected amounts held in such Core Australian Concentration
Account from and after the date requested by the Administrative Agent, to be
sent by ACH or wire transfer or similar electronic transfer no less frequently
than once per Business Day to one or more accounts maintained by the
Administrative Agent at DBNY (or if DBNY is not the Administrative Agent, at the
institution designated by such successor Administrative Agent) or an affiliate
thereof (each a “DB Australian Account”).  Subject to the terms of the
respective Security Document, all amounts received in a DB Australian Account
shall be applied (and allocated) by the Administrative Agent on a daily basis in
the following order (in each case to the extent the Administrative Agent has
actual knowledge of the amounts owing or outstanding as described below, and
after giving effect to the application of any such amounts (x) otherwise
required to be applied pursuant to Section 5.02(b), (c) or (d), or (y)
constituting proceeds from any Collateral otherwise required to be applied
pursuant to the terms of the respective Security Document), subject to the
provisions of the immediately succeeding sentence (to the extent
applicable):  (1) first, to the payment (on a ratable basis) of any outstanding
Expenses actually due and payable to the Administrative Agent, the Co-Collateral
Agents and the Collateral Agent under any of the Credit Documents; (2) second,
to the extent all amounts referred to in preceding clause (1) have been paid in
full, to pay (on a ratable basis) all outstanding Expenses actually due and
payable to each Issuing Lender under any of the Credit Documents; (3) third, to
the extent all amounts referred to in preceding clauses (1) and (2) have been
paid in full, to pay (on a ratable basis) all accrued and unpaid interest
actually due and payable on the Australian Borrower Loans and then all accrued
and unpaid Fees actually due and payable by any Australian Borrower to the
Administrative Agent, the Issuing Lenders and the Lenders under any of the
Credit Documents; (4) fourth, to the extent all amounts referred to in preceding
clauses (1) through (3), inclusive, have been paid in full, to pay (on a ratable
basis) any and all unpaid principal of Australian Borrower Loans and Unpaid
Drawings in respect of Letters of Credit issued for the account of an Australian
Borrower in each case which are then actually due and payable; (5) fifth, to the
extent all amounts referred to in preceding clauses (1) through (4), inclusive,
have been paid in full, to repay or prepay outstanding Australian Borrower
Swingline Loans and to repay or prepay all outstanding Australian Borrower
Revolving Loans advanced by the Administrative Agent on behalf of the Lenders
pursuant to Section 2.01(e); (6) sixth, to the extent all amounts referred to in
preceding clauses (1) through (5), inclusive, have been paid in full, to repay
(on a ratable basis) the outstanding principal of Australian Borrower Revolving
Loans (whether or not then due and payable, but excluding any outstanding
Bankers’ Acceptance Loans where the underlying B/A Instrument has not matured),
provided that, with respect to each repayment of Australian Borrower Revolving
Loans required by this Section 5.03(i)(6), so long as no Default or Event of
Default then exists and less than all outstanding Australian Borrower Revolving
Loans would otherwise be required to be repaid pursuant hereto, the Australian
Borrower Borrowers may designate the Types of Australian Borrower Revolving
Loans which are to be repaid and, in the case of Euro Rate Loans which are
Australian Borrower Revolving Loans, the specific Borrowing or Borrowings
pursuant to which such Euro Rate Loans were made; (7) seventh, to the extent all
amounts referred to in preceding clauses (1) through (6), inclusive, have been
paid
 
 
132

--------------------------------------------------------------------------------


 
in full, to cash collateralize (on a ratable basis) all outstanding Letters of
Credit issued for the account of an Australian Borrower and Bankers’ Acceptance
Loans which are Australian Borrower Revolving Loans where the underlying B/A
Instrument has not matured (such cash collateral to be held by the
Administrative Agent in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent and applied to
the Obligations of the Australian Borrowers to the Issuing Lenders and/or
Lenders in respect of any Drawings made under any such Letters of Credit or any
Bankers’ Acceptance Loans); (8) eighth, to the extent all amounts referred to in
preceding clauses (1) through (7), inclusive, have been paid in full, to pay (on
a ratable basis) all other outstanding Obligations of any Australian Borrower
then due and payable to the Administrative Agent, the Co-Collateral Agents, the
Collateral Agent and the Lenders under any of the Credit Documents; and (9)
ninth, to the Australian Credit Parties.  Each Australian Credit Party agrees
that it will not cause any proceeds of any Core Australian Concentration Account
to be otherwise redirected.
 
(j) Each Cash Management Control Agreement relating to a Core Canadian
Concentration Account shall (unless otherwise agreed by the Administrative Agent
in its sole discretion) include provisions that allow, during any Dominion
Period, for all collected amounts held in such Core Canadian Concentration
Account from and after the date requested by the Administrative Agent, to be
sent by ACH or wire transfer or similar electronic transfer no less frequently
than once per Business Day to one or more accounts maintained by the
Administrative Agent at DBNY (or if DBNY is not the Administrative Agent, at the
institution designated by such successor Administrative Agent) or an affiliate
thereof (each a “DB Canadian Account”).  Subject to the terms of the respective
Security Document, all amounts received in a DB Canadian Account shall be
applied (and allocated) by the Administrative Agent on a daily basis in the
following order (in each case to the extent the Administrative Agent has actual
knowledge of the amounts owing or outstanding as described below, and after
giving effect to the application of any such amounts (x) otherwise required to
be applied pursuant to Section 5.02(b), (c) or (d), or (y) constituting proceeds
from any Collateral otherwise required to be applied pursuant to the terms of
the respective Security Document), subject to the provisions of the immediately
succeeding sentence (to the extent applicable):  (1) first, to the payment (on a
ratable basis) of any outstanding Expenses actually due and payable to the
Administrative Agent, the Co-Collateral Agents and the Collateral Agent under
any of the Credit Documents; (2) second, to the extent all amounts referred to
in preceding clause (1) have been paid in full, to pay (on a ratable basis) all
outstanding Expenses actually due and payable to each Issuing Lender under any
of the Credit Documents; (3) third, to the extent all amounts referred to in
preceding clauses (1) and (2) have been paid in full, to pay (on a ratable
basis) all accrued and unpaid interest actually due and payable on the Canadian
Borrower Loans and then all accrued and unpaid Fees actually due and payable by
any Canadian Borrower to the Administrative Agent, the Issuing Lenders and the
Lenders under any of the Credit Documents; (4) fourth, to the extent all amounts
referred to in preceding clauses (1) through (3), inclusive, have been paid in
full, to pay (on a ratable basis) any and all unpaid principal of Canadian
Borrower Loans and Unpaid Drawings in respect of Letters of Credit issued for
the account of a Canadian Borrower in each case which are then actually due and
payable; (5) fifth, to the extent all amounts referred to in preceding clauses
(1) through (4), inclusive, have been paid in full, to repay or prepay
outstanding Canadian Borrower Swingline Loans and to repay or prepay all
outstanding Canadian Borrower Revolving Loans advanced by the Administrative
Agent on behalf of the Lenders pursuant to Section 2.01(e); (6) sixth, to the
extent all amounts referred to in preceding clauses (1) through (5), inclusive,
have
 
 
133

--------------------------------------------------------------------------------


 
been paid in full, to repay (on a ratable basis) the outstanding principal of
Canadian Borrower Revolving Loans (whether or not then due and payable, but
excluding any outstanding Bankers’ Acceptance Loans where the underlying B/A
Instrument has not matured), provided that, with respect to each repayment of
Canadian Borrower Revolving Loans required by this Section 5.03(j)(6), so long
as no Default or Event of Default then exists and less than all outstanding
Canadian Borrower Revolving Loans would otherwise be required to be repaid
pursuant hereto, the Canadian Borrower Borrowers may designate the Types of
Canadian Borrower Revolving Loans which are to be repaid and, in the case of
Euro Rate Loans which are Canadian Borrower Revolving Loans, the specific
Borrowing or Borrowings pursuant to which such Euro Rate Loans were made; (7)
seventh, to the extent all amounts referred to in preceding clauses (1) through
(6), inclusive, have been paid in full, to cash collateralize (on a ratable
basis) all outstanding Letters of Credit issued for the account of a Canadian
Borrower and Bankers’ Acceptance Loans which are Canadian Borrower Revolving
Loans where the underlying B/A Instrument has not matured (such cash collateral
to be held by the Administrative Agent in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent and applied to the Obligations of the Canadian Borrowers to the Issuing
Lenders and/or Lenders in respect of any Drawings made under any such Letters of
Credit or any Bankers’ Acceptance Loans); (8) eighth, to the extent all amounts
referred to in preceding clauses (1) through (7), inclusive, have been paid in
full, to pay (on a ratable basis) all other outstanding Obligations of any
Canadian Borrower then due and payable to the Administrative Agent, the
Co-Collateral Agents, the Collateral Agent and the Lenders under any of the
Credit Documents; and (9) ninth, to the Canadian Credit Parties.  Each Canadian
Credit Party agrees that it will not cause any proceeds of any Core Canadian
Concentration Account to be otherwise redirected.
 
(k) Each Cash Management Control Agreement relating to a Core Dutch
Concentration Account shall (unless otherwise agreed by the Administrative Agent
in its sole discretion) include provisions that allow, during any Dominion
Period, for all collected amounts held in such Core Dutch Concentration Account
from and after the date requested by the Administrative Agent, to be sent by ACH
or wire transfer or similar electronic transfer no less frequently than once per
Business Day to one or more accounts maintained by the Administrative Agent at
DBNY (or if DBNY is not the Administrative Agent, at the institution designated
by such successor Administrative Agent) or an affiliate thereof (each a “DB
Dutch Account”).  Subject to the terms of the respective Security Document, all
amounts received in a DB Dutch Account shall be applied (and allocated) by the
Administrative Agent on a daily basis in the following order (in each case to
the extent the Administrative Agent has actual knowledge of the amounts owing or
outstanding as described below, and after giving effect to the application of
any such amounts (x) otherwise required to be applied pursuant to Section
5.02(b), (c) or (d), or (y) constituting proceeds from any Collateral otherwise
required to be applied pursuant to the terms of the respective Security
Document), subject to the provisions of the immediately succeeding sentence (to
the extent applicable):  (1) first, to the payment (on a ratable basis) of any
outstanding Expenses actually due and payable to the Administrative Agent, the
Co-Collateral Agents and the Collateral Agent under any of the Credit Documents;
(2) second, to the extent all amounts referred to in preceding clause (1) have
been paid in full, to pay (on a ratable basis) all outstanding Expenses actually
due and payable to each Issuing Lender under any of the Credit Documents; (3)
third, to the extent all amounts referred to in preceding clauses (1) and (2)
have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and
 
 
134

--------------------------------------------------------------------------------


 
payable on the Dutch Borrower Loans and then all accrued and unpaid Fees
actually due and payable by any Dutch Borrower to the Administrative Agent, the
Issuing Lenders and the Lenders under any of the Credit Documents; (4) fourth,
to the extent all amounts referred to in preceding clauses (1) through (3),
inclusive, have been paid in full, to pay (on a ratable basis) any and all
unpaid principal of Dutch Borrower Loans and Unpaid Drawings in respect of
Letters of Credit issued for the account of a Dutch Borrower in each case which
are then actually due and payable; (5) fifth, to the extent all amounts referred
to in preceding clauses (1) through (4), inclusive, have been paid in full, to
repay or prepay outstanding Dutch Borrower Swingline Loans and to repay or
prepay all outstanding Dutch Borrower Revolving Loans advanced by the
Administrative Agent on behalf of the Lenders pursuant to Section 2.01(e); (6)
sixth, to the extent all amounts referred to in preceding clauses (1) through
(5), inclusive, have been paid in full, to repay (on a ratable basis) the
outstanding principal of Dutch Borrower Revolving Loans (whether or not then due
and payable, but excluding any outstanding Bankers’ Acceptance Loans where the
underlying B/A Instrument has not matured), provided that, with respect to each
repayment of Dutch Borrower Revolving Loans required by this Section 5.03(k)(6),
so long as no Default or Event of Default then exists and less than all
outstanding Dutch Borrower Revolving Loans would otherwise be required to be
repaid pursuant hereto, the Dutch Borrower Borrowers may designate the Types of
Dutch Borrower Revolving Loans which are to be repaid and, in the case of Euro
Rate Loans which are Dutch Borrower Revolving Loans, the specific Borrowing or
Borrowings pursuant to which such Euro Rate Loans were made; (7) seventh, to the
extent all amounts referred to in preceding clauses (1) through (6), inclusive,
have been paid in full, to cash collateralize (on a ratable basis) all
outstanding Letters of Credit issued for the account of a Dutch Borrower and
Bankers’ Acceptance Loans which are Dutch Borrower Revolving Loans where the
underlying B/A Instrument has not matured (such cash collateral to be held by
the Administrative Agent in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent and applied to
the Obligations of the Dutch Borrowers to the Issuing Lenders and/or Lenders in
respect of any Drawings made under any such Letters of Credit or any Bankers’
Acceptance Loans); (8) eighth, to the extent all amounts referred to in
preceding clauses (1) through (7), inclusive, have been paid in full, to pay (on
a ratable basis) all other outstanding Obligations of any Dutch Borrower then
due and payable to the Administrative Agent, the Co-Collateral Agents, the
Collateral Agent and the Lenders under any of the Credit Documents; and (9)
ninth, to the Dutch Credit Parties.  Each Dutch Credit Party agrees that it will
not cause any proceeds of any Core Dutch Concentration Account to be otherwise
redirected.
 
(l) Each Cash Management Control Agreement relating to a Core U.K. Concentration
Account shall (unless otherwise agreed by the Administrative Agent in its sole
discretion) include provisions that allow, during any Dominion Period, for all
collected amounts held in such Core U.K. Concentration Account from and after
the date requested by the Administrative Agent, to be sent by ACH or wire
transfer or similar electronic transfer no less frequently than once per
Business Day to one or more accounts maintained by the Administrative Agent at
DBNY (or if DBNY is not the Administrative Agent, at the institution designated
by such successor Administrative Agent) or an affiliate thereof (each a “DB U.K.
Account”).  Subject to the terms of the respective Security Document, all
amounts received in a DB U.K. Account shall be applied (and allocated) by the
Administrative Agent on a daily basis in the following order (in each case to
the extent the Administrative Agent has actual knowledge of the amounts owing or
outstanding as described below, and after giving effect to the application of
 
 
135

--------------------------------------------------------------------------------


 
any such amounts (x) otherwise required to be applied pursuant to Section
5.02(b), (c) or (d), or (y) constituting proceeds from any Collateral otherwise
required to be applied pursuant to the terms of the respective Security
Document), subject to the provisions of the immediately succeeding sentence (to
the extent applicable):  (1) first, to the payment (on a ratable basis) of any
outstanding Expenses actually due and payable to the Administrative Agent, the
Co-Collateral Agents and the Collateral Agent under any of the Credit Documents;
(2) second, to the extent all amounts referred to in preceding clause (1) have
been paid in full, to pay (on a ratable basis) all outstanding Expenses actually
due and payable to each Issuing Lender under any of the Credit Documents; (3)
third, to the extent all amounts referred to in preceding clauses (1) and (2)
have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the U.K. Borrower Loans and then all
accrued and unpaid Fees actually due and payable by any U.K. Borrower to the
Administrative Agent, the Issuing Lenders and the Lenders under any of the
Credit Documents; (4) fourth, to the extent all amounts referred to in preceding
clauses (1) through (3), inclusive, have been paid in full, to pay (on a ratable
basis) any and all unpaid principal of U.K. Borrower Loans and Unpaid Drawings
in respect of Letters of Credit issued for the account of a U.K. Borrower in
each case which are then actually due and payable; (5) fifth, to the extent all
amounts referred to in preceding clauses (1) through (4), inclusive, have been
paid in full, to repay or prepay outstanding U.K. Borrower Swingline Loans and
to repay or prepay all outstanding U.K. Borrower Revolving Loans advanced by the
Administrative Agent on behalf of the Lenders pursuant to Section 2.01(e); (6)
sixth, to the extent all amounts referred to in preceding clauses (1) through
(5), inclusive, have been paid in full, to repay (on a ratable basis) the
outstanding principal of U.K. Borrower Revolving Loans (whether or not then due
and payable, but excluding any outstanding Bankers’ Acceptance Loans where the
underlying B/A Instrument has not matured), provided that, with respect to each
repayment of U.K. Borrower Revolving Loans required by this Section 5.03(l)(6),
so long as no Default or Event of Default then exists and less than all
outstanding U.K. Borrower Revolving Loans would otherwise be required to be
repaid pursuant hereto, the U.K. Borrower Borrowers may designate the Types of
U.K. Borrower Revolving Loans which are to be repaid and, in the case of Euro
Rate Loans which are U.K. Borrower Revolving Loans, the specific Borrowing or
Borrowings pursuant to which such Euro Rate Loans were made; (7) seventh, to the
extent all amounts referred to in preceding clauses (1) through (6), inclusive,
have been paid in full, to cash collateralize (on a ratable basis) all
outstanding Letters of Credit issued for the account of a U.K. Borrower and
Bankers’ Acceptance Loans which are U.K. Borrower Revolving Loans where the
underlying B/A Instrument has not matured (such cash collateral to be held by
the Administrative Agent in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent and applied to
the Obligations of the U.K. Borrowers to the Issuing Lenders and/or Lenders in
respect of any Drawings made under any such Letters of Credit or any Bankers’
Acceptance Loans); (8) eighth, to the extent all amounts referred to in
preceding clauses (1) through (7), inclusive, have been paid in full, to pay (on
a ratable basis) all other outstanding Obligations of any U.K. Borrower then due
and payable to the Administrative Agent, the Co-Collateral Agents, the
Collateral Agent and the Lenders under any of the Credit Documents; and (9)
ninth, to the U.K. Credit Parties.  Each U.K. Credit Party agrees that it will
not cause any proceeds of any Core U.K. Concentration Account to be otherwise
redirected.
 
(m) Without limiting the provisions set forth in Section 13.15, the
Administrative Agent shall maintain accounts on its books in the name of each
Borrower (collectively, the “Credit Account”) in which each Borrower will be
charged with all loans and
 
 
136

--------------------------------------------------------------------------------


 
advances made by the Lenders to the respective Borrower for the respective
Borrower’s account, including the Loans, the Letter of Credit Outstandings, and
the Fees, Expenses and any other Obligations relating thereto.  Each Borrower
will be credited, in accordance with this Section 5.03, with all amounts
received by the Lenders from such Borrower or from others for its account,
including, as set forth above, all amounts received by the Administrative Agent
and applied to the Obligations.  In no event shall prior recourse to any
Accounts or other Collateral be a prerequisite to the Administrative Agent’s
right to demand payment of any Obligation upon its maturity.  Further, the
Administrative Agent shall have no obligation whatsoever to perform in any
respect any of the Borrowers’ or other Credit Parties’ contracts or obligations
relating to the Accounts.
 
5.04. Net Payments.  (a) (i)  All payments made by the Borrowers and the other
Credit Parties hereunder and under any other Credit Document will be made
without setoff, counterclaim or other defense.
 
(ii)           Except as provided in Section 5.04(b), all such payments will be
made free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, except as provided in the second succeeding sentence, any net
income, net profits, franchise, branch profits or similar tax, including any
penalties, interest or similar items relating thereto, imposed on a Lender
pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”).  If any Taxes are so levied or imposed,
the respective Borrower (and any other Credit Party making the respective
payment or which has guaranteed the obligations of the relevant Borrower) agrees
to pay the full amount of such Taxes, and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement or under
any other Credit Document, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such other
Credit Documents.   If, pursuant to the preceding sentence, any additional
amounts are payable in respect of Taxes, the respective Borrower (and any other
Credit Party making the respective payment or which has guaranteed the
obligations of the relevant Borrower) agrees to reimburse each  affected Lender,
upon the written request of such Lender, for any taxes imposed on such Lender as
a result of the payment of such additional amounts and which are measured by the
net income or net profits of such Lender pursuant to the laws of the
jurisdiction in which such Lender is organized or in which the principal office
or applicable lending office of such Lender is located or under the laws of any
political subdivision or taxing authority of any such jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located and for any withholding of taxes as such Lender
shall determine in good faith are payable by, or withheld from, such Lender, in
respect of such amounts so paid to or on behalf of such Lender pursuant to the
preceding sentence and in respect of any amounts paid to or on behalf of such
Lender pursuant to this sentence.  The respective Borrower (or other Credit
Party) will furnish to the Administrative Agent within 45 days after the date
the payment of any Taxes is due pursuant to applicable law certified copies of
tax receipts evidencing such payment by such Borrower (or other Credit
 
 
137

--------------------------------------------------------------------------------


 
Party) or other evidence of such payment reasonably acceptable to the
Administrative Agent.  Subject to Section 14.07, the U.S. Borrowers (jointly and
severally), the Australian Borrowers (jointly and severally), the Canadian
Borrowers (jointly and severally), the Dutch Borrowers (jointly and severally)
or the U.K. Borrowers (jointly and severally), as applicable, agree (and the
applicable Subsidiary Guarantors agree) to indemnify and hold harmless each
Lender, and reimburse such Lender upon its written request, for the amount of
any Taxes so levied or imposed and paid by such Lender.
 
(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes agrees to
deliver to Holdings and the Administrative Agent on or prior to the Effective
Date (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) (or successor forms) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments to be made by the U.S. Borrowers under
this Agreement and under any Note, or (ii) if the Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code and cannot deliver either
Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to a complete
exemption under an income tax treaty) pursuant to clause (i) above, (x) a
certificate substantially in the form of Exhibit O (any such certificate, a
“Section 5.04(b)(ii) Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (with respect to the
portfolio interest exemption) (or successor form) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made by the U.S.
Borrowers under this Agreement and under any Note.  In addition, each Lender
agrees that from time to time after the Effective Date, when a lapse in time or
change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, such Lender will deliver to Holdings and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to the benefits
of any income tax treaty), or Form W-8BEN (with respect to the portfolio
interest exemption) and a Section 5.04(b)(ii) Certificate, as the case may be,
and such other forms as may be required in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in United
States withholding tax with respect to payments by the U.S. Borrowers under this
Agreement and any Note, or such Lender shall immediately notify Holdings and the
Administrative Agent of its inability to deliver any such Form or Certificate,
in which case such Lender shall not be required to deliver any such Form or
Certificate pursuant to this Section 5.04(b).  Notwithstanding anything to the
contrary contained in Section 5.04(a)(ii), but subject to Section 13.04(b) and
the immediately succeeding sentence, (x) each U.S. Borrower shall be entitled,
to the extent it is required to do so by law, to deduct or withhold income or
similar taxes imposed by the United States (or any political subdivision or
taxing authority thereof or therein) from interest, Fees or other amounts
payable hereunder for the account of any Lender which is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for U.S.
Federal income tax purposes to the extent that such Lender has not provided to
Holdings U.S. Internal Revenue Service Forms that establish a complete exemption
from such deduction or withholding and (y) each U.S. Borrower shall not be
obligated pursuant to Section 5.04(a) to gross-up payments to be made to a
Lender in respect of income or similar taxes imposed by the United States if (I)
such Lender has not provided to Holdings the Internal Revenue Service Forms
required to be provided to Holdings pursuant to this Section
 
 
138

--------------------------------------------------------------------------------


 
5.04(b) or (II) in the case of a payment, other than interest, to a Lender
described in clause (ii) above, to the extent that such forms do not establish a
complete exemption from withholding of such taxes.  Notwithstanding anything to
the contrary contained in the preceding sentence or elsewhere in this Section
5.04 and except as set forth in Section 13.04(b) and subject to Section 14.07,
the U.S. Borrowers (jointly and severally), the Australian Borrowers (jointly
and severally), the Canadian Borrowers (jointly and severally), the Dutch
Borrowers (jointly and severally) or the U.K. Borrowers (jointly and severally),
as applicable, agree (and the applicable Subsidiary Guarantors agree) to pay any
additional amounts and to indemnify each Lender in the manner set forth in
Section 5.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
after the Effective Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of income or similar taxes.
 
(c) Each Lender agrees to use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish to the relevant
Foreign Borrower any information, in each case, as reasonably requested by such
Foreign Borrower that may be necessary to establish any available exemption
from, or reduction in the amount of, any Taxes; provided, however, that nothing
in this Section 5.04(c) shall require a Lender to disclose any confidential
information (including, without limitation, its tax returns or its
calculations).
 
(d) If any Borrower or Credit Party pays any amount under this Section 5.04 to a
Lender or any other Person and such Lender determines in its sole discretion
that it (or any of its Affiliates) has actu­ally received or realized in
connection therewith any refund or any reduction of its Tax liabilities (a “Tax
Benefit”), such Lender shall pay to such Borrower an amount that the Lender
shall, in its sole discretion, determine is equal to the net benefit, after tax,
which was obtained by the Lender (or its Affiliates) as a consequence of such
Tax Benefit; provided, however, that (i) any Lender may determine, in its sole
discretion consistent with the policies of such Lender, whether to seek a Tax
Benefit; (ii) any Taxes that are imposed on a Lender as a result of a
disallowance or reduction of any Tax Benefit with respect to which such Lender
has made a payment to the Borrower pursuant to this Section 5.04(d) shall be
treated as a Tax for which the Borrower is obligated to indemnify such Lender
pursuant to this Section 5.04 without any exclusions or defenses; (iii) nothing
in this Section 5.04(d) shall require the Lender to disclose any confidential
information to the Borrower  (including, without limitation, its tax returns);
and (iv) no Lender shall be required to pay any amounts pursuant to this Section
5.04(d) at any time which a Default or Event of Default exists.
 
(e) VAT:
 
(i) All amounts set out, or expressed in a Credit Document to be payable by any
Borrower or other Credit Party to a Lender or Agent which (in whole or in part)
constitute the consideration for a supply or supplies for VAT purposes shall be
deemed to be exclusive of any VAT which is chargeable on such supply or
supplies, and accordingly, if VAT is or becomes chargeable on any supply made by
any Lender or Agent to any Borrower or other Credit Party under a Credit
Document, that Borrower or other Credit Party shall pay to the Lender or Agent
(in addition to and at the same time as
 
 
139

--------------------------------------------------------------------------------


 
paying any other consideration for such supply) an amount equal to the amount of
such VAT (and such Lender or Agent shall promptly provide an appropriate VAT
invoice to such Borrower or other Credit Party).
 
(ii) Where a Credit Document requires any Borrower or other Credit Party to
reimburse or indemnify a Lender or Agent for any cost or expense, the Borrower
or other Credit Party shall reimburse or indemnify (as the case may be) such
Lender or Agent for the full amount of such cost or expense, including such part
thereof as represents VAT, save to the extent that such Lender or Agent
reasonably determines that it is entitled to credit or repayment in respect of
such VAT from the relevant tax authority.
 
(iii) Any reference in this Section 5.04(e) to any Borrower or other Credit
Party shall, at any time when such Borrower or other Credit Party is treated as
a member of a group for VAT purposes, include (where appropriate and unless the
context otherwise requires) a reference to the representative member of such
group at such time (the term “representative member” to have the same meaning as
in the Value Added Tax Act 1994 as amended).
 
5.05. GST.           (a) (Definitions)    In this Clause 5.05:
 
(i) the expressions “Consideration”, “GST”, “Input Tax Credit”, “Recipient”,
“Supply”, “Tax Invoice” and “Taxable Supply” have the meanings given to those
expressions in the A New Tax System (Goods and Services Tax) Act 1999 as amended
(“GST Act”); and
 
(ii) “Supplier” means any party treated by the GST Act as making a Supply under
this agreement.
 
(b) Consideration is GST exclusive.  Unless otherwise expressly stated , all
prices or other sums payable or Consideration to be provided under or in
accordance with this agreement are exclusive of GST.
 
(c) Payment of GST:
 
(i) If GST is imposed on any Supply made under or in accordance with this
agreement, the Recipient of the Taxable Supply must pay to the Supplier an
additional amount equal to the GST payable on or for the Taxable Supply, subject
to the Recipient receiving a valid Tax Invoice in respect of the Supply at or
before the time of payment.
 
(ii) Payment of the additional amount must be made at the same time and in the
same way as payment for the Taxable Supply is required to be made in accordance
with this agreement.
 
(d) Reimbursement of expenses  If this agreement requires a party (the “First
Party”) to pay for, reimburse, set off or contribute to any expense, loss or
outgoing (“Reimbursable Expense”) suffered or incurred by the other party (the
“Other Party”), the amount required to be paid, reimbursed, set off or
contributed by the First Party will be the sum of (i) the amount of the
Reimbursable Expense net of Input Tax Credits (if any) to which the
 
 
140

--------------------------------------------------------------------------------


 
Other Party is entitled in respect of the Reimbursable Expense (“Net Amount”);
and (ii) if the Other Party's recovery from the First Party is a Taxable Supply,
any GST payable in respect of that Supply, such that after the Other Party meets
the GST liability, it retains the Net Amount.
 
5.06. Public offer.  (a) (Public offer requirements)  Each Lead Arranger
represents and warrants that:
 
(i) it will issue debentures as a result of negotiations being initiated
publically in an electronic form that is used by financial markets for dealing
in debentures for the issue of the debentures to be issued under this agreement;
or
 
(ii) as dealer, manager, or underwriter, in relation to the issue of debentures,
will offer the debentures for sale within 30 days after the date of this
agreement in a way consistent with 5.06(a)(i).
 
(b) (Australian Borrowers’ representations and undertakings) Each Australian
Borrower represents and warrants that it does not know, or have reasonable
grounds to suspect, that an Associate of any Australian Borrower has acquired or
will acquire a debenture or an interest in a debenture to be issued under this
agreement.
 
(c) (Lenders’ representations and warranties) Each Lender that became a Lender
as a result of an offer under Clause 5.06(a) represents and warrants that:
 
(i) an offer to acquire debentures was made to it by the Lead Arrangers under
clause 5.06(a); and
 
(ii) except as disclosed to the Australian Borrowers and the Lead Arrangers, it
is not, so far as its relevant officers involved in the transaction on a day to
day basis are actually aware, an Associate of the Australian Borrowers.
 
SECTION 6. Conditions Precedent to the Effective Date and to Credit Events on
the Effective Date.  The occurrence of the Effective Date and the obligation of
each Lender to make Loans, and the obligation of each Issuing Lender to issue
Letters of Credit, on the Effective Date, are subject at the time of the
Effective Date and of the making of such Loans or the issuance of such Letters
of Credit to the satisfaction of the following conditions:
 
6.01. Effective Date; Notes.  On or prior to the Effective Date, (i) this
Agreement shall have been executed and delivered as provided in Section 13.10
and (ii) there shall have been delivered to the Administrative Agent for the
account of each of the Lenders that has requested same the appropriate Revolving
Notes executed by the appropriate Borrowers and if requested by the Swingline
Lender, the appropriate Swingline Note executed by the appropriate Borrowers, in
each case, in the amount, maturity and as otherwise provided herein.
 
6.02. Officer’s Certificate.  On the Effective Date, the Administrative Agent
shall have received a certificate, in the form of Exhibit E-1, dated the
Effective Date and signed on behalf of Holdings by the Chairman of the Board,
the Chief Executive Officer, the President or any Vice President of Holdings,
certifying on behalf of Holdings that all of the conditions in Sections 6.05
through 6.09, inclusive, and 7.01 have been satisfied on such date.
 
 
141

--------------------------------------------------------------------------------


 
6.03. Opinions of Counsel.  On the Effective Date, the Administrative Agent
shall have received (i) from Vedder Price P.C., special New York counsel to the
Credit Parties, an opinion in form and substance reasonably satisfactory to the
Administrative Agent addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Effective Date covering the matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request, (ii) from Borden Ladner Gervais LLP, special Canadian
counsel to the Credit Parties, an opinion in form and substance reasonably
satisfactory to the Administrative Agent addressed to the Administrative Agent,
the Collateral Agent and each of the Lenders and dated the Effective Date
covering the matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request, (iii) from White & Case LLP,
special England and Wales counsel to the Administrative Agent, an opinion in
form and substance reasonably satisfactory to the Administrative Agent addressed
to the Administrative Agent, the Collateral Agent and each of the Lenders and
dated the Effective Date covering the matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request, (iv)
from Middletons, special Australian counsel to the Administrative Agent, an
opinion in form and substance reasonably satisfactory to the Administrative
Agent addressed to the Administrative Agent, the Collateral Agent and each of
the Lenders and dated the Effective Date covering the matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request, (v) from NautaDutilh N.V., special Dutch counsel to the Administrative
Agent, an opinion in form and substance reasonably satisfactory to the
Administrative Agent addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Effective Date covering the matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request and (vi) without duplication, from such local counsel,
reasonably acceptable to the Administrative Agent, in (x) each jurisdiction
(including foreign jurisdictions) where any Mortgaged Property is located, and
(y) each jurisdiction where a Credit Party is “located” for purposes of Section
9-307 of the UCC and/or organized, in each case, an opinion in form and
substance reasonably satisfactory to the Administrative Agent addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Effective Date covering such matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request including but not
limited to the enforceability of each Mortgage and each other Security Document,
as applicable.
 
6.04. Company Documents; Proceedings; etc.  (a)  On the Effective Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Effective Date, signed by the Chairman of the Board, the Chief
Executive Officer, the President, any Director or any Vice President of such
Credit Party, and attested to by the Secretary or any Assistant Secretary of
such Credit Party (or in the case of the Australian Credit Parties, any two
directors or a director and a secretary), in the form of Exhibit E-2 with
appropriate insertions, together with copies of the latest certificate or
articles of incorporation and by-laws (or other equivalent organizational
documents), as applicable, of such Credit Party and the resolutions of such
Credit Party or in the case of the Australian Credit Parties, certified extracts
of the minutes of a meeting of the Board of Directors, referred to in such
certificate and incumbency certificates of such Credit Party, and each of the
foregoing shall be in form and substance reasonably acceptable to the
Administrative Agent.
 
(b) On the Effective Date, all Business and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement
 
 
142

--------------------------------------------------------------------------------


 
and the other Documents shall be reasonably satisfactory in form and substance
to the Administrative Agent, and the Administrative Agent shall have received
all information and copies of all documents and papers, including records of
Business proceedings, governmental approvals, good standing certificates and
bring-down telegrams or facsimiles, bankruptcy searches and copies of share
registers, if any, which the Administrative Agent reasonably may have requested
in connection therewith, such documents and papers where appropriate to be
certified by proper Authorized Officers or Governmental Authorities.
 
6.05. Employee Benefit Plans; Shareholders’ Agreements; Employment Agreements;
Collective Bargaining Agreements; Tax Sharing Agreements; Existing Indebtedness
Agreements.  On or prior to the Effective Date, there shall have been delivered
to the Administrative Agent true and correct copies of the following documents,
certified as such by an Authorized Officer of Holdings:
 
(i) (a) all material Plans (and for each such Plan that is required to file an
annual report on Internal Revenue Service Form 5500-series, a copy of the most
recent such report (including, to the extent required, the related financial and
actuarial statements and opinions and other supporting statements,
certifications, schedules and information), and for each such Plan that is a
“single-employer plan” as defined in Section 4001(a)(15) of ERISA, the most
recently prepared actuarial valuation therefor) and any other material “employee
benefit plans” as defined in Section 3(3) of ERISA, and any other material
agreements, plans or arrangements, with or for the benefit of current or former
employees of Holdings or any of its Subsidiaries or any ERISA Affiliate
(provided that the foregoing shall apply in the case of any Multiemployer Plan
only to the extent that any document described herein is in the possession of
Holdings or any of its Subsidiaries or any ERISA Affiliate or is reasonably
available thereto from the sponsor or trustee of any such plan), (b) all
Canadian Pension Plans (collectively, the “Employee Benefit Plans”) and (c) in
each case, the most recent actuarial valuation therefor;
 
(ii) except to the extent filed in any Holdings’ Public Filings, all agreements
entered into by Holdings or any of its Subsidiaries governing the terms and
relative rights of its equity interests and any agreements entered into by its
shareholders relating to any such entity with respect to its equity interests,
including any unanimous shareholder agreement relating to it (collectively, the
“Shareholders’ Agreements”);
 
(iii) except to the extent filed in any Holdings’ Public Filings, all material
employment agreements entered into by Holdings or any of its Subsidiaries
(collectively, the “Employment Agreements”);
 
(iv) all collective bargaining agreements or similar agreements with any type of
employees’ representative applying or relating to any employee of Holdings or
any of any of its Subsidiaries (collectively, the “Collective Bargaining
Agreements”);
 
(v) all tax sharing, tax allocation and other similar agreements entered into by
Holdings or any of its Subsidiaries (collectively, the “Tax Sharing
Agreements”); and
 
 
143

--------------------------------------------------------------------------------


 
(vi) all agreements evidencing or relating to Indebtedness of Holdings or any of
its Subsidiaries which is to remain outstanding after giving effect to the
Transaction (the “Existing Indebtedness Agreements”); provided that Borrowers
shall only be required to deliver such agreements evidencing or relating to such
Indebtedness having a principal amount in excess of $5,000,000;
 
all of which Employee Benefit Plans, Shareholders’ Agreements, Employment
Agreements, Collective Bargaining Agreements, Tax Sharing Agreements and
Existing Indebtedness Agreements shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall be in full force and effect
on the Effective Date.
 
6.06. Consummation of Financing Transactions; etc.  (a)  On or prior to the
Effective Date, (i) Holdings shall have received cash proceeds of $460,000,000
(calculated before underwriting and original issue discounts and commissions)
from the issuance by it of a like principal amount of Senior Secured Notes and
(ii) Holdings shall have utilized (and caused its Subsidiaries to utilize) the
full amount of the cash proceeds received by it (other than any cash proceeds
that shall be utilized by Holdings to make any payment or prepayment on, or
redemption or acquisition for value of, any Existing Senior Subordinated Notes
in accordance with Section 10.08(y)(i)) as provided in preceding clause (i) to
make payments owing in connection with the Transaction prior to the utilization
by Holdings of any proceeds of Loans for such purpose.
 
(b) On the Effective Date, the issuance of the Senior Secured Notes shall have
been consummated in accordance with the terms and conditions of the applicable
Documents therefor and all applicable law.  On the Effective Date, (x) the
Administrative Agent shall have received true and correct copies of all Existing
Senior Subordinated Notes Documents and all Senior Secured Notes Documents, in
each case certified as such by an Authorized Officer of Holdings, (y) all such
Documents and all terms and conditions thereof (including, without limitation,
(I) in the case of the all Existing Senior Subordinated Notes Documents,
covenants, defaults and remedies, and (II) in the case of the all Senior Secured
Notes Documents, amortization, maturities, interest rates, covenants, defaults,
remedies, guaranties and guarantors) shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders and (z) all
such Documents shall be in full force and effect.  All conditions precedent to
the consummation of the issuance of the Senior Secured Notes, as set forth in
the relevant Documents therefor, shall have been satisfied, and not waived
unless consented to by the Administrative Agent and the Required Lenders, to the
reasonable satisfaction of the Administrative Agent and the Required Lenders.
 
6.07. Consummation of the Refinancing.  (a)  On or prior to the Effective Date
and concurrently with the incurrence of Loans and the use of such Loans to
finance the Refinancing on such date, all Indebtedness of Holdings and its
Subsidiaries under the Existing Credit Agreement, the Existing Cross Currency
Swap and the Existing Securitization Facilities shall have been repaid in full,
together with all fees and other amounts owing thereon, all commitments under
the Existing Credit Agreement, the Existing Cross Currency Swap and the Existing
Securitization Facilities shall have been terminated and all letters of credit
issued pursuant to the Existing Credit Agreement shall have been terminated or
incorporated herein as Existing Letters of Credit (or arrangements reasonably
satisfactory to the Administrative Agent
 
 
144

--------------------------------------------------------------------------------


 
made with respect thereto) and the Administrative Agent shall have received such
pay-off letters or other evidence that the Refinancing has occurred as the
Administrative Agent may have reasonably requested.
 
(b)           On the Effective Date and concurrently with the incurrence of
Loans on such date, all security interests in respect of, and Liens securing,
the Indebtedness under the Existing Credit Agreement created pursuant to the
security documentation relating to the Existing Credit Agreement shall have been
terminated and released, and the Administrative Agent shall have received all
such releases as may have been requested by the Administrative Agent, which
releases shall be in form and substance satisfactory to the Administrative
Agent.  Without limiting the foregoing, there shall have been delivered to the
Administrative Agent (x) proper termination statements (Form UCC-3 or the
appropriate equivalent) for filing under the UCC or equivalent statute or
regulation of each jurisdiction where a financing statement or application for
registration (Form UCC-1 or the appropriate equivalent) was filed with respect
to Holdings or any of its Subsidiaries in connection with the security interests
created with respect to the Existing Credit Agreement, the Existing Cross
Currency Swap or any Existing Securitization Facility, (y) terminations or
reassignments of any security interest in, or Lien on, any patents, trademarks,
copyrights, or similar interests of  Holdings or any of its Subsidiaries on
which filings have been made and (z) terminations of all mortgages, leasehold
mortgages, hypothecations and deeds of trust created with respect to property of
Holdings or any of its Subsidiaries, in each case, to secure the obligations
under the Existing Credit Agreement, the Existing Cross Currency Swap or any
Existing Securitization Facility, all of which shall be in form and substance
reasonably satisfactory to the Administrative Agent.
 
(c)           On the Effective Date and after giving effect to the consummation
of the Transaction, Holdings and its Subsidiaries shall have no outstanding
Preferred Equity or Indebtedness, except for (i) Indebtedness pursuant to or in
respect of (A) the Credit Documents, (B) the Senior Secured Notes and (C) the
Existing Senior Subordinated Notes in an aggregate outstanding principal amount
not to exceed $301,000,000, (ii) certain other indebtedness existing on the
Effective Date as listed on Schedule 8.20 (with the Indebtedness described in
sub-clause (i)(C) and this sub-clause (ii) being herein called the “Existing
Indebtedness”) and (iii) certain other indebtedness existing on the Effective
Date (other than Existing Indebtedness) in an aggregate outstanding principal
amount not to exceed $7,000,000.  On and as of the Effective Date, all of the
Existing Indebtedness shall remain outstanding after giving effect to the
Transaction without any breach, required repayment, required offer to purchase,
default, event of default or termination rights existing thereunder or arising
as a result of the Transaction.
 
(d)           The Administrative Agent shall have received an Officer’s
Certificate (as defined in the Existing Senior Subordinated Notes Indenture)
certifying that the Incurrence (as defined in the Existing Senior Subordinated
Notes Indenture) of Indebtedness under this Agreement on the Effective Date does
not violate the Existing Senior Subordinated Notes Indenture; provided that for
the purposes of such certification 100% of the Total Commitment shall be deemed
to have been borrowed on the Effective Date.
 
(e)           The Administrative Agent shall have received evidence in form,
scope and substance reasonably satisfactory to it that the matters set forth in
this Section 6.07 have been satisfied on the Effective Date.
 
 
145

--------------------------------------------------------------------------------


 
6.08. Adverse Change, Approvals.  (a)  Since December 31, 2008, nothing shall
have occurred (and neither the Administrative Agent nor any Lender shall have
become aware of any facts or conditions not previously known) which the
Administrative Agent or the Required Lenders shall determine has had, or could
reasonably be expected to have a Material Adverse Effect.
 
(b) On or prior to the Effective Date, all necessary governmental (domestic and
foreign) and material third party approvals and/or consents in connection with
the Transaction, the other transactions contemplated hereby and the granting of
Liens under the Credit Documents shall have been obtained and remain in effect,
and all applicable waiting periods with respect thereto shall have expired
without any action being taken by any competent authority which restrains,
prevents or imposes materially adverse conditions upon the consummation of the
Transaction or the other transactions contemplated by the Documents or otherwise
referred to herein or therein.  On the Effective Date, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon the Transaction or the other
transactions contemplated by the Documents or otherwise referred to herein or
therein.
 
6.09. Litigation.  On the Effective Date, there shall be no actions, suits,
claims, demands, investigations, inspections, audits, charges or proceedings
pending or threatened (i) with respect to the Transaction, this Agreement or any
other Document, or (ii) which the Administrative Agent or the Required Lenders
shall determine has had, or could reasonably be expected to have, a Material
Adverse Effect.
 
6.10. Collateral and Guaranty Requirements.  Except to the extent provided in
Schedule 6.10, (i) the Collateral and Guaranty Requirements shall have been
satisfied and evidence reasonably satisfactory to the Administrative Agent that
the Liens indicated by the results of a search of each system that is, or is
similar to, the UCC that filings made with respect to the Credit Parties in the
jurisdictions contemplated by the applicable Perfection Certificate and copies
of the financing statements (or similar documents) disclosed by such search (in
each case to the extent such searches and copies are made available to such
Credit Party) are Permitted Liens or shall have been terminated and released or
provisions satisfactory to the Administrative Agent for such termination and
release shall have been made and (ii) the Administrative Agent shall have
received from each Credit Party the relevant completed Perfection Certificates
(together with all attachments contemplated thereby) dated the Effective Date,
in each case, signed by, in the case of Holdings and each Credit Party, an
Authorized Officer of such Credit Party or other Authorized Officer familiar
with the applicable subject matter of such Credit Party.
 
6.11. Financial Statements; Pro Forma Balance Sheet; Projections.  On or prior
to the Effective Date, the Administrative Agent shall have received true and
correct copies of the historical financial statements, the pro forma financial
statements and the Projections referred to in Sections 8.05(a) and (c), which
historical financial statements, pro forma financial statements and Projections
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders.
 
 
146

--------------------------------------------------------------------------------


 
6.12. Solvency Certificate; Insurance Certificates, etc.  On the Effective Date,
the Administrative Agent shall have received:
 
(i) a solvency certificate from the chief financial officer of Holdings in the
form of Exhibit H hereto;
 
(ii) certificates of insurance complying with the requirements of Section 9.03
for the business and properties of Holdings and its Subsidiaries, in form and
substance reasonably satisfactory to the Administrative Agent and naming the
Collateral Agent as an additional insured and/or as loss payee, and stating that
such insurance shall not be canceled or materially revised without at least 30
days’ prior written notice by the insurer to the Collateral Agent; and
 
(iii) if requested by the Administrative Agent, environmental and hazardous
substance analyses with respect to the Real Property of Holdings and its
Subsidiaries in scope, form and substance reasonably acceptable to the
Administrative Agent and the Required Lenders, together with a satisfactory
reliance letter addressed to the Administrative Agent and the Lenders.
 
6.13. Initial Borrowing Base Certificates; etc.  (i)  On the Effective Date, the
Administrative Agent and the Co-Collateral Agents shall have received each of
the initial Borrowing Base Certificates meeting the requirements of Section
9.01(j).
 
(ii) On the Effective Date and after giving effect to the incurrence of Loans,
the issuance of Letters of Credit and occurrence of all other transactions
occurring on such date, Excess Availability shall be at least $85,000,000.
 
6.14. Patriot Act.  Prior to the fifth Business Day preceding the Effective
Date, the Lenders shall have received from the Credit Parties, to the extent
requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.
 
6.15. Fees, etc.  On the Effective Date, the Borrowers shall have paid to the
Agents (and their relevant affiliates) and each Lender all costs, duties, fees
and expenses (including, without limitation, legal fees and expenses) and other
compensation contemplated hereby or separately agreed in writing payable to the
Agents (and/or their relevant affiliates) or such Lender to the extent then
invoiced.
 
In determining the satisfaction of the conditions specified in this Section 6,
(x) to the extent any item is required to be satisfactory to any Lender, such
item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Effective Date
that the respective item or matter does not meet its satisfaction and (y) in
determining whether any Lender is aware of any fact, condition or event that has
occurred and which would reasonably be expected to have a Material Adverse
Effect or a material adverse effect of the type described in Section 6.08, each
Lender which has not notified the Administrative Agent in writing prior to the
occurrence of the Effective Date of such fact, condition or event shall be
deemed not to be aware of any such fact, condition or event on the Effective
Date.  Upon the Administrative Agent’s good faith determination that the
 
 
147

--------------------------------------------------------------------------------


 
conditions specified in this Section 6 have been met (after giving effect to the
preceding sentence), then the Effective Date shall be deemed to have occurred,
regardless of any subsequent determination that one or more of the conditions
thereto had not been met (although the occurrence of the Effective Date shall
not release Holdings or any other Borrower from any liability for failure to
satisfy one or more of the applicable conditions contained in this Section 6).
 
SECTION 7. Conditions Precedent to All Credit Events.
 
The obligation of each Lender to make Loans (including Loans made on the
Effective Date), and the obligation of each Issuing Lender to issue Letters of
Credit (including Letters of Credit issued on the Effective Date), is subject,
at the time of the Effective Date and at the time of each such Credit Event
(except as hereinafter indicated), to the satisfaction of the following
conditions:
 
7.01. No Default; Representations and Warranties.  At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that (x) any representation or warranty which by its terms is made as
of a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such date).
 
7.02. Notice of Borrowing; Letter of Credit Request.  (a)  Prior to the making
of each Loan (other than a Swingline Loan or a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a).  Prior to the making of
each Swingline Loan, the Swingline Lender shall have received the notice
referred to in Section 2.03(b)(i).
 
(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 3.03(a).
 
7.03. Borrowing Base Limitations.  Notwithstanding anything to the contrary set
forth herein (but subject to Section 2.01(e)), it shall be a condition precedent
to each Credit Event that after giving effect thereto (and the use of the
proceeds thereof):
 
(i) the Aggregate U.S. Exposure would not exceed the U.S. Borrowing Base at such
time;
 
(ii) the Aggregate Australian Exposure would not exceed the lesser of (x) the
Australian Borrowing Base at such time and (y) $54,000,000;
 
(iii) the Aggregate Canadian Exposure would not exceed the lesser of (x) the
Canadian Borrowing Base at such time and (y) $22,000,000;
 
 
148

--------------------------------------------------------------------------------


 
 
(iv) the Aggregate Dutch Exposure would not exceed the lesser of (x) the Dutch
Borrowing Base at such time and (y) $22,000,000;
 
(v) the Aggregate U.K. Exposure would not exceed the lesser of (x) the U.K.
Borrowing Base at such time and (y) $35,000,000; and
 
(vi) the Aggregate Exposure at such time would not exceed the Total Borrowing
Base at such time.
 
7.04. Limitation on Cash on Hand.  At the time of the making of each Revolving
Loan and/or Swingline Loan (but not the issuance of any Letters of Credit), the
aggregate amount of Unrestricted cash and Cash Equivalents owned or held by
Holdings and its Subsidiaries (determined after giving pro forma effect to the
making of each such Revolving Loan and/or Swingline Loan and the application of
proceeds therefrom and from any other Unrestricted cash and Cash Equivalents on
hand (to the extent such proceeds and/or other Unrestricted cash and Cash
Equivalents are actually utilized by the respective Borrower and/or any other
Subsidiary of Holdings on the date of the incurrence of the respective Revolving
Loan and/or Swingline Loan for a permitted purpose under this Agreement other
than an investment in Cash Equivalents)) shall not exceed $50,000,000 (for
purposes of Unrestricted cash and Cash Equivalents denominated in a currency
other than U.S. Dollars, taking the U.S. Dollar Equivalent of such Unrestricted
cash and Cash Equivalents as determined on the date of the incurrence of the
respective Revolving Loan and/or Swingline Loan).
 
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by Holdings and the other Borrowers to the
Administrative Agent and each of the Lenders that all the conditions specified
in Section 6 (with respect to Credit Events on the Effective Date) and in this
Section 7 (with respect to Credit Events on or after the Effective Date) and
applicable to such Credit Event are satisfied as of that time.  All of the
Notes, certificates, legal opinions and other documents and papers referred to
in Section 6 and in this Section 7, unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders.
 
SECTION 8. Representations, Warranties and Agreements.  In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, each of Holdings and
the other Borrowers makes the following representations, warranties and
agreements, in each case after giving effect to the Transaction, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans and the issuance of the Letters of Credit, with the
occurrence of the Effective Date and each Credit Event on or after the Effective
Date being deemed to constitute a representation and warranty that the matters
specified in this Section 8 are true and correct in all material respects on and
as of the Effective Date and on the date of each such other Credit Event (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).
 
 
149

--------------------------------------------------------------------------------


 
8.01. Company Status.  Each of Holdings and each of its Subsidiaries (i) is a
duly organized and validly existing Business in good standing (or its
equivalent, to the extent that such concept is applicable in the respective
jurisdiction) under the laws of the jurisdiction of its incorporation or
organization, (ii) has the Business power and authority to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage and (iii) is duly qualified and is authorized to do business
and is in good standing or its equivalent in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except in the case of this clause (iii) for
failures to be so qualified or authorized or to be in good standing which,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
8.02. Power and Authority.  Each Credit Party has the Business power and
authority to execute, deliver and perform the terms and provisions of each of
the Documents to which it is party and has taken all necessary Business action
to authorize the execution, delivery and performance by it of each of such
Documents.  Each Credit Party has duly executed and delivered each of the
Documents to which it is party, and each of such Documents constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
 
8.03. No Violation.  Neither the execution, delivery or performance by any
Credit Party of the Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any U.S.,
Canadian, Australian, Netherlands, England and Wales or any other law, statute,
rule or regulation or any order, writ, injunction or decree of any court or
Governmental Authority, (ii) will conflict with or result in a default under any
indenture or other material agreement or material instrument binding upon
Holdings or any of its Subsidiaries or any of their respective assets, or give
rise to a right thereunder to require any payment to be made by Holdings or any
of its Subsidiaries or give rise to a right of, or result in, termination,
cancellation or acceleration of any material obligation thereunder, (iii) will
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents and the Senior Secured Notes Security Documents) upon
any of the property or assets of any Credit Party or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Subsidiaries is
a party or by which it or any its property or assets is bound or to which it may
be subject (including, without limitation, the Existing Senior Subordinated
Notes Indenture and the Senior Secured Notes Indenture), or (iv) will violate
any provision of the certificate or articles of incorporation, articles of
association, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of their Subsidiaries.
 
8.04. Approvals.  No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Effective Date and
which remain in full force and effect on the Effective Date and (y) filings
which are necessary to perfect the security interests created
 
 
150

--------------------------------------------------------------------------------


 
under the Security Documents), or exemption by, any Governmental Authority is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, (i) the execution, delivery and performance of any
Document or (ii) the legality, validity, binding effect or enforceability of any
such Document.
 
8.05. Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections.  (a)  The audited consolidated balance sheet of Holdings and its
Subsidiaries as at the last day of full fiscal years ended December 31, 2006,
December 31, 2007 and December 31, 2008 and the related consolidated statements
of income and cash flows and changes in stockholders’ equity of Holdings and its
Subsidiaries as for the fiscal years ended on such dates, copies of which were
in each case furnished to the Lenders prior to the Effective Date, present
fairly in all material respects the consolidated financial position of Holdings
and its Subsidiaries at the date of said financial statements and the results
for the respective periods covered thereby.  The unaudited consolidated balance
sheet as at the last day of their fiscal quarter ended June 30, 2009 and the
related consolidated statements of income and cash flows and changes in
stockholders’ equity of Holdings and its Subsidiaries for the six month period
ended on such date, copies of which were in each case furnished to the Lenders
prior to the Effective Date, present fairly in all material respects the
consolidated, and if available consolidating, financial condition of Holdings
and its Subsidiaries as at the date of said financial statements and the
consolidated results of their operations for the period covered thereby, subject
to normal year-end adjustments.  All such consolidated financial statements have
been prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements and subject, in the case of
the unaudited financial statements, to normal year-end audit adjustments (all of
which are of a recurring nature and none of which, individually or in the
aggregate, would be material) and the absence of footnotes.
 
(b) Except as fully disclosed in the financial statements delivered pursuant to
Section 8.05(a) or as otherwise disclosed on Schedule 8.05, and except for the
Indebtedness incurred under this Agreement and under the Senior Secured Note
Documents, there were as of the Effective Date no liabilities or obligations
with respect to Holdings or any of its Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, could reasonably be expected to
be material to Holdings or any of its Subsidiaries.  As of the Effective Date,
no Borrower knows of any basis for the assertion against it or any of its
Subsidiaries of any liability or obligation of any nature whatsoever that is not
fully disclosed in the financial statements delivered pursuant to Section
8.05(a) or referred to in the immediately preceding sentence which, either
individually or in the aggregate, could reasonably be expected to be material to
Holdings and its Subsidiaries taken as a whole.
 
(c) The Projections delivered to the Administrative Agent and the Lenders prior
to the Effective Date have been prepared in good faith and are based on
reasonable assumptions, and there are no statements or conclusions in the
Projections which are based upon or include information known to Holdings or the
other Borrowers to be misleading in any material respect.  On the Effective
Date, Holdings and the other Borrowers believe that the Projections are
reasonable and attainable, it being recognized by the Lenders, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the
 
 
151

--------------------------------------------------------------------------------


 
period or periods covered by the Projections may differ from the projected
results included in such Projections.
 
(d) After giving effect to the Transactions, since December 31, 2008 nothing has
occurred that has had, or could reasonably be expected to have or result in,
either indirectly or in the aggregate, a Material Adverse Effect.
 
8.06. Litigation.  There are no actions, suits, claims, demands, investigations,
inspections, audits, charges, or proceedings by or before any Governmental
Authority pending or, to the knowledge of Holdings and any other Borrower,
threatened (i) with respect to the Transaction or any Document or (ii) that has
had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
 
8.07. True and Complete Disclosure.  All factual information (taken as a whole)
furnished by or on behalf of Holdings or any other Borrower in writing to any
Agent or any Lender (including, without limitation, all information contained in
the Documents) for purposes of or in connection with this Agreement, the other
Credit Documents or any transaction contemplated herein or therein is, and all
other such factual information (taken as a whole) hereafter furnished by or on
behalf of Holdings or any other Borrower in writing to any Agent or any Lender
was true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided.
 
8.08. Use of Proceeds; Margin Regulations.  (a)  All proceeds of the Loans will
be used by the Borrowers (i) on the Effective Date, to effect the Refinancing
and to pay fees and expenses incurred in connection with the Transaction;
provided that (A) not more than $75,000,000 of the proceeds of the Loans may be
utilized to pay amounts owing to finance the Refinancing or to pay any
Transaction Costs and (B) no proceeds of the Loans may be utilized to pay
amounts owing to finance the Refinancing to the extent it would constitute a
refinancing of acquisition debt in breach Section 260 of the Corporations Act
and (ii) thereafter, for working capital, capital expenditure and general
corporate purposes of the Borrowers (including making intercompany Investments
permitted under this Agreement in (including transfers and payments to) Holdings
and its Subsidiaries for use by them for working capital, capital expenditure
and general corporate purposes).  All Letters of Credit will be used for the
purposes described in Section 3.01(a).
 
(b) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock.  Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X.
 
8.09. Tax Returns and Payments.  (a)  Each of Holdings and each of its
Subsidiaries has timely filed or caused to be timely filed (or has filed
requests for extensions) with the appropriate taxing authority all returns,
statements, forms and reports for taxes (the “Returns”) required to be filed by,
or with respect to the income, properties or operations of,
 
 
152

--------------------------------------------------------------------------------


 
Holdings and/or any of its Subsidiaries.  The Returns accurately reflect in all
material respects all liability for taxes of Holdings and its Subsidiaries, as
applicable, for the periods covered thereby.  Each of Holdings and each of its
Subsidiaries has paid all taxes and assessments payable by it which have become
due, other than those that are being contested in good faith and disclosed on
Schedule 8.09 and for which adequate reserves have been established in
accordance with GAAP.  There is no material action, suit, proceeding,
investigation, audit or claim now pending or, to the best knowledge of Holdings
or any of its Subsidiaries, threatened by any authority regarding any taxes
relating to Holdings or any of its Subsidiaries.  As of the Effective Date,
neither Holdings nor any of its Subsidiaries has entered into an agreement or
waiver or been requested to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of taxes of
Holdings or any of its Subsidiaries, or is aware of any circumstances that would
cause the taxable years or other taxable periods of Holdings or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations.  Neither Holdings nor any of its Subsidiaries has incurred, nor
will any of them incur, any material tax liability in connection with the
Transaction or any other transactions contemplated hereby (it being understood
that the representation contained in this sentence does not cover any future tax
liabilities of Holdings or any of its Subsidiaries arising as a result of the
operation of their businesses in the ordinary course of business).
 
(b) Notwithstanding anything to the contrary in this Section 8.09, the
representations and warranties made in this Section 8.09 and for all purposes of
all Documents shall be untrue only if the effect of any or all conditions,
violations, claims, restrictions, failures and noncompliance of the types
described above could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
8.10. Compliance with ERISA. (a)  Holdings’ Public Filings sets forth each
Material Plan (within the meaning of Item 601, SEC Regulation S-K) as of the
Effective Date; except as described in Holdings’ Public Filings, each Plan (and
each related trust, insurance contract or fund) is in substantial compliance
with its terms and with all applicable laws, including without limitation ERISA
and the Code; except as described in Holdings’ Public Filings, each Plan (and
each related trust, if any) which is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service to the effect that it meets the requirements of
Sections 401(a) and 501(a) of the Code; except as described in Holdings’ Public
Filings, no Reportable Event has occurred; no Multiemployer Plan is insolvent or
in reorganization; except as described in Holdings’ Public Filings, no Plan has
an Unfunded Current Liability which, when added to the aggregate amount of
Unfunded Current Liabilities with respect to all other Plans, exceeds
$30,000,000; no Plan which is subject to Section 412 of the Code or Section 302
of ERISA has an accumulated funding deficiency, within the meaning of such
sections of the Code or ERISA, or has applied for or received a waiver of an
accumulated funding deficiency or an extension of any amortization period,
within the meaning of Section 412 of the Code or Section 303 or 304 of ERISA;
except as described in Holdings’ Public Filings, all contributions required to
be made with respect to any Plan or Multiemployer Plan have been timely made;
except as described in Holdings’ Public Filings, neither Holdings nor any of its
Subsidiaries nor any ERISA Affiliate has incurred any material liability
(including any indirect, contingent or secondary liability) to or on account of
a Plan or Multiemployer Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 436(f), 4971 or 4975 of
the Code or
 
 
153

--------------------------------------------------------------------------------


 
expects to incur any such liability under any of the foregoing sections with
respect to any Plan or Multiemployer Plan; except as described in Holdings’
Public Filings, no condition exists known to Holdings which presents a material
risk to Holdings or any of its Subsidiaries or any ERISA Affiliate of incurring
a liability to or on account of any Plan, and no such condition exists known to
Holdings with respect to any Multiemployer Plan, pursuant to the foregoing
provisions of ERISA and the Code; no proceedings have been instituted to
terminate or appoint a trustee to administer any Plan which is subject to Title
IV of ERISA; except as described in Holdings’ Public Filings, no action, suit,
proceeding, hearing, audit or investigation with respect to the administration,
operation or the investment of assets of any Plan (other than routine claims for
benefits) is pending, expected or threatened; except as described in Holdings’
Public Filings, there has been no violation of the applicable requirements of
Section 404 or 405 of ERISA or the exclusive benefit rule under Section 401(a)
of the Code by any fiduciary or disqualified person with respect to any Plan for
which Holdings, any of its Subsidiaries or any ERISA Affiliate may be directly
or indirectly liable; except as described in Holdings’ Public Filings, neither
Holdings, nor any of its Subsidiaries has filed, or is considering filing, an
application under the IRS Employee Plans Compliance Resolution System or the
Department of Labor’s Voluntary Fiduciary Correction Program with respect to any
Plan or Multiemployer Plan; each group health plan (as defined in Section 607(1)
of ERISA or Section 4980B(g)(2) of the Code) which covers or has covered
employees or former employees of Holdings, any of its Subsidiaries, or any ERISA
Affiliate has at all times been operated in compliance with the provisions of
Part 6 of subtitle B of Title I of ERISA and Section 4980B of the Code; each
group health plan (as defined in 45 Code of Federal Regulations Section 160.103)
which covers or has covered employees or former employees of Holdings, any of
its Subsidiaries, or any ERISA Affiliate has at all times been operated in
compliance with the provisions of the Health Insurance Portability and
Accountability Act of 1996 and the regulations promulgated thereunder; no Lien
imposed under the Code or ERISA on the assets of Holdings or any of its
Subsidiaries or any ERISA Affiliate exists or is likely to arise on account of
any Plan; and Holdings and its Subsidiaries do not maintain or contribute to any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) which
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan the obligations with respect to
which could reasonably be expected to have a material adverse effect on the
ability of Holdings to perform its obligations under this Agreement.
 
(b) Except as described in Holdings’ Public Filings, each Foreign Pension Plan
has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities.  All contributions required to be made with respect to a
Foreign Pension Plan have been timely made.  Except as described in Holdings’
Public Filings, neither Holdings nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan.  Except as described in Holdings’ Public Filings, the
present value of the accrued benefit liabilities (whether or not vested) under
each Foreign Pension Plan, determined as of the end of Holdings’ most recently
ended fiscal year on the basis of actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities.
 
 
154

--------------------------------------------------------------------------------


 
(c) Each Canadian Pension Plan has been maintained in substantial compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities.  No Canadian Pension
Plan Event shall have occurred.
 
(d) Notwithstanding anything to the contrary in this Section 8.10, the
representations and warranties made in this Section 8.10 and for all purposes of
all Documents shall be untrue only if the effect of any or all conditions,
violations, claims, restrictions, failures and noncompliance of the types
described above could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
8.11. Collateral Matters.  (a)  When executed and delivered, the U.S. Security
Agreement will be effective to create in favor of the Collateral Agent for the
ratable benefit of the Secured Parties a legal, valid and enforceable security
interest in all right, title and interest of the U.S. Credit Parties in the
Collateral described therein and when financing statements in appropriate form
are filed in the offices specified in the applicable Perfection Certificate, the
U.S. Security Agreement will constitute a fully perfected security interest in
all right, title and interest in all of the Collateral described therein to the
extent perfection can be obtained by filing UCC financing statements, prior and
superior to the rights of any other Person, except for rights and obligations
secured by Permitted Liens (it being understood that no representation is made
under this clause (a) as to (A) any such Collateral that is subject to a
Security Document governed by the laws of a jurisdiction other than the United
States or (B) the creation, perfection or priority of any Lien to the extent
that such creation, perfection or priority is determined under the law of a
jurisdiction outside the United States, which are covered by clause (h) below).
The recordation of (x) the Grant of Security Interest in U.S. Patents and (y)
the Grant of Security Interest in U.S. Trademarks in the respective form
attached to the Security Agreement, in each case in the United States Patent and
Trademark Office, together with filings on Form UCC-1 made pursuant to the U.S.
Security Agreement, will create, as may be perfected by such filings and
recordation, a perfected security interest in the United States trademarks and
patents covered by the U.S. Security Agreement, and the recordation of the Grant
of Security Interest in U.S. Copyrights in the form attached to the U.S.
Security Agreement with the United States Copyright Office, together with
filings on Form UCC-1 made pursuant to the U.S. Security Agreement, will create,
as may be perfected by such filings and recordation, a perfected security
interest in the United States copyrights covered by the U.S. Security Agreement
(it being understood that (x) subsequent filings and recordings in the United
States Patent and Trademark Office may be necessary to perfect a Lien on
registered patents and trademarks and (y) subsequent filings and recordings in
the United States Copyright Office may be necessary to perfect a Lien on
registered copyrights, in each case acquired by the Credit Parties after the
Effective Date).
 
(b) When executed and delivered, each Security Document governed by Canadian law
(or the laws of any province of Canada) will be effective to create in favor of
the Collateral Agent for the ratable benefit of the Secured Parties a legal,
valid and enforceable security interest (or, in the case of Quebec, hypothec) in
all right, title and interest of the Canadian Credit Parties in each such
Collateral described in each such Security Document and when financing
statements (or, in the case of Quebec, registration statements) in appropriate
form are filed in the offices specified in the applicable Perfection
Certificate, each such Security Document will constitute a fully perfected (or,
in the case of Quebec, opposable) security interest
 
 
155

--------------------------------------------------------------------------------


 
(or, in the case of Quebec, hypothec) in all right, title and interest in all of
the Collateral described in such Security Document to the extent perfection (or,
in the case of Quebec, opposability) can be obtained by filing PPSA financing
statements (or, in the case of Quebec, registration statements), prior and
superior to the rights of any other Person, except for rights and obligations
secured by Permitted Liens (it being understood that no representation is made
under this clause (b) as to (A) any such Collateral that is subject to a
Security Document governed by the laws of a jurisdiction other than Canada or
(B) the creation, perfection (or opposability) or priority (or ranking) of any
Lien to the extent that such matters are determined under the law of a
jurisdiction outside Canada, which are covered by clause (h) below).
 
(c) When executed and delivered, each Security Document governed by the laws of
England and Wales will be effective to create in favor of the Collateral Agent
for the ratable benefit of the Secured Parties a legal, valid and enforceable
security interest in all right, title and interest of the U.K. Credit Parties in
each such Collateral described in each such Security Document when the Security
Documents are registered with the registrar of companies and each such Security
Document will constitute a fully perfected security interest in all right, title
and interest in all of the Collateral described in such Security Document, prior
and superior to the rights of any other Person, except for rights and
obligations secured by Permitted Liens (it being understood that no
representation is made under this clause (c) as to (A) any such Collateral that
is subject to a Security Document governed by the laws of a jurisdiction other
than England and Wales or (B) the creation, perfection or priority of any Lien
to the extent that such creation, perfection or priority is determined under the
law of a jurisdiction outside England and Wales, which are covered by clause (h)
below).
 
(d) When executed and delivered, each Security Document governed by Australian
law (or the laws of any state or territory of Australia) will be effective to
create in favor of the Collateral Agent for the ratable benefit of the Secured
Parties a legal, valid and enforceable security interest in all right, title and
interest of the Australian Credit Parties in each such Collateral described in
each such Security Document and each such Security Document will constitute a
fully perfected security interest in all right, title and interest in all of the
Collateral described in such Security Document, prior and superior to the rights
of any other Person, except for rights and obligations secured by Permitted
Liens (it being understood that no representation is made under this clause (d)
as to (A) any such Collateral that is subject to a Security Document governed by
the laws of a jurisdiction other than Australia or (B) the creation, perfection
or priority of any Lien to the extent that such creation, perfection or priority
is determined under the laws of a jurisdiction outside of Australia).
 
(e) When executed and delivered, each Security Document governed by Dutch law
will be effective to create in favor of the Collateral Agent for the ratable
benefit of the Secured Parties a legal, valid and enforceable security interest
in all right, title and interest of the Dutch Credit Parties in each such
Collateral described in each such Security Document and each such Security
Document will constitute a fully perfected security interest in all right, title
and interest in all of the Collateral described in such Security Document, prior
and superior to the rights of any other Person, except for rights and
obligations secured by Permitted Liens (it being understood that no
representation is made under this clause (d) as to (A) any such Collateral that
is subject to a Security Document governed by the laws of a jurisdiction other
than the
 
 
156

--------------------------------------------------------------------------------


 
Netherlands or (B) the creation, perfection or priority of any Lien to the
extent that such creation, perfection or priority is determined under the laws
of a jurisdiction outside of the Netherlands).
 
(f) Each Mortgage, upon execution and delivery by the parties thereto, will
create in favor of the Collateral Agent (or such other trustee as may be
required or desired under local law), for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in and mortgage lien
on all the applicable mortgagor’s right, title and interest in and to the
Mortgaged Properties subject thereto and the proceeds thereof, and when the
Mortgages have been filed in the jurisdictions specified in Schedule 8.12, the
Mortgages will constitute a fully perfected security interest in and mortgage
lien on all right, title and interest of the mortgagors in the Mortgaged
Properties and the proceeds thereof, prior and superior in right to any other
Person (but subject to (i) Permitted Liens as described in clause (y) of Section
10.01(iv) and (ii) Permitted Encumbrances).
 
(g) The security interests created under the U.S. Pledge Agreement in favor of
the Collateral Agent, as Pledgee, for the benefit of the Secured Parties,
constitute perfected security interests in the Collateral described in the U.S.
Pledge Agreement, subject to no security interests of any other Person other
than Permitted Liens as described in clause (y) of Section 10.01(iv).  No
filings or recordings are required in order to perfect (or maintain the
perfection or priority of) the security interests created in the Collateral
described in the U.S. Pledge Agreement other than with respect to that portion
of such Collateral constituting a “general intangible” under the UCC
 
(h) After taking the actions specified for perfection therein, each Security
Document (including the Foreign Pledge Agreements but excluding the Security
Documents referred to in clauses (a) through (g) above, each of which is covered
by another clause of this Section 8.11), when executed and delivered, will be
effective under applicable law to create in favor of the Collateral Agent for
the ratable benefit of the Secured Parties a valid and enforceable security
interest in the Collateral subject thereto, and will, constitute a fully
perfected Lien on and security interest in all right, title and interest of the
Credit Parties in the Collateral subject thereto, prior and superior to the
rights of any other Person, except for rights and obligations secured by
Permitted Liens (it being understood that no representation is made under this
clause as to the creation, perfection or priority of any Lien to the extent that
such creation, perfection or priority is determined under the law of a
jurisdiction outside of the jurisdiction governing the laws of the applicable
Security Document purporting to create, perfect or establish the priority of any
such Lien).
 
(i) As of the Effective Date, there does not exist any Subsidiary of Holdings
which is not a Credit Party other than Immaterial Subsidiaries.
 
8.12. Properties.  (a)  All Real Property owned or leased (with annual base
rentals in excess of $240,000) by Holdings or any of its Subsidiaries as of the
Effective Date, the nature of the interest therein, and whether such Real
Property is a Mortgaged Property as of the Effective Date, is correctly set
forth in Schedule 8.12.  Each of Holdings and each of its Subsidiaries has good
and indefeasible title to all material properties (and to all buildings,
fixtures and improvements located thereon) owned by it, including all material
property reflected in the most recent historical balance sheets referred to in
Section 8.05(a) (except as sold or
 
 
157

--------------------------------------------------------------------------------


 
otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens.  Each of Holdings and each of
its Subsidiaries has a valid and indefensible leasehold interest in the material
properties leased by it free and clear of all Liens other than Permitted Liens.
 
8.13. Subsidiaries.  On and as of the Effective Date, Holdings has no
Subsidiaries other than those Subsidiaries listed on Schedule 8.13.  Schedule
8.13 sets forth, as of the Effective Date, the percentage ownership (direct and
indirect) of Holdings in each class of capital stock or other Equity Interests
of each of its Subsidiaries and joint ventures and also identifies the direct
owner thereof and which Subsidiaries are Credit Parties (including whether they
are U.S. Borrowers, Australian Borrowers, Canadian Borrowers, Dutch Borrowers,
U.K. Borrowers, U.S. Subsidiary Guarantors or Foreign Subsidiary
Guarantors).  All outstanding shares of Equity Interests of each Wholly-Owned
Subsidiary of Holdings and each Non-Wholly-Owned Subsidiary of Holdings whose
Equity Interests are pledged pursuant to the Collateral and Guaranty
Requirements have been duly and validly issued, are fully paid and
non-assessable and have been issued free of preemptive rights.  No Subsidiary of
Holdings has outstanding any securities convertible into or exchangeable for its
Equity Interests or outstanding any right to subscribe for or to purchase, or
any options or warrants for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any stock appreciation or similar
rights.  On the Effective Date, each Credit Party (other than Holdings) is a
direct or indirect Wholly-Owned Subsidiary of Holdings.
 
8.14. Compliance with Statutes, etc.  Each of Holdings and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business, the relationship with its
employees and the ownership of its property, except such non-compliances as
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
8.15. Investment Company Act.  Neither Holdings nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
8.16. Insurance.  Schedule 8.16 sets forth a listing of all insurance maintained
by Holdings and its Subsidiaries as of the Effective Date (other than local
insurance policies maintained by Foreign Subsidiaries that are not material),
with the amounts insured (and any deductibles) set forth therein.
 
8.17. Environmental Matters.  (a)  Each of Holdings and each of its Subsidiaries
is in compliance with all applicable Environmental Laws and the requirements of
any permits issued under such Environmental Laws.  There are no pending or, to
the knowledge of Holdings or any other Borrower, threatened Environmental Claims
against Holdings or any of its Subsidiaries or, to the knowledge of Holdings or
any other Borrower, any Real Property owned, leased or operated by Holdings or
any of its Subsidiaries (including any such claim arising out of the ownership,
lease or operation by Holdings or any of its Subsidiaries of any Real Property
 
 
158

--------------------------------------------------------------------------------


 
formerly owned, leased or operated by Holdings or any of its Subsidiaries but no
longer owned, leased or operated by Holdings or any of its Subsidiaries).  There
are no facts, circumstances, conditions or occurrences with respect to the
business or operations of Holdings or any of its Subsidiaries, or, to the
knowledge of Holdings or any other Borrower, any Real Property owned, leased or
operated by Holdings or any of its Subsidiaries (including any Real Property
formerly owned, leased or operated by Holdings or any of its Subsidiaries but no
longer owned, leased or operated by Holdings or any of its Subsidiaries) or, to
the knowledge of Holdings and the other Borrowers, any property adjoining or
adjacent to any such Real Property that could be reasonably expected to form the
basis of an Environmental Claim against Holdings or any of its Subsidiaries or
any Real Property owned, leased or operated by Holdings or any of its
Subsidiaries.
 
(b) Hazardous Materials have not been generated, used, treated or stored on, or
transported to or from, or Released on or from (i) any Real Property while
owned, leased or operated by Holdings or any of its Subsidiaries or, to the
knowledge of Holdings, at any time, or (ii) to the knowledge of Holdings, any
property adjoining or adjacent to any Real Property at any time, all where such
generation, use, treatment, storage, transportation or Release has violated or
could be reasonably expected to violate any applicable Environmental Law or give
rise to an Environmental Claim.
 
(c) Notwithstanding anything to the contrary in this Section 8.17, the
representations and warranties made in this Section 8.17 and for all purposes of
all Documents shall be untrue only if the effect of any or all conditions,
violations, claims, restrictions, failures and noncompliances of the types
described above could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(d) This Section 8.17 contains the sole and exclusive representations and
warranties of Holdings and the other Borrowers relating to Environmental Claims,
Environmental Laws, and Hazardous Materials.
 
8.18. Employment and Labor Relations.  Neither Holdings nor any of its
Subsidiaries is engaged in any unfair labor practice or has violated any
applicable labor law that could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.  There is (i) no unfair
labor practice or labor law violation complaint pending against Holdings or any
of its Subsidiaries or, to the knowledge of Holdings or any other Borrower,
threatened against any of them, before the National Labor Relations Board or
other Governmental Authority, and no grievance, arbitration or other proceeding
arising out of or under any collective bargaining agreement (including the
Collective Bargaining Agreements) or any other similar collective agreement with
any type of employees’ representative is so pending against Holdings or any of
its Subsidiaries or, to the knowledge of Holdings or any other Borrower,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against Holdings or any of its Subsidiaries or, to the
knowledge of Holdings and the other Borrowers, threatened against Holdings or
any of its Subsidiaries, (iii) no union representation question exists with
respect to the employees of Holdings or any of its Subsidiaries, (iv) no equal
employment opportunity charge or other claim of employment discrimination
pending or, to the knowledge Holdings or any other Borrower, threatened against
Holdings or any of its Subsidiaries, (v) to the knowledge of Holdings or any of
its Subsidiaries,
 
 
159

--------------------------------------------------------------------------------


 
no threatened or pending organizing activity or union, works council or any
other type of employees’ representatives elections and (vi) no wage and hour
department investigation that has been made of Holdings or any of its
Subsidiaries and no violation of the Fair Labor Standards Act or any other
applicable federal, state or foreign law dealing with the hours worked by and
payments made to employees of Holdings or any of its Subsidiaries, except (with
respect to any matter specified in clauses (i) – (vi) above, either individually
or in the aggregate) such as could not reasonably be expected to have a Material
Adverse Effect.  To the knowledge of Holdings and the other Borrowers, except as
could not, either individually or in the aggregate, reasonably be expected to
have an Material Adverse Effect, the consummation of the Transaction will not
give rise to a right of termination or right of renegotiation on the part of any
union, works council or any other type of employees’ representatives under any
collective bargaining agreement (including any Collective Bargaining Agreement)
to which Holdings or any of its Subsidiaries (or any predecessor) is currently a
party or by which Holdings or any of its Subsidiaries (or any predecessor) is
currently bound, unless otherwise expressly provided by applicable laws.
 
8.19. Intellectual Property, etc.  Each of Holdings and each of its Subsidiaries
owns or has the right to use all the patents, trademarks, permits, domain names,
service marks, trade names, copyrights, licenses, franchises, inventions, trade
secrets, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) and formulas, or rights with respect to the foregoing, and has
obtained assignments of all leases, licenses and other rights of whatever
nature, necessary for the present conduct of its business, without any known
conflict with the rights of others which, or the failure to own or have which,
as the case may be, could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.
 
8.20. Indebtedness.  Schedule 8.20 sets forth a list of all Indebtedness
(including Contingent Obligations) with a principal amount of $5,000,000 or more
of Holdings and its Subsidiaries as of the Effective Date and which is to remain
outstanding after giving effect to the Transaction (excluding the Loans, the
Letters of Credit, the Existing Senior Subordinated Notes and the Senior Secured
Notes), in each case showing the aggregate principal amount thereof and the name
of the respective borrower and any Credit Party or any of its Subsidiaries which
directly or indirectly guarantees such debt.
 
8.21. Borrowing Base Calculation.  The calculation of the Total Borrowing Base
and each Borrowing Base pursuant to the most recent Borrowing Base Certificate
delivered pursuant to Section 9.01(j) is complete and accurate (excluding any
errors that are immaterial in nature).
 
8.22. U.K. Pensions.  Except as set forth on Schedule 8.22, (a) neither Holdings
nor any of its Subsidiaries is or has at any time on or after 27 April 2004 been
an employer (for the purposes of sections 38 to 51 of the Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the Pension Schemes Act 1993 as amended); and (b) neither Holdings
nor any of its Subsidiaries is or has at any time on or after 27 April 2004 been
“connected” with or an “associate” of (as those terms are used in sections 39
and 43 of the Pensions Act 2004) such an employer.
 
 
160

--------------------------------------------------------------------------------


 
8.23. Anti-Terrorism Law.  (a)  Neither Holdings nor any of its Subsidiaries is
in violation (other than immaterial, unknowing or unintentional violations) of
any legal requirement relating to any laws with respect to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001 (the “Executive Order”), the
Patriot Act and the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada).  Neither Holdings nor any of its Subsidiaries and, to the
knowledge of Holdings and each Borrower, no agent of Holdings or any of its
Subsidiaries acting on behalf of Holdings or any of its Subsidiaries, as the
case may be, is any of the following:
 
(i) a Person that is listed in the annex to, or it otherwise subject to the
provisions of, the Executive Order;
 
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;
 
(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
 
(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
 
(b) Neither Holdings nor any of its Subsidiaries and, to the knowledge of
Holdings and each Borrower, no agent of Holdings or any of its Subsidiaries
acting on behalf of Holdings or any of its Subsidiaries, as the case may be, (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of a Person described in Section
8.23(a), (ii) deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.
 
8.24. Subordination.  The subordination provisions contained in the Existing
Senior Subordinated Notes Documents are enforceable against Holdings, the other
Borrowers and/or the Guarantors, as applicable, and the holders of such
Indebtedness, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law), and all
Obligations hereunder and all obligations of the Credit Parties under the other
Credit Documents (including without limitation, the U.S. Guaranty and the
Foreign Guaranty) are within the definitions of
 
 
161

--------------------------------------------------------------------------------


 
“Senior Indebtedness”, “Bank Indebtedness”, as applicable, and “Designated
Senior Indebtedness” included in such subordination provisions.
 
8.25. Solvency.  After giving effect to the transactions contemplated hereby,
each Credit Party is solvent, able to pay its debts as they become due, and each
Borrower has sufficient capital to carry on its business and all businesses in
which it is about to engage.  No Australian Credit Party (a) is (or has stated
that it is) insolvent under administration or insolvent (each as defined in the
Corporations Act); (b) is in liquidation, in provisional liquidation, under
administration or wound up or has had a Controller appointed to its property;
(c) is subject to any arrangement, assignment, moratorium or composition,
protected from creditors under any statute or dissolved (in each case, other
than to carry out a reconstruction or amalgamation while solvent on terms
approved by the Agent); (d) has had an application or order made, resolution
passed, proposal put forward, or any other action taken, in each case in
connection with that person, which is preparatory to or could result in any of
(a), (b) or (c) above (unless, in the case of an application or similar action,
it is stayed, withdrawn or dismissed within 30 days); (e) is taken (under
Section 459F(1) of the Corporations Act) to have failed to comply with a
statutory demand; (f) is the subject of an event described in Section 459C(2)(b)
or Section 585 of the Corporations Act (or it makes a statement from which the
Agent reasonably deduces it is so subject); or (g) is otherwise unable to pay
its debts when they fall due.
 
8.26. No Trustee Duties.  The Credit Parties do not enter, and have not entered,
into any Credit Document as trustee.
 
8.27. Corporate Benefit.  Each Credit Party benefits by entering into, and
performing its obligations under, the Credit Documents to which it is a party.
 
8.28. No Immunity.  No Credit Party nor any of its Subsidiaries or their assets
has immunity from the jurisdiction of a court or from legal process.
 
8.29. Own Enquiries.  The Credit Parties have relied on their own investigations
and enquiries regarding the transactions contemplated by the Credit Documents
and have not relied on any information, advice or opinion (including
information, advice or opinions regarding interest rates, hedging arrangements
or exchange rates) given or offered by or on behalf of the Administrative Agent
or the Lenders even if in answer to any enquiry by or for it.
 
8.30. Centre of Main Interests.  The Centre of Main Interest of each of the
Credit Parties incorporated in the European Union, is situated in its
jurisdiction of incorporation and it has no “establishment” (as that term is
used in Article 2(h) of the regulations described in the definition of Centre of
Main Interests) in any other jurisdiction.
 
8.31. No Insolvency.  No (a) corporate action, legal proceeding or other
procedure or step described in Section 11.01(e)(i); or (b) creditors’ process
described in Section 11.01(e)(iii), has been taken or, to the knowledge of
Holdings or any other Borrower, threatened in relation to Holdings or any of its
Subsidiaries; and none of the circumstances described in Section 11.01(e)(ii)
applies to Holdings or any of its Subsidiaries.
 
SECTION 9. Affirmative Covenants.  Each of Holdings and each other Borrower
hereby covenants and agrees that on and after the Effective Date and until the
Total Commitment
 
 
162

--------------------------------------------------------------------------------


 
and all Letters of Credit have terminated and the Loans, Notes and Unpaid
Drawings (in each case together with interest thereon), Fees and all other
Obligations (other than indemnities and other contingent obligations which are
not then due and payable) incurred hereunder and thereunder, are paid in full:
 
9.01. Information Covenants.  Holdings will furnish to each Lender:
 
(a) Monthly Reports.  Within 30 days after the end of each fiscal month of
Holdings, the internal management monthly financial statements in form and scope
satisfactory to the Administrative Agent.
 
(b) Quarterly Financial Statements.  Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of Holdings,
(i) the consolidated, and if available consolidating, balance sheet as at the
end of such quarterly accounting period with comparative figures for the end of
the previous fiscal year, (ii) its consolidated, and if available consolidating,
statement of operations for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly accounting
period, in each case setting forth comparative figures for the corresponding
fiscal quarter of the previous fiscal year, (iii) its consolidated, and if
available consolidating, statement of cash flows for the elapsed portion of the
respective fiscal year ended with the last day of such quarterly accounting
period with comparative figures for the corresponding period of the previous
fiscal year, and (iv) management’s discussion and analysis of the important
operational and financial developments during such quarterly accounting
period.  All of the foregoing financial statements shall be certified by the
chief financial officer of Holdings that they fairly present in all material
respects in accordance with GAAP the financial condition of Holdings and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes.
 
(c) Annual Financial Statements.  Within 90 days after the close of each fiscal
year of Holdings, (i) the consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year and the related consolidated, and
if available consolidating, statements of income and stockholders’ equity and
statement of cash flows for such fiscal year setting forth comparative figures
for the preceding fiscal year and certified by KPMG LLP or other independent
certified public accountants of recognized international standing reasonably
acceptable to the Administrative Agent, together with a report of such
accounting firm (which certificate shall be without a “going concern” or like
qualification or exception and without any qualification of exception as to the
scope of the audit other than, to the extent consented to by the Administrative
Agent in its reasonable discretion at the time of delivery thereof, a “going
concern” exception acknowledged by such accountants as being based solely on
there being less than 365 days until the Revolving Loan Maturity Date), and (ii)
management’s discussion and analysis of the important operational and financial
developments during such fiscal year.
 
(d) Management Letters.  Promptly after Holdings’ or any of its Subsidiaries’
receipt thereof, a copy of any “management letter” received from its certified
public accountants and management’s response thereto.
 
 
163

--------------------------------------------------------------------------------


 
(e) Budgets.  No later than 90 days following the first day of each fiscal year
of Holdings, a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of operations and cash flow and balance
sheets for Holdings and its Subsidiaries on a consolidated, and if available
consolidating, basis) (i) for each of the twelve months of such fiscal year
prepared in detail and (ii) for the three immediately succeeding fiscal years
prepared in summary form, in each case setting forth, with appropriate
discussion, the principal assumptions upon which such budget is based.
 
(f) Officer’s Certificates.  (i) At the time of the delivery of the financial
statements provided for in Sections 9.01(b) and (c), a compliance certificate
from the chief financial officer, chief accounting officer or treasurer of
Holdings in the form of Exhibit I certifying on behalf of Holdings that, to such
officer’s knowledge after due inquiry, no Default or Event of Default has
occurred and is continuing or, if any Default or Event of Default has occurred
and is continuing, specifying the nature and extent thereof, which certificate
shall (x) set forth in reasonable detail the calculations required to establish
whether Holdings and its Subsidiaries were in compliance with the provisions of
Sections 5.02(c), 5.02(d), 10.01(x), 10.01(xii), 10.01(xix), 10.02(iv),
10.02(viii), 10.02(x), 10.04(iv), 10.04(vii), 10.04(ix), 10.04(xii), 10.04(xiv),
10.05(ii), 10.05(v), 10.05(viii), 10.05(ix), 10.05(xv), 10.07,  10.08(iii)(y)(i)
and 10.08(iii)(y)(ii) (setting forth, for the purposes of such certificate,
calculations setting forth the Consolidated Fixed Charge Coverage Ratio for such
period irrespective of whether a Compliance Period exists at such time), at the
end of such fiscal quarter or year, as the case may be and (y) certify that
there have been no changes to any Perfection Certificate in each case since the
Effective Date or, if later, since the date of the most recent certificate
delivered pursuant to this Section 9.01(f), or if there have been any such
changes, a list in reasonable detail of such changes and whether Holdings and
the other Credit Parties have otherwise taken all actions required to be taken
by them pursuant to such Security Documents in connections with any such
changes.
 
(ii) At the time of the delivery of the financial statements provided for in
Sections 9.01(a), a compliance certificate from the chief financial officer,
chief accounting officer or treasurer of Holdings in the form of Exhibit I
certifying on behalf of Holdings in reasonable detail the calculations required
to establish whether Holdings and its Subsidiaries were in compliance with the
provisions of Section 10.07 (setting forth, for the purposes of such
certificate, calculations setting forth the Consolidated Fixed Charge Coverage
Ratio for such period irrespective of whether a Compliance Period exists at such
time), at the end of such fiscal month.
 
(g) Notice of Default, Litigation and Material Adverse Effect.  Promptly, and in
any event within three Business Days after any officer of Holdings or any of its
Subsidiaries obtains knowledge thereof, notice of (i) the occurrence of any
event which constitutes a Default or an Event of Default, (ii) any litigation or
governmental investigation or proceeding pending against Holdings or any of its
Subsidiaries (x) which, either individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Document, or (iii) any other event, change or circumstance that
has had, or could reasonably be expected to have, a Material Adverse Effect.
 
 
164

--------------------------------------------------------------------------------


 
(h) Other Reports and Filings.  Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
Holdings or any of its Subsidiaries shall publicly file with the Securities and
Exchange Commission or any successor thereto (the “SEC”) or with any equivalent
national securities exchange or similar governing body or deliver to holders (or
any trustee, agent or other representative therefor) of any Qualified Preferred
Stock, any Existing Senior Subordinated Notes or Senior Secured Notes or any of
its other material Indebtedness pursuant to the terms of the documentation
governing the same.
 
(i) Environmental Matters.  Promptly after any officer of Holdings or any of its
Subsidiaries obtains knowledge thereof, notice of one or more of the following
environmental matters to the extent that such environmental matters, either
individually or when aggregated with all other such environmental matters, could
reasonably be expected to have a Material Adverse Effect:
 
(i) any pending or threatened Environmental Claim against Holdings or any of its
Subsidiaries or any Real Property owned, leased or operated by Holdings or any
of its Subsidiaries;
 
(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by Holdings or any of its Subsidiaries that (a) results in
noncompliance by Holdings or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries or any such Real
Property; and
 
(iii) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by Holdings or any of its Subsidiaries as required by any Environmental
Law or any Governmental Authority or other administrative agency; provided that
in any event Holdings shall deliver to each Lender all notices received by
Holdings or any of its Subsidiaries from any government or governmental agency
under, or pursuant to, CERCLA or any similar law which identify Holdings or any
of its Subsidiaries as potentially responsible parties for remediation costs or
which otherwise notify Holdings or any of its Subsidiaries of potential
liability under CERCLA or any similar law.
 
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Holdings’
or such Subsidiary’s response thereto.
 
(j) Borrowing Base Certificate.  (i) On the Effective Date, (ii) on each
Incremental Commitment Date, (iii) within 5 Business Days following  the
consummation of a Permitted Acquisition and (iv) not later than 5:00 P.M. (New
York time) on or before the 25th day of each month for the first six months
following the Effective Date and the 20th day of each month thereafter (or no
later than the third Business Day of each week during any period in which a
Weekly Borrowing Base Period is in effect), a borrowing base certificate setting
forth
 
 
165

--------------------------------------------------------------------------------


 
each Borrowing Base (in each case with supporting calculations in reasonable
detail) substantially in the form of Exhibit M (each, a “Borrowing Base
Certificate”), which shall be prepared (A) as of August 31, 2009 in the case of
the initial Borrowing Base Certificate and (B) as of the last Business Day of
the preceding month in the case of each subsequent Borrowing Base Certificate
(or, if any such Borrowing Base Certificate is delivered weekly, as of the last
Business Day of the week preceding such delivery, in which case the calculation
thereunder with respect to Inventory shall be based upon good faith estimates by
the ABL Credit Parties).  Each such Borrowing Base Certificate shall include
such supporting information as may be reasonably requested from time to time by
the Administrative Agent or the Co-Collateral Agents.
 
(k) Notice of Compliance Period.  Promptly, and in any event within two Business
Days after any Authorized Officer of Holdings or any other Borrower obtains
knowledge thereof, notice of the commencement of a Dominion Period or a
Compliance Period.
 
(l) Field Examinations; Appraisals.  Upon the request of the Co-Collateral
Agents, (x) an appraisal of the Inventory of the ABL Credit Parties and (y) a
collateral examination of the Inventory and Accounts of the ABL Credit Parties,
in each case, in scope satisfactory to the Co-Collateral Agents, and from a
third-party appraiser and a third-party consultant reasonably satisfactory to
the Co-Collateral Agents (and, to the extent such third-party appraiser is not
Great American Group and/or such third-party consultant is not FTI Consulting,
Holdings), and completed at the cost of the Borrowers; provided, however, so
long as no Event of Default exists, the Co-Collateral Agents may make two
requests in each jurisdiction in respect of each of clause (x) and (y) above
during each fiscal year (or, during any period (A) commencing on the date on
which the Excess Availability is less than or equal to $35,000,000 and (B)
ending on the first date thereafter on which the Excess Availability has been
greater than $35,000,000 for 30 consecutive days, four requests in each
jurisdiction in respect of clause (x) above and two requests in respect of
clause (y) above) in any fiscal year of Holdings, in each case at the cost of
the Borrowers.
 
(m) Borrowing Base Collateral Detail.  (i) At the time of delivery of any
Borrowing Base Certificate, (x) a detailed aged trial balance and a detailed
summary for each ABL Credit Party included in such Borrowing Base Certificate of
all Accounts of such ABL Credit Party indicating which Accounts are thirty,
sixty and ninety days past due and listing the names of all Account Debtors, and
(y) if requested by the Co-Collateral Agents, and to the extent available, a
detailed listing and a detailed summary of each ABL Credit Party’s accounts
payable indicating which accounts payable are more than thirty days past due,
and (z) if requested by the Co-Collateral Agents, a detailed inventory listing
and a detailed inventory listing summary for each ABL Credit Party included in
such Borrowing Base Certificate; provided, however, when a Compliance Period is
in effect (A) the information required to be delivered pursuant to the preceding
clauses (x) and (y) (other than any such delivery in respect of the last week of
any month during a Weekly Borrowing Base Period) shall be based upon each such
ABL Credit Party’s good faith estimate and (B) in lieu of the information
required to be delivered pursuant to preceding clause (y), the ABL Credit
Parties included in such Borrowing Base Certificate shall provide any
alternative detail that the Co-Collateral Agents may reasonably request that
such ABL Credit Parties can produce with commercially reasonable efforts;
provided further that with respect to the Borrowing Base Certificate to be
delivered to the Administrative Agent and the Co-Collateral Agents pursuant to
Section 6.13(i) the foregoing information shall not be required
 
 
166

--------------------------------------------------------------------------------


 
and (ii) at the time of delivery of the financial statements delivered pursuant
to clauses (a) and (b) of this Section 9.01, for each ABL Credit Party a
reconciliation of Accounts, accounts payable and inventory to such financial
statements and to the Borrowing Base Certificate delivered pursuant to clause
(j) of this Section 9.01.
 
(n) Patriot Act Information.  Promptly following the Administrative Agent’s
request therefor, all documentation and other information that the
Administrative Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its on-going obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.
 
(o) Perfection Certificate Supplement.  Each Credit Party will furnish to the
Administrative Agent concurrently with any delivery of financial statements
under Section 9.01(b) or (c), a completed Perfection Certificate Supplement
(together with all attachments contemplated thereby) dated the date of delivery
of such financial statements; in each case, signed by an Authorized Officer of
Holdings, provided that the intellectual property portion of the Perfection
Certificate Supplement shall not be required with the delivery of financial
statements under Section 9.01(b) unless a Specified Default or an Event of
Default exists.
 
(p) Damage of Collateral.  The Borrowers shall promptly notify the
Administrative Agent (and in the case of ABL Priority Collateral, each of the
Co-Collateral Agents) if any material portion of the Collateral is damaged or
destroyed.
 
(q) Casualty and Condemnation.  The Borrowers (a) will furnish to the
Administrative Agent (and in the case of ABL Priority Collateral, each of the
Co-Collateral Agents) prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking or expropriation of any material portion of
the Collateral (including any Mortgaged Property or any part thereof) or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (b) will ensure that the Net Cash Proceeds of any such event
(whether in the form of insurance proceeds, condemnation awards or otherwise)
are collected and applied in accordance with the applicable provisions of
Section 5.02(c) and the Security Documents.
 
(r) Other Information.  From time to time, such other information or documents
(financial or otherwise) with respect to Holdings or any of its Subsidiaries as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.
 
9.02. Books, Records and Inspections; Annual Meetings.  Each of Holdings and
each other Borrower will, and will cause each of their respective Subsidiaries
to, keep proper books of record and accounts in which full, true and correct
entries sufficient to permit Holdings to comply with GAAP and all requirements
of law shall be made of all dealings and transactions in relation to its
business and activities.  Each of Holdings and each other Borrower will, and
will cause each of their respective Subsidiaries to, permit officers and
designated representatives of the Administrative Agent and any Co-Collateral
Agent and, following the occurrence and continuation of an Event of Default, any
Lender (a) to visit and inspect, under guidance of officers of Holdings or such
Subsidiary, any of the properties of Holdings or such Subsidiary, (b) to examine
the books of account of Holdings or such Subsidiary and discuss the affairs,
finances
 
 
167

--------------------------------------------------------------------------------


 
and accounts of Holdings or such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants and (c) to verify
Eligible Accounts and/or Eligible Inventory, all upon reasonable prior notice
and at such reasonable times and intervals and to such reasonable extent as the
Administrative Agent, any such Co-Collateral Agent or any such Lender may
reasonably request.  At a date to be mutually agreed upon between the
Administrative Agent and Holdings occurring on or prior to the 120th day after
the close of each fiscal year of Holdings, Holdings will, at the request of the
Administrative Agent, hold a meeting with all of the Lenders at which meeting
will be reviewed the financial results of Holdings and its Subsidiaries for the
previous fiscal year and the budgets presented for the current fiscal year of
Holdings.
 
9.03. Maintenance of Property; Insurance.  (a)  Each of Holdings and each other
Borrower will, and will cause each of their respective Subsidiaries to, (i) keep
all property necessary to the business of Holdings and its Subsidiaries in good
working order and condition, ordinary wear and tear excepted and subject to the
occurrence of casualty events, (ii) maintain with financially sound and
reputable insurance companies insurance on all such property and against all
such risks as is consistent and in accordance with industry practice for
companies similarly situated owning similar properties and engaged in similar
businesses as Holdings and its Subsidiaries, and (iii) furnish to the
Administrative Agent, upon its request therefor, information, full and complete
in all material respects, as to the insurance carried.  In addition to the
requirements of the immediately preceding sentence, Holdings and the other
Borrowers will at all times cause insurance of the types described in Schedule
8.16 to be maintained (with the same scope of coverage as that described in
Schedule 8.16) at levels which are consistent with their practices immediately
before the Effective Date.  Such insurance shall include physical damage
insurance on all real and personal property (whether now owned or hereafter
acquired) on an all risk basis and business interruption insurance.  The
provisions of this Section 9.03 shall supercede any conflicting provisions of
the Security Documents, it being understood that any supplemental or more
specific or restrictive insurance requirement contained in any Security Document
shall not be deemed a conflicting provision.
 
(b) Each of Holdings and each other Borrower will, and will cause each of their
respective Subsidiaries to, at all times keep its property insured in favor of
the Collateral Agent, and all policies or certificates (or certified copies
thereof) with respect to such insurance (and any other insurance maintained by
Holdings and/or such Subsidiaries) (i) shall be endorsed to the Collateral
Agent’s satisfaction for the benefit of the Collateral Agent (including, without
limitation, by naming the Collateral Agent as loss payee and/or additional
insured), (ii) shall state that such insurance policies shall not be canceled
without at least 30 days’ prior written notice thereof by the respective insurer
to the Collateral Agent, and (iii) shall be deposited with the Collateral Agent.
 
(c) If Holdings or any of its Subsidiaries shall fail to maintain insurance in
accordance with this Section 9.03, or if Holdings or any of its Subsidiaries
shall fail to so endorse and deposit all policies or certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and Holdings and the other Borrowers
jointly and severally agree to reimburse the Administrative Agent for all costs
and expenses of procuring such insurance.
 
 
168

--------------------------------------------------------------------------------


 
(d) Subject to the Intercreditor Agreement, (i) except to the extent otherwise
permitted to be retained by a Credit Party or applied by such Credit Party
pursuant to the terms of this Agreement, so long as no Event of Default has
occurred and is continuing, Holdings or any of its Subsidiaries may settle,
adjust or compromise any insurance claim, as long as the proceeds are delivered
to the Collateral Agent or deposited to a Core Concentration Account and (ii) if
an Event of Default has occurred and is continuing, only the Collateral Agent
shall be authorized to settle, adjust and compromise such claims.
 
9.04. Existence; Conduct of Business.  Each of Holdings and the other Borrowers
will, and will cause each of their respective Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, the rights, licenses, permits, privileges, franchises, patents,
copyrights, know-how, trademarks and trade names material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.16.
 
9.05. Compliance with Statutes, etc.  Each of Holdings and each other Borrower
will, and will cause each of their respective Subsidiaries to, comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of its
business, the relationship with its employees and the ownership of its property
(including applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls), except such non-compliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
9.06. Compliance with Environmental Laws.  (a)  Each of Holdings and each other
Borrower will comply, and will cause each of their respective Subsidiaries to
comply, with all Environmental Laws and permits applicable to, or required by,
the ownership, lease or use of its Real Property now or hereafter owned, leased
or operated by Holdings or any of its Subsidiaries, during the time of such
ownership, lease or use, except such noncompliance as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance, and will keep or cause to be kept
all such Real Property free and clear of any Liens, except Permitted Liens,
imposed pursuant to such Environmental Laws except where such Liens could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Neither Holdings nor any of its Subsidiaries will
generate, use, treat, store, Release or dispose of, or permit the generation,
use, treatment, storage, Release or disposal of Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by Holdings or any of its
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any such Real Property, during the time of any ownership, lease or
operation by Holdings or any of its Subsidiaries, except for Hazardous Materials
generated, used, treated, stored, Released or disposed of at any such Real
Properties in compliance in all material respects with all applicable
Environmental Laws and as required in connection with the normal operation, use
and maintenance of the business or operations of Holdings or any of its
Subsidiaries and except where such generation, use, treatment, storage, Release
or disposal could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
 
169

--------------------------------------------------------------------------------


 
(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(i), (ii) at any time that Holdings
or any of its Subsidiaries are not in compliance with Section 9.06(a) or (iii)
in the event that the Administrative Agent or the Lenders have exercised any of
the remedies pursuant to the last paragraph of Section 11.01, Holdings and the
other Borrowers will (in each case) provide, at the sole expense of Holdings and
the other Borrowers and at the request of the Administrative Agent, an
environmental site assessment report concerning any Real Property owned, leased
or operated by Holdings or any of its Subsidiaries, which Real Property is the
subject of the aforesaid notice, non-compliance or remedies, prepared by an
environmental consulting firm reasonably approved by the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the potential cost
of any removal or remedial action required by Environmental Law in connection
with such Hazardous Materials on such Real Property.  If Holdings or any other
Borrower fails to provide the same within 30 days after such request was made,
the Administrative Agent may order the same, the cost of which shall be borne by
Holdings and the other Borrowers, and Holdings and the other Borrowers shall
grant and hereby grant to the Administrative Agent and the Lenders and their
respective agents access to such Real Property and specifically grant the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment at any
reasonable time upon reasonable notice to Holdings or the other Borrowers, all
at the sole expense of Holdings and the other Borrowers.
 
9.07. ERISA.  (a)  As soon as possible and, in any event, within 10 days after
Holdings, any of its Subsidiaries or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following, Holdings will deliver to the
Administrative Agent a certificate of the chief financial officer of Holdings
setting forth the full details as to such occurrence and the action, if any,
that Holdings, such Subsidiary or such ERISA Affiliate is required or proposes
to take, together with any notices required or proposed to be given or filed by
Holdings, such Subsidiary, the Plan administrator or such ERISA Affiliate to or
with the PBGC or any other Governmental Authority, or a Plan or Multiemployer
Plan participant and any notices received by Holdings, such Subsidiary or ERISA
Affiliate from the PBGC or any other Government Authority, or a Plan or
Multiemployer Plan participant with respect thereto:  that a Reportable Event
has occurred (except to the extent that Holdings has previously delivered to the
Administrative Agent a certificate and notices (if any) concerning such event
pursuant to the next clause hereof); that a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA is subject
to the advance reporting requirement of PBGC Regulation Section 4043.61 (without
regard to subparagraph (b)(1) thereof), and an event described in subsection
.62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is
reasonably expected to occur with respect to such Plan within the following 30
days; that an accumulated funding deficiency, within the meaning of Section 412
of the Code or Section 302 of ERISA, has been incurred or an application may be
or has been made for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code or Section 303 or 304 of ERISA
with respect to a Plan; that any contribution required to be made with respect
to a Plan or Multiemployer Plan or Foreign Pension Plan has not been timely made
other than (x) an isolated and inadvertent failure not of a material amount or
(y) any such contribution that is made promptly (together with any interest or
earnings thereon as may be required under applicable rules and regulations) upon
discovery by Holdings or such Subsidiary that such contribution is
 
 
170

--------------------------------------------------------------------------------


 
due; that a Plan or Multiemployer Plan has been or may be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA; that a
Plan has an Unfunded Current Liability which, when added to the aggregate amount
of Unfunded Current Liabilities with respect to all other Plans, exceeds the
aggregate amount of such Unfunded Current Liabilities that existed on the
Effective Date by $30,000,000; that proceedings may be or have been instituted
to terminate or appoint a trustee to administer a Plan which is subject to Title
IV of ERISA; that a proceeding has been instituted pursuant to Section 515 of
ERISA to collect a delinquent contribution to a Plan; that Holdings, any of its
Subsidiaries or any ERISA Affiliate will or reasonably is expected to incur any
material liability (including any indirect, contingent, or secondary liability)
to or on account of the termination of or withdrawal from a Plan under Section
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan
under Section 436(f), 4971, 4975 or 4980 of the Code or Section 409, 502(i) or
502(l) of ERISA or with respect to a group health plan (as defined in Section
607(1) of ERISA or Section 4980B(g)(2) of the Code or 45 Code of Federal
Regulations Section 160.103) under Section 4980B of the Code and/or the Health
Insurance Portability and Accountability Act of 1996; or that Holdings or any of
its Subsidiaries may incur any material liability pursuant to any employee
welfare benefit plan (as defined in Section 3(1) of ERISA) that provides
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) or any Plan or any Foreign Pension Plan.  Holdings will
deliver to the Administrative Agent copies of any records, documents or other
information that must be furnished to the PBGC with respect to any Plan pursuant
to Section 4010 of ERISA.  Holdings will deliver to the Administrative Agent a
copy of each funding waiver request filed with the Internal Revenue Service or
any other Governmental Authority with respect to any Plan and all communications
received by Holdings, any of its Subsidiaries or any ERISA Affiliate from the
Internal Revenue Service or any other Governmental Authority with respect to
each Plan.  Holdings will also deliver to the Administrative Agent a complete
copy of the annual report (on Internal Revenue Service Form 5500-series) of each
Plan and each Multiemployer Plan (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service.  In addition to any certificates or notices delivered
to the Administrative Agent pursuant to the first sentence hereof, copies of
annual reports and any records, documents or other information required to be
furnished to the PBGC or any other Governmental Authority, and any material
notices received by Holdings, any of its Subsidiaries or any ERISA Affiliate
with respect to any Plan or Foreign Pension Plan shall be delivered to the
Administrative Agent no later than 10 days after the date such annual report has
been filed with the Internal Revenue Service or such records, documents and/or
information has been furnished to the PBGC or any other Government Authority or
such notice has been received by Holdings, the Subsidiary or the ERISA
Affiliate, as applicable.  If, at any time after the Effective Date, Holdings,
any of its Subsidiaries or any ERISA Affiliate maintains, or contributes to (or
incurs an obligation to contribute to), a Material Plan (within the meaning of
Item 601, SEC Regulation S-K) which is not set forth in any filings with the SEC
that Holdings has been required to make and have been made within the past three
(3) years under the Securities Act and the Exchange Act, then Holdings shall
deliver to the Administrative Agent written notice of such Material Plan as soon
as possible and, in any event, within 10 days after Holdings, such Subsidiary or
such ERISA Affiliate maintains, or contributes to (or incurs an obligation to
contribute to), such Material Plan.
 
 
171

--------------------------------------------------------------------------------


 
(b) Holdings and each of its applicable Subsidiaries shall ensure that all
Foreign Pension Plans and Canadian Pension Plans administered by it or into
which it makes payments obtains or retains (as applicable) registered or
tax-qualified, as applicable, status under and as required by applicable law and
is administered in a timely manner in all respects in compliance with all
applicable laws except where the failure to do any of the foregoing would not be
reasonably likely to result in a Material Adverse Effect.
 
(c) Holdings and the other Borrowers will furnish to the Administrative Agent
written notice promptly upon any Authorized Officer or other officer responsible
for compliance with the Documents of Holdings or any of its Subsidiaries
becoming aware that a Canadian Pension Plan Event has occurred that, alone or
together with any other Canadian Pension Plan Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect or the creation or
imposition of a material Lien.  Each notice delivered under this Section will be
accompanied by a statement of a Authorized Officer or other executive officer of
Holdings setting forth the details of the event requiring such notice and any
action taken or proposed to be taken with respect thereto.
 
(d) None of Holdings, its Subsidiaries, or its ERISA Affiliates will incur
liabilities to any Multiemployer Plan in the event of a complete or partial
withdrawal therefrom that, individually or in the aggregate, could be reasonably
expected to have a Material Adverse Effect.
 
9.08. End of Fiscal Years; Fiscal Quarters.  Neither Holdings nor any other
Borrower shall change the date on which its and each of their respective
Subsidiaries’ fiscal years or fiscal quarters end, other than such changes in
regard to 4, 4, 5 accounting practice and leap years that are, in each case,
consistent with the methodology in place on the Effective Date.
 
9.09. Performance of Obligations.  Each of Holdings and each other Borrower
will, and will cause each of their respective Subsidiaries to, perform all of
its obligations under the terms of each mortgage, indenture, security agreement,
loan agreement or credit agreement and each other agreement, contract or
instrument by which it is bound, except such non-performances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
9.10. Payment of Taxes.  Each of Holdings and each other Borrower will pay and
discharge, and will cause each of their respective Subsidiaries to pay and
discharge, all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
prior to the date on which penalties attach thereto, and all lawful claims
which, if unpaid, might become a Lien or charge upon any properties of Holdings
or any of its Subsidiaries not otherwise permitted under Section 10.01(i);
provided that neither Holdings nor any of its Subsidiaries shall be required to
pay any such tax, assessment, charge, levy or claim which is being contested in
good faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP.
 
9.11. Use of Proceeds.  The Borrowers will use the proceeds of the Loans and the
issuances of Letters of Credit only as provided in Section 8.08.
 
9.12. Information Regarding Collateral.  Holdings and the other Borrowers will
furnish to the Administrative Agent prompt written notice of:
 
 
172

--------------------------------------------------------------------------------


 
(a) With respect to any U.S. Credit Party, any change in any Credit Party’s (A)
legal name, (B) organizational identity, (C) organizational identification
number, (D) organizational structure, (E) in the case of any U.S. Credit Party
that is not a registered organization for purposes of Section 9-307 of the UCC,
its place of business or, if it has more than one place of business, its Chief
Executive Office, or (F) in the case of any U.S. Credit Party organized under
the laws of North Dakota or South Dakota, its Federal Taxpayer Identification
Number;
 
(b) With respect to any Credit Party that is required to provide Collateral
under the laws of England and Wales, under the laws of Canada, under the laws of
the Netherlands or under the laws of Australia, any change (A) in such Credit
Party’s corporate name, (B) in the location of such Credit Party’s Chief
Executive Office, its principal place of business, registered office, any office
in which it maintains books or records relating to Collateral (other than
de-minimis portions of Collateral) owned by it or any office or facility at
which Collateral owned by it is located (including the establishment of any such
new office or facility), or (C) in such Credit Party’s identity or corporate
structure.
 
(c) Within 5 Business Days prior to any change referred to in clause (a) or (b)
above, Holdings and the other Borrowers agree to make, or to provide to the
Administrative Agent all the information required to enable it to make, all
filings under the UCC (or the analogous legislation in any other relevant
jurisdiction) or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral.
 
(d) Promptly upon, and in any event within ten Business Days after, Holdings or
any other U.S. Credit Party acquires any fee owned (or the equivalent) Real
Property the cost or book value (whichever is greater) of which is more than
$500,000 or which constitutes a Leasehold interest in Real Property to be used
for any material manufacturing operations, notice of such acquisition, together
with Holding’s good faith determination of the Fair Market Value of any such fee
owned (or equivalent) Real Property.
 
9.13. Additional Subsidiaries; Ownership of Subsidiaries.  (a)  Except as
otherwise permitted by Section 10.05, or pursuant to a Permitted Acquisition
consummated in accordance with the terms hereof, each of Holdings and each other
Borrower will, and will cause each of their respective Subsidiaries to, own 100%
of the Equity Interests of each of their Subsidiaries (other than, in the case
of any Foreign Subsidiary, directors’ qualifying shares to the extent required
by applicable law).
 
(b) If any Subsidiary of Holdings is formed or acquired after the Effective
Date, Holdings will (a) within 15 days (unless extended with the consent of the
Administrative Agent in its sole discretion) in the case of any Domestic
Subsidiary that is required to become a Credit Party and (b) within 30 days
(unless extended with the consent of the Administrative Agent in its sole
discretion) in all other cases, cause (x) the Collateral and Guaranty
Requirements to be satisfied with respect to such Subsidiary (if it is, or
required under the Collateral and Guaranty Requirement or pursuant to the
definition of Subsidiary Guarantors to become, a Credit Party) and with respect
to any Equity Interest in or Indebtedness of such Subsidiary owned by or on
behalf of any Credit Party and (y) evidence reasonably satisfactory to
 
 
173

--------------------------------------------------------------------------------


 
the Administrative Agent that the Liens indicated by the results of a search of
each system that is, or is similar to, the UCC that filings made with respect to
such Subsidiary in the jurisdictions contemplated by the applicable Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search (in each case to the extent such searches and copies
are made available to such Subsidiary) are Permitted Liens or shall have been
terminated and released.
 
9.14. Further Assurances.  (a) (i) Each of Holdings and the other Borrowers
will, and will cause each of the respective Subsidiaries to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing, registration and recording of
financing statements, fixture filings, mortgages, charges, debenture, deeds of
trust, real property mortgage forms  and other documents and the payment of all
taxes (as provided for in Section 9.10) and duties), which may be required under
any applicable law, or which the Administrative Agent or the Required Lenders
may reasonably request, to cause the Collateral and Guaranty Requirements to be
and remain satisfied at all times (including, without limitation, the
Incremental Security Documents), all at the expense of the Credit
Parties.  Holdings and the other Borrowers also agree to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.
 
(ii) If any assets (including any Real Property or improvements thereto or any
interest therein), (x) with a cost or book value (whichever is greater) of more
than $500,000, or constituting a Leasehold interest in Real Property to be used
for any material manufacturing operations, are acquired by Holdings or any
Person that is, or is required to become, a U.S. Credit Party after the
Effective Date (other than assets constituting Collateral under a Security
Document that become subject to the Lien of such Security Document upon
acquisition thereof) or (y) in connection with Indebtedness incurred pursuant to
Section 10.04(i), are granted by a U.S. Credit Party as security for the
obligations in respect of such Indebtedness and such assets are not Collateral,
Holdings and the Borrowers will cause such assets to be subjected to a Lien
securing the Secured Obligations and will take, and cause such Persons to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in clause (a)
of this Section, all at the expense of the Credit Parties, in each case within
15 days in the case of any asset held by any Domestic Subsidiary that is, or is
required to become, a U.S. Credit Party.  In the event that any Domestic
Subsidiary of Holdings shall become the holder of any fee title in respect of
any Mortgaged Property subject to a leasehold Mortgage, such Subsidiary shall
promptly notify the Administrative Agent thereof and shall within 30 days
(unless extended with the consent of the Administrative Agent in its sole
discretion) of becoming the holder of such fee title take all action required
under applicable law or requested by the Administrative Agent, if any, to
maintain the Lien of such Mortgage on such Mortgaged Property or to grant and
perfect a new Mortgage on such Mortgaged Property, as the case may be.
 
(iii) On each date after the Effective Date upon which Holdings, any other
Borrower, or any other Credit Party enters into any Security Documents pursuant
to preceding Section 9.13 or this Section 9.14, Holdings on behalf of the
respective Credit Party entering into such Security Documents on such date shall
deliver to the Administrative Agent a completed
 
 
174

--------------------------------------------------------------------------------


 
Perfection Certificate Supplement (together with all attachments contemplated
thereby) dated the date of entry into such Security Documents; in each case,
signed by, an Authorized Officer of Holdings, it being understood and agreed
that the respective Perfection Certificate Supplement need only speak to the
respective Credit Party then entering into the respective Security Documents.
 
(iv) Upon the written request of the Administrative Agent, Holdings shall cause
a Mortgage to be granted in favor of the Collateral Agent for the benefit of the
Secured Parties, by the holder of any fee title in respect of any Real Property
owned by a U.S. Credit Party which is located in the State of New York, together
with title insurance policy, opinions of local counsel, to the extent reasonably
requested by the Administrative Agent, a survey, and other documentation
customarily delivered in connection with the granting of a Mortgage, all in form
and substance reasonably satisfactory to the Administrative Agent.
 
(b) At the request of (i) Holdings, (ii) any other Borrower, (iii) the
Administrative Agent or (iv) any Secured Party that was not a Secured Party on
the Effective Date, each of Holdings, each other Borrower, the Administrative
Agent, the Collateral Agent and each Secured Party, as applicable, shall enter
into any amendments to the Security Documents or take any other actions for the
purpose of naming such new Secured Party as a Secured Party thereunder, to the
extent necessary or appropriate under applicable law.
 
(c) (i) At any time any Domestic Subsidiary (other than Immaterial Subsidiaries)
of Holdings is created, established or acquired, such Domestic Subsidiary, to
the extent requested by the Administrative Agent, (x) shall be required to
execute and deliver to the Administrative Agent a Joinder Agreement pursuant to
which such Domestic Subsidiary shall become a U.S. Borrower and (y) shall take
all action in connection therewith as would otherwise have been required to
cause the Collateral and Guaranty Requirements to be satisfied as if such
Domestic Subsidiary had been a U.S. Borrower on the Effective Date; and
 
(ii) At any time any Canadian Subsidiary, U.K. Subsidiary, Australian Subsidiary
or Dutch Subsidiary, in each case, of Holdings is created, established or
acquired, such Foreign Subsidiary, to the extent requested by the Administrative
Agent,  (x) shall be required to execute and deliver to the Administrative Agent
a Joinder Agreement pursuant to which such Foreign Subsidiary shall become an
Australian Borrower or Guarantor, Canadian Borrower or Subsidiary Guarantor,
Dutch Borrower or Guarantor or U.K. Borrower or Guarantor, as the case may be,
and (y) shall take all action in connection therewith as would otherwise have
been required to cause the Collateral and Guaranty Requirements to be satisfied
as if such Foreign Subsidiary had been a Foreign Credit Party on the Effective
Date.
 
9.15. U.K. Pensions.  From and after the Effective Date, Holdings shall ensure
that neither it nor any of its Subsidiaries takes any action in relation to the
Disclosed Schemes which could reasonably be expected to result in a Material
Adverse Effect.  From and after the Effective Date, Holdings shall ensure that
neither it nor any of its Subsidiaries becomes at any time an employer (for the
purposes of sections 38 to 51 of the Pensions Act 2004) of any occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pension Schemes Act 1993) other than the Disclosed Schemes or “connected”
with, or an “associate” of, (as those terms are used in sections 39 or 43 of the
Pensions Act 2004) such an
 
 
175

--------------------------------------------------------------------------------


 
employer to the extent that becoming such an employer, “connected” or an
“associate” could reasonably be expected to result in a Material Adverse Effect.
From and after the Effective Date, Holdings shall promptly notify the
Administrative Agent of any investigation or proposed investigation by the
Pensions Regulator of which it is aware which is reasonably likely to lead to
the issue of a material Financial Support Direction or a Contribution Notice to
Holdings or any member of the Group but solely to the extent such direction or
notice could reasonably be expected to result in a Material Adverse
Effect.  From and after the Effective Date, Holdings shall promptly notify the
Administrative Agent if it or any of its Subsidiaries receives a Financial
Support Direction or a material Contribution Notice from the Pensions Regulator.
 
9.16. Permitted Acquisitions.  (a)  Subject to the provisions of this Section
9.16 and the requirements contained in the definition of Permitted Acquisition,
Holdings, and each Wholly-Owned Subsidiary of Holdings which is a Subsidiary
Guarantor may from time to time effect Permitted Acquisitions, so long as (in
each case except to the extent the Required Lenders otherwise specifically agree
in writing in the case of a specific Permitted Acquisition):  (i) no Default or
Event of Default shall have occurred and be continuing at the time of the
consummation of the proposed Permitted Acquisition or immediately after giving
effect thereto; (ii) Holdings or such other Borrower shall have given to the
Administrative Agent and the Lenders at least 10 Business Days’ prior written
notice of any Permitted Acquisition (or such shorter period of time as may be
reasonably acceptable to the Administrative Agent), which notice shall describe
in reasonable detail the principal terms and conditions of such Permitted
Acquisition; (iii) calculations are made by Holdings or such other Borrower with
respect to the financial covenant contained in Section 10.07 for the respective
Calculation Period on a Pro Forma Basis as if the respective Permitted
Acquisition (as well as all other Permitted Acquisitions theretofore consummated
after the first day of such Calculation Period) had occurred on the first day of
such Calculation Period, and such calculations shall show that such financial
covenants would have been complied with if the Permitted Acquisition had
occurred on the first day of such Calculation Period (whether or not such
covenant is in effect at such time); (iv) based on good faith projections
prepared by Holdings or such other Borrower for the period from the date of the
consummation of the respective Permitted Acquisition to the date which is one
year thereafter, the level of financial performance measured by the financial
covenants set forth in Section 10.07 shall be better than or equal to such level
as would be required to provide that no Default or Event of Default would exist
under the financial covenants contained in such Section 10.07 as compliance with
such financial covenants would be required through the date which is one year
from the date of the consummation of the respective Permitted Acquisition; (v)
all representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Permitted Acquisition (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date; (vi) Payment Conditions are satisfied both
before and after giving effect to such Permitted Acquisition; (vii) Holdings
shall have delivered to the Administrative Agent and each Lender a certificate
executed by its chief financial officer, certifying to the best of such
officer’s knowledge, compliance with the requirements of preceding clauses (i)
through (vi), inclusive, and containing the calculations (in reasonable detail)
required by preceding clauses (iii), (iv), and (vi); and (viii) the
Administrative Agent shall have received true and correct copies of all
 
 
176

--------------------------------------------------------------------------------


 
material documentation in connection with the Permitted Acquisition certified as
such by an Authorized Officer of Holdings.
 
(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interest of any Person, the capital stock or other Equity Interests thereof
created or acquired in connection with such Permitted Acquisition shall be
pledged for the benefit of the Secured Parties pursuant to (and to the extent
required by) the Collateral and Guaranty Requirements.
 
(c) Each of Holdings and each other Borrower will cause each Subsidiary which is
formed to effect, or is acquired pursuant to, a Permitted Acquisition to comply
with, and to execute and deliver all of the documentation as and to the extent
required by, Sections 9.12, 9.13, 9.14 and 10.11, to the reasonable satisfaction
of the Administrative Agent.
 
(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by Holdings and each other Borrower that the
certifications pursuant to this Section 9.16 are true and correct and that all
conditions thereto have been satisfied and that same is permitted in accordance
with the terms of this Agreement, which representation and warranty shall be
deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Sections 8 and 11.
 
9.17. Maintenance of Company Separateness.  Neither Holdings nor any Credit
Party shall take any action, or conduct its affairs in a manner, which is likely
to result in the Business existence of Holdings or any of its Subsidiaries being
ignored, or in the assets and liabilities of Holdings or any of its Subsidiaries
being substantively consolidated with those of any other such Person in a
bankruptcy, reorganization or other insolvency proceeding.
 
9.18. Designated Senior Indebtedness.  Holdings hereby designates the
Obligations to be “Designated Senior Indebtedness” under the Existing Senior
Subordinated Notes Indenture.
 
9.19. Retention of Financial Consultant.  Upon the occurrence of a Default or
Event of Default under Sections 11.01(a) or 11.01(e), upon the request of the
Administrative Agent, Holdings and the other Borrowers (at their sole cost and
expense) shall retain a business and financial consultant mutually acceptable to
Holdings and the Administrative Agent on such terms, including the scope of work
and term of engagement, as are reasonably acceptable to the Administrative
Agent.
 
SECTION 10. Negative Covenants.  Each of Holdings and the other Borrowers hereby
covenants and agrees that on and after the Effective Date and until the Total
Commitment and all Letters of Credit have terminated and the Loans, Notes and
Unpaid Drawings (in each case, together with interest thereon), Fees and all
other Obligations (other than any indemnities and other contingent obligations
which are not then due and payable) incurred hereunder and thereunder, are paid
in full:
 
10.01. Liens.  Each of Holdings and each other Borrower will not, and will not
permit any of their respective Subsidiaries to, create, incur, assume or suffer
to exist any Lien upon or with respect to any property or assets (real or
personal, tangible or intangible) of
 
 
177

--------------------------------------------------------------------------------


 
Holdings or any of its Subsidiaries, whether now owned or hereafter acquired, or
sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable with recourse to Holdings or any of its Subsidiaries), or
assign any right to receive income or permit the filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
recording or notice statute; provided that the provisions of this Section 10.01
shall not prevent the creation, incurrence, assumption or existence of the
following (Liens described below are herein referred to as “Permitted Liens”):
 
(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;
 
(ii) Liens in respect of property or assets of Holdings or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of Holdings’ or such Subsidiary’s
property or assets or materially impair the use thereof in the operation of the
business of Holdings or such Subsidiary or (y) which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;
 
(iii) Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule 10.01, but only to the
respective date, if any, set forth in such Schedule 10.01 for the removal,
replacement and termination of any such Liens, plus renewals, replacements and
extensions of such Liens to the extent set forth on such Schedule 10.01,
provided that (x) the aggregate principal amount of the Indebtedness, if any,
secured by such Liens does not increase from that amount outstanding at the time
of any such renewal, replacement or extension and (y) any such renewal,
replacement or extension does not encumber any additional assets or properties
of Holdings or any of its Subsidiaries;
 
(iv) (x) Liens created by or pursuant to this Agreement and the Security
Documents and (y) Liens on Collateral owned by the U.S. Credit Parties and
created by or pursuant to the Senior Secured Notes Security Documents (in each
case subject to the terms of the Intercreditor Agreement);
 
(v) (x) licenses, sublicenses, leases or subleases granted by Holdings or any of
its Subsidiaries to other Persons not materially interfering with the conduct of
the business of Holdings or any of its Subsidiaries and (y) any interest or
title of a lessor, sublessor or licensor under any lease or license agreement
permitted by this Agreement to which Holdings or any of its Subsidiaries is a
party;
 
(vi) Liens upon assets of Holdings or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are
 
 
178

--------------------------------------------------------------------------------


 
permitted by Section 10.04(iv), provided that (x) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of Holdings or any of its
Subsidiaries;
 
(vii) Liens placed upon equipment or machinery acquired after the Effective Date
and used in the ordinary course of business of Holdings or any of its
Subsidiaries and placed at the time of the acquisition thereof by Holdings or
such Subsidiary or within 90 days thereafter to secure Indebtedness incurred to
pay all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment or machinery or extensions, renewals or replacements of any of the
foregoing for the same or a lesser amount, provided that (x) the Indebtedness
secured by such Liens is permitted by Section 10.04(iv) and (y) in all events,
the Lien encumbering the equipment or machinery so acquired does not encumber
any asset of Holdings or any of its Subsidiaries;
 
(viii) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
Holdings or any of its Subsidiaries;
 
(ix) Liens arising from precautionary UCC financing statement filings (or other
equivalent) regarding operating leases entered into in the ordinary course of
business;
 
(x) Liens arising out of the existence of judgments or awards in respect of
which Holdings or any of its Subsidiaries shall in good faith be prosecuting an
appeal or proceedings for review and in respect of which there shall have been
secured a subsisting stay of execution pending such appeal or proceedings,
provided that the aggregate amount of all cash and the Fair Market Value of all
other property subject to such Liens (net of applicable insurance coverage if
the insurance carrier has admitted coverage) does not exceed $15,000,000 at any
time outstanding;
 
(xi) statutory and common law landlords’ liens under leases to which Holdings or
any of its Subsidiaries is a party;
 
(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practice (exclusive of obligations in respect of the payment for borrowed
money), provided that the aggregate amount of all cash and the Fair Market Value
of all other property subject to all Liens permitted by this clause (xii) shall
not at any time exceed $5,000,000;
 
(xiii) Permitted Encumbrances;
 
 
179

--------------------------------------------------------------------------------


 
(xiv) Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary of Holdings in existence at the time
such Subsidiary is acquired pursuant to a Permitted Acquisition (other than, in
each case, on ABL Priority Collateral), provided that (x) any Indebtedness that
is secured by such Liens is permitted to exist under Section 10.04(vii), and (y)
such Liens are not incurred in connection with, or in contemplation or
anticipation of, such Permitted Acquisition and do not attach to any asset of
Holdings or any of its Subsidiaries;
 
(xv) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by Holdings or any
of its Subsidiaries in the ordinary course of business to the extent such Liens
do not attach to any assets other than the goods subject to such arrangements;
 
(xvi) Liens (x) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (y) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;
 
(xvii) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by Holdings or any of its Subsidiaries, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;
 
(xviii) Liens encumbering customary initial and margin deposits in respect of
foreign exchange accounts maintained in the ordinary course of business, similar
Liens attaching to foreign exchange accounts maintained in the ordinary course
of business and Liens on cash and Cash Equivalents to secure Hedging Contracts;
provided that (x) any account subject to a Lien described above in this clause
(i) may only contain deposits for the purposes described above and (y) unless
otherwise agreed to by the Administrative Agent or the Required Lenders, neither
Holdings nor any of its Subsidiaries shall deposit additional amounts into any
account as described above at any time while a Default or any Event of Default
exists;
 
(xix) Liens on the assets of Foreign Subsidiaries organized in jurisdictions
other than ABL Jurisdictions securing Indebtedness incurred under Section
10.04(xii), the proceeds of which Indebtedness are used for such Foreign
Subsidiary’s working capital purposes.
 
(xx) Liens incurred in connection with permitted insurance premium financing;
and
 
(xxi) additional Liens (not on ABL Priority Collateral) of Holdings or any of
its Subsidiaries not otherwise permitted by this Section 10.01 that (x) do not
materially
 
 
180

--------------------------------------------------------------------------------


 
impair the use of such assets in the operation of the business of Holdings or
any of its Subsidiaries and (y) do not secure obligations in excess of
$10,000,000 in the aggregate for all such Liens at any time.
 
In connection with the granting of Liens of the type described in clauses (iii),
(vi), (vii), (ix), (xiv) and (xxi) of this Section 10.01 by Holdings or any of
its Subsidiaries, the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).
 
Notwithstanding anything to the contrary contained above in this Section 10.01
or elsewhere in this Agreement, Holdings and each Borrower will not and will not
permit any of their respective Subsidiaries that are ABL Credit Parties to,
create, incur, assume or otherwise cause or suffer to exist or become effective
any Lien of any kind (other than the Permitted Liens in clauses (i) through
(xviii) and (xx) of this Section 10.01) upon any of property or assets, now
owned or hereafter acquired by an ABL Credit Party (other than a U.S. Credit
Party), unless all the Secured Obligations of the Foreign Credit Parties are
secured on an equal and ratable basis with the obligations so secured until such
time as such obligations are no longer secured by a Lien.
 
10.02. Consolidation, Merger, Purchase or Sale of Assets, etc.  Each of Holdings
and each other Borrower will not, and will not permit any of their respective
Subsidiaries to, wind up, liquidate or dissolve its affairs or enter into any
partnership, joint venture, or transaction of merger or consolidation, or
convey, sell, lease or otherwise dispose of all or any part of its property or
assets (other than sales of inventory in the ordinary course of business), or
enter into any sale-leaseback transactions, or purchase or otherwise acquire (in
one or a series of related transactions) any part of the property or assets
(other than purchases or other acquisitions of inventory, materials and
equipment in the ordinary course of business) of any Person (or agree to do any
of the foregoing at any future time), except that:
 
(i) Capital Expenditures by Holdings and its Subsidiaries shall be permitted
(other than Capital Expenditures consisting of the acquisition of an Acquired
Entity or Business except to the extent permitted by Section 9.16 or 10.05);
 
(ii) Holdings and its Subsidiaries may (x) sell inventory in the ordinary course
of business or (y) liquidate or otherwise dispose of obsolete, uneconomical,
non-useful or worn-out property in the ordinary course of business;
 
(iii) Investments may be made to the extent permitted by Section 10.05;
 
(iv) Holdings and its Subsidiaries may sell assets (other than (A) the capital
stock or other Equity Interests of any Wholly-Owned Subsidiary, unless all of
the capital stock or other Equity Interests of such Wholly-Owned Subsidiary are
sold in accordance with this clause (iv) or (B) ABL Priority Collateral), so
long as (w) no Default or Event of Default then exists or would result
therefrom, (x) each such sale is in an arm’s-length
 
 
181

--------------------------------------------------------------------------------


 
transaction and Holdings or the respective Subsidiary receives at least Fair
Market Value, (y) the Net Sale Proceeds therefrom are applied and/or reinvested
as (and to the extent) required by Section 5.02(c) and (z) the aggregate amount
of the cash and non-cash proceeds received from all assets sold pursuant to this
clause (iv) (excluding  cash and non-cash proceeds received from the sale of
real property located at Bretton Way, Peterborough, Cambridgeshire, England)
shall not exceed $10,000,000 in any fiscal year of Holdings (for this purpose,
using the Fair Market Value of property other than cash);
 
(v) each of Holdings and its Subsidiaries may lease (as lessee) or license (as
licensee) real or personal property (so long as any such lease or license does
not create a Capitalized Lease Obligation except to the extent permitted by
Section 10.04(iv));
 
(vi) each of Holdings and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction;
 
(vii) each of Holdings and its Subsidiaries may grant licenses, sublicenses,
leases or subleases to other Persons not materially interfering with the conduct
of the business of Holdings or any of its Subsidiaries, in each case so long as
no such grant otherwise affects the Collateral Agent’s security interest in the
asset or property subject thereto;
 
(viii) transfers of assets among Holdings and its Subsidiaries shall be
permitted, so long as (w) no Default or Event of Default then exists or would
exist immediately after giving effect to the respective transfer, (x) Real
Property shall not be transferred by any Person which is a Foreign Credit Party
to any other Person which is not a Foreign Credit Party, and any other transfer
of assets from a Foreign Credit Party to an entity which is not a Foreign Credit
Party shall only be permitted if in the ordinary course of business, (y) any
assets so transferred shall be subject to any security interests granted to the
Collateral Agent for the benefit of the Secured Parties at least to the same
extent as would have been required had the transferee originally owned such
assets, and (z) the aggregate amount of all assets transferred by (A) any U.S.
Credit Party to any Subsidiary of Holdings which is not a U.S. Credit Party, (B)
any ABL Credit Party (other than any U.S. Credit Party) to any Subsidiary of
Holdings which is not an ABL Credit Party and (C) any Foreign Credit Party
(other than any ABL Credit Party) to any Wholly-Owned Subsidiary of Holdings
which is not an Credit Party, shall not exceed an aggregate amount of
$5,000,000;
 
(ix) (i) any Domestic Subsidiary of Holdings may be merged, consolidated or
liquidated with or into Holdings (so long as Holdings is the surviving Person of
any such merger, consolidation or liquidation) or another U.S. Credit Party (so
long as a U.S. Credit Party is the surviving Person of any such merger,
consolidation or liquidation), (ii) any Foreign Credit Party may be merged (or
amalgamated), consolidated or liquidated with or into any other Foreign Credit
Party organized in the same jurisdiction, and (iii) any Foreign Subsidiary of
Holdings (other than a Foreign Credit Party) may be merged (or amalgamated),
consolidated or liquidated with or into any
 
 
182

--------------------------------------------------------------------------------


 
Wholly-Owned Foreign Subsidiary of Holdings (so long as, in the case of a
merger, consolidation or liquidation, a Wholly-Owned Foreign Subsidiary is the
surviving Person of any such merger, consolidation or liquidation); provided
that any such merger (or amalgamation), consolidation or liquidation shall only
be permitted pursuant to this clause (ix), so long as (A) no Default or Event of
Default then exists or would exist immediately after giving effect thereto, (B)
any security interests granted to the Collateral Agent for the benefit of the
Secured Parties in the assets (and Equity Interests) of any such Person subject
to any such transaction shall remain in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
merger (or amalgamation), consolidation or liquidation), (C) if any Person
subject to any such merger (or amalgamation), consolidation or liquidation is a
Borrower, the surviving Person, in the case of a merger, consolidation or
liquidation, also shall be a Borrower, and in the case of an amalgamation, the
Person resulting from such amalgamation assumes all obligations of the
predecessor Borrower and (D) if the Person to be merged (or amalgamated),
consolidated or liquidated into or with another Person as contemplated above is
party to the U.S. Guaranty or the Foreign Guaranty, in the case of a merger,
consolidation or liquidation, the nature and scope of the obligations of such
Person under such U.S. Guaranty or such Foreign Guaranty, as the case may be,
are substantially identical to the nature and scope of the obligations of such
other Person under such U.S. Guaranty or such Foreign Guaranty, as the case may
be, and in the case of an amalgamation, the Person resulting from such
amalgamation assumes all obligations of the predecessor Guarantor;
 
(x) sales, transfers and other dispositions of assets (other than ABL Priority
Collateral) to the extent such assets are exchanged substantially simultaneously
for similar replacement assets shall be permitted so long as (i) no Default or
Event of Default then exists or would result therefrom, (ii) the Fair Market
Value of the assets received in any such sale, transfer or other disposition is
equal to or greater than the Fair Market Value of the assets exchanged therefor
and (iii) after giving effect to each such sale, transfer or other disposition,
the aggregate Fair Value Market of all assets sold, transferred or otherwise
disposed of in reliance upon this clause (x) shall not exceed $10,000,000 in any
fiscal year of Holdings;
 
(xi) Permitted Acquisitions may be consummated in accordance with the
requirements of Section 9.16;
 
(xii) leases, occupancy agreements or subleases, licenses and sublicenses of
property or assets of Holdings and its Subsidiaries in the ordinary course of
business; provided that any such arrangement is not substantially the equivalent
of a sale; provided further, that, in the case of any such arrangement relating
to any Mortgaged Property, such arrangement (i) shall be subordinate in all
respects to the Liens granted and evidenced by the Security Documents, (ii)
shall not, individually or in the aggregate, interfere in any material respect
with the ordinary conduct of the business of Holdings and its Subsidiaries taken
as a whole, (iii) shall require any such lease, occupancy agreements or
subleases, licenses or sublicenses of any portion of any Mortgaged Property to
provide pursuant to customary commercially reasonable arm’s length provisions
that the tenant’s use of the premises shall not violate any applicable zoning or
 
 
183

--------------------------------------------------------------------------------


 
other law relating to the uses thereof and Holdings and its Subsidiaries shall
use commercially reasonable efforts to enforce same, and (iv) such leases,
occupancy agreements or subleases, licenses or sublicenses of any portion of any
Mortgaged Property shall not materially impair the value of the property subject
thereto; and
 
(xiii) Holdings and its Subsidiaries may liquidate or otherwise dispose of Cash
Equivalents in the ordinary course of business, in each case for cash at Fair
Market Value.
 
To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to Holdings or any of its
Subsidiaries), such Collateral shall be sold free and clear of the Liens created
by the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.
 
Notwithstanding anything to the contrary contained above in this Section 10.02
or elsewhere in this Agreement, (a) at any time when an Event of Default has
occurred and is continuing, no ABL Priority Collateral may be sold, transferred
or otherwise disposed of by any ABL Credit Party (other than sales of inventory
in the ordinary course of business), and (b)  Holdings and any of its
Subsidiaries shall not be permitted to sell or transfer the Equity Interests of,
or all or substantially all of the assets of, any Borrower, unless (i) all
Secured Obligations (other than Unasserted Obligations or obligations arising
out of such Borrower’s guaranty of all or any portion of the Secured
Obligations) owing by such Borrower have been indefeasibly paid in full in cash
(or, solely in the case of Secured Obligations (x) with respect to the Secured
Hedging Agreements to the extent such Secured Obligations have not been
indefeasibly paid in full in cash, if Holdings has certified that no payment
default exists with respect to any Secured Hedging Agreements and (y) with
respect to the Secured Cash Management Agreements to the extent such Secured
Obligations have not been indefeasibly paid in full in cash, if Holdings has
certified that no payment obligation is outstanding with respect to any Secured
Cash Management Agreements) and (ii) if, after such sale or transfer, no other
Borrower then exists in the ABL Jurisdiction of such Borrower, (x) the Stated
Amount of all Letters of Credit issued on behalf of such Borrower have been
reduced to zero (or, with respect to each outstanding Letter of Credit, the
applicable Issuing Lender has entered into arrangements, including without
limitation cash collateralization, satisfactory to it in its sole discretion to
eliminate such Issuing Lender’s risk with respect to each applicable outstanding
Letter of Credit), and (y) no further Borrowings or Letters of Credit shall be
permitted by Holdings or any of its Subsidiaries in such ABL Jurisdiction.
 
10.03. Dividends.  Each of Holdings and each other Borrower will not, and will
not permit any of their respective Subsidiaries to, authorize, declare or pay
any Dividends with respect to Holdings or any of its Subsidiaries, except that:
 
(i) any Subsidiary of Holdings may pay cash Dividends to Holdings or to any
Wholly-Owned Domestic Subsidiary of Holdings and any Foreign Subsidiary of
Holdings also may pay cash Dividends to any Wholly-Owned Foreign Subsidiary of
Holdings;
 
 
184

--------------------------------------------------------------------------------


 
(ii) any Non-Wholly-Owned Subsidiary of Holdings may pay cash Dividends to its
shareholders, members or partners generally, so long as Holdings or its
respective Subsidiary which owns the Equity Interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);
 
(iii) Holdings may pay regularly scheduled Dividends on its Qualified Preferred
Stock pursuant to the terms thereof solely through the issuance of additional
shares of such Qualified Preferred Stock (but not in cash), provided that in
lieu of issuing additional shares of such Qualified Preferred Stock as
Dividends, Holdings may increase the liquidation preference of the shares of
Qualified Preferred Stock in respect of which such Dividends have accrued; and
 
(iv) Holdings may pay additional cash Dividends on its Qualified Preferred Stock
or common Equity Interests so long as the Payment Conditions are satisfied both
before and after giving effect to the payment of such dividends.
 
10.04. Indebtedness.  Each of Holdings and each other Borrower will not, and
will not permit any of their respective Subsidiaries to, contract, create,
incur, assume or suffer to exist any Indebtedness, except:
 
(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
 
(ii) Existing Indebtedness outstanding on the Effective Date and listed on
Schedule 10.04 (as reduced by any repayments of principal thereof), without
giving effect to any subsequent extension, renewal or refinancing thereof except
to the extent set forth on Schedule 10.04, provided that the aggregate principal
amount of the Indebtedness to be extended, renewed or refinanced does not
increase from that amount outstanding at the time of any such extension, renewal
or refinancing;
 
(iii) Indebtedness (i) of Holdings under Interest Rate Protection Agreements
entered into in the ordinary course of business with respect to other
Indebtedness permitted under this Section 10.04 and (ii) of Holdings and its
Subsidiaries under Other Hedging Agreements entered into in the ordinary course
of business and providing protection to Holdings and its Subsidiaries against
fluctuations in currency values or commodity prices in connection with Holding’s
or any of its Subsidiaries’ operations, in either case so long as the entering
into of such Interest Rate Protection Agreements or Other Hedging Agreements are
bona fide hedging activities and are not for speculative purposes;
 
(iv) Indebtedness of Holdings and any of its Subsidiaries evidenced by
Capitalized Lease Obligations and purchase money Indebtedness described in
Section 10.01(vii), provided that in no event shall the sum of the aggregate
principal amount of all Capitalized Lease Obligations and purchase money
Indebtedness permitted by this clause (iv) exceed $25,000,000 at any time
outstanding;
 
 
185

--------------------------------------------------------------------------------


 
(v) (A) Indebtedness constituting Intercompany Loans to the extent permitted by
Section 10.05(viii), provided that clause (i) of the Collateral and Guaranty
Requirements are satisfied and any such Indebtedness owed by a Credit Party
shall be subordinated to the Secured Obligations on terms no less favorable to
the Lenders than those set forth in the form of Intercompany Note and (B)
Indebtedness between Holdings and its Subsidiaries resulting from tax sharing
arrangements;
 
(vi) Indebtedness consisting of guaranties by (i) the U.S. Credit Parties of
each other’s Indebtedness, (ii) the Foreign Credit Parties of each other’s
Indebtedness and (iii) Wholly-Owned Foreign Subsidiaries (other than a Foreign
Credit Party) of each other’s Indebtedness, in each case to the extent that the
guaranteed Indebtedness is otherwise permitted under this Agreement;
 
(vii) Indebtedness of Holdings or any of its Subsidiaries acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness), provided that (x) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) the aggregate principal
amount of all Indebtedness permitted by this clause (vii) shall not exceed
$15,000,000 at any one time outstanding;
 
(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within four Business Days of its incurrence;
 
(ix) Indebtedness of Holdings and any of its Subsidiaries with respect to
performance bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of Holdings or any of its Subsidiaries or in connection with judgments
that do not result in a Default or an Event of Default, provided that the
aggregate outstanding amount of all such (x) performance bonds, surety bonds and
customs bonds permitted by this clause (ix) shall not at any time exceed
$5,000,000 and (y) appeal bonds permitted by this clause (ix) shall not at any
time exceed $15,000,000;
 
(x) (x) Indebtedness of Holdings (which may be guaranteed on a like basis by the
U.S. Credit Parties) under the Senior Secured Notes Documents in an aggregate
principal amount not to exceed $460,000,000 (as reduced by any repayments or
prepayments of principal thereof made on or after the Effective Date) and (y)
unsecured Indebtedness of Holdings (which may be guaranteed on a like basis by
the U.S. Credit Parties) under the Existing Senior Subordinated Notes Documents
in an aggregate principal amount not to exceed $301,000,000 (as reduced by any
repayments or prepayments of principal thereof made on or after the Effective
Date;
 
(xi) Indebtedness of Holdings or any of its Subsidiaries which may be deemed to
exist in connection with agreements providing for indemnification, purchase
price adjustments and similar obligations in connection with the acquisition or
disposition of assets in accordance with the requirements of this Agreement, so
long as any such
 
 
186

--------------------------------------------------------------------------------


 
obligations are those of the Person making the respective acquisition or sale,
and are not guaranteed by any other Person except as permitted by Section
10.04(vi);
 
(xii) Indebtedness of Foreign Subsidiaries of Holdings organized in a
jurisdiction other than an ABL Jurisdiction under lines of credit to any such
Foreign Subsidiary from Persons other than Holdings or any of its Subsidiaries,
the proceeds of which Indebtedness are used for such Foreign Subsidiary’s
working capital purposes, provided that the aggregate principal amount of all
such Indebtedness outstanding at any time for all such Foreign Subsidiaries
shall not exceed $10,000,000;
 
(xiii) Indebtedness incurred solely to finance insurance premiums; and
 
(xiv) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness incurred by Holdings and its Subsidiaries in
an aggregate principal amount not to exceed $25,000,000 at any one time
outstanding, which Indebtedness shall be unsecured unless otherwise permitted
under Section 10.01(xxi).
 
10.05. Advances, Investments and Loans.  Each of Holdings and each other
Borrower will not, and will not permit any of their respective Subsidiaries to,
directly or indirectly, lend money or credit or make advances to any Person, or
purchase or acquire any stock, obligations or securities of, or any other Equity
Interest in, or make any capital contribution to, any other Person, or purchase
or own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or hold any cash or Cash Equivalents (each of the foregoing an
“Investment” and, collectively, “Investments”), except that the following shall
be permitted:
 
(i) Holdings and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms of
Holdings or such Subsidiary;
 
(ii) Holdings and its Subsidiaries may acquire and hold cash and Cash
Equivalents, provided that (a) during any time that Loans are outstanding, the
aggregate amount of Unrestricted cash and Cash Equivalents permitted to be held
by Holdings and its Subsidiaries shall not exceed $50,000,000 for any period of
five consecutive Business Days and (ii) during any Dominion Period, the
aggregate amount of cash and Cash Equivalents permitted to be held by the ABL
Credit Parties in Deposit Accounts (other than Collection Accounts, Core
Concentration Accounts, Disbursement Accounts or Excluded Accounts) shall not
exceed $5,000,000 at any time;
 
(iii) Holdings and its Subsidiaries may hold the Investments held by them on the
Effective Date and described on Schedule 10.05(iii), provided that any
additional Investments made with respect thereto shall be permitted only if
permitted under the other provisions of this Section 10.05;
 
(iv) Holdings and its Subsidiaries may acquire and own investments (including
debt obligations) received in connection with the bankruptcy or reorganization
of
 
 
187

--------------------------------------------------------------------------------


 
suppliers and customers and in good faith settlement of delinquent obligations
of, and other disputes with, customers and suppliers arising in the ordinary
course of business;
 
(v) Holdings and its Subsidiaries may make loans and advances to their officers
and employees for moving, relocation and travel expenses and other similar
expenditures, in each case in the ordinary course of business in an aggregate
amount not to exceed $5,000,000 at any time (determined without regard to any
write-downs or write-offs of such loans and advances);
 
(vi) Holdings and its Subsidiaries may acquire and hold obligations of their
officers and employees in connection with such officers’ and employees’
acquisition of shares of Holdings Common Stock (so long as no cash is actually
advanced by Holdings or any of its Subsidiaries in connection with the
acquisition of such obligations);
 
(vii) Holdings and its Subsidiaries may enter into Interest Rate Protection
Agreements and Other Hedging Agreements to the extent permitted by Section
10.04(iii);
 
(viii) Holdings or any of its Wholly-Owned Subsidiaries may make intercompany
loans and advances to Holdings or any of its Wholly-Owned Subsidiaries (such
intercompany loans and advances, collectively, the “Intercompany Loans”);
provided, that (a) at no time shall the aggregate outstanding principal amount
of all Intercompany Loans made by any U.S. Credit Party to any ABL Credit Party
(other than any U.S. Credit Party) pursuant to this clause (viii) (excluding the
principal amount of Intercompany Loans made by any U.S. Credit Party to any ABL
Credit Party outstanding on the Effective Date and listed on Schedule
10.05(viii) (as reduced by any repayments of principal thereof), without giving
effect to any subsequent extension, renewal or refinancing thereof), when added
to the amount of contributions, acquisitions of Equity Interests,
capitalizations and forgivenesses theretofore set forth in sub-clause (a) of the
proviso in Section 10.05(ix) (for this purposes, taking the Fair Market Value of
any property (other than cash) so contributed at the time of such contribution),
exceed $30,000,000 (determined without regard to any write-downs or write-offs
of such loans and advances and net of any returns on any such Investment in the
form of a principal repayment, distribution, dividend or redemption, as
applicable), (b) at no time shall the aggregate outstanding principal amount of
all Intercompany Loans made by any ABL Credit Party to any Credit Party (other
than an ABL Credit Party) pursuant to this clause (viii), when added to the
amount of contributions, acquisitions of Equity Interests, capitalizations and
forgivenesses theretofore set forth in sub-clause (b) of the proviso in Section
10.05(ix) (for this purposes, taking the Fair Market Value of any property
(other than cash) so contributed at the time of such contribution), exceed
$50,000,000 (determined without regard to any write-downs or write-offs of such
loans and advances and net of any returns on any such Investment in the form of
a principal repayment, distribution, dividend or redemption, as applicable), (c)
at no time shall the aggregate outstanding principal amount of all Intercompany
Loans made by any Credit Party to any Wholly-Owned Subsidiary of Holdings which
is not a Credit Party pursuant to this clause (viii), when added to the amount
of contributions, acquisitions of Equity Interests, capitalizations and
forgivenesses theretofore set forth in sub-clause (c) of the proviso in Section
10.05(ix) (for this purposes, taking the Fair Market Value of any property
(other
 
 
188

--------------------------------------------------------------------------------


 
than cash) so contributed at the time of such contribution), exceed $25,000,000
(determined without regard to any write-downs or write-offs of such loans and
advances and net of any returns on any such Investment in the form of a
principal repayment, distribution, dividend or redemption, as applicable), (d)
no Intercompany Loan set forth in sub-clauses (a), (b) or (c) above may be made
at any time that a Default or an Event of Default has occurred and its
continuing, (e) each Intercompany Loan shall be evidenced by an Intercompany
Note, (f) each such Intercompany Note owned or held by an ABL Credit Party shall
be pledged to the Collateral Agent pursuant to terms of the applicable Security
Document, (g) each Intercompany Loan made by any Subsidiary of Holdings that is
not an ABL Credit Party to a Credit Party shall be subject to the subordination
provisions contained in the respective Intercompany Note and (h) any
Intercompany Loans made to any Credit Party pursuant to this clause (viii) shall
cease to be permitted by this clause (viii) if such Credit Party, ceases to
constitute a Credit Party;
 
(ix) Holdings or any of its Wholly-Owned Subsidiaries may make capital
contributions to, or acquire Equity Interests of, their respective Wholly-Owned
Subsidiaries; provided that (a) the aggregate amount of contributions,
acquisitions of Equity Interests, capitalizations and forgiveness on and after
the Effective Date made, or acquired, by any U.S. Credit Party to, or of, any of
its Subsidiaries which are an ABL Credit Party (other than a U.S. Credit Party)
(for this purpose, taking the Fair Market Value of any property (other than
cash) so contributed at the time of such contribution), when added to the
aggregate outstanding principal amount of Intercompany Loans set forth in
sub-clause (a) of the proviso in Section 10.05(viii) (excluding the principal
amount of Intercompany Loans made by any U.S. Credit Party to any ABL Credit
Party outstanding on the Effective Date and listed on Schedule 10.05(viii) (as
reduced by any repayments of principal thereof), without giving effect to any
subsequent extension, renewal or refinancing thereof) (determined without regard
to any write-downs or write-offs thereof and net of any returns on any such
Investment in the form of a principal repayment, distribution, dividend or
redemption, as applicable), shall not exceed an amount equal to $30,000,000, (b)
the aggregate amount of contributions, acquisitions of Equity Interests,
capitalizations and forgiveness on and after the Effective Date made, or
acquired, by any ABL Credit Party to, or of, any of its Subsidiaries which are a
Credit Party (other than an ABL Credit Party) (for this purpose, taking the Fair
Market Value of any property (other than cash) so contributed at the time of
such contribution), when added to the aggregate outstanding principal amount of
Intercompany Loans set forth in sub-clause (b) of the proviso in Section
10.05(viii) (determined without regard to any write-downs or write-offs thereof
and net of any returns on any such Investment in the form of a principal
repayment, distribution, dividend or redemption, as applicable), shall not
exceed an amount equal to $50,000,000, (c) the aggregate amount of
contributions, acquisitions of Equity Interests, capitalizations and forgiveness
on and after the Effective Date made, or acquired, by any Credit Party to, or
of, any of its Wholly-Owned Subsidiaries which are not a Credit Party (for this
purpose, taking the Fair Market Value of any property (other than cash) so
contributed at the time of such contribution), when added to the aggregate
outstanding principal amount of Intercompany Loans set forth in sub-clause (c)
of the proviso in Section 10.05(viii) (determined without regard to any
write-downs or write-offs thereof and net of any returns on any such Investment
in the form of a principal repayment, distribution, dividend or redemption, as
applicable), shall
 
 
189

--------------------------------------------------------------------------------


 
not exceed an amount equal to $25,000,000, (d) no contribution, capitalization
or forgiveness set forth in sub-clauses (a), (b) or (c) above may be made at any
time that a Default or an Event of Default has occurred and its continuing, (e)
in the case of any contribution to an ABL Credit Parties, any security interest
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to the Security Documents in any assets so contributed shall remain in full
force and effect and perfected (to at least the same extent as in effect
immediately prior to such contribution) and all actions required to maintain
said perfected status have been taken and (f) any Investment made in or to made
to any Credit Party pursuant to this clause (ix) shall cease to be permitted by
this clause (ix) if such Credit Party, ceases to constitute a Credit Party;
 
(x) Holdings and its Subsidiaries may own the Equity Interests of their
respective Subsidiaries created or acquired in accordance with the terms of this
Agreement (so long as all amounts invested in such Subsidiaries are
independently justified under another provision of this Section 10.05);
 
(xi) Contingent Obligations permitted by Section 10.04, to the extent
constituting Investments;
 
(xii) Permitted Acquisitions shall be permitted in accordance with the
requirements of Section 9.16;
 
(xiii) Holdings and its Subsidiaries may receive and hold promissory notes and
other non-cash consideration received in connection with any asset sale
permitted by Section 10.02(iv);
 
(xiv) so long as the Payment Conditions are satisfied both before and after
giving effect to such Investments, Holdings and its Subsidiaries may make
additional Investments not otherwise permitted under this Section 10.05 (other
than the acquisition by Holdings or a Wholly-Owned Subsidiary of Holdings which
is a Credit Party of an Acquired Entity or Business (including by way of merger
of such Acquired Entity or Business with and into Holdings or a Wholly-Owned
Subsidiary of Holdings which is a Credit Party)); and
 
(xv) in addition to Investments permitted by clauses (i) through (xiv) of this
Section 10.05, so long as no Default or Event of Default then exists or would
result therefrom, Holdings and its Subsidiaries may make additional loans,
advances and other Investments to or in a Person in an aggregate amount for all
loans, advances and other Investments made pursuant to this clause (xiv)
(determined without regard to any write-downs or write-offs thereof), net of
cash repayments of principal in the case of loans, sale proceeds in the case of
Investments in the form of debt instruments and cash equity returns (whether as
a distribution, dividend, redemption or sale) in the case of equity investments,
not to exceed $15,000,000.
 
10.06. Transactions with Affiliates.  Each of Holdings and each other Borrower
will not, and will not permit any of their respective Subsidiaries to, enter
into any transaction or series of related transactions with any Affiliate of
Holdings or any of its Subsidiaries, other than
 
 
190

--------------------------------------------------------------------------------


 
in the ordinary course of business and on terms and conditions substantially as
favorable to Holdings or such Subsidiary as would reasonably be obtained by
Holdings or such Subsidiary at that time in a comparable arm’s-length
transaction with a Person other than an Affiliate, except that the following in
any event shall be permitted:
 
(i) Dividends may be paid to the extent provided in Section 10.03;
 
(ii) loans may be made and other transactions may be entered into by Holdings
and its Subsidiaries to the extent permitted by Sections 10.02, 10.04 and 10.05;
 
(iii) customary fees, indemnities and reimbursements may be paid to non-officer
directors of Holdings and its Subsidiaries;
 
(iv) Holdings may issue Common Stock and Qualified Preferred Stock;
 
(v) Holdings and its Subsidiaries may enter into, and may make payments under,
employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements with
officers, employees and directors of Holdings and its Subsidiaries in the
ordinary course of business;
 
(vi) (x) Subsidiaries of Holdings (other than Foreign Credit Parties) may pay
management fees, licensing fees and similar fees to any Credit Party, (y)
Foreign Credit Parties may pay management fees, licensing fees and similar fees
to any other Foreign Credit Party and (z) Subsidiaries of Holdings may pay
management fees, licensing fees and similar fees to any U.S. Credit Party; and
 
(vii) transactions in existence on the Effective Date or pursuant to agreements
in existence on the Effective Date and, in each case, set forth on Schedule
10.06 or any amendment thereto to the extent such amendment is not adverse to
the Lenders in any material respect.
 
Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall Holdings or any of its Subsidiaries pay any management,
consulting or similar fee to any of their respective Affiliates except as
specifically provided in clause (vi) of this Section 10.06.
 
10.07. Consolidated Fixed Charge Coverage Ratio.  During each Compliance Period,
Holdings shall not permit (i) the Consolidated Fixed Charge Coverage Ratio for
the last Test Period ended prior to the beginning of such Compliance Period for
which financial statements are available to be less than 1.10:1.00, (ii) the
Consolidated Fixed Charge Coverage Ratio for any Test Period for which financial
statements first become available during such Compliance Period to be less than
1.10:1.00 or (iii) the Consolidated Fixed Charge Coverage Ratio for any Test
Period ending during such Compliance Period (or before such Compliance Period
and after the Test Period referenced in clause (i) above) to be less than
1.10:1.00.
 
 
191

--------------------------------------------------------------------------------


 
10.08. Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Limitations on Voluntary Payments, etc.  Each of Holdings and each
other Borrower will not, and will not permit any of their respective
Subsidiaries to:
 
(i) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other Equity Interests (including any Shareholders’ Agreement and any
Qualified Preferred Stock), or enter into any new agreement with respect to its
capital stock or other Equity Interests, unless such amendment, modification,
change or other action contemplated by this clause (i) could not reasonably be
expected to be adverse to the interests of the Lenders in any material respect
and the terms of any such amendment, modification, change or other action will
not violate any of the other provisions of this Agreement or any other Credit
Document;
 
(ii) amend, modify or change any provision of any Tax Sharing Agreement or enter
into any new tax sharing agreement, tax allocation agreement or similar
agreement in any manner that could reasonably be expected to be adverse to the
interests of Lenders without the prior written consent of the Administrative
Agent;
 
(iii) make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or redemption, repurchase or acquisition for value of, or any
prepayment or redemption as a result of any change of control or similar event,
asset sale, insurance or condemnation event, debt issuance, equity issuance,
capital contribution or similar required “repurchase” event of (including, in
each case without limitation, by way of depositing with the trustee with respect
thereto or any other Person money or securities before due for the purpose of
paying when due), any Existing Senior Subordinated Note or Senior Secured Note;
provided, however, (x) Holdings may deposit proceeds of Senior Secured Notes
Priority Collateral in the Asset Sales Proceeds Account and may redeem
outstanding Senior Secured Notes, in each case as, and to the extent, permitted
by this Agreement and (y) Holdings may make any payment or prepayment on, or
redemption or acquisition for value of, any Senior Secured Notes or Existing
Senior Subordinated Notes not otherwise permitted under this Section 10.08, (i)
solely in the case of Existing Senior Subordinated Notes, within 30 Business
Days of the Effective Date so long as (A) such payment or prepayment on, or
redemption or acquisition for value of, any Existing Senior Subordinated Notes
is solely funded by cash proceeds from the issuance of Senior Secured Notes on
the Effective Date and (B) the aggregate purchase amount thereof, when taken
together with the aggregate purchase amount of any other payments, prepayments,
redemptions and acquisitions for value under this clause (y)(i), shall not
exceed $25,000,000 or (ii) so long as (A) the Payment Conditions are satisfied
both before and after giving effect to such payment, prepayment, redemption or
acquisition for value and (B) if at the time of such transaction any Loans are
outstanding, the aggregate principal amount thereof, when taken together with
the principal amount of any other payments, prepayments, redemptions and
acquisitions for value under this clause (y)(ii), shall not exceed $30,000,000;
 
 
192

--------------------------------------------------------------------------------


 
(iv) amend or modify, or permit the amendment or modification of, any provision
of any Existing Senior Subordinated Note Document in a manner which is adverse
to the interests of the Lenders in any material respect;
 
(v) amend, modify, change or waive any term or provision of any Senior Secured
Note Document in a manner which is adverse to the interests of the Lenders in
any material respect or in a manner which is prohibited by the terms of the
Intercreditor Agreement;
 
(vi) deposit any funds or credit any amounts into the Asset Sales Proceeds
Account other than proceeds of Senior Secured Notes Priority Collateral as
permitted this Agreement; or
 
(vii) designate any Indebtedness (or related interest obligations) as
“Designated Senior Indebtedness” (as defined in the Existing Senior Subordinated
Notes Indenture) except for the Obligations;
 
10.09. Limitation on Certain Restrictions on Subsidiaries.  Each of Holdings and
each other Borrower will not, and will not permit any of their respective
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
such Subsidiary to (a) pay dividends or make any other distributions on its
capital stock or any other Equity Interest or participation in its profits owned
by Holdings or any of its Subsidiaries, or pay any Indebtedness owed to Holdings
or any of its Subsidiaries, (b) make loans or advances to Holdings or any of its
Subsidiaries or (c) transfer any of its properties or assets to Holdings or any
of its Subsidiaries, except for such encumbrances or restrictions existing under
or by reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, (iii) the Existing Senior Subordinated Notes Documents, (iv) the
Senior Secured Notes Documents, (v) customary provisions restricting subletting
or assignment of any lease governing any leasehold interest of Holdings or any
of its Subsidiaries, (vi) customary provisions restricting assignment of any
licensing agreement (in which Holdings or any of its Subsidiaries is the
licensee) or other contract entered into by Holdings or any of its Subsidiaries
in the ordinary course of business, (vii) restrictions on the transfer of any
asset pending the close of the sale of such asset, and (vii) restrictions on the
transfer of any asset subject to a Lien permitted by Section 10.01(iii), (vi),
(vii), (xv) or (xvi)(x).
 
10.10. Limitation on Issuance of Equity Interests.  (a)  Each of Holdings and
each other Borrower will not, and will not permit any of their respective
Subsidiaries to, issue (i) any Preferred Equity (other than Qualified Preferred
Stock issued pursuant to clause (c) below) or (ii) any redeemable common stock
or other redeemable common Equity Interests other than common stock or other
redeemable common Equity Interests that is or are redeemable at the sole option
of Holdings or such Subsidiary, as the case may be.
 
(b) Each of Holdings and each other Borrower will not permit any of their
respective Subsidiaries to issue any capital stock or other Equity Interests
(including by way of sales of treasury stock) or any options or warrants to
purchase, or securities convertible into, capital stock or other Equity
Interests, except (i) for transfers and replacements of then outstanding shares
of capital stock or other Equity Interests, (ii) for stock splits, stock
dividends
 
 
193

--------------------------------------------------------------------------------


 
and other issuances which do not decrease the percentage ownership of Holdings
or any of its Subsidiaries in any class of the capital stock or other Equity
Interests of such Subsidiary, (iii) in the case of Foreign Subsidiaries of
Holdings, to qualify directors to the extent required by applicable law and for
other nominal share issuances to Persons other than Holdings and its
Subsidiaries to the extent required under applicable law, (iv) for issuances by
Subsidiaries of Holdings which are newly created or acquired in accordance with
the terms of this Agreement and (v) Non-Wholly Owned Subsidiaries may issue
Equity Interests.
 
(c) Holdings may from time to time issue Qualified Preferred Stock.
 
10.11. Business; etc.  Each of Holdings and each other Borrower will not, and
will not permit any of their respective Subsidiaries to, engage directly or
indirectly in any business other than the businesses engaged in by Holdings and
its Subsidiaries as of the Effective Date and reasonable extensions thereof and
businesses ancillary or complimentary thereto.
 
10.12. Limitation on Creation of Subsidiaries.  (a)  Each of Holdings and each
other Borrower will not, and will not permit any of their respective
Subsidiaries to, establish, create or acquire after the Effective Date any
Subsidiary (other than Non-Wholly Owned Subsidiaries permitted to be
established, created or acquired in accordance with the requirements of Section
10.12(b)), provided that Holdings and its Wholly-Owned Subsidiaries shall be
permitted to establish, create and, to the extent permitted by this Agreement,
acquire Wholly-Owned Subsidiaries, so long as, in each case, consistent with
Agreed Security Principles (i) at least 5 days’ prior written notice thereof is
given to the Administrative Agent (or such shorter period of time as is
acceptable to the Administrative Agent in any given case), (ii) the capital
stock or other Equity Interests of such new Subsidiary are promptly pledged
pursuant to, and to the extent required by, this Agreement or any Security
Document and the certificates, if any, representing such stock or other Equity
Interests, together with stock or other appropriate powers duly executed in
blank, are delivered to the Collateral Agent, (iii) each such new Wholly-Owned
Domestic Subsidiary (and, to the extent required by Section 9.14, each such new
Wholly-Owned Foreign Subsidiary) executes any Security Documents required under
the Collateral and Guaranty Requirements, and (iv) each such new Wholly-Owned
Domestic Subsidiary (and, to the extent required by Section 9.13 or 9.14, each
such new Wholly-Owned Foreign Subsidiary), to the extent requested by the
Administrative Agent or the Required Lenders, takes all actions required
pursuant to Section 9.13 or 9.14.  In addition, each new Wholly-Owned Subsidiary
that is required to execute any Credit Document shall execute and deliver, or
cause to be executed and delivered, all other relevant documentation (including
opinions of counsel) of the type described in Section 6 as such new Subsidiary
would have had to deliver if such new Subsidiary were a Credit Party on the
Effective Date.
 
(b) In addition to Subsidiaries of Holdings established, created or acquired
pursuant to preceding clause (a), Holdings and its Subsidiaries may establish,
acquire or create, and make Investments in, Non-Wholly Owned Subsidiaries after
the Effective Date as a result of Permitted Acquisitions (subject to the
limitations contained in the definition thereof) and Investments expressly
permitted to be made pursuant to Section 10.05, provided that (i) all of the
capital stock or other Equity Interests of each such Non-Wholly Owned Subsidiary
shall be pledged by any Credit Party which owns same as, and to the extent,
required by the Collateral and Guaranty Requirements, and (ii) each such
Non-Wholly Owned Subsidiary shall take the
 
 
194

--------------------------------------------------------------------------------


 
actions specified in Section 10.12(a) to the same extent that such Non-Wholly
Owned Subsidiary would have been required to take if it were a Wholly-Owned
Subsidiary of Holdings.
 
10.13. No Additional Deposit Accounts; etc.  Each of Holdings and each other
Borrower will not, and will not permit any other ABL Credit Party to, directly
or indirectly, open, maintain or otherwise have any checking, savings, deposit,
securities or other accounts at any bank or other financial institution where
cash or Cash Equivalents are or may be deposited or maintained with any Person,
other than (a) the Core Concentration Accounts set forth on Part A of Schedule
10.13, (b) the Collection Accounts set forth on Part B of Schedule 10.13, (c)
the Disbursement Accounts set forth on Part C of Schedule 10.13, (d) the other
Deposit Accounts set forth on Part D of Schedule 10.13, (e) any Excluded
Accounts set forth on Part E of Schedule 10.13 and (f) any securities accounts
or commodities accounts set forth in Part F of Schedule 10.13; provided that any
such ABL Credit Party may open a new Core Concentration Account, Collection
Account, Disbursement Account, other Deposit Account or securities account not
set forth in such Schedule 10.13, so long as prior to opening any such account
(i) Holdings has delivered an updated Schedule 10.13 to the Administrative Agent
listing such new account and (ii) in the case of any new Core Concentration
Account, Collection Account, other Deposit Account (other than Excluded Accounts
and Disbursement Accounts) or securities account, the financial institution with
which such account is opened, together with the applicable ABL Credit Party
which has opened such account and the Collateral Agent have executed and
delivered to the Administrative Agent a Cash Management Control Agreement
reasonably acceptable to the Administrative Agent (or in the case of a
securities account, such other control agreement as may be reasonably
satisfactory to the Administrative Agent).
 
10.14. Changes to Legal Names, Organizational Identification Numbers,
Jurisdiction, Type or Organization or Centre of Main Interests.  Each of
Holdings and the other Borrowers will not, and will not permit any of the other
Credit Parties to, change its legal name until (i) it shall have given to the
Administrative Agent not less than 15 days prior written notice (or such lesser
time as agreed by the Administrative Agent) of its intention so to do, clearly
describing such new name and providing other information in connection therewith
as the Collateral Agent may reasonably request, and (ii) with respect to such
new name, it shall have taken all action reasonably requested by the Collateral
Agent to maintain the security interests of the Collateral Agent in the
Collateral intended to be granted pursuant to the applicable Security Documents
at all times fully perfected and in full force and effect.  In addition, to the
extent that any Credit Party does not have an organizational identification
number on the Effective Date and later obtains one, or if there is any change in
the organizational identification number of any Credit Party, Holdings or such
other Credit Party shall promptly notify the Collateral Agent of such new or
changed organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interests of the Collateral Agent in the Collateral
intended to be granted pursuant to the applicable Security Documents fully
perfected and in full force and effect.  Furthermore, each of Holdings and the
other Borrowers will not, and will not permit any of the other Credit Parties
to, change its jurisdiction of organization or its type of organization until
(x) it shall have given to the Collateral Agent not less than 15 days prior
written notice (or such lesser time as agreed by the Administrative Agent) of
its intention so to do, clearly describing such new jurisdiction of organization
and/or type of organization and providing such other information in connection
therewith as the Collateral Agent may reasonably request (although no change
pursuant to this
 
 
195

--------------------------------------------------------------------------------


 
Section 10.14 shall be permitted to the extent that it involves (i) a U.S.
Credit Party ceasing to be organized in the United States, (ii) a Australian
Credit Party ceasing to be a Australian Subsidiary of Holdings, (iii) a Canadian
Credit Party ceasing to be a Canadian Subsidiary of Holdings, (iv) a Dutch
Credit Party ceasing to be a Dutch Subsidiary of Holdings or (v) a U.K. Credit
Party ceasing to be a U.K. Subsidiary of Holdings or allowing its Centre of Main
Interests to change) and (y) with respect to such new jurisdiction and/or type
of organization, it shall have taken all actions reasonably requested by the
Collateral Agent to maintain the security interests of the Collateral Agent in
the Collateral intended to be granted pursuant to the Security Documents at all
times fully perfected and in full force and effect.
 
10.15. Existing Senior Subordinated Notes.  Each of Holdings and each other
Borrower will not, and will not permit any of their respective Subsidiaries to,
incur any Indebtedness that is otherwise permitted pursuant to Section
4.03(b)(xx) or 4.03(b)(xxi) of the Existing Senior Subordinated Notes Indenture
except to the extent such Indebtedness is incurred under this Agreement.
 
SECTION 11. Events of Default.
 
11.01. Events of Default.  Upon the occurrence of any of the following specified
events (each, an “Event of Default”):
 
(a) Payments.  Any Borrower shall (i) default in the payment when due of any
principal of (or Face Amount of in the case of any B/A Instrument) any Loan or
any Note or Unpaid Drawing or (ii) default, and such default shall continue
unremedied for three or more Business Days, in the payment when due of any
interest on any Loan, Note or any Unpaid Drawing or any Fees or any other
amounts owing hereunder or under any other Credit Document; or
 
(b) Representations, etc.  Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date made or
deemed made; or
 
(c) Covenants.  Holdings or any of its Subsidiaries shall (i) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 9.01(g)(i), 9.01(j), 9.08, 9.11, 9.13, 9.14, 9.16 or Section 10 or (ii)
default in the due performance or observance by it of any other term, covenant
or agreement contained in this Agreement (other than those set forth in Sections
11.01(a) and 11.01(b)) and such default (in the case of this clause (ii) shall
continue unremedied for a period of 30 days after written notice thereof to the
defaulting party by the Administrative Agent or the Required Lenders; or
 
(d) Default Under Other Agreements.  (a) (i)  Holdings or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur
 
 
196

--------------------------------------------------------------------------------


 
or condition exist, the effect of which default or other event or condition is
to cause, or to permit the holder or holders of such Indebtedness (or a trustee
or agent on behalf of such holder or holders) to cause (determined without
regard to whether any notice of acceleration is required other than, in any
case, voluntary prepayments or terminations permitted under this Agreement), any
such Indebtedness to become due prior to its stated maturity (except with
respect to secured Indebtedness to the extent the same become due as a result of
sale or transfer of the property or assets securing such Indebtedness), or (ii)
any Indebtedness (other than the Obligations) of Holdings or any of its
Subsidiaries shall be declared to be (or shall become) due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
or other prepayments permitted by this Agreement, prior to the stated maturity
thereof, provided that it shall not be a Default or an Event of Default under
this Section 11.01(d) unless the aggregate principal amount of all Indebtedness
as described in preceding clauses (i) and (ii) is at least $10,000,000; or
 
(e) Bankruptcy, etc.  (i)  Holdings or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against Holdings or
any of its Subsidiaries, and the petition is not controverted within 10 days, or
is not dismissed within 60 days after the filing thereof, provided, however,
that during the pendency of such period, each Lender shall be relieved of its
obligation to extend credit hereunder; or a custodian (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of Holdings or any of its Subsidiaries, to operate all or any
substantial portion of the business of Holdings or any of its Subsidiaries, or
Holdings or any of its Subsidiaries or any other person commences any other
proceeding or takes any corporate action or other steps in relation to any
reorganization (and in relation to any UK Borrower, including by way of
voluntary arrangement, scheme of arrangement or otherwise), arrangement,
adjustment of debt, relief of debtors, dissolution, bankruptcy, insolvency or
liquidation or any analogous procedure or step is taken in any jurisdiction
whether now or hereafter in effect relating to Holdings or any of its
Subsidiaries (including, without limitation, under any Canadian Insolvency Law,
the Companies Act 1985 as amended (United Kingdom) or the Insolvency Act 1986 as
amended (United Kingdom), the Bankruptcy Act 1966 as amended (Cth) (Australia),
the Corporations Act 2001), or there is commenced against Holdings or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 45
days after the filing thereof, or Holdings or any of its Subsidiaries is
adjudicated or deemed under applicable law insolvent or bankrupt; or any order
of relief or other order approving any such case is sought in such proceeding
(including the entry of an order of relief against it or for the appointment of
a receiver, controller (as defined in the Corporations Act), receiver-manager,
trustee, monitor, custodian or similar official for it or for any substantial
part of its property) is entered; or Holdings or any of its Subsidiaries makes a
general assignment for the benefit of creditors; or any Company action is taken
by Holdings or any of its Subsidiaries for the purpose of effecting any of the
foregoing; (ii) (x) A U.K. Credit Party is unable or admits inability to pay its
debts as they fall due or is deemed to or declared to be unable to pay its debts
under applicable law, suspends or threatens to suspend making payments on any of
its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness, (y) the value of the assets of any U.K.
Credit Party is less than its liabilities (taking into account contingent and
prospective liabilities), or (z) a moratorium is declared in respect of any
indebtedness of any U.K. Credit Party (provided that if
 
 
197

--------------------------------------------------------------------------------


 
a moratorium occurs, the ending of the moratorium will not remedy any Event of
Default caused by that moratorium); or (iii) Any expropriation, attachment,
sequestration, distress or execution affects any asset or assets of a  U.K.
Credit Party and is not discharged within 20 days; or
 
(f) Pension Plans.  (i)  (x) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan or
Multiemployer Plan which is subject to Title IV of ERISA shall have had or is
likely to have a trustee appointed to administer such Plan, any Plan or
Multiemployer Plan which is subject to Title IV of ERISA is, shall have been or
is likely to be terminated or to be the subject of termination proceedings under
ERISA, any Plan shall have an Unfunded Current Liability, a contribution
required to be made with respect to a Plan or a Foreign Pension Plan has not
been timely made, Holdings or any of its Subsidiaries or any ERISA Affiliate has
incurred or is likely to incur any liability to or on account of a Plan or
Multiemployer Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 436(f), 4971 or 4975 of the Code or
on account of a group health plan (as defined in Section 607(1) of ERISA,
Section 4980B(g)(2) of the Code or 45 Code of Federal Regulations Section
160.103) under Section 4980B of the Code and/or the Health Insurance Portability
and Accountability Act of 1996, or Holdings or any of its Subsidiaries has
incurred or is likely to incur liabilities pursuant to one or more employee
welfare benefit plans (as defined in Section 3(1) of ERISA) that provide
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) or Plans or Foreign Pension Plans, a “default,” within
the meaning of Section 4219(c)(5) of ERISA, shall occur with respect to any Plan
or Multiemployer Plan; any applicable law, rule or regulation is adopted,
changed or interpreted, or the interpretation or administration thereof is
changed, in each case after the date hereof, by any Governmental Authority (a
“Change in Law”), or, as a result of a Change in Law, an event occurs following
a Change in Law, with respect to or otherwise affecting any Plan or
Multiemployer Plan; (y) there shall result from any such event or events the
imposition of a Lien, the granting of a security interest, or a liability or a
material risk of incurring a liability; and (z) such Lien, security interest or
liability, individually, and/or in the aggregate, in the opinion of the Required
Lenders, has had, or could reasonably be expected to have, a Material Adverse
Effect; or (ii) a Canadian Pension Plan Event shall have occurred; or
 
(g) Security Documents.  Any of the Security Documents shall cease to be in full
force and effect, or shall cease to give the Collateral Agent for the benefit of
the Secured Parties the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the Collateral, in favor of the Collateral Agent,
superior to and prior to the rights of all third Persons (except as permitted by
Section 10.01), and subject to no other Liens (except as permitted by Section
10.01), or any Credit Party shall default in the due performance or observance
of any term, covenant or agreement on its part to be performed or observed
pursuant to any such Security Document and
 
 
198

--------------------------------------------------------------------------------


 
such default shall continue beyond the period of grace, if any, specifically
applicable thereto pursuant to the terms of such Security Document provided that
no Event of Default shall exist pursuant to this Section 11.01(g) in the case of
defects (which would otherwise give rise to an Event of Default as described
above) (x) relating to immaterial portions of the Collateral or (y) with respect
to pledges of Equity Interest in Subsidiaries of Holdings that are not Credit
Parties, in each case solely if and to the extent such defects cannot
practically be avoided under applicable local law; or
 
(h) Guaranties.  Any Guaranty or any provision thereof shall cease to be in full
force or effect as to any Guarantor (except as a result of a release of any
Guarantor in accordance with the terms thereof), or any Guarantor or any Person
acting for or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the Guaranty to which it is a party or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guaranty to which it is a party; or
 
(i) Judgments.  One or more judgments or decrees shall be entered against
Holdings or any Subsidiary of Holdings involving in the aggregate for Holdings
and its Subsidiaries a liability (not paid or to the extent not covered by a
reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $15,000,000; or
 
(j) Change of Control.  A Change of Control shall occur; or
 
(k) Intercreditor Agreement.  The Intercreditor Agreement or any provision
thereof shall cease to be in full force or effect (except in accordance with its
terms in all material respects), any parties thereto shall deny or disaffirm
their respective obligations thereunder or any parties thereto shall default in
the due performance or observance of any term, covenant or agreement on their
part to be performed or observed pursuant to the terms thereof; or
 
(l) Denial of Liability.  (i) Any Credit Party shall deny its obligations under
this Agreement, any Note or any other Credit Document, (ii) any law, rule or
regulation shall purport to render invalid, or preclude enforcement of, any
material provision of this Agreement or any other Credit Document or impair
performance of any Foreign Credit Party’s obligations hereunder or under any
other Credit Document or (iii) any dominant authority asserting or exercising de
jure or de facto governmental or police powers shall, by moratorium laws or
otherwise, cancel, suspend or defer the obligation of any Foreign Credit Party
to pay any amount required to be paid hereunder or under any other Credit
Document; or
 
(m) Governmental Action.  Any Governmental Authority shall have condemned,
nationalized, seized, or otherwise expropriated all or any substantial part of
the property, shares of capital stock or other assets of any Foreign Credit
Party or any of its Subsidiaries, or shall have assumed custody or control of
such property or other assets or of the business or operations of any Foreign
Credit Party or any of its Subsidiaries, or shall have taken any action for the
dissolution or disestablishment of any Foreign Credit Party or any of its
Subsidiaries or any action that would prevent any Foreign Credit Party, any of
its Subsidiaries or
 
 
199

--------------------------------------------------------------------------------


 
any of their respective officers from carrying on the business of such Foreign
Credit Party or such Subsidiary or a substantial part thereof; or
 
(n) Subordination.  The Existing Senior Subordinated Notes or any guarantees
thereof shall cease, for any reason, to be validly subordinated to the
respective Obligations of the U.S. Credit Parties as provided in the Existing
Senior Subordinated Notes Documents as applicable, or any U.S. Credit Party or
the holders of at least 25% in aggregate principal amount of the Existing Senior
Subordinated Notes, as applicable, shall so assert;
 
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrowers, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section
11.01(e) shall occur with respect to any Borrower, the result which would occur
upon the giving of written notice by the Administrative Agent as specified in
clauses (i) and (ii) below, shall occur automatically without the giving of any
such notice):  (i) declare the Total Commitment terminated, whereupon all the
Commitments of each Lender shall forthwith terminate immediately and any
Commitment Fees shall forthwith become due and payable without any other notice
of any kind; (ii) declare the principal (and Face Amounts in the case of any B/A
Instrument) of and any accrued interest in respect of all Loans and the Notes
and all Obligations owing hereunder and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Credit Party;
(iii) terminate any Letter of Credit which may be terminated in accordance with
its terms; (iv) (x) direct the U.S. Borrowers to pay (and the U.S. Borrowers
jointly and severally agree that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.01(e) with respect to
any U.S. Borrower, they will pay) to the Collateral Agent at the Payment Office
such additional amount of cash or Cash Equivalents, to be held as security by
the Collateral Agent, as is equal to the aggregate Stated Amount of all Letters
of Credit issued for the account of the U.S. Borrowers and then outstanding and
(y) direct the Foreign Borrowers to pay (and the Foreign Borrowers agree that
upon receipt of such notice, or upon the occurrence of an Event of Default
specified in Section 11.01(e) with respect to any Foreign Borrower, they will
pay) to the Collateral Agent at the Payment Office such additional amount of
cash or Cash Equivalents, to be held as security by the Collateral Agent, as is
equal to the aggregate Stated Amount of all Letters of Credit issued for the
account of such Foreign Borrowers (or any Credit Parties organized in the same
jurisdiction) and then outstanding; (v) enforce, as Collateral Agent, all of the
Liens and security interests created pursuant to the Security Documents; (vi)
enforce each Guaranty; and (vii) apply any cash collateral held by the
Administrative Agent pursuant to Section 5.02 to the repayment of the
Obligations.
 
11.02. Application of Proceeds.  (a) (I) Subject to the terms of the
Intercreditor Agreement, upon the exercise of any of the remedies provided in
the last paragraph of Section 11.01, all moneys collected by the Administrative
Agent or the Collateral Agent (or, to the extent any Security Document executed
by a Credit Party requires proceeds of collateral thereunder, which constitutes
ABL Priority Collateral, to be applied in accordance with the provisions of this
Agreement, the pledgee, assignee, mortgagee or other corresponding party under
such Security Document) upon any sale or other disposition of the ABL Priority
Collateral, together with all
 
 
200

--------------------------------------------------------------------------------


 
other moneys received by the Administrative Agent or the Collateral Agent
hereunder (or, to the extent any Security Document executed by a Credit Party
requires proceeds of collateral thereunder, which constitutes ABL Priority
Collateral, to be applied in accordance with the provisions of this Agreement,
the pledgee, assignee, mortgagee or other corresponding party under such
Security Document) upon any exercise of remedies hereunder, shall be applied as
follows:
 
(i) first, to the payment of all amounts owing to the Collateral Agent of the
type described in clauses (iv), (v) and (vi) of the definition of “Secured
Obligations”;
 
(ii) second, but subject to the provisions of the following clause (g), to the
extent proceeds remain after the application pursuant to preceding clause (i),
an amount equal to the outstanding Primary U.S. Credit Party Obligations shall
be paid to the Secured Parties as provided in Section 11.02(e), with each
Secured Party receiving an amount equal to its outstanding Primary U.S. Credit
Party Obligations or, if the proceeds are insufficient to pay in full all such
Primary U.S. Credit Party Obligations, its Pro Rata Share of the amount
remaining to be distributed;
 
(iii) third, but subject to the provisions of the following clause (g), to the
extent proceeds remain after the application pursuant to preceding clauses (i)
and (ii), an amount equal to the outstanding Primary Foreign Credit Party
Obligations shall be paid to the Secured Parties as provided in Section
11.02(e), with each Secured Party receiving an amount equal to its outstanding
Primary Foreign Credit Party Obligations or, if the proceeds are insufficient to
pay in full all such Primary Foreign Credit Party Obligations, its Pro Rata
Share of the amount remaining to be distributed;
 
(iv) fourth, but subject to the provisions of the following clause (g), to the
extent proceeds remain after the application pursuant to preceding clauses (i)
through (iii), inclusive, an amount equal to the outstanding Secondary U.S.
Credit Party Obligations shall be paid to the Secured Parties as provided in
Section 11.02(e), with each Secured Party receiving an amount equal to its
outstanding Secondary U.S. Credit Party Obligations or, if the proceeds are
insufficient to pay in full all such Secondary U.S. Credit Party Obligations,
its Pro Rata Share of the amount remaining to be distributed;
 
(v) fifth, but subject to the provisions of the following clause (g), to the
extent proceeds remain after the application pursuant to preceding clauses (i)
through (iv), inclusive, an amount equal to the outstanding Secondary Foreign
Credit Party Obligations shall be paid to the Secured Parties as provided in
Section 11.02(e), with each Secured Party receiving an amount equal to its
outstanding Secondary Foreign Credit Party Obligations or, if the proceeds are
insufficient to pay in full all such Secondary Foreign Credit Party Obligations,
its Pro Rata Share of the amount remaining to be distributed;
 
(vi) sixth, but subject to the provisions of the following clause (g), to the
extent proceeds remain after the application pursuant to preceding clauses (i)
through (v), inclusive, an amount equal to the outstanding Tertiary Obligations
shall be paid to the Secured Parties as provided in Section 11.02(e), with each
Secured Party receiving an amount equal to its outstanding Tertiary Obligations
or, if the proceeds are insufficient to
 
 
201

--------------------------------------------------------------------------------


 
pay in full all such Tertiary Obligations, its Pro Rata Share of the amount
remaining to be distributed;
 
(vii) seventh, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (vi), inclusive, if the Senior Secured Notes
Obligations Termination Date has not theretofore occurred, amounts equal to the
Senior Secured Noteholder Obligations shall be paid to the Noteholder Collateral
Agent for application to the Senior Secured Noteholder Obligations in accordance
with the Senior Secured Notes Indenture and the Intercreditor Agreement; and
 
(viii) eighth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (vii), inclusive, and following the Discharge of
Secured Obligations, to the relevant Credit Party or to whomever may be lawfully
entitled to receive such surplus.
 
(II) Subject to the terms of the Intercreditor Agreement, upon the exercise of
any of the remedies provided in the last paragraph of Section 11.01, all moneys
collected by the Administrative Agent or the Collateral Agent (or, to the extent
any Security Document executed by a Credit Party requires proceeds of collateral
thereunder, which constitutes Senior Secured Notes Priority Collateral, to be
applied in accordance with the provisions of this Agreement, the pledgee, the
assignee, mortgagee or other corresponding party under such Security Document)
upon any sale or other disposition of the Senior Secured Notes Priority
Collateral, together with all other moneys received by the Administrative Agent
or the Collateral Agent hereunder (or, to the extent any Security Document
executed by a Credit Party requires proceeds of collateral thereunder, which
constitutes Senior Secured Notes Priority Collateral, to be applied in
accordance with the provisions of this Agreement, the pledgee, assignee,
mortgagee or other corresponding party under such Security Document) upon any
exercise of remedies hereunder, shall be applied as follows:
 
(i) first, in accordance with the Intercreditor Agreement, to the Noteholder
Collateral Agent for application to the Senior Secured Noteholder Obligations
until same have been repaid in full; and
 
(ii) second, to the extent proceeds remain after the application pursuant to
preceding clause (i), as otherwise provided in Section 11.02(a)(I).
 
(b) For purposes of this Agreement:  (i) “Pro Rata Share” shall mean, when
calculating a Secured Party’s portion of any distribution or amount, that amount
(expressed as a percentage) equal to a fraction the numerator of which is the
then unpaid amount of such Secured Party’s Primary U.S. Credit Party
Obligations, Primary Foreign Credit Party Obligations, Secondary U.S. Credit
Party Obligations, Secondary Foreign Credit Party Obligations or Tertiary
Obligations, as the case may be, and the denominator of which is the then
outstanding amount of all Primary U.S. Credit Party Obligations, Primary Foreign
Credit Party Obligations, Secondary U.S. Credit Party Obligations, Secondary
Foreign Credit Party Obligations or Tertiary Obligations, as the case may be;
(ii) “Primary Obligations” shall mean (x) in the case of the Credit Document
Obligations, all principal (or Face Amount, as applicable) of, premium, fees and
interest on, all Loans, all Unpaid Drawings, the Stated Amount of all
outstanding Letters of
 
 
202

--------------------------------------------------------------------------------


 
Credit and all Fees and (y) in the case of the Hedging Obligations and Cash
Management Obligations, all amounts due under each Secured Hedging Agreement
that is a Qualified Secured Hedging Agreement and each Secured Cash Management
Agreement that is a Qualified Secured Cash Management Agreement (other than
indemnities, fees (including, without limitation, attorneys’ fees) and similar
obligations and liabilities), (iii) “Secondary Obligations” shall mean all
Credit Document Obligations, all Hedging Obligations in respect of Qualified
Secured Hedging Agreements and all Cash Management Obligations in respect of
Qualified Secured Cash Management Agreements, in each case other than Primary
Obligations and Tertiary Obligations, (iv) “Primary U.S. Credit Party
Obligations” shall mean all Primary Obligations which are also U.S. Credit Party
Obligations, (v) “Secondary U.S. Credit Party Obligations” shall mean all
Secondary Obligations which are also U.S. Credit Party Obligations, (vi)
“Primary Australian Credit Party Obligations” shall mean all Primary Obligations
which are also Australian Credit Party Obligations, (vii) “Secondary Australian
Credit Party Obligations” shall mean all Secondary Obligations which are also
Australian Credit Party Obligations, (viii) “Primary Canadian Credit Party
Obligations” shall mean all Primary Obligations which are also Canadian Credit
Party Obligations, (ix) “Secondary Canadian Credit Party Obligations” shall mean
all Secondary Obligations which are also Canadian Credit Party Obligations, (x)
“Primary Dutch Credit Party Obligations” shall mean all Primary Obligations
which are also Dutch Credit Party Obligations, (xi) “Secondary Dutch Credit
Party Obligations” shall mean all Secondary Obligations which are also Dutch
Credit Party Obligations, (xii) “Primary U.K. Credit Party Obligations” shall
mean all Primary Obligations which are also U.K. Credit Party Obligations,
(xiii) “Secondary U.K. Credit Party Obligations” shall mean all Secondary
Obligations which are also U.K. Credit Party Obligations, (xiv) “Primary Foreign
Credit Party Obligations” shall mean all Primary Australian Credit Party
Obligations, Primary Canadian Credit Party Obligations, Primary Dutch Credit
Party Obligations and Primary U.K. Credit Party Obligations and (xv) “Secondary
Foreign Credit Party Obligations” shall mean all Secondary Australian Credit
Party Obligations, Secondary Canadian Credit Party Obligations, Secondary Dutch
Credit Party Obligations and Secondary U.K. Credit Party Obligations.
 
(c) When payments to Secured Parties are based upon their respective Pro Rata
Shares (other than in respect of Tertiary Obligations), the amounts received by
such Secured Parties hereunder shall be applied (for purposes of making
determinations under this Section 11.02 only) (i) first, to their Primary
Obligations and (ii) second, to their Secondary Obligations.  If any payment to
any Secured Party of its Pro Rata Share of any distribution would result in
overpayment to such Secured Party, such excess amount shall instead be
distributed in respect of the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of the other Secured Parties, with each Secured
Party whose Primary Obligations or Secondary Obligations, as the case may be,
have not been paid in full to receive an amount equal to such excess amount
multiplied by a fraction the numerator of which is the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of such Secured Party
and the denominator of which is the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of all Secured Parties entitled to such
distribution.
 
(d) Each of the Secured Parties, by their acceptance of the benefits hereof and
of the Security Documents executed by a Credit Party, agrees and acknowledges
that if the Secured Parties receive a distribution on account of undrawn amounts
with respect to Letters of Credit issued under this Agreement (which shall only
occur after all Unpaid Drawings have been
 
 
203

--------------------------------------------------------------------------------


 
paid in full), such amounts shall be paid to the Administrative Agent and held
by it, for the equal and ratable benefit of the Secured Parties, as cash
security for the repayment of Secured Obligations owing by the Credit Parties to
the Secured Parties as such.  If any amounts are held as cash security pursuant
to the immediately preceding sentence, then upon the termination of all
outstanding Letters of Credit under this Agreement, and after the application of
all such cash security to the repayment of all other Secured Obligations owing
by the Credit Parties to the Secured Parties after giving effect to the
termination of all such Letters of Credit, if there remains any excess cash,
such excess cash shall be returned by the Administrative Agent to the Collateral
Agent for distribution in accordance with Section 11.02(a).
 
(e) Subject to the terms of the Intercreditor Agreement, all payments required
to be made hereunder shall be made (w) if to the  Lender Creditors, to the
Administrative Agent for the account of the Lender Creditors, (x) if to the
Hedging Creditors, to the trustee, paying agent or other similar representative
(each, a “Representative”) for the Hedging Creditors or, in the absence of such
a Representative, directly to the Hedging Creditors, (y) if to the Cash
Management Creditors, directly to the Cash Management Creditors, and (z) if to
the Senior Secured Noteholder Secured Parties, to the Noteholder Collateral
Agent for the account of the Senior Secured Noteholder Secured Parties.
 
(f) For purposes of applying payments received in accordance with this Section
11.02, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent, (ii) the Representative or, in the absence of such a
Representative, upon the Hedging Creditors and (iii) the Cash Management
Creditors for a determination (which the Administrative Agent and each other
Secured Party agrees (or shall agree) to provide upon request of the Collateral
Agent) of the outstanding Secured Obligations of the Credit Parties owed to the
Secured Parties.  Unless it has received written notice from a Secured Party to
the contrary, the Administrative Agent, in furnishing information pursuant to
the preceding sentence, and the Collateral Agent, in acting hereunder, shall be
entitled to assume that no Secondary Obligations are outstanding.  Unless it has
written notice from a Hedging Creditor or a Cash Management Creditor to the
contrary, the Collateral Agent, in acting hereunder, shall be entitled to assume
that no Secured Hedging Agreements or Secured Cash Management Agreements are in
existence.
 
(g) Subject to the other limitations (if any) set forth herein and in the other
Credit Documents, it is understood that the Credit Parties shall remain liable
(as and to the extent set forth in the Credit Documents) to the extent of any
deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the Secured Obligations of the Credit Parties.
 
(h) It is understood and agreed by each Credit Party and each Secured Party that
the Collateral Agent shall have no liability for any determinations made by it
in this Section 11.02 (including, without limitation, as to whether given
Collateral constitutes Senior Secured Notes Priority Collateral or ABL Priority
Collateral), in each case except to the extent resulting from the gross
negligence or willful misconduct of the Collateral Agent (as determined by a
court of competent jurisdiction in a final and non-appealable decision).  Each
Credit Party and each Secured Party also agrees that the Collateral Agent may
(but shall not be required to), at any time and in its sole discretion, and with
no liability resulting therefrom, petition a court of competent jurisdiction
regarding any application of Collateral in accordance with the
 
 
204

--------------------------------------------------------------------------------


 
requirements hereof and of the Intercreditor Agreement, and the Collateral Agent
shall be entitled to wait for, and may conclusively rely on, any such
determination.
 
(i) Notwithstanding anything to the contrary contained above, the Foreign Credit
Parties shall not be required to repay or prepay, or to guarantee, nor shall any
proceeds in respect of Collateral of the Foreign Credit Parties and payments by
the Foreign Credit Parties be applied to, direct obligations (excluding
obligations as guarantor of the Foreign Credit Parties) of the U.S. Credit
Parties.
 
SECTION 12. The Agents.
 
12.01. Appointment.  The Lenders (including in their capacity as a Swingline
Lender, Issuing Lender, Agent and/or Lead Arranger, as the case may be) hereby
irrevocably designate and appoint the Agents to act as specified herein and in
the other Credit Documents.  Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize the Agents to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Agents by the terms hereof and thereof and such other powers as
are reasonably incidental thereto.  The Agents may perform any of their
respective duties hereunder by or through their officers, directors, agents,
employees or affiliates.
 
12.02. Nature of Duties.  (a)  The Agents shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents.  No Agent nor any of its officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).  The duties of the Agents shall be mechanical and
administrative in nature; the Agents shall not have by reason of this Agreement
or any other Credit Document (but subject always to the provisions of Clause
12.13 in respect of the U.K. Security Documents) a fiduciary relationship in
respect of any Lender or the holder of any Note; and nothing in this Agreement
or in any other Credit Document, expressed or implied, is intended to or shall
be so construed as to impose upon the Agents any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein.
 
(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Syndication Agent, the Documentation Agents, the
Lead Arrangers and the Book-Runners are named as such for recognition purposes
only, and in its capacity as such shall have no powers, duties, responsibilities
or liabilities with respect to this Agreement or the other Credit Documents or
the transactions contemplated hereby and thereby; it being understood and agreed
that the Syndication Agent, the Documentation Agents, the Lead Arrangers and the
Book-Runners shall be entitled to all indemnification and reimbursement rights
in favor of the Administrative Agent as, and to the extent, provided for under
Sections 12.06 and 13.01.  Without limitation of the foregoing, the Syndication
Agent, the Documentation Agents, the Lead Arrangers and the Book-Runners shall
not, solely by reason of this Agreement
 
 
205

--------------------------------------------------------------------------------


 
or any other Credit Documents, have any fiduciary relationship in respect of any
Lender or any other Person.
 
12.03. Lack of Reliance on the Agents.  Independently and without reliance upon
the Agents, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (a) its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (b) its own
appraisal of the creditworthiness of Holdings and its Subsidiaries and, except
as expressly provided in this Agreement, no Agent shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter.  No Agent shall be responsible to any Lender or
the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectability, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of Holdings or any of its Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of Holdings or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default.
 
12.04. Certain Rights of the Administrative Agent.  If the Administrative Agent
shall request instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining.  Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.
 
12.05. Reliance.  Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by any Person that
such Agent believed to be the proper Person, and, with respect to all legal
matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by such Agent.
 
12.06. Indemnification.  To the extent any Agent (or any affiliate thereof) is
not reimbursed and indemnified by the Borrowers, the Lenders will reimburse and
indemnify such Agent (and any affiliate thereof) in proportion to their
respective “percentage” as used in determining the Required Lenders (determined
as if there were no Defaulting Lenders) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by such Agent (or any affiliate thereof) in
performing its respective
 
 
206

--------------------------------------------------------------------------------


 
duties hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s (or such affiliates’ thereof) gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
 
12.07. Agents in their Individual Capacities.  With respect to its obligation to
make Loans, or issue or participate in Letters of Credit, under this Agreement,
each Agent shall have the rights and powers specified herein for a “Lender” and
may exercise the same rights and powers as though it were not performing the
duties specified herein; and the term “Lender”, “Required Lenders”,
“Supermajority Lenders”, “holders of Notes” or any similar terms shall, unless
the context clearly indicates otherwise, include such Agent in its respective
individual capacities.  Each Agent and its respective affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, or provide debt financing,
equity capital or other services (including financial advisory services) to any
Credit Party or any Affiliate of any Credit Party (or any Person engaged in a
similar business with any Credit Party or any Affiliate thereof) as if they were
not performing the duties specified herein, and may accept fees and other
consideration from any Credit Party or any Affiliate of any Credit Party for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.
 
12.08. Holders.  The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.
 
12.09. Resignation by the Administrative Agent.  (a)  The Administrative Agent
(for purposes of this Section 12.09(a) through (e), the term “Administrative
Agent” also shall include DBNY in its capacity as Collateral Agent hereunder and
pursuant to the Security Documents) may resign from the performance of all its
respective functions and duties hereunder and/or under the other Credit
Documents at any time by giving 15 Business Days’ prior written notice to the
Lenders and, unless a Default or an Event of Default under Section 11.01(e) then
exists, Holdings.  Any such resignation by an Administrative Agent hereunder
shall also constitute its resignation as an Issuing Lender, the Swingline Lender
and the Fronting Lender, in which case the resigning Administrative Agent (x)
shall not be required to issue any further Letters of Credit or make any
additional Swingline Loans or Specified Foreign Currency Loans hereunder and (y)
shall maintain all of its rights as Issuing Lender, Swingline Lender or Fronting
Lender, as the case may be, with respect to any Letters of Credit issued by it,
or Swingline Loans or Specified Foreign Currency Loans made by it, prior to the
date of such resignation.  Such resignation shall take effect upon the
appointment of a successor Administrative Agent pursuant to clauses (b) and (c)
below or as otherwise provided below.
 
 
207

--------------------------------------------------------------------------------


 
(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder and
under the other Credit Documents who shall be a commercial bank or trust company
reasonably acceptable to Holdings, which acceptance shall not be unreasonably
withheld or delayed (provided that the Holdings’ approval shall not be required
if an Event of Default then exists).
 
(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of
Holdings (which consent shall not be unreasonably withheld or delayed, provided
that Holdings’ consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.
 
(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
 
(e) Upon a resignation of the Administrative Agent pursuant to this Section
12.09, the Administrative Agent shall remain indemnified to the extent provided
in this Agreement and the other Credit Documents and the provisions of this
Section 12 (and the analogous provisions of the other Credit Documents) shall
continue in effect for the benefit of the Administrative Agent for all of its
actions and inactions while serving as the Administrative Agent hereunder and
under the other Credit Documents.
 
(f) Any Co-Collateral Agent may resign at any time upon written notice to
Holdings and the Administrative Agent and the resignation of such Co-Collateral
Agent shall become effective immediately upon the delivery of such written
notice.
 
(g) (i) If the Commitment of General Electric Capital Corporation is less than
25% of the Commitment of the Administrative Agent or General Electric Capital
Corporation is a Defaulting Lender, General Electric Capital Corporation may be
removed as a Co-Collateral Agent by Holdings or the Required Lenders upon
written notice to it as Co-Collateral Agent and with such removal to become
effective immediately upon the delivery of such written notice, (ii) if the
Commitment of Bank of America, N.A. is less than 25% of the Commitment of the
Administrative Agent or Bank of America, N.A. is a Defaulting Lender, Bank of
America, N.A. may be removed as a Co-Collateral Agent by Holdings or the
Required Lenders upon written notice to it as Co-Collateral Agent and with such
removal to become effective immediately upon the delivery of such written
notice.
 
(h) From and after the first resignation or removal of any Co-Collateral Agent
pursuant to Section 12.09(f) or (g), Wells Fargo Foothill, LLC shall be a
Co-Collateral Agent provided that if the Commitment of Wells Fargo Foothill, LLC
is less than 25% of the Commitment of the Administrative Agent or Wells Fargo
Foothill, LLC is a Defaulting Lender,
 
 
208

--------------------------------------------------------------------------------


 
Wells Fargo Foothill, LLC may be removed as a Co-Collateral Agent by Holdings or
the Required Lenders upon written notice to it as Co-Collateral Agent and with
such removal to become effective immediately upon the delivery of such written
notice.
 
(i) Upon a resignation or removal of any Co-Collateral Agent pursuant to Section
12.09(f), (g) or (h), any Co-Collateral Agent shall remain indemnified to the
extent provided in this Agreement and the other Credit Documents and the
provisions of this Section 12 (and the analogous provisions of the other Credit
Documents) shall continue in effect for the benefit of such Co-Collateral Agent
for all of its actions and inactions while serving as such Co-Collateral Agent
hereunder and under the other Credit Documents.
 
12.10. Collateral Matters.  (a)  Each Lender (including in their capacity as a
Swingline Lender, Issuing Lender, Agent and/or Lead Arranger, as the case may
be) authorizes and directs the Collateral Agent to enter into the Security
Documents and the Intercreditor Agreement for the benefit of the Lenders and the
other Secured Parties.  Each Lender hereby agrees, and each holder of any Note
by the acceptance thereof will be deemed to agree, that, except as otherwise set
forth herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  The Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default, to take
any action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents.
 
(b) The Lenders hereby authorize and direct the Collateral Agent, at its option
and in its discretion, to release or subordinate (as the case may be) any Lien
granted to or held by the Collateral Agent upon any Collateral (i) upon
termination of the Total Commitment (and all Letters of Credit) and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations and other contingent obligations not due and payable) at any time
arising under or in respect of this Agreement or the Credit Documents or the
transactions contemplated hereby or thereby, (ii) constituting property being
sold or otherwise disposed of (to Persons other than Holdings and its
Subsidiaries) upon the sale or other disposition thereof in compliance with
Section 10.02, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.12) or (iv) as otherwise may be expressly provided in the relevant
Security Documents or in the Intercreditor Agreement.  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section 12.10.
 
(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and
 
 
209

--------------------------------------------------------------------------------


 
powers granted or available to the Collateral Agent in this Section 12.10, in
any of the Security Documents or in the Intercreditor Agreement, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
 
(d) The Collateral Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through, or
delegate any and all such rights and powers to, any one or more sub-agents,
trustees or third parties appointed by the Collateral Agent.  The Collateral
Agent (and any such sub-agent, trustee or third party) may perform any and all
of its duties and exercise its rights and powers by or through their respective
Affiliates.  The exculpatory and indemnification provisions of this Section 12
and Section 13.01 shall apply to any such sub-agent, trustee or third party and
to their respective Affiliates to the same extent that such provisions apply to
the Collateral Agent.
 
12.11. Delivery of Information.  The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary thereof, the Required Lenders, any
Lender or any other Person under or in connection with this Agreement or any
other Credit Document except (a) as specifically provided in this Agreement or
any other Credit Document and (b) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.
 
12.12. Quebec Security.  Without limiting the powers of the Collateral Agent
hereunder or under any of the other Credit Documents, each Lender (for its
benefit and the benefit of its Affiliates), each Issuing Lender, the
Administrative Agent, the Collateral Agent and each other Agent (all such
Lenders (for their benefit and the benefit of their respective Affiliates),
Issuing Lender, Administrative Agent, Collateral Agent and other Agents are
collectively called, for purposes of this Section 12.12, the “Quebec Secured
Parties”) hereby acknowledges and agrees that DBNY shall, for purposes of
holding any security granted by any Canadian Credit Party or by any Affiliate or
Subsidiary of any Canadian Credit Party on property pursuant to the laws of the
Province of Quebec to secure obligations of such Canadian Credit Party or such
Affiliate or Subsidiary under any bond or debenture (the “Quebec Secured
Obligations”), be the holder of an irrevocable power of attorney (fondé de
pouvoir) (within the meaning of the Civil Code of Quebec) for all present and
future Quebec Secured Parties and holders of any bond or debenture.  Each of the
Quebec Secured Parties, for itself and for all present and future Affiliates
that are or may become Quebec Secured Parties hereby irrevocably constitutes, to
the extent necessary, DBNY as the holder of an irrevocable power of attorney
(fondé de pouvoir) (within the meaning of Article 2692 of the Civil Code of
Quebec) in order to hold security granted by any of the Canadian Credit Parties
or by any of their Affiliates or Subsidiaries to secure the Quebec Secured
Obligations.  Furthermore, each of the Quebec Secured Parties hereby appoints
DBNY to act in the capacity of the holder and depositary of such bond or
debenture on its own behalf as Collateral Agent and for and on behalf and for
the
 
 
210

--------------------------------------------------------------------------------


 
benefit of all present and future Quebec Secured Parties.  Each assignee (for
itself and for all present and future Affiliates) of a Quebec Secured Party
shall be deemed to have confirmed and ratified the constitution of the
Collateral Agent as the holder of such irrevocable power of attorney (fondé de
pouvoir) by execution of the relevant Assignment and Assumption Agreement or
other relevant documentation relating to such assignment.  Notwithstanding the
provisions of Section 32 of the An Act respecting the special powers of legal
persons (Quebec), DBNY may acquire and be the holder of any bond or
debenture.  The Canadian Borrowers (on behalf of itself and the other Credit
Parties which are Canadian Subsidiaries) hereby acknowledge that such bond or
debenture constitutes a title of indebtedness, as such term is used in Article
2692 of the Civil Code of Quebec.
 
12.13. Co-Collateral Agents.  If a Co-Collateral Agent proposes an adjustment or
revision to Borrowing Base eligibility standards, advance rates applicable to
any Borrowing Base or Reserves, or makes any other proposal regarding a
determination or action which may be made by the Co-Collateral Agents pursuant
to this Agreement or any Credit Document, the other Co-Collateral Agents shall
respond to such proposal within three Business Days of its receipt of such
written proposal.  In the event that the Co-Collateral Agents cannot agree on
Borrowing Base eligibility standards, advance rates applicable to the Borrowing
Base or Reserves or any other action or determination which may be made by the
Co-Collateral Agents pursuant to the Agreement or any Credit Document, the
consenting vote of 2 of the 3 Co-Collateral Agents shall be required; provided
that if there are only two Co-Collateral Agents at the time of such
determination, the determination shall be made by the individual Co-Collateral
Agent either asserting the more conservative credit judgment or declining to
permit the requested action for which consent is being sought by the relevant
Borrowers, as applicable; provided further in the event an issue cannot be
resolved by either the more conservative credit judgment or declining to permit
a requested action by the Borrowers (such as the selection or replacement of an
appraisal firm), then the decision of the Collateral Agent shall be final.
 
12.14. UK Security.  Without limiting the powers of the Collateral Agent
hereunder or under any of the other Credit Documents, each Lender (for its
benefit and the benefit of its Affiliates as Secured Parties), each Issuing
Lender, the Administrative Agent, the Collateral Agent, each Agent party hereto
and, by acceptance of the benefit of the guaranties granted under each Guaranty
and the security interests granted in each Security Document, hereby
acknowledges and agrees that the Liens created by the UK Security Documents are
held by the Collateral Agent on and subject to the terms of the UK Security
Documents.
 
SECTION 13. Miscellaneous.
 
13.01. Payment of Expenses, etc.  (a)  The Borrowers hereby jointly and
severally agree to:  (i) whether or not the transactions herein contemplated are
consummated, pay all reasonable out-of-pocket costs and expenses (including
Expenses) of the Agents (including, without limitation, the reasonable fees and
disbursements of White & Case LLP and the Agents' other counsel and consultants
and the fees and expenses in connection with the appraisals and collateral
examinations required pursuant to Section 9.01(1)) in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein and any actual or proposed amendment, waiver or consent relating hereto
or thereto, of the Agents and their respective
 
 
211

--------------------------------------------------------------------------------


 
Affiliates in connection with their syndication efforts with respect to this
Agreement and of the Agents and the Swingline Lender in connection with the
Back-Stop Arrangements entered into by such Persons and, after the occurrence of
an Event of Default, each of the Issuing Lenders and one counsel for all of the
Lenders in connection with the enforcement of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case
without limitation, the reasonable fees and disbursements of counsel and
consultants for the Agents and, after the occurrence of an Event of Default,
counsel for each of the Issuing Lenders and Lenders); (ii) pay and hold the
Administrative Agent, the Collateral Agent, each of the Issuing Lenders, each
Co-Collateral Agent, and each of the Lenders harmless from and against any and
all present and future stamp, excise and other similar documentary taxes with
respect to the foregoing matters (including as a result of any assignment
pursuant to Section 13.04(b), whether by Assumption Agreement or otherwise, if
the Australian Borrowers do anything which causes them to change the state in
which they are resident where that change causes duty to be payable on an
assignment of debt) and save the Administrative Agent, the Collateral Agent,
each of the Issuing Lenders, each Co-Collateral Agent and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the
Administrative Agent, the Collateral Agent, such Issuing Lender, such
Co-Collateral Agent or such Lender) to pay such taxes; and (iii) indemnify the
Administrative Agent, the Collateral Agent, each Co-Collateral Agent, each
Issuing Lender and each Lender, and each of their respective officers,
directors, employees, representatives, agents, Affiliates, trustees and
investment advisors (each, an “Indemnified Person”) from and hold each of them
harmless against any and all liabilities, obligations, losses, damages,
penalties, claims, actions (including removal or remedial actions), judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (A) any investigation, litigation or other proceeding (whether or not
the Administrative Agent, the Collateral Agent, any Co-Collateral Agent, any
Issuing Lender or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the use of any Letter of Credit or the proceeds
of any Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (B) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any Real
Property at any time owned, leased or operated by Holdings or any of its
Subsidiaries, the generation, storage, transportation, handling or disposal of
Hazardous Materials by Holdings or any of its Subsidiaries at any location,
whether or not owned, leased or operated by Holdings or any of its Subsidiaries,
the non-compliance by Holdings or any of its Subsidiaries with any Environmental
Law (including applicable permits thereunder) applicable to any Real Property,
or any Environmental Claim asserted against Holdings, any of its Subsidiaries or
any Real Property at any time owned, leased or operated by Holdings or any of
its Subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel and other consultants incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
losses, liabilities,
 
 
212

--------------------------------------------------------------------------------


 
claims, damages or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the Indemnified Person to be indemnified (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)).  To the extent that the undertaking to indemnify, pay or hold
harmless any Agent, any Issuing Lender or any Lender set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrowers jointly and severally shall make the maximum contribution
to the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.  In addition, the Borrowers jointly and
severally agree to reimburse the Administrative Agent, the Collateral Agent and
the Co-Collateral Agents for all reasonable third party administrative, audit
and monitoring expenses incurred in connection with the Borrowing Base and
determinations thereunder.
 
(b) To the full extent permitted by applicable law, each of Holdings and the
other Borrowers shall not assert, and hereby waives, any claim against any
Indemnified Person, on any theory of liability, for special, indirect,
consequential or incidental damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnified
Person shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby, except to the extent the liability of such
Indemnified Person results from such Indemnified Person’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
 
13.02. Right of Setoff.  (a)  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, each Issuing Lender and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, such Issuing Lender or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent, such Issuing Lender or such Lender wherever located) to or
for the credit or the account of Holdings or any of its Subsidiaries against and
on account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent, such Issuing Lender or such Lender under this Agreement or
under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 13.04(b),
and all other claims of any nature or description arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
the Administrative Agent, such Issuing Lender or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.
 
(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A
 
 
213

--------------------------------------------------------------------------------


 
RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION
OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY
NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR APPROVED IN
WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING
WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a,
580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF
THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL
AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND
OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OF ANY
SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID.  THIS SUBSECTION (b) SHALL BE
SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT
HEREUNDER.
 
13.03. Notices.  Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telecopier communication, facsimile transmission or electronic mail) and mailed,
telecopied, transmitted or delivered:  if to any Credit Party, at the address,
facsimile number or electronic mail address specified opposite its signature
below or in the other relevant Credit Documents; if to any Lender, at its
address, facsimile number or electronic mail address specified on Schedule
13.03; and if to the Administrative Agent or DBNY as Co-Collateral Agent, at the
Notice Office; if to Bank of America, N.A. as Co-Collateral Agent, at 135 South
LaSalle Street, Suite 425, Chicago, IL 60603, Attention: Trevor S. Townsend, VP,
Telephone: (312) 992-4852, Telecopier No.: (312) 904-7190; if to General
Electric Capital Corporation as Co-Collateral Agent, at 500 West Monroe Street,
12th Floor, Chicago, IL 60661, Attention: ACCO Brands Account Manager,
Telephone: (312) 463-2300, Telecopier No.: (312) 463-3840; or, as to any Credit
Party or the Administrative Agent or any Co-Collateral Agent, at such other
address as shall be designated by such party in a written notice to the other
parties hereto and, as to each Lender, at such other address, facsimile number
or electronic mail address as shall be designated by such Lender in a written
notice to Holdings and the Administrative Agent.  All such notices and
communications shall, when mailed, telecopied, faxed, mailed electronically or
sent by overnight courier, be effective when deposited in the mails or overnight
courier, as the case may be, or sent by telecopier or electronic mail, except
that notices and communications to the Administrative Agent, any Co-Collateral
Agent, Holdings and the other Borrowers shall not be effective until received by
the Administrative Agent, such Co-Collateral Agent, Holdings or the other
Borrowers, as the case may be.
 
13.04. Benefit of Agreement; Assignments; Participations.  (a)  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, that
neither Holdings nor any Borrower may assign or transfer any of their rights,
obligations or interest hereunder without the prior written consent of the
Lenders which consent will not be given unless the assignee or transferee is a
member of the same “wholly-owned group” as, or an Associate of, each of the
Borrowers and, provided further, that, although any Lender may transfer, assign
or grant participations in its
 
 
214

--------------------------------------------------------------------------------


 
rights hereunder, such Lender shall remain a “Lender” for all purposes hereunder
(and may not transfer or assign all or any portion of its Commitments or Loans
hereunder except as provided in Sections 2.13 and 13.04(b)) and the transferee,
assignee or participant, as the case may be, shall not constitute a “Lender”
hereunder and, provided further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Loan Maturity Date) in which such participant
is participating, or reduce the rate or extend the time of payment of interest
or Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment (or the
available portion thereof) or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by Holdings or any other
Borrower of any of its rights and obligations under this Agreement or (iii)
release all or substantially all of the Collateral under any or all of the
Security Documents (except as expressly provided in the Credit Documents)
supporting the Loans or Letters of Credit hereunder in which such participant is
participating.  In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrowers hereunder
shall be determined as if such Lender had not sold such participation.
 
(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitment and
related outstanding Obligations (or, if the Commitment has terminated,
outstanding Obligations) hereunder to (i) (A) its parent company and/or any
affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) one or more other Lenders or any affiliate of any such
other Lender which is at least 50% owned by such other Lender or its parent
company (provided that any fund (which fund, together with its Affiliates, has a
combined capital and surplus in excess of $500,000,000) that invests in loans
and is managed or advised by the same investment advisor of another fund which
is a Lender (or by an Affiliate of such investment advisor) shall be treated as
an affiliate of such other Lender for the purposes of this sub-clause
(x)(i)(B)); provided that no such assignment may be made to any such Person that
is, or would at such time constitute, a Defaulting Lender or (ii) in the case of
any Lender that is a fund that invests in loans, any other fund (which fund,
together with its Affiliates, has a combined capital and surplus in excess of
$500,000,000) that invests in loans managed or advised by the same investment
advisor of any Lender or by an Affiliate of such investment advisor or (y)
assign all, or if less than all, a portion equal to at least $5,000,000, in each
case in the aggregate for the assigning Lender or assigning Lenders, of such
Commitment and related outstanding Obligations (or, if the Commitment has
terminated, outstanding Obligations) hereunder to one or more Eligible
Transferees (treating any fund that invests in loans and any other fund that
invests in
 
 
215

--------------------------------------------------------------------------------


 
loans and is managed or advised by the same investment advisor of such fund or
by an Affiliate of such investment advisor as a single Eligible Transferee),
each of which assignees shall become a party to this Agreement as a Lender by
execution of an Assignment and Assumption Agreement, provided that (t) at such
time, Schedule 1.01(a) shall be deemed modified to reflect the Commitment and/or
outstanding Revolving Loans, as the case may be, of such new Lender and of the
existing Lenders, (u) upon the surrender of the relevant Notes by the assigning
Lender (or, upon such assigning Lender’s indemnifying the Borrowers for any lost
Note pursuant to a customary indemnification agreement) new Notes will be
issued, at the Borrowers’ joint and several expense, to such new Lender and to
the assigning Lender upon the request of such new Lender or assigning Lender,
such new Notes to be in conformity with the requirements of Section 2.05 (with
appropriate modifications) to the extent needed to reflect the revised
Commitment and/or outstanding Revolving Loans, as the case may be, (v) the
consents (not to be unreasonably withheld, delayed or conditioned) of each
Issuing Lender, the Swingline Lender and, unless such assignment is to a Person
that will not be a Participating Specified Foreign Currency Lender, the Fronting
Lender, shall be required in connection with any such assignment, (w) the
consent of the Administrative Agent and, so long as no Default or Event of
Default then exists, Holdings, shall be required in connection with any such
assignment pursuant to clause (y) above (such consent, in any case, not to be
unreasonably withheld, delayed or conditioned) provided that Holdings shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof, (x) the Administrative Agent shall receive at
the time of each such assignment, from the assigning or assignee Lender, the
payment of a non-refundable assignment fee of $3,500, (y) each assignment by any
Participating Specified Foreign Currency Lender shall require a Specified
Foreign Currency Participation Settlement with respect to such Participating
Specified Foreign Currency Lender unless the Fronting Lender agrees in its sole
discretion that the respective assignee shall succeed such Participating
Specified Foreign Currency Lender as a Participating Specified Foreign Currency
Lender itself, in which case such assignee shall acquire the Specified Foreign
Currency Participation of the respective assignor and (z) no such transfer or
assignment will be effective until recorded by the Administrative Agent on the
Register pursuant to Section 13.15.  To the extent of any assignment pursuant to
this Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitment and outstanding Revolving
Loans.  At the time of each assignment pursuant to this Section 13.04(b) to a
Person which is not already a Lender hereunder and which is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for Federal
income tax purposes, the respective assignee Lender shall, to the extent legally
entitled to do so, provide to Holdings and the Administrative Agent the
appropriate Internal Revenue Service Forms (and, if applicable, a Section
5.04(b)(ii) Certificate) described in Section 5.04(b).  In addition, at the time
of each assignment pursuant to this Section 13.04(b) to a Person which is not
already a Lender hereunder, the respective assignee Lender shall, to the extent
legally entitled to do so and at the reasonable request of Holdings, file any
certificate or document or furnish to the relevant Borrower and the
Administrative Agent, such certificate or document that may be necessary to
establish any available exemption from, or reduction of, any Taxes, as described
in Section 5.04(c).  To the extent that an assignment of all or any portion of a
Lender’s Commitment and related outstanding Obligations pursuant to Section 2.13
or this Section 13.04(b) would, at the time of such assignment, result in
increased costs under Section 2.10, 3.06 or 5.04 from those being charged by the
respective assigning Lender prior to such assignment, then the Borrowers
 
 
216

--------------------------------------------------------------------------------


 
shall not be obligated to pay such increased costs (although the Borrowers, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment).  A Lender may only
assign all or a portion of its Commitment hereunder if that assignment would
result in at least two Lenders under this Agreement.
 
(c) The Commitment and the amount transferred to and paid by an assignee in
relation to a Loan made to the Dutch Borrower or any other Borrower organized
under the laws of the Netherlands, if any, shall be at least EUR 50,000 (or the
equivalent in Dollars or any other currency) or, if less, the assignee shall
confirm in writing to the Dutch Borrower or any other Borrower organized under
the laws of the Netherlands, if any, that it is a PMP.
 
(d) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or Holdings), any Lender which is a fund may pledge all or any portion of its
Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be.  No
pledge pursuant to this clause (d) shall release the transferor Lender from any
of its obligations hereunder.
 
(e) Any Lender which assigns all of its Commitment and/or Revolving Loans
hereunder in accordance with Section 13.04(b) shall cease to constitute a
“Lender” hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.06, 5.04,
12.06, 13.01 and 13.06), which shall survive as to such assigning Lender.
 
13.05. No Waiver; Remedies Cumulative.  No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Co-Collateral Agent, any Issuing
Lender or any Lender in exercising any right, power or privilege hereunder or
under any other Credit Document and no course of dealing between Holdings, any
other Borrower or any other Credit Party and the Administrative Agent, the
Collateral Agent, any Co-Collateral Agent, any Issuing Lender or any Lender
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or under any other Credit Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder.  The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, Collateral Agent, any Co-Collateral Agent, any Issuing
Lender or any Lender would otherwise have.  No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent, the Collateral Agent, any Co-Collateral Agent, any
Issuing Lender or any Lender to any other or further action in any circumstances
without notice or demand.
 
13.06. Payments Pro Rata.  (a)  Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on
 
 
217

--------------------------------------------------------------------------------


 
behalf of any Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.
 
(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Fees or Letter of Credit Fees, of a sum which with respect
to the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations of the respective Credit Party to such Lenders in
such amount as shall result in a proportional participation by all the Lenders
in such amount; provided that if all or any portion of such excess amount is
thereafter recovered from such Lenders, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
 
(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
 
13.07. Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by Holdings to the Lenders); provided that, (i) except as otherwise specifically
provided herein, all computations of the Applicable Margin, and all computations
and all definitions (including accounting terms) used in determining compliance
with Sections 9.16 and 10.07, shall utilize GAAP and policies in conformity with
those used to prepare the audited financial statements of Holdings referred to
in Section 8.05(a) for the fiscal year ended December 31, 2008, (ii) to the
extent expressly provided herein, certain calculations shall be made on a Pro
Forma Basis, (iii) for purposes of determining compliance with any incurrence or
expenditure tests set forth in Sections 8 and/or 9, amounts so incurred or
expended (to the extent incurred or expended in a currency other than U.S.
Dollars) shall be converted into U.S. Dollars on the basis of the exchange rates
(as shown on Reuters ECB page 37 or, if same does not provide such exchange
rates, on such other basis as is reasonably satisfactory to the Administrative
Agent) as in effect on the date of such incurrence or expenditure under any
provision of any such Section that has an aggregate U.S. Dollar limitation
provided for therein (and to the extent the respective incurrence or expenditure
test regulates the aggregate amount outstanding at any time and it is expressed
in terms of U.S. Dollars, all outstanding amounts originally incurred or spent
in currencies other than U.S. Dollars shall be converted into U.S. Dollars on
the basis of the exchange rates (as shown on Reuters ECB page 37 or, if same
does not provide such exchange rates, on such other basis as is reasonably
satisfactory to the Administrative Agent) as in effect on the date of any new
incurrence or expenditures made under
 
 
218

--------------------------------------------------------------------------------


 
any provision of any such Section that regulates the U.S. Dollar amount
outstanding at any time) and (iv) all financial statements delivered hereunder
shall be prepared, and all financial covenants and other financial calculations
contained herein shall be determined, without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof.
 
(b) All computations of interest (except as provided in Section 2.15),
Commitment Fees and other Fees (other than Drawing Fees) hereunder shall be made
on the basis of a year of 360 days (except (x) for interest calculated by
reference to the Prime Lending Rate or clause (i) of the definition of Canadian
Prime Rate, which shall be based on a year of 365 or 366 days, as applicable or
(y) in the case of amounts denominated in Pounds Sterling, which shall be based
on a year of 365 days) for the actual number of days (including the first day
but excluding the last day; except that in the case of Letter of Credit Fees and
Facing Fees, the last day shall be included) occurring in the period for which
such interest, Commitment Fees or Fees are payable.
 
13.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN ANY OTHER CREDIT DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF HOLDINGS AND EACH BORROWER
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH
OF HOLDINGS AND EACH BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND
EMPOWERS HOLDINGS, WITH A REGISTERED ADDRESS BEING 300 TOWER PARKWAY,
LINCOLNSHIRE, IL 60069 (PH:  (847) 484-3010; FX: (847) 484-4144), AS ITS
AUTHORIZED DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR
AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL
PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION
OR PROCEEDING.  IF FOR ANY REASON SUCH AUTHORIZED DESIGNEE, APPOINTEE AND AGENT
SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH OF HOLDINGS AND EACH BORROWER
AGREES TO DESIGNATE A NEW AUTHORIZED DESIGNEE, APPOINTEE AND AGENT IN NEW YORK
CITY ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.  EACH OF HOLDINGS AND EACH
BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH CREDIT PARTY, AND AGREES NOT TO PLEAD OR CLAIM,
IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS
 
 
219

--------------------------------------------------------------------------------


 
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH CREDIT
PARTY.  EACH OF HOLDINGS AND EACH BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH CREDIT PARTY AT ITS ADDRESS SET FORTH OPPOSITE ITS
SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH
MAILING.  EACH OF HOLDINGS AND EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
HOLDINGS AND EACH BORROWER IN ANY OTHER JURISDICTION.
 
(b) EACH OF HOLDINGS AND EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
13.09. Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with Holdings and the
Administrative Agent.  Delivery of an executed counterpart hereof by facsimile
or electronic transmission shall be as effective as delivery of an original
executed counterpart hereof.
 
13.10. Effectiveness.  This Agreement shall become effective on the date (the
“Effective Date”) on which (i) Holdings, the other Borrowers, the Administrative
Agent, each of the Co-Collateral Agents and each of the Lenders shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered the same to the
 
 
220

--------------------------------------------------------------------------------


 
Administrative Agent at the Notice Office or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it and (ii) the conditions contained in Section 6 are
met to the satisfaction of the Administrative Agent and the Required
Lenders.  Unless the Administrative Agent has received actual notice from any
Lender that the conditions described in clause (ii) of the preceding sentence
have not been met to its satisfaction, upon the satisfaction of the condition
described in clause (i) of the immediately preceding sentence and upon the
Administrative Agent’s good faith determination that the conditions described in
clause (ii) of the immediately preceding sentence have been met, then the
Effective Date shall be deemed to have occurred, regardless of any subsequent
determination that one or more of the conditions thereto had not been met
(although the occurrence of the Effective Date shall not release Holdings, any
Borrower or any other Credit Party from any liability for failure to satisfy one
or more of the applicable conditions contained in Section 6).  The
Administrative Agent will give Holdings, the other Borrowers and each Lender
prompt written notice of the occurrence of the Effective Date.
 
13.11. Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
 
13.12. Amendment or Waiver; etc.  (a)  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party hereto or thereto and
the Required Lenders (although additional parties may be added to (and annexes
may be modified to reflect such additions), and Subsidiaries of Holdings (other
than the Borrowers) may be released from, the relevant Guaranty and the relevant
Security Documents, provided that no such change, waiver, discharge or
termination shall, without the consent of each Lender (other than a Defaulting
Lender except that, for the purposes of succeeding clauses (i), (ii) and (iii)
(but, in the case of such clause (iii), only to the extent relating to such
clause (i) or (ii)), a Defaulting Lender shall have a separate vote to the
extent otherwise provided therein; provided that for the purposes of succeeding
clauses (ii) and (iii) (but, in the case of such clause (iii), only to the
extent relating to such clause (ii)), to the extent a Defaulting Lender does not
accept or reject in writing to the Administrative Agent a written amendment,
waiver or modification proposal on or prior to the expiry of the period of time
granted to all Lenders required to consent to such proposal such Defaulting
Lender shall be deemed to have consented to the respective written amendment,
waiver or modification proposal) (with Obligations being directly affected in
the case of the following clauses (i) and (vi)), (i) extend the final scheduled
maturity of any Loan or Note or extend the stated expiration date of any Letter
of Credit beyond the Revolving Loan Maturity Date, or reduce the rate or extend
the time of payment of interest or Fees thereon (except in connection with the
waiver of applicability of any post-default increase in interest rates), or
reduce (or forgive) the principal amount thereof (it being understood that any
amendment or modification to Section 13.07(a) shall not constitute a reduction
in the rate of interest or Fees for the purposes of this clause (i)), (ii)
release all or substantially all of the Collateral (except as expressly provided
in the Credit Documents) under all Security Documents or all or substantially
all of the Guarantors (except as expressly provided in the Credit Documents)
under all Guaranties, (iii) amend, modify or waive any provision of this Section
13.12(a) or Section 13.06, (iv) reduce the
 
 
221

--------------------------------------------------------------------------------


 
“majority” voting threshold specified in the definition of Required Lenders, (v)
consent to the assignment or transfer by Holdings or any other Borrower of any
of their rights and obligations under this Agreement or any other Credit
Document to which it is a party, (vi) increase the Total Commitment over an
aggregate amount equal to $225,000,000 or (vii) amend the priority of payments
set forth in Section 11.02; provided further, that no such change, waiver,
discharge or termination shall (1) increase the Commitment of any Lender over
the amount thereof then in effect without the consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the Total
Commitment shall not constitute an increase of the Commitment of any Lender, and
that an increase in the available portion of the Commitment of any Lender shall
not constitute an increase of the Commitment of such Lender), (2) without the
consent of each Issuing Lender, amend, modify or waive any provision of Section
3 or alter its rights or obligations with respect to Letters of Credit, (3)
without the consent of the Swingline Lender, alter the Swingline Lender’s rights
or obligations with respect to Swingline Loans, (4) without the consent of the
Administrative Agent, amend, modify or waive any provision of Section 12 or any
other provision of this Agreement or any other Credit Document as same relates
to the rights or obligations of the Administrative Agent, (5) without the
consent of the Co-Collateral Agent affected thereby, amend, modify or waive any
provision relating to the rights or obligations of such Co-Collateral Agent, or
(6) without the consent of the Supermajority Lenders, (u) amend the definition
of Supermajority Lenders, (v) amend the definition of Dominion Period or clause
(A) of the definition of Availability Condition, (w) amend the definition of
Reserves or amend or expand any of the following definitions, in each case the
effect of which would be to increase the amounts available for borrowing
hereunder: Borrowing Base, Eligible Accounts, Eligible Inventory (including, in
each case, the defined terms used therein) (it being understood that the
establishment, modification or elimination of Reserves and adjustment,
establishment and elimination of criteria for Eligible Accounts and Eligible
Inventory, in each case by the Co-Collateral Agents in accordance with the terms
hereof, will not be deemed to require a Supermajority Lender consent), (x)
decrease the frequency of Borrowing Base Certificate deliveries required
pursuant to Section 9.01(j), (y) increase the percentage of any Borrowing Base
for which Agent Advances may be made pursuant to Section 2.01(e) or (z) amend,
modify or waive any provision of Section 10.13.
 
(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses (i)
through (vi), inclusive, of the first proviso to Section 13.12(a), the consent
of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrowers shall have
the right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clause (A) or (B) below, to either
(A) replace each such non-consenting Lender or Lenders with one or more
Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitment and/or repay all outstanding Revolving Loans of such Lender and/or
cash collateralize its applicable RL Percentage of the Letter of Credit of
Outstandings in accordance with Sections 4.02(b) and/or 5.01(b), provided that,
unless the Commitments which are terminated and Loans which are repaid pursuant
to preceding clause (B) are immediately replaced in full at such time through
the addition of new Lenders or the increase of the Commitment and/or outstanding
Revolving Loans of existing
 
 
222

--------------------------------------------------------------------------------


 
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B), the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto,
provided further, that the Borrowers shall not have the right to replace a
Lender, terminate its Commitment or repay its Revolving Loan solely as a result
of the exercise of such Lender’s rights (and the withholding of any required
consent by such Lender) pursuant to the second proviso to Section 13.12(a).
 
(c) Notwithstanding anything to the contrary contained in clause (a) above of
this Section 13.12, the Borrowers, the Administrative Agent, the Collateral
Agent and each Incremental Lender may, in accordance with the provisions of
Section 2.14 enter into an Incremental Commitment Agreement, provided that after
the execution and delivery by the Borrowers, the Administrative Agent, the
Collateral Agent and each such Incremental Lender of such Incremental Commitment
Agreement, such Incremental Commitment Agreement may thereafter only be modified
in accordance with the requirements of clause (a) above of this Section 13.12.
 
(d) If a fee is to be paid by any Borrower in connection with any waiver or
amendment hereunder, the agreement evidencing such amendment or waiver may (but
shall not be required to), at the discretion of Administrative Agent, provide
that only Lenders executing such agreement by a specified date may share in such
fee (and in such case may (but shall not be required to), at the discretion of
Administrative Agent, be divided among the applicable Lenders on a pro rata
basis without including the interests of any Lenders which have not timely
executed such agreement).
 
13.13. Survival; Continuing Obligation.  (i) All indemnities set forth herein
including, without limitation, in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and
13.01, and in each other Credit Document, are a continuing obligation of each
Credit Party, separate from each of their other respective obligations, and
shall survive the execution, delivery and termination of this Agreement, any
other Credit Document and the Notes and the making and repayment of the
Obligations and (ii) any settlement or discharge of any claim under any
indemnity in a Credit Document will be conditional on no payment made under that
indemnity being avoided or set aside or ordered to be refunded by virtue of any
provision of any enactment relating to bankruptcy, insolvency or liquidation.
 
13.14. Domicile of Loans.  Each Lender may transfer and carry its Loans at, to
or for the account of any office, Subsidiary or Affiliate of such
Lender.  Notwithstanding anything to the contrary contained herein, to the
extent that a transfer of Loans pursuant to this Section 13.14 would, at the
time of such transfer, result in increased costs under Section 2.10, 2.11, 3.06
or 5.04 from those being charged by the respective Lender prior to such
transfer, then the Borrowers shall not be obligated to pay such increased costs
(although the Borrowers shall be jointly and severally obligated to pay any
other increased costs of the type described above resulting from changes after
the date of the respective transfer).
 
13.15. Register.  The Borrowers hereby designate the Administrative Agent to
serve as their agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of
 
 
223

--------------------------------------------------------------------------------


 
the Loans of each Lender.  Failure to make any such recordation, or any error in
such recordation, shall not affect the Borrowers’ obligations in respect of such
Loans.  With respect to any Lender, the transfer of the Commitment of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitment shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitment and Loans and prior to such recordation all amounts
owing to the transferor with respect to such Commitment and Loans shall remain
owing to the transferor.  The registration of assignment or transfer of all or
part of any Commitments and Loans shall be recorded by the Administrative Agent
on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b) (including as contemplated by Section 2.13).  Coincident with
the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note (if any) evidencing such Loan, and
thereupon one or more new Notes in the same aggregate principal amount shall be
issued to the assigning or transferor Lender and/or the new Lender at the
request of any such Lender.  Any provision of Incremental Commitments pursuant
to Section 2.14 shall be recorded by the Administrative Agent on the Register
only upon the acceptance of the Administrative Agent of a properly executed and
delivered Incremental Commitment Agreement.  The Borrowers jointly and severally
agree to indemnify the Administrative Agent from and against any and all losses,
claims, damages and liabilities of whatsoever nature which may be imposed on,
asserted against or incurred by the Administrative Agent in performing its
duties under this Section 13.15.
 
13.16. Confidentiality.  (a)  Subject to the provisions of clause (b) of this
Section 13.16, each Agent, each Lender and each Issuing Lender agrees that it
will not disclose any Confidential Information to any Person without the prior
consent of Holdings; provided that nothing herein shall prevent any Agent,
Issuing Lender or any Lender from disclosing any such information (a) to the
extent required pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case the respective Agent,
Issuing Lender or Lender, to the extent permitted by law, agrees to inform
Holdings promptly thereof), (b) to the extent required upon the request or
demand of any regulatory authority having jurisdiction over such Agent, Issuing
Lender or Lender or any of their respective Affiliates (in which case, the
respective Agent, Issuing Lender or Lender to the extent permitted, agrees to
inform Holdings promptly thereof; although no such notice to Holdings shall be
required in connection with ordinary course reviews by any such regulatory
authority), (c) to the extent that such information becomes publicly available
other than by reason of improper disclosure by the respective Agent, Issuing
Lender or Lender or any of its Affiliates, (d) to the extent that such
information is received by the respective Agent, Issuing Lender or Lender from a
third party that is not to its knowledge subject to confidentiality obligations
to any Credit Party, (e) to the extent that such information is independently
developed by any of the Agents, any Issuing Lender or Lender without using any
such Confidential Information obtained from Holdings or any of its Subsidiaries,
(f) to the Agents’, any Issuing Lender’s or any Lender’s respective Affiliates
and their respective employees, legal counsel, independent auditors and other
experts or agents who need to know such information in connection with the
Transaction and are informed of the confidential nature of such information, (g)
to potential Lenders, participants or assignees or any
 
 
224

--------------------------------------------------------------------------------


 
potential counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower or any of its Affiliates or any of their respective
obligations, in each case who are instructed that they shall be bound by terms
no less restrictive than this paragraph (or language substantially similar to
this paragraph), or (h) for purposes of establishing a “due diligence” defense,
provided that the respective Agent, Issuing Lender or Lender will, to the extent
permitted, promptly provide Holdings with the opportunity to seek a protective
order or other measure ensuring confidential treatment of the Confidential
Information used to establish such defense.
 
(b) Holdings and the other Borrowers hereby acknowledge and agree that each
Lender may share with any of its affiliates, and such affiliates may share with
such Lender, any information related to Holdings or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender.
 
13.17. Patriot Act.  Each Lender subject to the USA PATRIOT ACT (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies Holdings and the other Borrowers that pursuant to the requirements of
the Patriot Act, they are required to obtain, verify and record information that
identifies Holdings, the other Borrowers and the other Credit Parties and other
information that will allow such Lender to identify Holdings, the other
Borrowers and the other Credit Parties in accordance with the Patriot Act.
 
13.18. OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT;
ETC.  (a)  EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE
CREATED ON THE COLLATERAL PURSUANT TO THE SENIOR SECURED NOTES DOCUMENTS, WHICH
LIENS SHALL BE SUBJECT TO TERMS AND CONDITIONS OF THE INTERCREDITOR
AGREEMENT.  PURSUANT TO THE EXPRESS TERMS OF THE INTERCREDITOR AGREEMENT, IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND ANY
OF THE CREDIT DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN AND CONTROL.
 
(b) EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE
LENDERS IN ACCORDANCE WITH THIS AGREEMENT, AND TO TAKE ALL ACTIONS (AND EXECUTE
ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS
OF THE INTERCREDITOR AGREEMENT.
 
(c) THE PROVISIONS OF THIS SECTION 13.18 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT.  REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENTS ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF.  EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
 
 
225

--------------------------------------------------------------------------------


 
THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES
ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT.  EACH LENDER IS FURTHER
AWARE THAT THE ADMINISTRATIVE AGENT IS ALSO ACTING IN AN ADMINISTRATIVE AND
COLLATERAL AGENCY CAPACITY UNDER, AND AS DEFINED IN THE SENIOR SECURED NOTES
DOCUMENTS, AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION THERETO OR
CAUSE OF ACTION ARISING THEREFROM.
 
13.19.  Waiver of Sovereign Immunity.  Each of the Credit Parties, in respect of
itself, its Subsidiaries, its process agents, and its properties and revenues,
hereby irrevocably agrees that, to the extent that such Credit Party, its
Subsidiaries or any of its properties has or may hereafter acquire any right of
immunity, whether characterized as sovereign immunity or otherwise, from any
legal proceedings, whether in the United States, Canada, England and Wales,
Australia, the Netherland or elsewhere, to enforce or collect upon the Loans or
any Credit Document or any other liability or obligation of such Credit Party or
any of its Subsidiaries related to or arising from the transactions contemplated
by any of the Credit Documents, including, without limitation, immunity from
service of process, immunity from jurisdiction or judgment of any court or
tribunal, immunity from execution of a judgment, and immunity of any of its
property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, such Credit Party, for itself and on behalf of
its Subsidiaries, hereby expressly waives, to the fullest extent permissible
under applicable law, any such immunity, and agrees not to assert any such right
or claim in any such proceeding, whether in the United States, Canada, England
and Wales, Australia, the Netherland or elsewhere.  Without limiting the
generality of the foregoing, each Credit Party further agrees that the waivers
set forth in this Section 13.19 shall have the fullest extent permitted under
the Foreign Sovereign Immunities Act of 1976 of the United States and are
intended to be irrevocable for purposes of such Act.
 
13.20. Judgment Currency.  (a)  The Credit Parties’ obligations hereunder and
under the other Credit Documents to make payments in the respective Available
Currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent,
the Collateral Agent, the respective Issuing Lender or the respective Lender of
the full amount of the Obligation Currency expressed to be payable to the
Administrative Agent, the Collateral Agent, such Issuing Lender or such Lender
under this Agreement or the other Credit Documents.  If for the purpose of
obtaining or enforcing judgment against any Credit Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the rate of exchange (as quoted by the
Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the day on which the
judgment is given (such day being hereinafter referred to as the “Judgment
Currency Conversion Date”).
 
 
226

--------------------------------------------------------------------------------


 
(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate or exchange
prevailing on the Judgment Currency Conversion Date.
 
(c) For purposes of determining any rate of exchange for this Section, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.
 
13.21. European Monetary Union.  The following provisions of this Section 13.21
shall come into effect on and from the date on which the United Kingdom becomes
a Participating Member State.  Each obligation under this Agreement which has
been denominated in Pounds Sterling shall be redenominated into Euros in
accordance with the relevant EMU Legislation.  However, if and to the extent
that the relevant EMU Legislation provides that an amount which is denominated
in Pounds Sterling can be paid by the debtor either in Euros or in that national
currency unit, each party to this Agreement shall be entitled to pay or repay
any amount denominated or owing in Pounds Sterling hereunder either in Euros or
in Pounds Sterling.  Without prejudice and in addition to any method of
conversion or rounding prescribed by any relevant EMU Legislation, (i) each
reference in this Agreement to a minimum amount (or an integral multiple
thereof) in Pounds Sterling shall be replaced by a reference to such reasonably
comparable and convenient amount (or an integral multiple thereof) in Euros as
the Administrative Agent may from time to time specify and (ii) except as
expressly provided in this Section 13.21, this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be necessary or appropriate to reflect the introduction
of or changeover to Euros in the United Kingdom, provided that this Section
13.21 shall not reduce or increase any actual or contingent liability arising
under this Agreement.
 
13.22. Qualified Secured Hedging Agreements and Qualified Secured Cash
Management Agreements.  On or prior to the date on which any ABL Credit Party
shall enter into any Secured Hedging Agreement or any Secured Cash Management
Agreement, or within 30 days after the entering into of the respective such
agreement (or in the case of any Secured Hedging Agreement or any Secured Cash
Management Agreement existing on the Effective Date, within 30 days of the
Effective Date), Holdings shall, if it wishes that the respective Secured
Hedging Agreement or Secured Cash Management Agreement be treated as pari passu
with the Obligations with respect to the priority of payment of proceeds of the
Collateral in accordance with the waterfall provisions set forth Section 11.02,
notify the Administrative Agent in writing whether (x) such Secured Hedging
Agreement is to be a “Qualified Secured Hedging Agreement” or (y) such Secured
Cash Management Agreement is to be a “Qualified Secured Cash Management
Agreement”. If Holdings shall fail to deliver such notice within the time period
described above, such Secured Hedging Agreement or Secured Cash Management
Agreement shall not constitute a Qualified Secured Hedging Agreement or
Qualified Secured Cash Management Agreement, as the case may be.  The parties
hereto understand and agree that the provisions of this Section 13.22 are made
for the benefit of the Lenders and their affiliates
 
 
227

--------------------------------------------------------------------------------


 
which become parties to Secured Hedging Agreements or Secured Cash Management
Agreements, and agree that any amendments or modifications to the provisions of
this Section 13.22 shall not be effective with respect to any Secured Hedging
Agreement or Secured Cash Management Agreement, as the cash may be, entered into
prior to the date of respective amendment or modification of this Section 13.22
(without the written consent of the relevant parties thereto).
 
Notwithstanding any such designation of a Secured Hedging Agreement as a
Qualified Secured Hedging Agreement or a Secured Cash Management Agreement as a
Qualified Secured Cash Management Agreement, no provider or holder of any such
Qualified Secured Hedging Agreement or Qualified Secured Cash Management
Agreement shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider of such agreements or the
Obligations owing thereunder, nor shall their consent be required (other than in
their capacities as a Lender to the extent applicable) for any matter hereunder
or under any of the other Credit Documents, including without limitation, as to
any matter relating to the Collateral or the release of Collateral or
guarantors.  The Administrative Agent accepts no responsibility and shall have
no liability for the calculation of the exposure owing by the Credit Parties
under any such Qualified Secured Hedging Agreement and/or Qualified Secured Cash
Management Agreement or the amount of any Qualified Secured Hedging Agreement
Reserve and/or Qualified Secured Cash Management Agreement Reserve, and shall be
entitled in all cases to rely on the applicable Lender (or affiliate thereof)
and the applicable Credit Party party to such agreement for the calculation
thereof.  Such Lender (or affiliate thereof) and the applicable Credit Party
party to any such agreement each agrees to provide the Administrative Agent and
the Co-Collateral Agents with the calculations of all such exposures and
reserves, if any, at such times as the Administrative Agent or the Co-Collateral
Agents shall reasonably request, and in any event, not less than monthly (unless
otherwise agreed to by the Administrative Agent and the Co-Collateral Agents).
 
SECTION 14. Nature of Obligations.
 
14.01. Nature of Obligations.  Notwithstanding anything to the contrary
contained elsewhere in this Agreement, it is understood and agreed by the
various parties to this Agreement that:
 
(a) all U.S. Borrower Obligations to repay principal of, interest on, and all
other amounts with respect to, all U.S. Borrower Revolving Loans, U.S. Borrower
Swingline Loans, Letters of Credit issued for the account of any U.S. Borrower
and all other U.S. Borrower Obligations pursuant to this Agreement and each
other Credit Document (including, without limitation, all fees, indemnities,
taxes and other U.S. Borrower Obligations in connection therewith or in
connection with the related Commitments) shall constitute the joint and several
obligations of each of the U.S. Borrowers.  In addition to the direct (and joint
and several) obligations of the U.S. Borrowers with respect to U.S. Borrower
Obligations as described above, all such U.S. Borrower Obligations shall be
guaranteed pursuant to, and in accordance with the terms of, the U.S. Guaranty,
provided that the obligations of a U.S. Borrower with respect to the U.S.
Borrower Obligations as described above shall not be limited by any provision of
the U.S. Guaranty entered into by such U.S. Borrower;
 
 
228

--------------------------------------------------------------------------------


 
(b) all Australian Borrower Obligations to repay principal of, interest on, and
all other amounts with respect to, all Australian Borrower Revolving Loans,
Australian Borrower Swingline Loans, Letters of Credit issued for the account of
any Australian Borrower and all other Australian Borrower Obligations pursuant
to this Agreement and each other Credit Document (including, without limitation,
all fees, indemnities, taxes and other Australian Borrower Obligations in
connection therewith or in connection with the related Commitments) shall
constitute the joint and several obligations of each of the Australian
Borrowers.  In addition to the direct (and joint and several) obligations of the
Australian Borrowers with respect to Australian Borrower Obligations as
described above, all such Australian Borrower Obligations shall be guaranteed
pursuant to, and in accordance with the terms of, each of the U.S. Guaranty and
the Foreign Guaranty, provided that the obligations of an Australian Borrower
with respect to the Australian Borrower Obligations as described above shall not
be limited by any provision of the Foreign Guaranty entered into by such
Australian Borrower;
 
(c) all Canadian Borrower Obligations to repay principal of, interest on, and
all other amounts with respect to, all Canadian Borrower Revolving Loans,
Canadian Borrower Swingline Loans, Letters of Credit issued for the account of
any Canadian Borrower and all other Canadian Borrower Obligations pursuant to
this Agreement and each other Credit Document (including, without limitation,
all fees, indemnities, taxes and other Canadian Borrower Obligations in
connection therewith or in connection with the related Commitments) shall
constitute the joint and several obligations of each of the Canadian
Borrowers.  In addition to the direct (and joint and several) obligations of the
Canadian Borrowers with respect to Canadian Borrower Obligations as described
above, all such Canadian Borrower Obligations shall be guaranteed pursuant to,
and in accordance with the terms of, each of the U.S. Guaranty and the Foreign
Guaranty, provided that the obligations of a Canadian Borrower with respect to
the Canadian Borrower Obligations as described above shall not be limited by any
provision of the Foreign Guaranty entered into by such Canadian Borrower;
 
(d) all Dutch Borrower Obligations to repay principal of, interest on, and all
other amounts with respect to, all Dutch Borrower Revolving Loans, Dutch
Borrower Swingline Loans, Letters of Credit issued for the account of any Dutch
Borrower and all other Dutch Borrower Obligations pursuant to this Agreement and
each other Credit Document (including, without limitation, all fees,
indemnities, taxes and other Dutch Borrower Obligations in connection therewith
or in connection with the related Commitments) shall constitute the joint and
several obligations of each of the Dutch Borrowers.  In addition to the direct
(and joint and several) obligations of the Dutch Borrowers with respect to Dutch
Borrower Obligations as described above, all such Dutch Borrower Obligations
shall be guaranteed pursuant to, and in accordance with the terms of, each of
the U.S. Guaranty and the Foreign Guaranty, provided that the obligations of a
Dutch Borrower with respect to the Dutch Borrower Obligations as described above
shall not be limited by any provision of the Foreign Guaranty entered into by
such Dutch Borrower; and
 
(e) all U.K. Borrower Obligations to repay principal of, interest on, and all
other amounts with respect to, all U.K. Borrower Revolving Loans, U.K. Borrower
Swingline Loans, Letters of Credit issued for the account of any U.K. Borrower
and all other U.K. Borrower Obligations pursuant to this Agreement and each
other Credit Document (including, without limitation, all fees, indemnities,
taxes and other U.K. Borrower Obligations in
 
 
229

--------------------------------------------------------------------------------


 
connection therewith or in connection with the related Commitments) shall
constitute the joint and several obligations of each of the U.K. Borrowers.  In
addition to the direct (and joint and several) obligations of the U.K. Borrowers
with respect to U.K. Borrower Obligations as described above, all such U.K.
Borrower Obligations shall be guaranteed pursuant to, and in accordance with the
terms of, each of the U.S. Guaranty and the Foreign Guaranty, provided that the
obligations of a U.K. Borrower with respect to the U.K. Borrower Obligations as
described above shall not be limited by any provision of the Foreign Guaranty
entered into by such U.K. Borrower.
 
14.02. Independent Obligation.  The obligations of each Borrower with respect to
its Borrower Obligations are independent of the Obligations of each other
Borrower or any Guarantor under its Guaranty of such Borrower Obligations, and a
separate action or actions may be brought and prosecuted against each Borrower,
whether or not any other Borrower or any Guarantor is joined in any such action
or actions.  Each Borrower waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof.  Any payment by any Borrower or other circumstance which
operates to toll any statute of limitations as to any Borrower shall, to the
fullest extent permitted by law, operate to toll the statute of limitations as
to each Borrower.
 
14.03. Authorization.  Each of the Borrowers authorizes the Administrative
Agent, the Collateral Agent, the Co-Collateral Agents, the Issuing Lenders and
the Lenders without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to, to the maximum extent permitted by applicable
law and the Credit Documents:
 
(a) exercise or refrain from exercising any rights against any other Borrower or
any Guarantor or others or otherwise act or refrain from acting;
 
(b) release or substitute any other Borrower, endorsers, Guarantors or other
obligors;
 
(c) settle or compromise any of the Borrower Obligations of any other Borrower
or any other Credit Party, any security therefor or any liability (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and may subordinate the payment of all or any part thereof to the
payment of any liability (whether due or not) of any Borrower to its creditors
other than the Lenders;
 
(d) apply any sums paid by any other Borrower or any other Person, howsoever
realized to any liability or liabilities of such other Borrower or other Person
regardless of what liability or liabilities of such other Borrower or other
Person remain unpaid; and/or
 
(e) consent to or waive any breach of, or act, omission or default under, this
Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Borrower or any other Person.
 
14.04. Reliance.  It is not necessary for the Administrative Agent, the
Collateral Agent, any Issuing Lender or any Lender to inquire into the capacity
or powers of any Borrower,
 
 
230

--------------------------------------------------------------------------------


 
Holdings or any of its other Subsidiaries or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any Borrower
Obligations made or created in reliance upon the professed exercise of such
powers shall constitute the joint and several obligations of the respective
Borrowers hereunder.
 
14.05. Contribution; Subrogation.  No Borrower shall exercise any rights of
contribution or subrogation with respect to any other Borrower as a result of
payments made by it hereunder, in each case unless and until (i) the Total
Commitment and all Letters of Credit have been terminated and (ii) all of the
Obligations have been paid in full in cash.  To the extent that any Australian
Credit Party, Canadian Credit Party, Dutch Credit Party, U.K. Credit Party or
U.S. Credit Party shall be required to pay a portion of the Obligations which
shall exceed the amount of loans, advances or other extensions of credit
received by such Credit Party and all interest, costs, fees and expenses
attributable to such loans, advances or other extensions of credit, then such
Credit Party shall be reimbursed by the other Credit Parties within its group
(Australian, Canadian, Dutch, U.K. or U.S.) for the amount of such excess,
subject to the restrictions of the previous sentence.  This Section 14.05 is
intended only to define the relative rights of Credit Parties, and nothing set
forth in this Section 14.05 is intended or shall impair the obligations of each
Credit Party to pay the Obligations as and when the same shall become due and
payable in accordance with the terms hereof.
 
14.06. Waiver.  Each Borrower waives any right to require the Administrative
Agent, the Collateral Agent, the Co-Collateral Agents, the Issuing Lenders or
the Lenders to (i) proceed against any other Borrower, any Guarantor or any
other party, (ii) proceed against or exhaust any security held from any
Borrower, any Guarantor or any other party or (iii) pursue any other remedy in
the Administrative Agent’s, the Collateral Agent’s, any Issuing Lender’s or
Lenders’ power whatsoever.  Each Borrower waives any defense based on or arising
out of suretyship or any impairment of security held from any Borrower, any
Guarantor or any other party or on or arising out of any defense of any other
Borrower, any Guarantor or any other party other than payment in full in cash of
its Borrower Obligations, including, without limitation, any defense based on or
arising out of the disability of any other Borrower, any Guarantor or any other
party, or the unenforceability of its Borrower Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any other
Borrower, in each case other than as a result of the payment in full in cash of
its Borrower Obligations.
 
14.07.  Limitation on Foreign Borrower Obligations.  Notwithstanding anything to
the contrary herein or in any other Credit Document (including provisions that
may override any other provision), in no event shall the Foreign Borrowers or
any other Foreign Credit Party guarantee or be deemed to have guaranteed or
become liable or obligated on a joint and several basis or otherwise for, or to
have pledged any of its assets to secure, any direct U.S. Borrower Obligation
under this Agreement or under any of the other Credit Documents.  All provisions
contained in any Credit Document shall be interpreted consistently with this
Section 14.07 to the extent possible, and where such other provisions conflict
with the provisions of this Section 14.07, the provisions of this Section 14.07
shall govern.
 
14.08. Rights and Obligations.  The obligations of the Swingline Lender, the
Fronting Lender, each Issuing Lender and each Lender under this Agreement bind
each of them severally.  Failure by the Swingline Lender, the Fronting Lender,
any Issuing Lender or any
 
 
231

--------------------------------------------------------------------------------


 
Lender, as the case may be, to perform its obligations under this Agreement does
not affect the obligations of any other party under this Agreement.  The
Swingline Lender, the Fronting Lender, each Issuing Lender or each Lender is not
responsible for the obligations of any other Swingline Lender, Fronting Lender,
Issuing Lender or Lender, as the case may be, under this Agreement.  The rights,
powers and remedies of the Swingline Lender, the Fronting Lender, each Issuing
Lender and each Lender in connection with this Agreement are separate and
independent rights, powers and remedies and any debt arising under this
Agreement to or for the account of the Swingline Lender, the Fronting Lender,
any Issuing Lender or any Lender from a Credit Party is a separate and
independent debt.
 
SECTION 15. Revolving Loans; Intra-Lender Issues.
 
15.01. Specified Foreign Currency Participations.  Notwithstanding anything to
the contrary contained herein, all Revolving Loans which are denominated in
Australian Dollars, Canadian Dollars, Pounds Sterling or Euros (each, a
“Specified Foreign Currency Loan”) shall be made solely by the Lenders
(including the Fronting Lender) who are not Participating Specified Foreign
Currency Lenders.  Subject to Section 15.07, each Lender acceptable to the
Fronting Lender (in its sole discretion) that does not have Specified Foreign
Currency Funding Capacity (a “Participating Specified Foreign Currency Lender”)
at the time such Lender becomes a “Lender” hereunder shall irrevocably and
unconditionally purchase and acquire and shall be deemed to irrevocably and
unconditionally purchase and acquire from the Fronting Lender, and the Fronting
Lender shall sell and be deemed to sell to each such Participating Specified
Foreign Currency Lender, without recourse or any representation or warranty
whatsoever, an undivided interest and participation (a “Specified Foreign
Currency Participation”) in each Revolving Loan which is a Specified Foreign
Currency Loan funded by the Fronting Lender in an amount equal to such
Participating Specified Foreign Currency Lender’s RL Percentage of the Borrowing
that includes such Revolving Loan (it being understood and agreed that whether
or not a Person should become a Participating Specified Foreign Currency Lender
shall be made by the Administrative Agent in it sole discretion, but once made,
subject to Section 15.07, shall not be revoked).  Such purchase and sale of a
Specified Foreign Currency Participation shall be deemed to occur automatically
upon the making of a Specified Foreign Currency Loan by the Fronting Lender,
without any further notice to any Participating Specified Foreign Currency
Lender.  The purchase price payable by each Participating Specified Foreign
Currency Lender to the Fronting Lender for each Specified Foreign Currency
Participation purchased by it from the Fronting Lender shall be equal to 100% of
the principal amount of such Specified Foreign Currency Participation (i.e., the
product of (i) the amount of the Borrowing that includes the relevant Revolving
Loan and (ii) such Participating Specified Foreign Currency Lender’s RL
Percentage), and such purchase price shall be payable by each Participating
Specified Foreign Currency Lender to the Fronting Lender in accordance with the
settlement procedure set forth in Section 15.02.  The Fronting Lender and the
Administrative Agent shall record on their books the amount of the Revolving
Loans made by the Fronting Lender and each Participating Specified Foreign
Currency Lender’s Specified Foreign Currency Participation and funded Specified
Foreign Currency Participation therein, all payments in respect thereof and
interest accrued thereon and all payments made by and to each Participating
Specified Foreign Currency Lender pursuant to this Section 15.01.  This Section
15 shall not affect the obligations of any Lender that does not have Specified
Foreign Currency Funding Capacity and that is not a Participating
 
 
232

--------------------------------------------------------------------------------


 
Specified Foreign Currency Lender to make Specified Foreign Currency Loans in
accordance with the terms and conditions set forth in the other Sections of this
Agreement.
 
15.02. Settlement Procedures for Specified Foreign Currency
Participations.  Each Participating Specified Foreign Currency Lender’s
Specified Foreign Currency Participation in the Specified Foreign Currency Loans
shall be in an amount equal to its RL Percentage of all such Specified Foreign
Currency Loans.  However, in order to facilitate the administration of the
Specified Foreign Currency Loans made by the Fronting Lender and the Specified
Foreign Currency Participations, settlement among the Fronting Lender and the
Participating Specified Foreign Currency Lenders with regard to the
Participating Specified Foreign Currency Lenders’ Specified Foreign Currency
Participations shall take place in accordance with the following provisions:
 
(a) The Fronting Lender and the Participating Specified Foreign Currency Lenders
shall settle (a “Specified Foreign Currency Participation Settlement”) by
payments in respect of the Specified Foreign Currency Participations as
follows:  So long as any Specified Foreign Currency Loans are outstanding,
Specified Foreign Currency Participation Settlements shall be effected upon the
request of the Fronting Lender through the Administrative Agent on such Business
Days as requested by the Fronting Lender and as the Administrative Agent shall
specify by a notice by telecopy, telephone or similar form of notice to each
Participating Specified Foreign Currency Lender requesting such Specified
Foreign Currency Participation Settlement (each such date on which a Specified
Foreign Currency Participation Settlement occurs herein called a “Specified
Foreign Currency Participation Settlement Date”), such notice to be delivered no
later than 2:00 p.m. (New York time) at least one Business Day prior to the
requested Specified Foreign Currency Participation Settlement Date; provided
that the Fronting Lender shall have the option but not the obligation to request
a Specified Foreign Currency Participation Settlement Date and, in any event,
shall not request a Specified Foreign Currency Participation Settlement Date
prior to the occurrence of an Event of Default; provided further, that if (x)
such Event of Default is cured or waived in writing in accordance with the terms
hereof, (y) no Obligations have yet been declared due and payable under Section
11.01 and (z) the Administrative Agent has actual knowledge of such cure or
waiver, all prior to the Administrative Agent’s giving notice to the
Participating Specified Foreign Currency Lenders of the first Specified Foreign
Currency Participation Settlement Date under this Agreement, then the
Administrative Agent shall not give notice to the Participating Specified
Foreign Currency Lenders of a Specified Foreign Currency Participation
Settlement Date based upon such cured or waived Event of Default.  If on any
Specified Foreign Currency Participation Settlement Date the total principal
amount of the Specified Foreign Currency Loans made or deemed made by the
Fronting Lender during the period ending on (but excluding) such Specified
Foreign Currency Participation Settlement Date and commencing on (and including)
the immediately preceding Specified Foreign Currency Participation Settlement
Date (or the Effective Date in the case of the period ending on the first
Specified Foreign Currency Participation Settlement Date) (each such period
herein called a “Specified Foreign Currency Participation Settlement Period”) is
greater than the principal amount of Specified Foreign Currency Loans repaid
during such Specified Foreign Currency Participation Settlement Period to the
Fronting Lender, each
 
 
233

--------------------------------------------------------------------------------


 
Participating Specified Foreign Currency Lender shall pay to the Fronting Lender
(through the Administrative Agent), no later than 11:00 a.m. (New York time) on
such Specified Foreign Currency Participation Settlement Date, an amount equal
to such Participating Specified Foreign Currency Lender’s ratable share of the
amount of such excess.  If in any Specified Foreign Currency Participation
Settlement Period the outstanding principal amount of the Specified Foreign
Currency Loans repaid to the Fronting Lender in such period exceeds the total
principal amount of the Specified Foreign Currency Loans made or deemed made by
the Fronting Lender during such period, the Fronting Lender shall pay to each
Participating Specified Foreign Currency Lender (through the Administrative
Agent) on such Specified Foreign Currency Participation Settlement Date an
amount equal to such Participating Specified Foreign Currency Lender’s ratable
share of such excess.  Specified Foreign Currency Participation Settlements in
respect of Specified Foreign Currency Loans shall be made in the respective
Available Currency in which such Specified Foreign Currency Loan was funded on
the Specified Foreign Currency Participation Settlement Date for such Specified
Foreign Currency Loans.
 
(b) If any Participating Specified Foreign Currency Lender fails to pay to the
Fronting Lender on any Specified Foreign Currency Participation Settlement Date
the full amount required to be paid by such Participating Specified Foreign
Currency Lender to the Fronting Lender on such Specified Foreign Currency
Participation Settlement Date in respect of such Participating Specified Foreign
Currency Lender’s Specified Foreign Currency Participation (such Participating
Specified Foreign Currency Lender’s “Specified Foreign Currency Participation
Settlement Amount”) with the Fronting Lender, the Fronting Lender shall be
entitled to recover such unpaid amount from such Participating Specified Foreign
Currency Lender, together with interest thereon (in the same respective currency
or currencies as the relevant Specified Foreign Currency Loans) at the Base Rate
plus the Applicable Margin for Base Rate Loans plus 2.00%.  Without limiting the
Fronting Lender’s rights to recover from any Participating Specified Foreign
Currency Lender any unpaid Specified Foreign Currency Participation Settlement
Amount payable by such Participating Specified Foreign Currency Lender to the
Fronting Lender, the Administrative Agent shall also be entitled to withhold
from amounts otherwise payable to such Participating Specified Foreign Currency
Lender an amount equal to such Participating Specified Foreign Currency Lender’s
unpaid Specified Foreign Currency Participation Settlement Amount owing to the
Fronting Lender and apply such withheld amount to the payment of any unpaid
Specified Foreign Currency Participation Settlement Amount owing by such
Participating Specified Foreign Currency Lender to the Fronting Lender.
 
15.03. Obligations Irrevocable.  The obligations of each Participating Specified
Foreign Currency Lender to purchase from the Fronting Lender a participation in
each Specified Foreign Currency Loan made by the Fronting Lender and to make
payments to the Fronting Lender with respect to such participation, in each case
as provided herein, shall be irrevocable and not subject to any qualification or
exception whatsoever, including any of the following circumstances:
 
 
234

--------------------------------------------------------------------------------


 
(a) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents or of any Loans, against the Borrowers or any other Credit
Party;
 
(b) the existence of any claim, setoff, defense or other right which the
Borrowers or any other Credit Party may have at any time against the
Administrative Agent, any Participating Specified Foreign Currency Lender, or
any other Person, whether in connection with this Agreement, any Specified
Foreign Currency Loans, the transactions contemplated herein or any unrelated
transactions;
 
(c) any application or misapplication of any proceeds of any Specified Foreign
Currency Loans;
 
(d) the surrender or impairment of any security for any Specified Foreign
Currency Loans;
 
(e) the occurrence of any Default or Event of Default;
 
(f) the commencement or pendency of any events specified in Section 11.01(e), in
respect of Holdings, the other Borrowers or any of their respective Subsidiaries
or any other Person; or
 
(g) the failure to satisfy the applicable conditions precedent set forth in
Section 6 or 7.
 
15.04. Recovery or Avoidance of Payments.  In the event any payment by or on
behalf of any Borrower or any other Credit Party received by the Administrative
Agent or the Fronting Lender with respect to any Specified Foreign Currency Loan
made by the Fronting Lender is thereafter set aside, avoided or recovered from
the Administrative Agent or the Fronting Lender in connection with any
insolvency proceeding or due to any mistake of law or fact, each Participating
Specified Foreign Currency Lender shall, upon written demand by the
Administrative Agent, pay to the Fronting Lender (through the Administrative
Agent) such Participating Specified Foreign Currency Lender’s RL Percentage of
such amount set aside, avoided or recovered, together with interest at the rate
and in the currency required to be paid by the Fronting Lender or the
Administrative Agent upon the amount required to be repaid by it.
 
15.05. Indemnification by Lenders.  Each Participating Specified Foreign
Currency Lender agrees to indemnify the Fronting Lender (to the extent not
reimbursed by the Borrowers and without limiting the obligations of the
Borrowers hereunder or under any other Credit Document) ratably for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against the
Fronting Lender in any way relating to or arising out of any Specified Foreign
Currency Loans or any action taken or omitted by the Fronting Lender in
connection therewith; provided that no Participating Specified Foreign Currency
Lender shall be liable for any of the foregoing to the extent it arises from the
gross negligence or willful misconduct of the Fronting Lender (as determined by
a court of competent jurisdiction in a final and non-appealable
judgment).  Without limiting the foregoing, each Participating Specified Foreign
Currency Lender agrees to reimburse the Fronting Lender promptly upon demand for
such Participating Specified Foreign
 
 
235

--------------------------------------------------------------------------------


 
Currency Lender’s ratable share of any costs or expenses payable by the
Borrowers to the Fronting Lender in respect of the Specified Foreign Currency
Loans to the extent that the Fronting Lender is not promptly reimbursed for such
costs and expenses by the Borrowers.  The agreement contained in this Section
15.05 shall survive payment in full of all Specified Foreign Currency Loans.
 
15.06. Specified Foreign Currency Loan Participation Fee.  In consideration for
each Participating Specified Foreign Currency Lender’s participation in the
Specified Foreign Currency Loans made by the Fronting Lender, the Fronting
Lender agrees to pay to the Administrative Agent for the account of each
Participating Specified Foreign Currency Lender, as and when the Fronting Lender
receives payment of interest on its Specified Foreign Currency Loans, a fee (the
“Specified Foreign Currency Participation Fee”) at a rate per annum equal to the
Applicable Margin on such Specified Foreign Currency Loans minus 0.25% on the
unfunded Specified Foreign Currency Participation of such Participating
Specified Foreign Currency Lender in such Specified Foreign Currency Loans of
the Fronting Lender.  The Specified Foreign Currency Participation Fee in
respect of any unfunded Specified Foreign Currency Participation in a Specified
Foreign Currency Loan shall be payable to the Administrative Agent in the
Available Currency in which the respective Specified Foreign Currency Loan was
funded when interest on such Specified Foreign Currency Loan is received by the
Fronting Lender.  If the Fronting Lender does not receive payment in full of
such interest, the Specified Foreign Currency Participation Fee in respect of
the unfunded Specified Foreign Currency Participation in such Specified Foreign
Currency Loans shall be reduced proportionately.  Any amounts payable under this
Section 15.06 by the Administrative Agent to the Participating Specified Foreign
Currency Lenders shall be paid in the Available Currency in which the respective
Specified Foreign Currency Loan was funded (or, if different, the currency in
which such interest payments are actually received).
 
15.07. Defaulting Lenders; etc.  Notwithstanding anything to the contrary
contained above, (x) no Lender may become a Participating Specified Foreign
Currency Lender at any time it is a Defaulting Lender, and (y) if any
Participating Specified Foreign Currency Lender at any time becomes a Defaulting
Lender or if the Fronting Lender reasonably determines that the credit quality
of any then existing Participating Specified Foreign Currency Lender has
suffered a material adverse change, the Fronting Lender shall have the right to,
by notice to the affected Lender, (i) terminate such Lender’s status as a
Participating Specified Foreign Currency Lender for Revolving Loans and (ii)
declare a Specified Foreign Currency Participation Settlement Date to occur with
respect to such affected Lender.
 
SECTION 16. Parallel Debt.  By execution of this Agreement, the Lenders, the
Issuing Lenders, the Fronting Lender and the Swingline Lender acknowledge the
provisions of Section 5.18 (Parallel Debt (Covenant to pay the Collateral
Agent)) of each Guaranty and hereby authorize the Collateral Agent to accept
such clause on their behalf.
 
 
236

--------------------------------------------------------------------------------


 
SECTION 17. Release of Liens and Guaranties.
 
A Subsidiary Guarantor shall automatically be released from its obligations
under the Credit Documents and all security interests in the Collateral of such
Subsidiary Guarantor shall be automatically released upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary of Holdings; provided that, if so required
by this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent did not provide otherwise.  Upon any sale or other
transfer by any Credit Party of any Collateral (other than a sale or transfer of
Collateral to Holdings or any other Credit Party, unless the respective
transferee is not required to grant a security interest upon the Collateral so
transferred to it) that is permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
granted under any Credit Document in any Collateral pursuant to Section 13.12 of
this Agreement, the security interest in such Collateral shall be automatically
released.  In connection with any termination or release pursuant to this
Section, the Collateral Agent shall promptly execute and deliver to any
Subsidiary Guarantor, at such Subsidiary Guarantor’s expense, all documents that
such Subsidiary Guarantor shall reasonably request to evidence such termination
or release.  Any execution and delivery of documents pursuant to this Section
shall be without recourse to or warranty by, the Collateral Agent.
 
*     *     *
 
 
237

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
 

 
 
HOLDINGS:
Address:
300 Tower Parkway
 
Lincolnshire, IL 60069
   
ACCO BRANDS CORPORATION,
Attention:  Sr. Vice President Finance
as a U.S. Borrower
Phone:  (847) 484-3010
 
Fax:  (847) 484-4144
             By:
/s/Steven Rubin
 
 Name:  Steven Rubin
 
 Title:  Senior Vice President, Secretary and General Counsel
   



 
For all U.S. Borrowers
U.S. BORROWERS:
Address: 300 Tower Parkway
 
               Lincolnshire, IL 60069
   
ACCO BRANDS USA LLC,
Attention:  Sr. Vice President Finance
as a U.S. Borrower
Phone:  (847) 484-3010
 
Fax:  (847) 484-4144
     By:
/s/Steven Rubin
 
 Name:  Steven Rubin
 
 Title:  Vice President and Secretary
         
GENERAL BINDING CORPORATION,
 
as a U.S. Borrower
           By:
/s/Steven Rubin
 
 Name:  Steven Rubin
 
 Title:  Vice President and Secretary
     
DAY-TIMERS, INC.,
 
as a U.S. Borrower
           By:
/s/Steven Rubin
 
 Name:  Steven Rubin
 
 Title:  Secretary



 

--------------------------------------------------------------------------------


 
Address: 5 Precidio Court
CANADIAN BORROWER:
               Brampton, ON L6S-6B7
 
               Canada
   
ACCO BRANDS CANADA INC.,
Attention:  President
as a Canadian Borrower
Phone:  (905) 595-3108
 
Fax:  (905) 595-1053
     
With copy to:
 
ACCO Brands Corporation
 By:
/s/Steven Rubin
Address: 300 Tower Parkway
Name:  Steven Rubin
               Lincolnshire, IL 60069
Title:  Vice President and Secretary
   
Attention:  Legal Department
 
Phone:  (847) 484-3010
 
Fax:  (847) 484-4144
 




 
AUSTRALIAN BORROWERS:
   
Address: Level 2, 8 Lord Street
ACCO AUSTRALIA PTY. LIMITED,
               Botany, NSW 2019
as an Australian Borrower
               Australia
 
 
Attention:  President
 
Phone:  61 – (02) 9695-2504
 By:
/s/ Edmund Kilen
Fax:  61 – (02) 9700-0189
 Name:  Edmund Kilen
 
 Title:  Attorney
With copy to:
 
ACCO Brands Corporation
 
Address: 300 Tower Parkway
 
               Lincolnshire, IL 60069
     
Attention:  Legal Department
 
Phone:  (847) 484-3010
 
Fax:  (847) 484-4144
     
Address: Unit 1, Block Q, Regents Park Estate
GBC FORDIGRAPH PTY. LTD.,
               Parks Road
as an Australian Borrower
               Regents Park, NSW 2143
 
               Australia
     
Attention:  President
 By:
/s/Stephen Warby
Phone:  61 – (02) 9738-4150
Name:  Stephen Warby
Fax:  61- (02) 9738-4100
Title:  Attorney
   
With copy to:
 

 
 

--------------------------------------------------------------------------------





 ACCO Brands Corporation   Address: 300 Tower Parkway  
               Lincolnshire, IL 60069       Attention:  Legal Department  
Phone:  (847) 484-3010  
Fax:  (847) 484-4144
     
For all Dutch Borrowers:
 
Address: Oxford House, Oxford Road
DUTCH BORROWERS:
               Aylesbury
 
               Buckinghamshire HP21 8SZ
 
               England
ACCO NEDERLAND HOLDINGS B.V.,
 
as a Dutch Borrower
Attention:  President
 
Phone:  44-1296-732308
 
Fax:  44-1296-732518
 By:
/s/Steven Rubin
 
Name:  Steven Rubin
With copy to:
Title:  Proxy Holder
ACCO Brands Corporation
 
Address: 300 Tower Parkway
 
               Lincolnshire, IL 60069
   
ACCO BRANDS BENELUX B.V.,
Attention:  Legal Department
as a Dutch Borrower
Phone:  (847) 484-3010
 
Fax:  (847) 484-4144
             By:
/s/Steven Rubin
 
 Name:  Steven Rubin
 
 Title:  Proxy Holder

 
For all U.K. Borrowers:
 
Address: Oxford House, Oxford Road
U.K. BORROWERS:
               Aylesbury
 
               Buckinghamshire HP21 8SZ
 
               England
ACCO UK LIMITED,
 
as a U.K. Borrower
Attention:  President
 
Phone:  44-1296-732308
 
Fax:  44-1296-732518
 By:
/s/Steven Rubin
 
Name:  Steven Rubin
 
Title:   Attorney for ACCO UK Limited,
    under a Power of Attorney dated
    September 29, 2009
With copy to:
 


 

--------------------------------------------------------------------------------



 
ACCO Brands Corporation
 
Address:
300 Tower Parkway
  Lincolnshire, IL 60069      ACCO EASTLIGHT LIMITED, Attention:  Legal
Department  as a U.K. Borrower Phone:  (847) 484-3010
 
Fax:  (847) 484-4144  By:
/s/Steven Rubin
           Name:  Steven Rubin  
 Title:   Attorney for ACCO Eastlight
     Limited, under a Power of
     Attorney dated September 29, 2009

 
 

--------------------------------------------------------------------------------


 

 
DEUTSCHE BANK AG NEW YORK BRANCH, Individually and as Administrative Agent,
Co-Collateral Agent and Collateral Agent
       By:
/s/Enrique Landaeta
 
       Name:  Enrique Landaeta
 
       Title:  Vice President
       By:
/s/Marguerite Sutton
 
       Name:  Marguerite Sutton
 
       Title:  Director
     
BANK OF AMERICA, N.A., Individually and as Co-Collateral Agent
       By:
/s/Trevor S. Townsend
 
       Name:  Trevor S. Townsend
 
       Title:  Vice President
       By:
/s/Medina Sales De Andrade
 
       Name:  Medina Sales De Andrade
 
       Title:  Vice President
     
GENERAL ELECTRIC CAPITAL CORPORATION, Individually and as Co-Collateral Agent
       By:
/s/Tom D. Chapman
 
       Name:  Tom D. Chapman
 
       Title:  Duly Authorized Signatory

 
 

--------------------------------------------------------------------------------


 
Table of Contents
 
Page
 
SECTION 1.
 
DEFINITIONS AND ACCOUNTING TERMS
1
       
1.01.
 
Defined Terms
1
1.02.
 
References to “UCC”
84
1.03.
 
Dutch Terms
85
       
SECTION 2.
 
AMOUNT AND TERMS OF CREDIT
85
       
2.01.
 
The Commitments
85
2.02.
 
Minimum Amount of Each Borrowing
90
2.03.
 
Notice of Borrowing
90
2.04.
 
Disbursement of Funds
91
2.05.
 
Notes
93
2.06.
 
Conversions
95
2.07.
 
Pro Rata Borrowings
96
2.08.
 
Interest
96
2.09.
 
Interest Periods
98
2.10.
 
Increased Costs, Illegality, etc.
99
2.11.
 
Compensation
103
2.12.
 
Lending Offices and Affiliate Lenders for Loans in Available Currency
103
2.13.
 
Replacement of Lenders
104
2.14.
 
Incremental Commitments
105
2.15.
 
Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest
107
2.16.
 
Provisions Regarding Bankers’ Acceptances, Drafts, etc.
108
2.17.
 
Holdings as Agent for Borrowers
108
       
SECTION 3.
 
LETTERS OF CREDIT
109
       
3.01.
 
Letters of Credit
109
3.02.
 
Maximum Letter of Credit Outstandings; Currencies Final Maturities
111
3.03.
 
Letter of Credit Requests; Minimum Stated Amount
111
3.04.
 
Letter of Credit Participations
112
3.05.
 
Agreement to Repay Letter of Credit Drawings
114
3.06.
 
Increased Costs
116
       
SECTION 4.
 
COMMITMENT FEES; REDUCTIONS OF COMMITMENT
116
       
4.01.
 
Fees
117
4.02.
 
Voluntary Termination of Unutilized Commitments
118
4.03.
 
Mandatory Reduction of Commitments
119
       
SECTION 5.
 
PREPAYMENTS; PAYMENTS; TAXES
119
       
5.01.
 
Voluntary Prepayments
119
5.02.
 
Mandatory Repayments; Cash Collateralization
120
5.03.
 
Method and Place of Payment
125
5.04.
 
Net Payments
136
5.05.
 
GST
139



 
(i)

--------------------------------------------------------------------------------


 
Table of Contents
(continued)
 
5.06.
 
Public offer
140
       
SECTION 6.
 
CONDITIONS PRECEDENT TO THE EFFECTIVE DATE AND TO CREDIT EVENTS ON THE EFFECTIVE
DATE
140
       
6.01.
 
Effective Date; Notes
141
6.02.
 
Officer’s Certificate
141
6.03.
 
Opinions of Counsel
141
6.04.
 
Company Documents; Proceedings; etc.
141
6.05.
 
Employee Benefit Plans; Shareholders’ Agreements; Employment Agreements;
Collective Bargaining Agreements; Tax Sharing Agreements; Existing Indebtedness
Agreements
142
6.06.
 
Consummation of Financing Transactions; etc.
143
6.07.
 
Consummation of the Refinancing
144
6.08.
 
Adverse Change, Approvals
145
6.09.
 
Litigation
145
6.10.
 
Collateral and Guaranty Requirements
145
6.11.
 
Financial Statements; Pro Forma Balance Sheet; Projections
146
6.12.
 
Solvency Certificate; Insurance Certificates, etc.
146
6.13.
 
Initial Borrowing Base Certificates; etc.
146
6.14.
 
Patriot Act
146
6.15.
 
Fees, etc.
146
       
SECTION 7.
 
CONDITIONS PRECEDENT TO ALL CREDIT EVENTS
147
       
7.01.
 
No Default; Representations and Warranties
147
7.02.
 
Notice of Borrowing; Letter of Credit Request
147
7.03.
 
Borrowing Base Limitations
148
7.04.
 
Limitation on Cash on Hand
148
       
SECTION 8.
 
REPRESENTATIONS, WARRANTIES AND AGREEMENTS
149
       
8.01.
 
Company Status
149
8.02.
 
Power and Authority
149
8.03.
 
No Violation
149
8.04.
 
Approvals
150
8.05.
 
Financial Statements; Financial Condition; Undisclosed Liabilities; Projections
150
8.06.
 
Litigation
151
8.07.
 
True and Complete Disclosure
151
8.08.
 
Use of Proceeds; Margin Regulations
151
8.09.
 
Tax Returns and Payments
152
8.10.
 
Compliance with ERISA
152
8.11.
 
Collateral Matters
154
8.12.
 
Properties
157
8.13.
 
Subsidiaries
157
8.14.
 
Compliance with Statutes, etc.
157
8.15.
 
Investment Company Act
158





(ii)

--------------------------------------------------------------------------------


 
Table of Contents
(continued)
 
8.16.
 
Insurance
158
8.17.
 
Environmental Matters
158
8.18.
 
Employment and Labor Relations
159
8.19.
 
Intellectual Property, etc.
159
8.20.
 
Indebtedness
159
8.21.
 
Borrowing Base Calculation
160
8.22.
 
U.K. Pensions
160
8.23.
 
Anti-Terrorism Law
160
8.24.
 
Subordination
161
8.25.
 
Solvency
161
8.26.
 
No Trustee Duties
161
8.27.
 
Corporate Benefit
161
8.28.
 
No Immunity
161
8.29.
 
Own Enquiries
161
8.30.
 
Centre of Main Interests
162
8.31.
 
No Insolvency
162
       
SECTION 9.
 
AFFIRMATIVE COVENANTS
162
       
9.01.
 
Information Covenants
162
9.02.
 
Books, Records and Inspections; Annual Meetings
167
9.03.
 
Maintenance of Property; Insurance
167
9.04.
 
Existence; Conduct of Business
168
9.05.
 
Compliance with Statutes, etc.
168
9.06.
 
Compliance with Environmental Laws
168
9.07.
 
ERISA
169
9.08.
 
End of Fiscal Years; Fiscal Quarters
171
9.09.
 
Performance of Obligations
171
9.10.
 
Payment of Taxes
172
9.11.
 
Use of Proceeds
172
9.12.
 
Information Regarding Collateral
172
9.13.
 
Additional Subsidiaries; Ownership of Subsidiaries
173
9.14.
 
Further Assurances
173
9.15.
 
U.K. Pensions
175
9.16.
 
Permitted Acquisitions
175
9.17.
 
Maintenance of Company Separateness
176
9.18.
 
Designated Senior Indebtedness
176
9.19.
 
Retention of Financial Consultant
177
       
SECTION 10.
 
NEGATIVE COVENANTS
177
       
10.01.
 
Liens
177
10.02.
 
Consolidation, Merger, Purchase or Sale of Assets, etc.
180
10.03.
 
Dividends
184
10.04.
 
Indebtedness
184
10.05.
 
Advances, Investments and Loans
186

 


(iii)

--------------------------------------------------------------------------------


 
Table of Contents
(continued)

10.06.
 
Transactions with Affiliates
190
10.07.
 
Consolidated Fixed Charge Coverage Ratio
191
10.08.
 
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Limitations on Voluntary Payments, etc..
191
10.09.
 
Limitation on Certain Restrictions on Subsidiaries
192
10.10.
 
Limitation on Issuance of Equity Interests
193
10.11.
 
Business; etc.
193
10.12.
 
Limitation on Creation of Subsidiaries
193
10.13.
 
No Additional Deposit Accounts; etc.
194
10.14.
 
Changes to Legal Names, Organizational Identification Numbers, Jurisdiction,
Type or Organization or Centre of Main Interests
194
10.15.
 
Existing Senior Subordinated Notes
195
       
SECTION 11.
 
EVENTS OF DEFAULT
195
       
11.01.
 
Events of Default
195
11.02.
 
Application of Proceeds
200
       
SECTION 12.
 
THE AGENTS
204
       
12.01.
 
Appointment
204
12.02.
 
Nature of Duties
204
12.03.
 
Lack of Reliance on the Agents
205
12.04.
 
Certain Rights of the Administrative Agent
205
12.05.
 
Reliance
206
12.06.
 
Indemnification
206
12.07.
 
Agents in their Individual Capacities
206
12.08.
 
Holders
206
12.09.
 
Resignation by the Administrative Agent
206
12.10.
 
Collateral Matters
208
12.11.
 
Delivery of Information
209
12.12.
 
Quebec Security
209
12.13.
 
Co-Collateral Agents
210
12.14.
 
UK Security
210
       
SECTION 13.
 
MISCELLANEOUS
210
       
13.01.
 
Payment of Expenses, etc.
211
13.02.
 
Right of Setoff
212
13.03.
 
Notices
213
13.04.
 
Benefit of Agreement; Assignments; Participations
214
13.05.
 
No Waiver; Remedies Cumulative
216
13.06.
 
Payments Pro Rata
217
13.07.
 
Calculations; Computations
217
13.08.
 
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
218
13.09.
 
Counterparts
219
13.10.
 
Effectiveness
220





(iv)

--------------------------------------------------------------------------------


 
Table of Contents
(continued)

13.11.
 
Headings Descriptive
220
13.12.
 
Amendment or Waiver; etc.
220
13.13.
 
Survival; Continuing Obligation
222
13.14.
 
Domicile of Loans
222
13.15.
 
Register
223
13.16.
 
Confidentiality
223
13.17.
 
Patriot Act
224
13.18.
 
OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.
224
13.19.
 
Waiver of Sovereign Immunity
225
13.20.
 
Judgment Currency
225
13.21.
 
European Monetary Union
226
13.22.
 
Qualified Secured Hedging Agreements and Qualified Secured Cash Management
Agreements
226
       
SECTION 14.
 
NATURE OF OBLIGATIONS
227
       
14.01.
 
Nature of Obligations
227
14.02.
 
Independent Obligation
229
14.03.
 
Authorization
229
14.04.
 
Reliance
230
14.05.
 
Contribution; Subrogation
230
14.06.
 
Waiver
230
14.07.
 
Limitation on Foreign Borrower Obligations
230
14.08.
 
Rights and Obligations
231
       
SECTION 15.
 
REVOLVING LOANS; INTRA-LENDER ISSUES
231
       
15.01.
 
Specified Foreign Currency Participations
231
15.02.
 
Settlement Procedures for Specified Foreign Currency Participations
232
15.03.
 
Obligations Irrevocable
234
15.04.
 
Recovery or Avoidance of Payments
234
15.05.
 
Indemnification by Lenders
234
15.06.
 
Specified Foreign Currency Loan Participation Fee
235
15.07.
 
Defaulting Lenders; etc.
235
       
SECTION 16.
 
PARALLEL DEBT
235
       
SECTION 17.
 
RELEASE OF LIENS AND GUARANTIES
236


 
(v)

--------------------------------------------------------------------------------


 
Table of Contents
(continued)
SCHEDULES
 
SCHEDULE 1.01(a)
--
Commitments
SCHEDULE 1.01(b)
--
Provisions Relating to Bankers’ Acceptances, Bankers’ Acceptance Loans and B/A
Discount Notes
SCHEDULE 1.01(c)
--
Eligible Accounts
SCHEDULE 1.01(d)
--
Mandatory Costs
SCHEDULE 1.01(e)
--
Agreed Security Principles
SCHEDULE 1.01(f)
--
Restructuring Charges
SCHEDULE 1.01(g)
--
Foreign Pledge Agreements
SCHEDULE 3.01(a)
--
Existing Letters of Credit
SCHEDULE 6.08
--
Post-Closing Actions
SCHEDULE 8.05
--
Existing Liabilities
SCHEDULE 8.09
--
Contest Tax Disputes
SCHEDULE 8.12
--
Real Property; Mortgaged Property
SCHEDULE 8.13
--
Subsidiaries; Joint Ventures; Borrowers; Subsidiary Guarantors
SCHEDULE 8.16
--
Insurance
SCHEDULE 8.20
--
Indebtedness
SCHEDULE 8.22
--
U.K. Pensions
SCHEDULE 10.01
--
Existing Liens
SCHEDULE 10.04
--
Existing Indebtedness; Commitments
SCHEDULE 10.05(iii)
--
Investments
SCHEDULE 10.05(viii)
--
Existing Intercompany Loans
SCHEDULE 10.06
--
Existing Affiliate Transactions
SCHEDULE 10.13
--
Deposit Accounts
SCHEDULE 13.03
--
Lender Addresses/Lending Offices





EXHIBITS
 
EXHIBIT A-1
--
Form of Notice of Borrowing
EXHIBIT A-2
--
Form of Notice of Conversion/Continuation
EXHIBIT B-1
--
Form of Revolving Note
EXHIBIT B-2
--
Form of Swingline Note
EXHIBIT C
--
Form of Letter of Credit Request
EXHIBIT D-1
--
Form of U.S. Perfection Certificate
EXHIBIT D-2
--
Form of Canadian Perfection Certificate
EXHIBIT D-3
--
Form of Australian Perfection Certificate
EXHIBIT D-4
--
Form of Dutch Perfection Certificate
EXHIBIT E-1
--
Form of Officers’ Certificate – Holdings
EXHIBIT E-2
--
Form of Officers’ Certificate – Credit Parties
EXHIBIT F
--
Form of Perfection Certificate Supplement
EXHIBIT G
--
Form of Intercreditor Agreement


 
(vi)

--------------------------------------------------------------------------------


 
Table of Contents
(continued)
 
EXHIBIT H
--
Form of Solvency Certificate
EXHIBIT I
--
Form of Compliance Certificate
EXHIBIT J
--
Form of Assignment and Assumption Agreement
EXHIBIT K
--
Form of Intercompany Note
EXHIBIT L
--
Form of Joinder Agreement
EXHIBIT M
--
Form of Borrowing Base Certificate
EXHIBIT N
--
Form of Incremental Commitment Agreement
EXHIBIT O
--
Form of Section 5.04(b)(ii) Certificate
EXHIBIT P
--
Foreign Guaranty
EXHIBIT Q
--
U.S. Guaranty
EXHIBIT R
--
U.S. Pledge Agreement
EXHIBIT S
--
U.S. Security Agreement

 


(vii)

 
 
 
 